Exhibit 10.1

 

 

 

$450,000,000

CREDIT AGREEMENT

Dated as of April 25, 2011

Among

CAESARS ENTERTAINMENT CORPORATION,

CAESARS LINQ, LLC

and

CAESARS OCTAVIUS, LLC,

as Borrowers,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CITIGROUP GLOBAL MARKETS, INC.,

as Documentation Agent,

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS, INC.

and

CREDIT SUISSE SECURITIES (USA), LLC,

as Co-Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I   DEFINITIONS      1   

SECTION 1.01.

  Defined Terms      1   

SECTION 1.02.

  Terms Generally      47   

SECTION 1.03.

  Effectuation of Transactions      47   

SECTION 1.04.

  Exchange Rates; Currency Equivalents      47   

SECTION 1.05.

  [Reserved]      47   

SECTION 1.06.

  Change of Currency      47   

SECTION 1.07.

  Times of Day      48   

SECTION 1.08.

  Letter of Credit Amounts      48    ARTICLE II   THE CREDITS      48   

SECTION 2.01.

  Commitments      48   

SECTION 2.02.

  Loans and Borrowings      49   

SECTION 2.03.

  Borrowing Procedure      49   

SECTION 2.04.

  Swingline Loans      50   

SECTION 2.05.

  The Letter of Credit Commitment      53   

SECTION 2.06.

  Funding of Borrowings      61   

SECTION 2.07.

  Interest Elections      62   

SECTION 2.08.

  Termination and Reduction of Commitments      63   

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      63   

SECTION 2.10.

  Repayment of Term Loans and Incremental Revolving Facility Loans      64   

SECTION 2.11.

  Prepayment of Loans      65   

SECTION 2.12.

  Fees      67   

SECTION 2.13.

  Interest      69   

SECTION 2.14.

  Alternate Rate of Interest      69   

SECTION 2.15.

  Increased Costs      70   

SECTION 2.16.

  Break Funding Payments      71   

SECTION 2.17.

  Taxes      71   

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      73   

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      75   

SECTION 2.20.

  Illegality      76   

SECTION 2.21.

  Incremental Commitments      76   

SECTION 2.22.

  Refinancing Term Loans      78   

SECTION 2.23.

  Extended Term Loans      79   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

     81   

SECTION 3.01.

   Organization; Powers      81   

SECTION 3.02.

   Authorization      81   

SECTION 3.03.

   Enforceability      81   

SECTION 3.04.

   Governmental Approvals      81   

SECTION 3.05.

   Financial Statements      82   

SECTION 3.06.

   No Material Adverse Effect      82   

SECTION 3.07.

   Title to Properties; Possession Under Leases      82   

SECTION 3.08.

   Subsidiaries      83   

SECTION 3.09.

   Litigation; Compliance with Laws      83   

SECTION 3.10.

   Federal Reserve Regulations      84   

SECTION 3.11.

   Investment Company Act      84   

SECTION 3.12.

   Use of Proceeds      84   

SECTION 3.13.

   Tax Returns      84   

SECTION 3.14.

   No Material Misstatements      85   

SECTION 3.15.

   Employee Benefit Plans      85   

SECTION 3.16.

   Environmental Matters      86   

SECTION 3.17.

   Security Documents      86   

SECTION 3.18.

   Location of Real Property and Leased Premises      87   

SECTION 3.19.

   Solvency      87   

SECTION 3.20.

   Labor Matters      88   

SECTION 3.21.

   No Default      88   

SECTION 3.22.

   Intellectual Property; Licenses, Etc      88   

SECTION 3.23.

   Senior Debt      88   

ARTICLE IV

 

CONDITIONS OF LENDING AND DISBURSEMENT

     89   

SECTION 4.01.

   All Credit Events      89   

SECTION 4.02.

   First Credit Event      89   

SECTION 4.03.

   Linq Disbursement Conditions      91   

SECTION 4.04.

   Octavius Disbursement Conditions      92   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page   ARTICLE V   AFFIRMATIVE COVENANTS      93   

SECTION 5.01.

   Existence; Businesses and Properties      93   

SECTION 5.02.

   Required Insurance Coverage      93   

SECTION 5.03.

   Taxes      95   

SECTION 5.04.

   Financial Statements, Reports, etc      95   

SECTION 5.05.

   Litigation and Other Notices      97   

SECTION 5.06.

   Compliance with Laws; Compliance with Construction Contracts      98   

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections      98   

SECTION 5.08.

   Use of Proceeds      98   

SECTION 5.09.

   Compliance with Environmental Laws      99   

SECTION 5.10.

   Further Assurances; Additional Security      99   

SECTION 5.11.

   Contribution of Contributed Assets      101   

SECTION 5.12.

   Rating      101   

SECTION 5.13.

   Accounts      101   

SECTION 5.14.

   Support Services and Customer Lists      102    ARTICLE VI   NEGATIVE
COVENANTS      102   

SECTION 6.01.

   Indebtedness      102   

SECTION 6.02.

   Liens      106   

SECTION 6.03.

   Sale and Lease-Back Transactions      110   

SECTION 6.04.

   Investments, Loans and Advances      111   

SECTION 6.05.

   Mergers, Consolidations, Sales of Assets and Acquisitions      114   

SECTION 6.06.

   Restricted Payments      117   

SECTION 6.07.

   Transactions with Affiliates      119   

SECTION 6.08.

   Business of the Borrowers and the Subsidiaries      121   

SECTION 6.09.

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc      122
  

SECTION 6.10.

   Financial Performance Covenants      124   

SECTION 6.11.

   Fiscal Year      124   

SECTION 6.12.

   Capital Expenditures      125    ARTICLE VII      EVENTS OF DEFAULT      127
  

SECTION 7.01.

   Events of Default      127   

SECTION 7.02.

   Remedies upon Event of Default      130   

SECTION 7.03.

   Right to Cure      131   

SECTION 7.04.

   Termination of Leases      132   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE VIII

    THE AGENTS      132   

SECTION 8.01.

  Appointment      132   

SECTION 8.02.

  Delegation of Duties      133   

SECTION 8.03.

  Exculpatory Provisions      133   

SECTION 8.04.

  Reliance by Agents      134   

SECTION 8.05.

  Notice of Default      134   

SECTION 8.06.

  Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders     
134   

SECTION 8.07.

  Indemnification      135   

SECTION 8.08.

  Agents in Their Individual Capacity      135   

SECTION 8.09.

  Successor Agents      135   

SECTION 8.10.

  Payments Set Aside      136   

SECTION 8.11.

  Administrative Agent May File Proofs of Claim      137   

SECTION 8.12.

  Collateral and Guaranty Matters      137   

SECTION 8.13.

  Agents and Arrangers      138   

SECTION 8.14.

  Intercreditor Matters      138   

SECTION 8.15.

  Observation; the Construction Consultant      138   

SECTION 8.16.

  Withholding Tax      139   

ARTICLE IX

  MISCELLANEOUS      139   

SECTION 9.01.

  Notices; Communications      139   

SECTION 9.02.

  Survival of Agreement      141   

SECTION 9.03.

  Binding Effect      141   

SECTION 9.04.

  Successors and Assigns      141   

SECTION 9.05.

  Expenses; Indemnity      145   

SECTION 9.06.

  Right of Set-off      147   

SECTION 9.07.

  Applicable Law      147   

SECTION 9.08.

  Waivers; Amendment      147   

SECTION 9.09.

  Interest Rate Limitation      150   

SECTION 9.10.

  Entire Agreement      150   

SECTION 9.11.

  WAIVER OF JURY TRIAL      150   

SECTION 9.12.

  Severability      151   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

SECTION 9.13.

   Counterparts      151   

SECTION 9.14.

   Headings      151   

SECTION 9.15.

   Jurisdiction; Consent to Service of Process      151   

SECTION 9.16.

   Confidentiality      152   

SECTION 9.17.

   Platform; Borrower Materials      152   

SECTION 9.18.

   Release of Liens, Guarantees and Pledges      153   

SECTION 9.19.

   Judgment Currency      154   

SECTION 9.20.

   USA PATRIOT Act Notice      154   

SECTION 9.21.

   No Advisory or Fiduciary Responsibility      154   

SECTION 9.22.

   Application of Gaming Laws      155   

SECTION 9.23.

   Affiliate Lenders      156   

 

Exhibits and Schedules

 

Exhibit A   Form of Assignment and Acceptance Exhibit B   Form of Solvency
Certificate Exhibit C   Form of Borrowing Request Exhibit D   Form of Interest
Election Request Exhibit E   Form of Mortgage Exhibit F   Form of Disbursement
Agreement Exhibit G-1   Form of Subordination, Non-disturbance and Attornment
Agreement (Subleases) Exhibit G-2   Form of Subordination, Non-disturbance and
Attornment Agreement (Direct Leases) Exhibit H   Form of Affiliated Lender
Assignment and Assumption Exhibit I   Form of Intercreditor Agreement Exhibit J
  Form of Octavius Easement Agreement Schedule 1.01A   Certain Subsidiaries
Schedule 1.01B   Linq Project Site Schedule 1.01C   Octavius Project Site
Schedule 1.01F   Subsidiary Loan Parties Schedule 1.01I   Mandatory Costs
Schedule 2.01   Commitments Schedule 3.01   Organization and Good Standing
Schedule 3.04   Governmental Approvals Schedule 3.07(b)   Possession under
Leases Schedule 3.07(c)   Intellectual Property Schedule 3.08(a)   Subsidiaries
Schedule 3.08(b)   Subscriptions Schedule 3.13   Taxes Schedule 3.16  
Environmental Matters Schedule 3.22   Intellectual Property Schedule 4.02(b)  
Local Counsel Schedule 5.10(h)   Certain Collateral Matters

 

-v-



--------------------------------------------------------------------------------

Schedule 6.01

  Indebtedness   

Schedule 6.02(a)

  Liens   

Schedule 6.04

  Investments   

Schedule 6.07

  Transactions with Affiliates   

Schedule 9.01

  Notice Information   

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 25, 2011 (this “Agreement”), among Caesars
Entertainment Corporation (“CEC”), a Delaware corporation, CAESARS LINQ, LLC
(the “Linq Borrower”), a Delaware limited liability company, CAESARS OCTAVIUS,
LLC, a Delaware limited liability company, (the “Octavius Borrower” and,
together with the Linq Borrower, the “Borrowers”), the LENDERS party hereto from
time to time, JPMORGAN CHASE BANK, N.A., as administrative agent and collateral
agent for the Lenders and JPMORGAN CHASE BANK, N.A., as syndication agent (in
such capacity, the “Syndication Agent”).

WHEREAS, the Octavius Borrower intends to develop the Octavius Tower at Caesars
Palace Las Vegas (“Project Octavius”) and the Linq Borrower intends to develop
the retail, dining and entertainment corridor on the Las Vegas Strip identified
as “Project Linq” (“Project Linq” and, together with Project Octavius, the
“Development”); and

WHEREAS, in connection with the Development and the other Transactions, the
Borrowers have requested the Lenders to extend credit in the form of Term B
Loans on the Closing Date, in an aggregate principal amount not in excess of
$450,000,000.

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Eurocurrency Rate for an
Interest Period of three months commencing on such date plus 1% and (c) the rate
of interest in effect for such day as announced from time to time by JPMorgan
Chase Bank, N.A. as its “prime rate”. The “prime rate” is a rate set by JPMorgan
Chase Bank, N.A. based upon various factors including JPMorgan Chase Bank,
N.A.’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by
JPMorgan Chase Bank, N.A. shall take effect at the opening of business on the
day specified in the public announcement of such change.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Incremental Revolving Loan or
Swingline Loan.

“ABR Incremental Revolving Facility Borrowing” shall mean a Borrowing comprised
of ABR Incremental Revolving Loans.

“ABR Incremental Revolving Loan” shall mean any Incremental Revolving Facility
Loan bearing interest at a rate determined by reference to the ABR in accordance
with the provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.



--------------------------------------------------------------------------------

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrowers and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.23(a).

“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 9.04(i)(B).

“Agent Parties” shall have the meaning assigned to such term in Section 9.17.

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Syndication Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Apollo” shall mean Apollo Management VI, L.P. and other affiliated
co-investment partnerships.

“Applicable Commitment Fee” shall mean for any day the applicable commitment fee
set forth in the applicable Incremental Assumption Agreement.

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
8.00% per annum in the case of any Eurocurrency Loan and 7.00% per annum in the
case of any ABR Loan, (ii) with respect to any Incremental Revolving Facility
Loan, the applicable margin set forth in the applicable Incremental Assumption
Agreement and (iii) with respect to Swingline Loans, the applicable margin set
forth in the applicable Incremental Assumption Agreement.

“Applicable Premium” shall mean, as of any date upon which a prepayment is
payable pursuant to Section 2.11(a)(ii), the present value at such date,
computed using a discount rate equal to the Treasury Rate plus 50 basis points,
of all interest that would accrue (assuming the Borrowers had selected
consecutive three-month Interest Periods) on the applicable Repaid Term Loans
from such date to the date which is six quarters following the Closing Date,
computed using the Eurocurrency Rate for an Interest Period of three months
commencing on such date plus the Applicable Margin in effect on such date for
Term B Loans that are Eurocurrency Term Loans.

 

-2-



--------------------------------------------------------------------------------

“Applicable Subsidiary” at any time shall mean any subsidiary of CEC (as
determined by CEC from time to time in its sole discretion) that shall have
executed a joinder agreement (in form and substance reasonably satisfactory to
the Administrative Agent) and is subject to the obligations under the
Performance Guarantee at such time. CEC shall determine in its sole discretion
the identity of any Applicable Subsidiaries, if any, at any time and from time
to time, and upon the designation by CEC to the Administrative Agent of any
Applicable Subsidiary as no longer constituting an Applicable Subsidiary
hereunder, such subsidiary of CEC shall cease to be an Applicable Subsidiary
hereunder and the obligations of such subsidiary under clause (a) of Article
VI(A) and any guarantees made therein shall automatically terminate without
delivery of any instrument or performance of any act by any party as of such
date, and such subsidiary shall have no liability under clause (a) of Article
VI(A) from and after such date.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Asset Contribution Agreements” means (i) the Asset Contribution Agreement,
dated as of the date hereof, between the Octavius Borrower and CEC, with respect
to the Contributed Assets in respect of Project Octavius and (ii) the Asset
Contribution Agreement, dated as of the date hereof, between the Linq Borrower
and CEC, with respect to the Contributed Assets in respect of Project Linq.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of a Borrower or any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrowers (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrowers.

“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.05(b).

“Auto-Reinstatement Letter of Credit” shall have the meaning assigned to such
term in Section 2.05(b)(iii).

“Availability Period” shall mean the period from and including the date
specified in the applicable Incremental Assumption Agreement to but excluding
the earlier of the Incremental Revolving Facility Maturity Date and, in the case
of each of the Incremental Revolving Facility Loans, Incremental Revolving
Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters of
Credit, the date of termination of the Incremental Revolving Facility
Commitments.

“Available Unused Commitment” shall mean, with respect to an Incremental
Revolving Facility Lender at any time, an amount equal to the amount by which
(a) the Incremental Revolving Facility Commitment of such Incremental Revolving
Facility Lender at such time exceeds (b) the Incremental Revolving Facility
Credit Exposure of such Incremental Revolving Facility Lender at such time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

-3-



--------------------------------------------------------------------------------

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrowing” shall mean a group of Loans of a single Type in a single currency
under a single Facility and made on a single date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean $5,000,000 except, in the case of Swingline
Loans, $500,000.

“Borrowing Multiple” shall mean $1,000,000 except, in the case of Swingline
Loans, $100,000.

“Borrowing Request” shall mean a request by the Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loans denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day on which dealings in deposits in Dollars
are conducted by and between banks in the London interbank eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events amounts expended or capitalized under Capital Lease
Obligations) incurred by such person during such period that, in accordance with
GAAP, are or should be included in “additions to property, plant or equipment”
or similar items reflected in the statement of cash flows of such person;
provided, however, that Capital Expenditures for the Borrowers and the
Subsidiaries shall not include:

(a) expenditures to the extent made with proceeds of the issuance of Equity
Interests of the Borrowers or funds that would have constituted Net Proceeds
under the definition of the term “Net Proceeds” (but that will not constitute
Net Proceeds as a result of the second proviso to such definition); provided,
that (i) this clause (a) shall exclude expenditures made with the proceeds from
sales of Equity Interests financed as contemplated by Section 6.04(e), proceeds
of Equity Interests used to make Investments pursuant to Section 6.04(bb),
proceeds of Equity Interests used to make a Restricted Payment in reliance on
clause (x) of the proviso to Section 6.06(c) and any proceeds used to finance
the payments or distributions in respect of any Junior Financing pursuant to
Section 6.09(b)(i)(C) and (D) and (ii) such proceeds are not included in any
determination of the Cumulative Credit;

(b) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or other
property or otherwise to acquire, maintain, develop, construct, improve, upgrade
or repair assets or properties useful in the business of the Borrowers and the
Subsidiaries to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.12(b);

(c) interest capitalized during such period;

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding a Borrower or any
Subsidiary) and for which none of a Borrower or any Subsidiary has provided or
is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period);

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;

(f) the purchase price of equipment purchased during such period to the extent
that the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

(g) Investments in respect of a Permitted Business Acquisition;

 

-5-



--------------------------------------------------------------------------------

(h) the purchase of property, plant or equipment made with proceeds from any
Asset Sale to the extent such proceeds are not then required to be applied to
prepay Term Loans pursuant to Section 2.11(b); or

(i) expenditures pursuant to the Development or in connection with the
Transactions.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

“Cash Collateral” and “Cash Collateralize” shall have the meanings assigned to
such terms in Section 2.05(g).

“Cash Contributions” shall mean, from time to time on and after the Closing Date
in connection with the Transactions, the sale or issuance of common equity by a
Borrower for cash, or the contribution of cash to the common equity of a
Borrower, in an aggregate amount of at least $76.0 million. The proceeds of the
Cash Contributions will be deposited into the Company Account. For the avoidance
of doubt, (i) the maximum Cash Contributions required in connection with the
Development shall not exceed $76.0 million, and the Cash Contributions shall be
considered funded in full for purposes of the Loan Documents (including clause
(b) of Article VI(A) herein) upon the funding of the Cash Contributions in such
amount and (ii) the Cash Contributions may exceed such amount in the sole
discretion of the Borrowers and their affiliates.

“Cash Interest Expense” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any debt issuance costs, commissions, financing fees paid by, or
on behalf of, a Borrower or any Subsidiary, including such fees paid in
connection with the Transactions, and the expensing of any bridge, commitment or
other financing fees, including those paid in connection with the Transactions,
or upon entering into any amendment of this Agreement and (c) the amortization
of debt discounts, if any, or fees in respect of Swap Agreements.

“CEC” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

A “Change in Control” shall be deemed to occur if any combination of Permitted
Holders in the aggregate shall fail to have the power, directly or indirectly,
to vote or direct the voting of Equity Interests representing at least a
majority of the ordinary voting power for the election of directors of each
Borrower; provided that the occurrence of the foregoing event shall not be
deemed a Change of Control if (A) no person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act as in

 

-6-



--------------------------------------------------------------------------------

effect on the Closing Date), other than any combination of the Permitted
Holders, shall have acquired beneficial ownership of more than the greater of
(x) 35% on a fully diluted basis of the voting Equity Interests of a Borrower
and (y) the percentage owned, directly or indirectly, in the aggregate by the
Permitted Holders on a fully diluted basis of the voting Equity Interests of
such Borrower and (B) during each period of twelve (12) consecutive months, a
majority of the seats (other than vacant seats) on the Board of Directors of
each Borrower shall be occupied by persons who were either (1) nominated by the
Board of Directors of such Borrower or a Permitted Holder, (2) appointed by
directors so nominated or (3) appointed by a Permitted Holder.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or L/C Issuer (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or L/C
Issuer’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Incremental Revolving
Facility Loans, Term B Loans, Incremental Term Loans, Swingline Loans, Extended
Term Loans or Refinancing Term Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Incremental Revolving
Facility Commitment, a Term B Loan Commitment, an Incremental Term Loan
Commitment or a Swingline Commitment. Incremental Term Loans (together with the
Term Loan Commitments in respect thereof) and Incremental Revolving Facility
Loans (together with the Incremental Revolving Facility Commitments in respect
thereof) that have different terms shall be construed to be in different
Classes.

“Closing Date” shall mean April 25, 2011.

“Closing Date Transactions” shall mean those Transactions that have been
consummated on or prior to the Closing Date.

“Closing Fee” shall have the meaning assigned to such term in Section 2.12(d).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and official administrative pronouncements
issued thereunder.

“Co-Lead Arrangers” shall mean J.P. Morgan Securities LLC, Citigroup Global
Markets, Inc. and Credit Suisse Securities (USA), LLC in their capacities as
co-lead arrangers and joint bookrunners.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties, and all
other property that is subject to any Lien in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to any Security Documents.

“Collateral Agent” shall mean, with respect to references to such term in this
Agreement, JPMorgan Chase Bank, N.A. in its capacity as collateral agent for the
Secured Parties under this Agreement in accordance with the terms of this
Agreement.

 

-7-



--------------------------------------------------------------------------------

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Closing Date, among the Borrowers, each Subsidiary Loan Party and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Section 5.10(g)):

(a) on the Closing Date, the Collateral Agent shall have received (x) from each
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such person and (y) from each
Borrower and each Subsidiary Loan Party, a counterpart of the Guarantee
Agreement duly executed and delivered on behalf of such person;

(b) on the Closing Date, (i) the Collateral Agent shall have received (A) a
pledge of all the issued and outstanding Equity Interests of each Domestic
Subsidiary (other than Subsidiaries listed on Schedule 1.01A) owned on the
Closing Date directly by the Borrower or any Subsidiary Loan Party and (B) a
pledge of 65% of the outstanding voting Equity Interests and 100% of the
outstanding non-voting Equity Interests of each “first tier” Wholly-Owned
Foreign Subsidiary directly owned by the Borrower or any Subsidiary Loan Party
on the Closing Date (other than Subsidiaries listed on Schedule 1.01A) and
(ii) the Collateral Agent shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

(c) (i) on the Closing Date and at all times thereafter, all Indebtedness of
each Borrower and each Subsidiary (other than (A) intercompany current
liabilities in connection with the cash management operations of each Borrower
and its Subsidiaries or (B) to the extent that a pledge of such promissory note
or instrument would violate applicable law) that is owing to a Borrower or a
Subsidiary Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Collateral Agent),
and (ii) the Collateral Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(d) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, subject to Section 5.10(g), the Collateral Agent shall have
received a supplement to each of the Collateral Agreement and the Guarantee
Agreement, in each case in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party;

(e) after the Closing Date, (i) all the outstanding Equity Interests of (A) any
person that becomes a Subsidiary Loan Party after the Closing Date and
(B) subject to Section 5.10(g), all the Equity Interests that are acquired by a
Borrower or a Subsidiary Loan Party after the Closing Date, shall have been
pledged pursuant to the Collateral Agreement; provided, that in no event shall
more than 65% of the issued and outstanding voting Equity Interests of any
“first tier” Foreign Subsidiary directly owned by such Borrower or such
Subsidiary Loan Party be pledged to secure the Obligations, and in no event
shall any of the issued and outstanding Equity Interests of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary of a Borrower or a
Subsidiary Loan Party be pledged to secure the Obligations, and (ii) the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

-8-



--------------------------------------------------------------------------------

(f) on the Closing Date and at all times thereafter, except as otherwise
contemplated by any Security Document and/or as contemplated by the Post-Closing
Collateral Requirements, all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) after the Closing Date (solely to the extent required by Sections 5.10(c)
and 5.10(d) and/or as contemplated by the Post-Closing Collateral Requirements),
the Collateral Agent shall have received (i) counterparts of each Mortgage to be
entered into with respect to each Mortgaged Property acquired after the Closing
Date (including pursuant to the contribution of the Contributed Assets) and
mortgaged pursuant to Sections 5.10(c) and 5.10(d) duly executed and delivered
by the record owner of such Mortgaged Property and suitable for recording or
filing, (ii) in the case of the Contributed Assets with respect to Project
Octavius, counterparts of the Octavius Easement Agreement duly executed and
delivered by the Octavius Borrower and Caesars Palace Realty Corp. and suitable
for recording or filing, (iii) those ancillary Security Documents, in the form
expressly required under the Disbursement Agreement, relating to the
Development, and (iv) such other documents, including, but not limited to, any
consents, agreements and confirmations of third parties, as the Collateral Agent
may reasonably request with respect to any such Mortgage or Mortgaged Property;

(h) after the Closing Date (solely to the extent required by Sections 5.10(c)
and 5.10(d) and/or as contemplated by the Post-Closing Collateral Requirements),
the Collateral Agent shall have received (i) a policy or policies or marked-up
unconditional binder of title insurance, as applicable, paid for by a Borrower
or its Subsidiaries or a Parent Entity, issued by a nationally recognized title
insurance company, in form and substance reasonably acceptable to the Collateral
Agent, insuring the Lien of each Mortgage to be entered into after the Closing
Date in accordance with Sections 5.10(c) and 5.10(d) as a valid first Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements (including zoning
endorsements where reasonably appropriate and available), coinsurance and
reinsurance as the Collateral Agent may reasonably request, and with respect to
any such property located in a state in which a zoning endorsement is not
available, a zoning compliance letter from the applicable municipality in a form
reasonably acceptable to the Collateral Agent, and (ii) a survey of each
Mortgaged Property (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent), as applicable, for
which all necessary fees (where applicable) have been paid (such surveys,
collectively, the “Surveys”). Such Surveys shall be certified to the Borrowers,
Collateral Agent and the title insurance company, and shall meet minimum
standard detail requirements for ALTA/ACSM Land Title Surveys in all material
respects and shall be sufficient and satisfactory to the title insurance company
so as to enable the title insurance company to issue coverage over all general
survey exceptions and to issue all endorsements reasonably requested by
Collateral Agent, in each case to the extent available on commercially
reasonable terms. All such Surveys shall be dated (or redated) not earlier than
six months prior to the date of delivery thereof (unless otherwise acceptable to
the title insurance company issuing the title insurance); and

(i) after the Closing Date as contemplated by the Post-Closing Collateral
Requirements, the Collateral Agent shall have received (i) such other Security
Documents as may be required to be delivered pursuant to Section 5.10, and
(ii) upon reasonable request by the Collateral Agent, evidence of compliance
with any other requirements of Section 5.10.

 

-9-



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Term B
Loan Commitment and Incremental Term Loan Commitment, (b) with respect to any
Incremental Revolving Facility Lender, such Lender’s Incremental Revolving
Facility Commitment and (c) with respect to any Swingline Lender, its Swingline
Commitment.

“Competitor” shall mean a person or Affiliate of any person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any Loan
Party) that owns or controls, directly or indirectly, any Equity Interests in,
or operates, or has entered into any agreement to own or control, directly or
indirectly, any Equity Interests in, or to operate, a hotel, casino or other
gaming facility, horseracing track, convention, trade show or exhibition
facility in Las Vegas (provided, that the foregoing shall not cause a person
that holds a passive investment constituting, directly or indirectly, less than
15% of the Equity Interests of any entity owning or operating such hotel, casino
or other gaming facility, horseracing track, convention, trade show or
exhibition facility in Las Vegas to be a Competitor).

“Commencement of Operations of the Development” shall mean that each of the
Commencement of Operations of Project Linq and the Commencement of Operations of
Project Octavius has occurred.

“Commencement of Operations of Project Linq” shall mean the occurrence of the
Opening Date (as defined in the Disbursement Agreement) with respect to Project
Linq.

“Commencement of Operations of Project Octavius” shall mean the occurrence of
the Opening Date (as defined in the Disbursement Agreement) with respect to
Project Octavius.

“Company Account” shall have the meaning assigned to such term in the
Disbursement Agreement.

“Completion Guarantee” means the Completion Guarantee dated as of the date
hereof from CEC to the Administrative Agent in favor of the Lenders guaranteeing
obligations of (i) in the case of Project Octavius, the Octavius Borrower
through its Final Completion Date in the amount not to exceed $25 million, with
respect to the completion of the construction of the Project Octavius,
availability of initial working capital contemplated in the Project Octavius
Budget and receipt of all material permits and licenses necessary for the
Commencement of Operations of Project Octavius and (ii) in the case of Project
Linq, the Linq Borrower through its Final Completion Date in the amount not to
exceed $75 million, with respect to the completion of the construction of the
Project Linq, availability of initial working capital contemplated in the
Project Linq Budget and receipt of all material permits and licenses necessary
for the Commencement of Operations of Project Linq.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to

 

-10-



--------------------------------------------------------------------------------

Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender, unless the designation of such Conduit Lender is made with the
Borrowers’ prior written consent (not to be unreasonably withheld) or (b) be
deemed to have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capital Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrowers and the Subsidiaries determined on
a consolidated basis on such date.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto)
including, without limitation, any severance, relocation or other restructuring
expenses, any expenses related to any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
project start-up costs, business optimization costs, signing, retention or
completion bonuses, and expenses or charges related to any offering of Equity
Interests or debt securities of a Borrower or any Parent Entity, any Investment,
acquisition, disposition, recapitalization or issuance, repayment, refinancing,
amendment or modification of Indebtedness (in each case, whether or not
successful), and any fees, expenses, charges or change in control payments
related to the Transactions (including any transition-related expenses incurred
before, on or after the Closing Date), in each case, shall be excluded,

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrowers) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness, Swap
Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments paid in cash (or to the extent converted into cash) to the
referent person or a subsidiary thereof in respect of such period and (B) the
Net Income for such period shall include any ordinary course dividend,
distribution or other payment in cash received from any person in excess of the
amounts included in clause (A),

(vi) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

 

-11-



--------------------------------------------------------------------------------

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its Subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles arising pursuant to GAAP, shall be
excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretations shall be excluded,

(xii) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

(xiii) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included,

(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (i) not denied by the applicable carrier in writing within
180 days and (ii) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses with respect to liability or casualty
events or business interruption shall be excluded,

(xv) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(y) shall be included as though such
amounts had been paid as income taxes directly by such person for such period,
and

(xvi) non-cash charges for deferred tax asset valuation allowances shall be
excluded.

“Consolidated Net Worth” shall mean at any time, for purposes of measuring CEC’s
Consolidated Net Worth pursuant to clause (b) of Article VI(A), the aggregate
amount of unrestricted cash and cash equivalents (excluding, for the avoidance
of doubt, any “cage cash”) plus the fair market value (as determined by CEC in
good faith) of any bonds or other readily marketable assets, in each case, held
by CEC and any of its subsidiaries, plus any undrawn revolving loan capacity
that is then available to CEC or any of its subsidiaries, in each case, at such
time.

 

-12-



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrowers and their consolidated Subsidiaries without giving effect to any
amortization of the amount of intangible assets since the Closing Date,
determined in accordance with GAAP, as set forth on the consolidated balance
sheet of the Borrowers as of such date.

“Construction Consultant” shall mean Fulcrum LLC or such other construction
consultant of recognized national standing retained by the Administrative Agent,
on behalf of the Lenders, with the consent of the Borrower (such consent not to
be unreasonably withheld, conditioned or delayed).

“Construction Contracts” means all contracts, agreements, warranties and
representations relating to or governing the construction of any component of
Project Linq and Project Octavius, as amended, modified or supplemented from
time to time.

“Contributed Assets” shall mean, (i) in respect of Project Octavius, the
existing Octavius Tower and related assets and (ii) in respect of Project Linq,
the existing O’Shea’s casino and related real property and other assets
comprising the components of Project Linq, in each case as shown on the proposed
site plans attached hereto as Schedules 1.01B and 1.01C.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreements” shall mean, collectively, each control agreement executed
and delivered by any Loan Party from time to time pursuant to the Disbursement
Agreement.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Credit Support” shall have the meaning assigned to such term in Article
VI(A)(ii).

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication
(and without duplication of amounts that otherwise increased the amount
available for Investments pursuant to Section 6.04):

(a) from and after the Commencement of Operations of the Development, $25.0
million, plus

(b) after the first full fiscal quarter ending after the Commencement of
Operations of the Development, an amount (which amount shall not be less than
zero) equal to 50% of the Consolidated Net Income of the Borrowers for the
period (taken as one accounting period) from the first full fiscal quarter
ending after the Commencement of Operations of the Development to the end of the
Borrowers’ most recently ended fiscal quarter for which internal financial
statements are available at such date, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to the definition
thereof except for the operation of clause (x) or (y) of the second proviso
thereof (the “Below Threshold Asset Sale Proceeds”), plus

 

-13-



--------------------------------------------------------------------------------

(d) the cumulative amount of proceeds (including cash and the fair market value
(as determined in good faith by the Borrowers) of property other than cash) from
the sale of Equity Interests of any Parent Entity after the Closing Date and on
or prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of a Borrower and
common Equity Interests of a Borrower issued upon conversion of Indebtedness of
a Borrower or any Subsidiary owed to a person other than a Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit; provided, that this clause (d) shall exclude Permitted Cure Securities
and the proceeds thereof, sales of Equity Interests financed as contemplated by
Section 6.04(e), proceeds of Equity Interests used to make Investments pursuant
to Section 6.04(bb), proceeds of Equity Interests used to make a Restricted
Payment in reliance on clause (x) of the proviso to Section 6.06(c) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 6.09(b)(i)(C), plus

(e) 100% of the aggregate amount of contributions to the common capital of a
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrowers) of property other than cash) after the Closing Date
(subject to the same exclusions as are applicable to clause (d) above), plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of a Borrower or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than “stock”) in a
Borrower or any Parent Entity, plus

(g) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by a Borrower or any Subsidiary in respect of
any Investments made pursuant to Section 6.04(j), minus

(h) any amounts thereof used to make Investments pursuant to Section 6.04(j)(ii)
after the Closing Date prior to such time, minus

(i) any amounts thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(j) any amounts thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E), minus

(k) the amount of dividends paid pursuant to Section 6.06(h), minus

(l) any amounts thereof used to make Capital Expenditures pursuant to
Section 6.12(d) after the Closing Date prior to such time.

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (h) and (j) above.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

 

-14-



--------------------------------------------------------------------------------

“Current Assets” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrowers and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

“Current Liabilities” shall mean, with respect to the Borrowers and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrowers and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv) through (a)(vi) of the definition of such
term.

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense of the Borrowers and
the Subsidiaries for such period plus scheduled principal amortization of
Consolidated Debt of the Borrowers and the Subsidiaries for such period.

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(e).

“Default” shall mean any event or condition which, but for the giving of notice,
lapse of time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrowers) of non-cash consideration received by
a Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the basis of such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Non-Cash Consideration.

“Development” shall have the meaning assigned to such term in the first recital
hereto.

“Disbursement Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Disbursement Agent under the Disbursement Agreement, and any successor
Disbursement Agent appointed pursuant to the terms of the Disbursement
Agreement.

“Disbursement Agreement” shall mean that certain Master Disbursement Agreement
substantially in the form of Exhibit F hereto, dated as of the date hereof,
among the Borrowers, the Administrative Agent, the Construction Consultant and
the Disbursement Agent.

“Disbursement Agreement Event of Default” shall mean an Event of Default as
defined in the Disbursement Agreement.

 

-15-



--------------------------------------------------------------------------------

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disqualification” means, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrowers; or

(ii) any required application or other papers in connection with determination
of the suitability of that person as a lender to the Borrowers;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority without prejudice) of any such application or other required
papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” as a lender to the Borrowers;

(ii) that such person shall be “disqualified” as a lender to the Borrowers; or

(iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to the
Borrowers.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash or (d) at the option of the holders thereof, is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is ninety-one (91) days after the earlier of (x) the Term Facility Maturity Date
and (y) the date on which the Loans and all other Obligations that are accrued
and payable are repaid in full and the Commitments are terminated; provided,
however, that only the portion of the Equity Interests that so mature or are
mandatorily redeemable, are so convertible or exchangeable or are so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided further, however, that if such Equity Interests are
issued to any employee or to any plan for the benefit of employees of the
Borrowers or the Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be

 

-16-



--------------------------------------------------------------------------------

repurchased by the Borrowers in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability; provided further, however, that any class of Equity Interests of
such person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

“Dollar Equivalent” means, at any time, with respect to any amount denominated
in Dollars, such amount.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrowers and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrowers
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) otherwise reduced such Consolidated Net Income
for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrowers and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrowers and their
Subsidiaries for such period (net of interest income of the Borrowers and their
Subsidiaries for such period),

(iii) depreciation and amortization expenses of the Borrowers and the
Subsidiaries for such period including, without limitation, the amortization of
intangible assets, deferred financing fees and Capitalized Software Expenditures
and amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits,

(iv) any expenses or charges (other than depreciation or amortization expense as
described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (x) such fees, expenses or charges related to the offering of the
Obligations, (y) any amendment or other modification of the Obligations or other
Indebtedness and (z) any “additional interest” with respect to any high-yield
notes,

(v) [reserved],

(vi) any other non-cash charges; provided, that, for purposes of this
subclause (vi) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vii) [reserved],

 

-17-



--------------------------------------------------------------------------------

(viii) [reserved],

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of a
Borrower or a Subsidiary Loan Party solely to the extent that such net cash
proceeds are excluded from the calculation of the Cumulative Credit,

(x) any deductions (less any additions) attributable to minority interests
except, in each case, to the extent of cash paid or received, and

(xi) Pre-Opening Expenses,

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrowers and the Subsidiaries for
such period (but excluding any such items (A) in respect of which cash was
received in a prior period or will be received in a future period or (B) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower or a Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

-18-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by a Borrower,
a Subsidiary or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan or Multiemployer Plan; (e) the
receipt by a Borrower, a Subsidiary or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(f) the incurrence by a Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by a Borrower, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
or (i) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA.

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period would be
offered by the Administrative Agent’s London Branch (or other Administrative
Agent branch or Affiliate) to major banks in the London or other offshore
interbank market for such currency at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Incremental Revolving Facility Loan
bearing interest at a rate determined by reference to the Eurocurrency Rate in
accordance with the provisions of Article II.

 

-19-



--------------------------------------------------------------------------------

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurocurrency Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrowers and their
Subsidiaries on a consolidated basis for any Excess Cash Flow Period, EBITDA of
the Borrowers and their Subsidiaries on a consolidated basis for such Excess
Cash Flow Period, minus, without duplication,

(a) Debt Service for such Excess Cash Flow Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Excess Cash Flow Period (other than any voluntary
prepayment of the Loans, which shall be the subject of Section 2.11(c)), so long
as the amount of such prepayment is not already reflected in Debt Service,

(c) (i) Capital Expenditures by the Borrowers and the Subsidiaries on a
consolidated basis during such Excess Cash Flow Period that are paid in cash (to
the extent permitted under this Agreement), (ii) Pre-Opening Expenses related to
the opening of the Development during such Excess Cash Flow Period that are paid
in cash and (iii) the aggregate consideration paid in cash during the Excess
Cash Flow Period in respect of Permitted Business Acquisitions and other
Investments permitted hereunder less any amounts received in respect thereof as
a return of capital,

(d) Capital Expenditures or Permitted Business Acquisitions that the Borrowers
or any Subsidiary shall, during such Excess Cash Flow Period, become obligated
to make in cash but that are not made during such Excess Cash Flow Period (to
the extent permitted under this Agreement); provided, that (i) the Borrowers
shall deliver a certificate to the Administrative Agent not later than 90 days
after the end of such Excess Cash Flow Period, signed by a Responsible Officer
of the Borrowers and certifying that such Capital Expenditures and the delivery
of the related equipment or Permitted Business Acquisitions will be made in cash
in the following Excess Cash Flow Period, and (ii) any amount so deducted shall
not be deducted again in a subsequent Excess Cash Flow Period,

(e) Taxes paid in cash by the Borrowers and their Subsidiaries on a consolidated
basis during such Excess Cash Flow Period or that will be paid within six months
after the close of such Excess Cash Flow Period; provided, that with respect to
any such amounts to be paid after the close of such Excess Cash Flow Period,
(i) any amount so deducted shall not be deducted again in a subsequent Excess
Cash Flow Period, and (ii) appropriate reserves shall have been established in
accordance with GAAP,

(f) an amount equal to any increase in Working Capital of the Borrowers and
their Subsidiaries for such Excess Cash Flow Period,

(g) cash expenditures made in respect of Swap Agreements during such Excess Cash
Flow Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted Restricted Payments made in cash by the Borrowers during such
Excess Cash Flow Period and permitted Restricted Payments made by any Subsidiary
to any person other than the Borrowers or any of the Subsidiaries during such
Excess Cash Flow Period, in each case in accordance with Section 6.06 (other
than Section 6.06(e), except to the extent such Restricted Payments were
financed with internally generated cash flow of the Borrowers or any
Subsidiary),

 

-20-



--------------------------------------------------------------------------------

(i) amounts paid in cash during such Excess Cash Flow Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrowers and their Subsidiaries in a
prior Excess Cash Flow Period and (B) reserves or accruals established in
purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had not reduced Excess Cash Flow upon the
accrual thereof in a prior Excess Cash Flow Period), or an accrual for a cash
payment, by the Borrowers and their Subsidiaries or did not represent cash
received by the Borrowers and their Subsidiaries, in each case on a consolidated
basis during such Excess Cash Flow Period,

plus, without duplication,

(l) an amount equal to any decrease in Working Capital for such Excess Cash Flow
Period,

(m) all amounts referred to in clauses (b), (c) and (d) above to the extent
funded with the proceeds of the issuance or the incurrence of Indebtedness
(including Capital Lease Obligations and purchase money Indebtedness, but
excluding, solely as relating to Capital Expenditures, proceeds of Incremental
Revolving Facility Loans), the sale or issuance of any Equity Interests
(including any capital contributions) and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets, in each case to the extent there is a
corresponding deduction from Excess Cash Flow above,

(n) to the extent any permitted Capital Expenditures referred to in clause (d)
above and the delivery of the related equipment do not occur in the following
Excess Cash Flow Period of the Borrowers specified in the certificate of the
Borrowers provided pursuant to clause (d) above, the amount of such Capital
Expenditures or Permitted Business Acquisitions that were not so made in such
following Excess Cash Flow Period,

(o) cash payments received in respect of Swap Agreements during such Excess Cash
Flow Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(p) any extraordinary or nonrecurring gain realized in cash during such Excess
Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

(q) to the extent deducted in the computation of EBITDA, cash interest income,
and

 

-21-



--------------------------------------------------------------------------------

(r) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by a Borrower or any Subsidiary
or (ii) such items do not represent cash paid by a Borrower or any Subsidiary,
in each case on a consolidated basis during such Excess Cash Flow Period.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrowers,
commencing with the first full fiscal year of the Borrowers following the
Commencement of Operations of the Development.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document, (a) income
taxes imposed on (or measured by) its net income (or franchise taxes imposed in
lieu of net income taxes) by the United States of America (or any state or
locality thereof) or any jurisdiction as a result of such recipient being
organized or having its principal office or, in the case of any Lender, having
its applicable lending office in, such jurisdiction or as a result of such
recipient engaging in a trade or business in such jurisdiction for tax purposes
(other than a trade or business deemed to arise by virtue of entering into this
Agreement, any other Loan Document or any of the transactions contemplated under
such documents), (b) any branch profits tax described in Section 884(a) of the
Code, or any similar tax, that is imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender making a Loan to the Borrowers,
any withholding tax (including any backup withholding tax) imposed by the United
States federal government (or by another jurisdiction as a result of such Lender
being organized or having its principal office in or applicable lending office
in such jurisdiction or as a result of such Lender engaging in a trade or
business in such jurisdiction for tax purposes (other than a trade or business
deemed to arise by virtue of entering into this Agreement, any other Loan
Document or any of the transactions contemplated under such documents)) that
(x) is imposed pursuant to laws in effect at the time such Lender becomes a
party to such Loan to the Borrowers (or designates a new lending office, except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to designation of a new lending office (or assignment), to
receive additional amounts from a Loan Party with respect to such withholding
tax pursuant to Section 2.17(a) or Section 2.17(c)) or (y) is attributable to
such Lender’s failure to comply with Section 2.17(e) or Section 2.17(f) with
respect to such Loan and (d) any withholding taxes imposed by the United States
federal government pursuant to current Sections 1471-1474 of the Code or any
amended or successor version that is substantively comparable.

“Existing Term Loan Facility” shall have the meaning assigned to such term in
Section 2.23(a).

“Extended Term Facility” shall mean each Extension Series of Extended Term
Loans.

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

“Extending Term Lender” shall have the meaning assigned to such term in
Section 2.23(b).

“Extension Election” shall have the meaning assigned to such term in
Section 2.23(c).

“Extension Request” shall have the meaning assigned to such term in
Section 2.23(a).

 

-22-



--------------------------------------------------------------------------------

“Extension Series” shall have the meaning assigned to such term in
Section 2.23(b).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility, i.e., the Term B Facility, and
thereafter, may include any Incremental Term Facility, any Incremental Revolving
Facility, any Extended Term Facility and any Refinancing Term Facility.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” shall mean the Agency Fee Letter dated as of the date hereof
between the Borrowers, the Administrative Agent and the Disbursement Agent.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the L/C
Issuer Fees, the Administrative Agent Fees and the fees payable from time to
time to the Collateral Agent and the Disbursement Agent under the Collateral
Agreement or the Disbursement Agreement.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

“Financial Performance Covenants” shall mean the covenants of the Borrowers set
forth in Section 6.10.

“Foreign Lender” shall mean any Lender that is not a “U.S. Person” as defined by
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrowers) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

“Gaming Authority” means, in any jurisdiction in which the Borrowers or any of
their subsidiaries manages or conducts any casino, gaming business or
activities, the applicable gaming board, commission, or other governmental
gaming regulatory body or agency, including without limitation the Nevada State
Gaming Control Board, the Nevada Gaming Commission and the Clark County Liquor
and Gaming Licensing Board, which (a) has, or may at any time after the Closing
Date have, jurisdiction over the gaming activities at the Real Property or any
successor to such authority or (b) is, or may at any time after the Closing Date
be, responsible for interpreting, administering and enforcing the Gaming Laws.

 

-23-



--------------------------------------------------------------------------------

“Gaming Laws” means all applicable constitutions, treaties, laws, rates,
regulations and orders and statutes pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming, gambling or
casino activities and all rules, rulings, orders, ordinances, regulations of any
Gaming Authority applicable to the gambling, casino, gaming businesses or
activities of the Borrowers or any of their subsidiaries in any jurisdiction,
including without limitation the Nevada Gaming Control Act codified in Chapter
463 of the Nevada Revised Statutes, the Regulations of the Nevada Gaming
Commission and the Clark County Code, as in effect from time to time, including
the policies, interpretations and administration thereof by the Gaming
Authorities.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other person, whether or not such Indebtedness or other obligation is assumed by
the guarantor; provided, however, the term “Guarantee” shall not include
endorsements for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted by this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the Indebtedness in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of the
Closing Date, among each Borrower, each Subsidiary Loan Party and the Collateral
Agent, as amended, amended and restated, supplemented or otherwise modified from
time to time.

“Guaranteed Interest Obligations” shall mean the due and punctual payment by the
Borrowers of the unpaid interest on the Term B Loans made to the Borrowers on
the Closing Date, when and as due hereunder. The Guaranteed Interest Obligations
do not include any other Obligations of the Borrowers or the other Loan Parties
hereunder other than as expressly set forth in the previous sentence.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

 

-24-



--------------------------------------------------------------------------------

“Honor Date” shall have the meaning assigned to such term in Section 2.05(c)(i).

“Immaterial Subsidiary” shall mean any subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrowers most recently ended, have assets
with a value in excess of 1.0% of the Consolidated Total Assets or revenues
representing in excess of 1.0% of total revenues of the Borrowers and the
Subsidiaries on a consolidated basis as of such date, (b) taken together with
all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Borrowers most recently ended, did not have assets with a value in excess of
5.0% of Consolidated Total Assets or revenues representing in excess of 5.0% of
total revenues of the Borrowers and the Subsidiaries on a consolidated basis as
of such date and (c) does not own assets the absence of which would reasonably
be expected to materially impair the completion or operation of the Development.

“In-Balance Test” shall have the meaning assigned to such term in the
Disbursement Agreement.

“In-Balance Test Certificate” shall have the meaning assigned to such term in
the Disbursement Agreement.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms or in the
form of common stock of the Borrowers, the accretion of original issue discount
or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies.

“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the sum
of (1) $25.0 million and (2) the maximum principal amount of Indebtedness that
may be incurred at such time that would not cause the Senior Secured Leverage
Ratio on a Pro Forma Basis to exceed 3.50 to 1.00 over (b) the aggregate amount
of all Incremental Term Loan Commitments and Incremental Revolving Facility
Commitments established prior to such time pursuant to Section 2.21(a)(y).

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement among the Borrowers, the Administrative Agent and one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders entered
into pursuant to Section 2.21.

“Incremental Revolving Facility” shall mean the Incremental Revolving Facility
Commitments and the extensions of credit made hereunder by the Incremental
Revolving Facility Lenders.

“Incremental Revolving Facility Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Facility Loans.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender established pursuant to Section 2.21, to make Incremental Revolving
Facility Loans to the Borrowers, as such commitment may be (a) reduced from time
to time pursuant to Section 2.08, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender under Section 9.04, and (c) further
increased under Section 2.21. Incremental Revolving Facility Commitments may be
in any form permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement.

 

-25-



--------------------------------------------------------------------------------

“Incremental Revolving Facility Credit Exposure” shall mean, at any time, the
sum of (a) the aggregate Outstanding Amount of the Incremental Revolving
Facility Loans at such time, (b) the Outstanding Amount of Swingline Loans at
such time and (c) the Outstanding Amount of the L/C Obligations at such time.
The Incremental Revolving Facility Credit Exposure of any Incremental Revolving
Facility Lender at any time shall be the product of (x) such Incremental
Revolving Facility Lender’s Incremental Revolving Facility Percentage and
(y) the aggregate Incremental Revolving Facility Credit Exposure of all
Incremental Revolving Facility Lenders, collectively, at such time.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or with outstanding Incremental Revolving Facility
Loans.

“Incremental Revolving Facility Loan” shall mean a Loan made by an Incremental
Revolving Facility Lender pursuant to Section 2.01(b).

“Incremental Revolving Facility Maturity Date” shall mean, with respect to any
series or tranche of Incremental Revolving Facility Commitments established
pursuant to an Incremental Assumption Agreement, the maturity date for such
series or tranche as set forth in such Incremental Assumption Agreement.

“Incremental Revolving Facility Percentage” shall mean, with respect to any
Incremental Revolving Facility Lender, the percentage of the total Incremental
Revolving Facility Commitments represented by such Lender’s Incremental
Revolving Facility Commitment. If the Incremental Revolving Facility Commitments
have terminated or expired, the Incremental Revolving Facility Percentages shall
be determined based upon the Incremental Revolving Facility Commitments most
recently in effect, giving effect to any assignments pursuant to Section 9.04.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for such series or tranche as set forth
in such Incremental Assumption Agreement.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to a
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to a
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of additional Term B Loans or, to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

 

-26-



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (h) below) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all obligations of
such person for borrowed money, (b) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
person issued or assumed as the deferred purchase price of property or services
(other than such obligations accrued in the ordinary course), to the extent the
same would be required to be shown as a long-term liability on a balance sheet
prepared in accordance with GAAP, (d) all Capital Lease Obligations of such
person, (e) all net payments that such person would have to make in the event of
an early termination, on the date Indebtedness of such person is being
determined, in respect of outstanding Swap Agreements, (f) the principal
component of all obligations, contingent or otherwise, of such person as an
account party in respect of letters of credit, (g) the principal component of
all obligations of such person in respect of bankers’ acceptances, (h) all
Guarantees by such person of Indebtedness described in clauses (a) to (g) above
and (i) the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Stock (excluding
accrued dividends that have not increased the liquidation preference of such
Disqualified Stock); provided, that Indebtedness shall not include (A) trade
payables, accrued expenses and intercompany liabilities arising in the ordinary
course of business, (B) prepaid or deferred revenue arising in the ordinary
course of business, (C) purchase price holdbacks arising in the ordinary course
of business in respect of a portion of the purchase prices of an asset to
satisfy unperformed obligations of the seller of such asset or (D) earn-out
obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner, other than to the extent that the instrument or agreement evidencing
such Indebtedness expressly limits the liability of such person in respect
thereof.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” shall mean the persons identified in writing to the
Co-Lead Arrangers by the Borrowers on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrowers from time
to time thereafter, with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated February 2011, as modified or supplemented prior to the Closing Date.

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.22.

“Interest Election Request” shall mean a request by the Borrowers to convert or
continue a Term Borrowing or Incremental Revolving Facility Borrowing in
accordance with Section 2.07.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capital Lease Obligations

 

-27-



--------------------------------------------------------------------------------

allocable to interest expense and (b) capitalized interest of such person. For
purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Borrowers and their Subsidiaries with respect to Swap Agreements, and interest
on a Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrowers to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than an ABR Loan, the
last day of each Interest Period applicable to such Loan and the scheduled
maturity date of such Loan; provided, however, that if any Interest Period for a
Eurocurrency Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any ABR Loan (including a Swingline Loan), the last
Business Day of each March, June, September and December and the scheduled
maturity date of such Loan.

“Interest Period” means, as to each Eurocurrency Loan, the period commencing on
the date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on the date one, two, three or six months (or nine
or twelve months if agreed to by each applicable Lender or such period of
shorter than one month as may be consented to by the Administrative Agent)
thereafter, as selected by the Borrowers; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period for any Loan shall extend beyond the maturity date of
such Loan.

Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interest Reserve Account” shall have the meaning assigned to such term in the
Disbursement Agreement.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

-28-



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Incremental Revolving
Facility Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Incremental Revolving Loan. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” shall mean the financial institution appointed as L/C Issuer
pursuant to the applicable Incremental Assumption Agreement and each other L/C
Issuer designated pursuant to Section 2.05(k), in each case in its capacity as
an issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 8.06. An L/C Issuer may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate. In the event that there is more
than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Issuer Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.08. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“Lease Agreements” shall mean the Linq Lease and the Octavius Lease.

“Lease Guaranty” shall mean the Lease Guaranty Agreement dated as of the date
hereof by Caesars Entertainment Operating Company, Inc. in favor of the Agent,
on behalf of the Secured Parties, pursuant to which Caesars Entertainment
Operating Company, Inc. guarantees the obligations of the Linq Lessee under the
Linq Lease and the obligations of the Octavius Lessee under the Octavius Lease
on the terms set forth therein.

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21
or Section 2.22.

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04(c) or to fund its portion of any
unreimbursed payment under Section 2.05(c), or (ii) a Lender having notified in
writing the Borrowers and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.04, 2.05 or 2.06.

 

-29-



--------------------------------------------------------------------------------

“lending office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Commitment” shall mean, with respect to each L/C Issuer, the
commitment of such L/C Issuer to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Incremental Revolving Facility Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Sublimit” means the letter of credit sublimit set forth in the
applicable Incremental Assumption Agreement. Any Letter of Credit Sublimit is
part of, and not in addition to, the Incremental Revolving Facility Commitments.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor, conservator or similar official with
respect to, any casino, gambling or gaming license issued by any Gaming
Authority covering any casino or gaming facility of the Borrowers or any of
their Subsidiaries.

“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset;
provided that in no event shall an operating lease or an agreement to sell be
deemed to constitute a Lien.

“Linq Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Linq Lease” shall mean the Operating Lease dated as of the Closing Date between
the Linq Borrower and Linq Lessee, as amended, supplemented or otherwise
modified from time to time.

“Linq Lessee” shall mean Harrah’s Imperial Palace Corp., together with its
successors and assigns.

“Linq Project Site” shall mean that portion of the Contributed Assets in respect
of Project Linq described on Schedule 1.01B, on which Project Linq will be
developed.

“Liquor Authorities” means, in any jurisdiction in which the Borrowers or any of
their Subsidiaries sell and distribute liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws, including without limitation the
Clark County Liquor and Gaming Licensing Board.

 

-30-



--------------------------------------------------------------------------------

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Borrowers or any of their
Subsidiaries in any jurisdiction, including without limitation the Clark County
Code, as in effect from time to time, including the policies, interpretations
and administration thereof by the applicable Liquor Authorities.

“Loan Documents” shall mean this Agreement, the Disbursement Agreement, the
Letters of Credit, each Issuer Document, the Guarantee Agreement, the Completion
Guarantee, the Security Documents and any Note issued under Section 2.09(e), and
solely for the purposes of Section 7.01 hereof, the Fee Letter.

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

“Loan Proceeds Account” shall have the meaning set forth in the Disbursement
Agreement.

“Loans” shall mean the Term B Loans, the Incremental Term Loans (if any), the
Extended Term Loans (if any), the Refinancing Term Loans (if any), the
Incremental Revolving Facility Loans and the Swingline Loans.

“Local Time” shall mean Las Vegas, Nevada local time (daylight or standard, as
applicable).

“Maintenance Capital Expenditures” shall mean Capital Expenditures for the
maintenance, repair, restoration or refurbishment of tangible property, but
excluding any Capital Expenditures that add to or significantly improve or
upgrade such property.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans, Commitments and Incremental Revolving
Facility Credit Exposures, if any, of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time.

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of CEC and its subsidiaries, as the case
may be, on the Closing Date together with (x) any new directors whose election
by such boards of directors or whose nomination for election by the shareholders
of CEC was approved by a vote of a majority of the directors of CEC or the
applicable subsidiary then still in office who were either directors on the
Closing Date or whose election or nomination was previously so approved and
(y) executive officers and other management personnel of the CEC and its
subsidiaries, as the case may be, hired at a time when the directors on the
Closing Date together with the directors so approved constituted a majority of
the directors of CEC or the applicable subsidiary.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01I.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrowers and their Subsidiaries, taken
as a whole, or the validity and enforceability of any of the material Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder (it being understood that any delay in construction will not be
deemed

 

-31-



--------------------------------------------------------------------------------

a Material Adverse Effect in the event that the Borrowers reasonably expect the
Commencement of Operations of the Development to occur on or prior to
October 31, 2014 (or, with respect to the Wheel Component (as defined in the
Disbursement Agreement) of Project Linq, March 31, 2015)).

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrowers or any Subsidiary in an aggregate
principal amount exceeding $10.0 million.

“Material Information” shall mean the occurrence of any material effect, or any
event or condition that, individually or in the aggregate, has had or would
reasonably be expected to have a material effect (in each case whether positive
or negative), on (a) the business, property, operations or condition of the
Borrowers and their Subsidiaries, taken as a whole, (b) the ability of a
Borrower or any of their Subsidiaries to perform its obligations under any Loan
Document or (c) the rights or remedies available to any Lender under any Loan
Document.

“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Owned Real Properties owned by the
Borrowers upon the contribution of the Contributed Assets to the Borrowers and
each additional Owned Real Property encumbered by a Mortgage or Additional
Mortgage pursuant to Sections 5.10(c) or 5.10(d).

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, substantially, in the
case of deeds of trust, in the form of Exhibit E (with such changes as are not
adverse in any material respect to the interests of the Lender or are otherwise
reasonably acceptable to the Collateral Agent), as amended, supplemented or
otherwise modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean 100% of the cash proceeds actually received by the
Borrowers or any Subsidiary (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any Asset Sale pursuant to Section 6.05(g), (d) (to the extent contemplated
by clause (b)(ii) of the proviso to Section 6.03) or (m), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other

 

-32-



--------------------------------------------------------------------------------

than pursuant to the Loan Documents) on such asset, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) Taxes paid or payable as a result thereof, and (iii) the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by the Borrowers or any of the Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction); provided, that, if a Borrower shall deliver a certificate of a
Responsible Officer of such Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth such Borrower’s intention
to use any portion of such proceeds, to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of the Borrowers and
the Subsidiaries or to make investments in Permitted Business Acquisitions (or,
in the event such proceeds are received prior to the Commencement of Operations
of the Development, to use any portion of such proceeds in connection with the
Development), in each case within 12 months of such receipt, such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
12 months of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 12-month period but within such 12-month period are contractually committed
to be used, then 3 months after the end of such 12-month period, such remaining
portion if not so used by such time shall constitute Net Proceeds as of such
date without giving effect to this proviso); provided, further, that (x) no net
cash proceeds calculated in accordance with the foregoing realized in any fiscal
year shall constitute Net Proceeds in such fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed $4.0
million (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds) and (y) in any event, no net cash proceeds calculated
in accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such net cash proceeds
shall exceed $1.0 million.

“Net Worth” shall mean at any time, for purposes of measuring CEC’s Net Worth
pursuant to clause (a) of Article VI(A), the aggregate amount of cash and cash
equivalents plus the fair market value (as determined by CEC in good faith) of
any bonds or other readily marketable assets, in each case, held by CEC and any
Applicable Subsidiary at such time.

“New Project” means each capital project which is either a new project or a new
feature at an existing project owned by the Borrowers or their Subsidiaries
which receives a certificate of completion or occupancy and all relevant
licenses, and in fact commences operations.

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.05(b)(iii).

“Non-Reinstatement Deadline” shall have the meaning assigned to such term in
Section 2.05(b)(iv).

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

-33-



--------------------------------------------------------------------------------

“Obligations” shall mean the “Loan Document Obligations” as defined in the
Collateral Agreement, including any interest accruing after commencement of any
bankruptcy or insolvency proceeding with respect to any Loan Party whether or
not allowed in such proceeding.

“Octavius Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Octavius Easement Agreement” shall mean the Declaration of Covenants,
Restrictions and Easements between the Octavius Borrower and Caesars Palace
Realty Corp. substantially in the form of Exhibit J (with such changes as are
not adverse in any material respect to the interests of the Lender or are
otherwise reasonably acceptable to the Collateral Agent), as amended,
supplemented or otherwise modified from time to time.

“Octavius Lease” shall mean the Operating Lease dated as of the Closing Date
between the Octavius Borrower and Octavius Lessee, as amended, supplemented or
otherwise modified from time to time.

“Octavius Lessee” shall mean Desert Palace, Inc., and its successor and assigns.

“Octavius Project Site” shall mean that portion of the Contributed Assets in
respect of Project Octavius described on Schedule 1.01C, on which Project
Octavius will be developed.

“Operations Management Agreement” means each of the real estate management
agreements and any other operating management agreement entered into by a
Borrower or any of the Subsidiaries with CEC or with any other direct or
indirect subsidiary of CEC (other than the Borrowers and their Subsidiaries) and
any and all modifications thereto, substitutions therefore and replacements
thereof so long as such modifications, substitutions and replacements are not
materially less favorable, taken as a whole, to the Borrowers and their
Subsidiaries than the terms of such agreements, if any, as in effect on the
Closing Date.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, and any and
all interest, additions to tax, and penalties related thereto (but not Excluded
Taxes).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Outstanding Amount” means (i) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation.

 

-34-



--------------------------------------------------------------------------------

“Owned Real Property” means each parcel of Real Property that is owned in fee by
a Borrower or any Subsidiary Loan Party that has an individual fair market value
(as determined by the applicable Borrower in good faith) of at least $1.0
million (provided that such $1.0 million threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property); provided that, with respect to any Real Property that is
partially owned in fee and partially leased by a Borrower or any Subsidiary Loan
Party, Owned Real Property will include only that portion of such Real Property
that is owned in fee and only if (i) such portion that is owned in fee has an
individual fair market value (as determined by the applicable Borrower in good
faith) of at least $1.0 million (provided that such $1.0 million threshold shall
not be applicable in the case of Real Property that is integrally related to the
ownership or operation of a Mortgaged Property or otherwise necessary for such
Mortgaged Property to be in compliance with all requirements of law applicable
to such Mortgaged Property) and (ii) a mortgage in favor of the Collateral Agent
(for the benefit of the Secured Parties) is permitted on such portion of Real
Property owned in fee by applicable law and by the terms of any lease, or other
applicable document governing any leased portion of such Real Property.

“Parent Entity” means any direct or indirect parent of the Borrowers.

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties in a form reasonably satisfactory to
the Administrative Agent.

“Performance Guarantee” shall refer to CEC’s obligations under clause (a) of
Article VI(A).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) in, or merger, consolidation
or amalgamation with, a person or division or line of business of a person (or
any subsequent investment made in a person, division or line of business
previously acquired in a Permitted Business Acquisition), in each case occurring
after the Commencement of Operations of the Development and if (a) the Cash
Contribution shall have been fully funded and (b) immediately after giving
effect thereto: (i) no Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with a fair market value (as determined in good faith
by the Borrowers) in excess of $10.0 million, after giving effect to such
acquisition or investment and any related transactions, the Borrowers shall be
in Pro Forma Compliance; (iv) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by a Borrower or a Subsidiary Loan Party, shall be
merged into a Borrower or a Subsidiary Loan Party or become,

 

-35-



--------------------------------------------------------------------------------

following the consummation of such acquisition in accordance with Section 5.10,
a Subsidiary Loan Party; and (vi) the aggregate amount of such acquisitions and
investments in assets that are not owned by the Borrowers or Subsidiary Loan
Parties or in Equity Interests in persons that are not Subsidiary Loan Parties
or do not become Subsidiary Loan Parties following the consummation of such
acquisition shall not exceed the greater of (x) 2.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $25.0 million.

“Permitted Cure Securities” shall mean any equity securities of a Borrower or a
Parent Entity issued pursuant to the Cure Right other than Disqualified Stock.

“Permitted Encumbrances” shall mean those exceptions specified in the title
policies delivered in respect of the Mortgaged Properties.

“Permitted Holder” shall mean each of (i) CEC and its Affiliates, (ii) the
Management Group, (iii) any Person that has no material assets other than the
capital stock of the Borrowers and that, directly or indirectly, holds or
acquires beneficial ownership of 100% on a fully diluted basis of the voting
Equity Interests of the Borrowers, and of which no other Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), other than any of the other Permitted Holders specified in
clauses (i) and (ii), beneficially owns more than the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses
(i) and (ii) on a fully diluted basis of the voting Equity Interests thereof,
and (iv) any “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) the members of which include any
of the other Permitted Holders specified in clauses (i) and (ii) and that,
directly or indirectly, hold or acquire beneficial ownership of the voting
Equity Interests of the Borrowers (a “Permitted Holder Group”), so long as
(1) each member of the Permitted Holder Group has voting rights proportional to
the percentage of ownership interests held or acquired by such member and (2) no
Person or other “group” (other than the other Permitted Holders specified in
clauses (i) and (ii)) beneficially owns more than the greater of 35% and the
percentage beneficially owned by the Permitted Holders specified in clauses
(i) and (ii) on a fully diluted basis of the voting Equity Interests held by the
Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

 

-36-



--------------------------------------------------------------------------------

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrowers)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A by Moody’s (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrowers and the Subsidiaries, on a consolidated basis, as of the end of the
Borrowers’ most recently completed fiscal year; and

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness) (and, in the case of revolving Indebtedness being
Refinanced, to effect a corresponding reduction in the commitments with respect
to such revolving Indebtedness being Refinanced); provided, that (a) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) except with
respect to Section 6.01(i), the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the shorter of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and
(ii) the weighted average life to maturity that would result if all payments of
principal on the Indebtedness being Refinanced that were due on or after the
date that is one year following the Term B Facility Maturity Date were instead
due on the date that is one year following the Term B Facility Maturity Date and
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such Obligations on terms at least
as favorable to the Lenders

 

-37-



--------------------------------------------------------------------------------

as those contained in the documentation governing the Indebtedness being
Refinanced; provided further, that with respect to a Refinancing of Indebtedness
permitted hereunder that is subordinated, such Permitted Refinancing
Indebtedness shall be on terms (excluding interest rate and redemption
premiums), taken as a whole, not materially less favorable to the Lenders than
those contained in the documentation governing the Indebtedness being
Refinanced.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is, (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, and (ii) sponsored or maintained (at the
time of determination or at any time within the five years prior thereto) by a
Borrower or any ERISA Affiliate, and (iii) in respect of which a Borrower, any
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Post-Closing Collateral Requirement” shall mean the satisfaction of the
Collateral and Guarantee Requirement after the Closing Date by the Linq Borrower
and its Subsidiaries (with respect to Project Linq) and the Octavius Borrower
and its Subsidiaries (with respect to Project Octavius), as applicable, in each
case after giving effect to the contribution of the Contributed Assets to the
applicable Borrower.

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” or “project opening costs” (or
any similar or equivalent caption) on the applicable financial statements of the
Borrowers and the Subsidiaries for such period, prepared in accordance with
GAAP.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment, capital
expenditure, construction, repair, replacement, improvement, development,
disposition, merger, amalgamation, consolidation (including the Transactions)
(or any similar transaction or transactions not otherwise permitted under
Section 6.04 or 6.05 that require a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), any dividend, distribution or
other similar payment, and any restructurings of the business of the Borrowers
or any of their Subsidiaries that the Borrowers or any of their Subsidiaries has
determined to make and/or made and are expected to have a continuing impact and
are factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments a

 

-38-



--------------------------------------------------------------------------------

Borrower determines are reasonable as set forth in a certificate of a Financial
Officer of a Borrower (the foregoing, together with any transactions related
thereto or in connection therewith, the “relevant transactions”), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to the definition of the term “Pro Forma Compliance” or pursuant
to Sections 6.01, 6.02, 6.03, 6.04 and 6.06, occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Permitted Business Acquisition or relevant transaction is
consummated) and (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes not to finance any acquisition) issued, incurred, assumed or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Pro Forma
Compliance” or pursuant to Sections 6.01, 6.02, 6.03, 6.04 and 6.06, occurring
during the Reference Period or thereafter and through and including the date
upon which the respective Permitted Business Acquisition or relevant transaction
is consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in preceding clause (x), bearing floating interest
rates shall be computed on a pro forma basis as if the rates that would have
been in effect during the period for which pro forma effect is being given had
been actually in effect during such periods, and (z) with respect to each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the Reference Period, the operating results of such
New Project shall be annualized on a straight line basis during such period.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of a Borrower
and may include, (i) for any fiscal period ending on or prior to the second
anniversary of any relevant pro forma event (but not for any fiscal period
ending after such second anniversary), adjustments to reflect operating expense
reductions and other operating improvements, synergies or cost savings
reasonably expected to result from such relevant pro forma event (including, to
the extent applicable, the Transactions). A Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of such Borrower
setting forth such demonstrable or additional operating expense reductions and
other operating improvements, synergies or cost savings and information and
calculations supporting them in reasonable detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrowers and their Subsidiaries shall be in compliance, on a Pro Forma Basis
after giving effect on a Pro Forma Basis to the relevant transactions (including
the assumption, the issuance, incurrence and permanent repayment of
Indebtedness), with the Financial Performance Covenants recomputed as at the
last day of the most recently ended fiscal quarter of the Borrowers and their
Subsidiaries for which the financial statements and certificates required
pursuant to Section 5.04 have been or were required to have been delivered
(provided, that prior to delivery of financial statements for the first full
fiscal quarter following Commencement of Operations of the Development, such
covenants shall be deemed to have been satisfied with respect to Sections
2.21(c), 6.01(i), 6.03 and 6.09(b)).

“Project Costs” shall have the meaning assigned to such term in the Disbursement
Agreement.

 

-39-



--------------------------------------------------------------------------------

“Project Linq” shall have the meaning assigned to such term in the first recital
hereto.

“Project Linq Budget” shall have the meaning set forth in the Disbursement
Agreement.

“Project Linq Plans and Specifications” shall mean the Plans and Specifications
(as defined in the Disbursement Agreement) with respect to Project Linq.

“Project Linq Scheduled Completion Date” shall have the meaning set forth in the
Disbursement Agreement.

“Project Octavius” shall have the meaning assigned to such term in the first
recital hereto.

“Project Octavius Budget” shall have the meaning set forth in the Disbursement
Agreement.

“Project Octavius Plans and Specifications” shall mean the Plans and
Specifications (as defined in the Disbursement Agreement) with respect to
Project Octavius.

“Project Octavius Scheduled Completion Date” shall have the meaning set forth in
the Disbursement Agreement.

“Projections” shall mean the projections of the Borrowers included in the
Information Memorandum and any other projections and any forward-looking
statements of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrowers or any of the Subsidiaries prior to the Closing
Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” means any Equity Interests of a Borrower or any
Parent Entity other than Disqualified Stock.

“Real Property” means, collectively, all right, title and interest (including,
without limitation, any leasehold estate) in and to any and all parcels of or
interests in real property owned in fee or leased by a Borrower or any
Subsidiary Loan Party, together with, in each case, all easements, hereditaments
and appurtenances relating thereto, and all improvements situated, placed or
constructed upon, or fixed to or incorporated into, or which becomes a component
part of or which is permanently moored to such real property, and appurtenant
fixtures incidental to the ownership or lease thereof.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

“Refinancing Amount” shall mean, in connection with any Refinancing of
Indebtedness hereunder, the additional amount of Indebtedness in excess of the
principal amount of Indebtedness being Refinanced that is incurred to fund such
Refinancing; provided that, the principal amount (or accreted value, if
applicable) of such new Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses).

 

-40-



--------------------------------------------------------------------------------

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.22(a).

“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.22(b).

“Refinancing Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.22(c).

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

“Repaid Term Loans” shall have the meaning set forth in Section 2.11(a)(ii).

“Replaced Term Loans” shall have the meaning set forth in Section 9.08(e).

“Replacement Term Loans” shall have the meaning set forth in Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

-41-



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having Term Loans and
Commitments (and, if the Incremental Revolving Facility Commitments have been
terminated, Incremental Revolving Facility Credit Exposures) that, taken
together, represent more than 50% of the sum of all Term Loans and Commitments
(and, if the Incremental Revolving Facility Commitments have been terminated,
Incremental Revolving Facility Credit Exposures) at such time. The Loans,
Commitments and Incremental Revolving Facility Credit Exposures of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided, that (a) if the Senior Secured Leverage Ratio at the end of the
applicable Excess Cash Flow Period is greater than 2.50:1.00 but less than or
equal to 3.00:1.00, such percentage shall be 25%, and (b) if the Senior Secured
Leverage Ratio at the end of the applicable Excess Cash Flow Period is less than
or equal to 2.50:1.00, such percentage shall be 0%.

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(e).

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form attached hereto as Exhibit I entered into by the
Administrative Agent or the Collateral Agent on behalf of the Secured Parties
providing for the subordination of the Liens on the Collateral permitted
hereunder on customary terms consistent with the existing forms of intercreditor
agreements of CEC and its subsidiaries attached to the Loan Documents, or on
such other terms not materially adverse to the interests of the Lenders or as
reasonably satisfactory to the Administrative Agent, each as amended, modified
or supplemented from time to time in accordance with this Agreement.

“Second Priority Liens” shall mean Liens (other than Liens securing the
Obligations) that are subordinated to the Liens securing the Obligations
pursuant to, and otherwise subject to the terms of, any Second Lien
Intercreditor Agreement (it being understood that such Liens may be senior in
priority to, or pari passu with, or junior in priority to, the Liens securing
any other Second Priority Liens).

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Control Agreements, the Guaranty Agreement and each of the security agreements
and other instruments and documents executed and delivered pursuant to any of
the foregoing or pursuant to Sections 4.02 or 5.10.

 

-42-



--------------------------------------------------------------------------------

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a) Total
First Lien Senior Secured Net Debt as of the last day of the Test Period most
recently ended as of such date to (b) EBITDA for the Test Period most recently
ended as of such date, all determined on a consolidated basis in accordance with
GAAP; provided, that the Senior Secured Leverage Ratio shall be determined for
the relevant Test Period on a Pro Forma Basis.

“Site Preparation” shall mean the preparation of the Octavius Project Site and
the Linq Project Site for the design, development, permitting, site preparation,
construction, equipping, licensing, financing and opening of the Development,
including without limitation the subdivision, parcelization, combination,
commercial mapping, zoning modifications, granting of easements, licenses,
special assessments, covenants, rights of way, declarations, conditions and
restrictions and reservation of easements and common area spaces and similar
instruments with respect to the property and assets consisting of the Octavius
Project Site and the Linq Project Site, whether prior to, simultaneous with, or
following the contribution of the Contributed Assets to the applicable Borrower.

“Sponsor” shall mean (i) Apollo and each Affiliate of Apollo (but not including,
however, any of its portfolio companies), (ii) TPG and each Affiliate of TPG
(but not including, however, any of its portfolio companies), and (iii) any
individual who is a partner or employee of Apollo Management, L.P., Apollo, the
Texas Pacific Group or TPG, to the extent such individual is licensed by a
relevant Gaming Authority on the Closing Date or thereafter replaces any such
licensee.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
a Borrower.

“Subsidiary Loan Party” shall mean (a) each Wholly-Owned Domestic Subsidiary of
a Borrower on the Closing Date as set forth on Schedule 1.01F and (b) each
Subsidiary of a Borrower that becomes, or is required pursuant to Section 5.10
to become, a party to the Collateral Agreement after the Closing Date.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or any of the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

-43-



--------------------------------------------------------------------------------

“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form agreed in the applicable Incremental Assumption Agreement.

“Swingline Commitment” shall mean, with respect to any Swingline Lender, the
commitment of such Swingline Lender under an Incremental Revolving Facility
Commitment established pursuant to Section 2.21 to make Swingline Loans pursuant
to Section 2.04. Any Swingline Commitment shall be part of, and not in addition
to, the applicable Incremental Revolving Facility Commitments.

“Swingline Lender” shall mean a Lender with a Swingline Commitment or with
outstanding Swingline Loans.

“Swingline Loans” shall mean the swingline loans made to a Borrower pursuant to
Section 2.04.

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest, additions to tax, and penalties related thereto.

“Term B Borrowing” shall mean a Borrowing comprised of Term B Loans.

“Term B Facility” shall mean the Term B Loan Commitments and the Term B Loans
made hereunder.

“Term B Facility Maturity Date” shall mean April 25, 2017.

“Term B Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term B Loans as set forth in Section 2.01(a). The initial
amount of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01, or
in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Term B Loan Commitment, as applicable. The aggregate amount of the
Term B Loan Commitments on the Closing Date is $450,000,000.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean the term loans made by the Lenders to the Borrowers
pursuant to Section 2.01(a) and any Incremental Term Loans in the form of Term B
Loans made by the Incremental Term Lender to the Borrower pursuant to
Section 2.01(c).

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities, Extended Term Facilities and Refinancing Term
Loans.

 

-44-



--------------------------------------------------------------------------------

“Term Facility Maturity Date” shall mean the latest of the Term B Facility
Maturity Date and any Incremental Term Facility Maturity Date or, if the context
so requires, either of such dates.

“Term Loan Commitment” shall mean any Term B Loan Commitment or any Incremental
Term Loan Commitment.

“Term Loan Extension Amendment” shall have the meaning assigned to such term in
Section 2.23(d).

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
other Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans, the Incremental Term Loans, the
Extended Term Loans and/or the Refinancing Term Loans.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrowers then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b).

“Total First Lien Senior Secured Net Debt” at any date shall mean (i) the
aggregate principal amount of Consolidated Debt of the Borrowers and their
Subsidiaries outstanding at such date that consists of, without duplication,
Indebtedness that in each case is then secured by first priority Liens on
property or assets of the Borrowers or their Subsidiaries (other than property
or assets held in a defeasance or similar trust or arrangement for the benefit
of the Indebtedness secured thereby), less (ii) (a) for purposes of calculating
the Senior Secured Leverage Ratio pursuant to Section 6.10 and Article VI(A)(a),
without duplication, the aggregate amount of all Unrestricted Cash and Permitted
Investments of the Borrowers and its Subsidiaries on such date and (b) for all
other purposes of calculating the Senior Secured Leverage Ratio, the lesser of
(1) without duplication, the aggregate amount of all Unrestricted Cash and
Permitted Investments of the Borrowers and its Subsidiaries on such date and
(2) $100.0 million.

“TPG” shall mean TPG Partners V, L.P. and other affiliated co-investment
partnerships.

“Transaction Documents” shall mean the Construction Contracts, the Octavius
Lease, the Linq Lease, the Octavius Easement Agreement, the Loan Documents and
all documents executed in connection therewith.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
or in connection with the Transaction Documents, including (i) the development,
construction, ownership and operation of the Development, (ii) the making of the
Cash Contributions, (iii) the Site Preparation, (iv) the contributions of the
Contributed Assets, (v) the execution and delivery of the Linq Lease, the
Octavius Lease and the Octavius Easement Agreement, (vi) the execution and
delivery of the Loan Documents, the creation of the Liens pursuant to the
Security Documents, and the borrowings hereunder and (vii) the payment of all
fees and expenses to be paid in connection with the foregoing.

“Treasury Rate” shall mean, at any date, the yield to maturity as of such date
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the eighteen-month anniversary of the Closing Date; provided, however, that
if the period from such date to the eighteen-month anniversary of the Closing
Date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

 

-45-



--------------------------------------------------------------------------------

“Type” shall mean, when used in respect of any Loan or Borrowing, the rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Eurocurrency Rate and the ABR.

“Unfunded Pension Liability” means, as of the most recent valuation date for the
applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“Unreimbursed Amount” has the meaning specified in Section 2.05(c).

“Unrestricted Cash” shall mean cash or cash equivalents of a Borrower or any of
the Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Borrowers or any of their Subsidiaries, including without
limitation all “cage cash”.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Venue Easements” shall have the meaning assigned to such term in
Section 6.05(p).

“Venue Documents” shall have the meaning assigned to such term in
Section 6.05(p).

“Voluntary Cure Right” shall mean any exercise of a Cure Right other than (i) a
Cure Right in respect of the Financial Performance Covenant set forth in
Section 6.10(b) or (ii) an exercise of a Cure Right pursuant to the Performance
Guarantee.

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(e).

“Wholly-Owned Domestic Subsidiary” of any person shall mean a Domestic
Subsidiary of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Foreign Subsidiary” of any person shall mean a Foreign Subsidiary
of such person that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly-Owned Subsidiary of such person.

 

-46-



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrowers and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrowers notify the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.03. Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Closing Date Transactions,
unless the context otherwise requires.

SECTION 1.04. Exchange Rates; Currency Equivalents. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in U.S.
Dollars in Article VI or paragraph (f), (j) or (m) of Section 7.01 being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable on the first day of the fiscal quarter in which such
determination occurs or in respect of which such determination is being made.

SECTION 1.05. [Reserved].

SECTION 1.06. Change of Currency.

 

-47-



--------------------------------------------------------------------------------

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

SECTION 1.07. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Local Time.

SECTION 1.08. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) each Lender agrees to make Term B Loans to the Borrowers, on a joint and
several basis, on the Closing Date in a principal amount not to exceed its Term
B Loan Commitment;

(b) each Lender having an Incremental Revolving Facility Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Revolving Facility Loans to the
Borrowers from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Incremental Revolving
Facility Credit Exposure exceeding such Lender’s Incremental Revolving Facility
Commitment or (ii) the Incremental Revolving Facility Credit Exposure exceeding
the total Incremental Revolving Facility Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Incremental Revolving Facility Loans;

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrowers, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment; and

 

-48-



--------------------------------------------------------------------------------

(d) amounts borrowed under Section 2.01(a) or (c) and repaid or prepaid may not
be reborrowed.

SECTION 2.02. Loans and Borrowings.

(a) Each Incremental Revolving Facility Loan and Term Loan shall be made as part
of a Borrowing consisting of Loans under the same Facility and of the same Type
made by the Lenders ratably in accordance with their respective Commitments
under the applicable Facility; provided, however, that Incremental Revolving
Facility Loans shall be made by the Incremental Revolving Facility Lenders
ratably in accordance with their respective Incremental Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, each Borrowing of Incremental Revolving Facility
Loans or Term Loans shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Borrowers may request in accordance herewith. Each Lender at its
option may make any ABR Loan or Eurocurrency Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement and such Lender
shall not be entitled to any amounts payable under Section 2.15 or 2.17 solely
in respect of increased costs resulting from such exercise and existing at the
time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount not less than the Borrowing
Minimum and, in the case of a Eurocurrency Revolving Facility Borrowing, that is
an integral multiple of the Borrowing Multiple. Subject to Section 2.04(c) and
Section 2.05(c), at the time that each Term Borrowing or Incremental Revolving
Facility Borrowing is made, such Borrowing shall be in an aggregate amount that
is not less than the Borrowing Minimum and, in the case of a Eurocurrency
Revolving Facility Borrowing, that is an integral multiple of the Borrowing
Multiple; provided, that an ABR Incremental Revolving Facility Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Incremental Revolving Facility Commitments. Borrowings of more than one Type and
under more than one Facility may be outstanding at the same time; provided, that
there shall not at any time be more than a total of (i) 5 Eurocurrency
Borrowings outstanding under the Term Facilities and (ii) 5 Eurocurrency
Borrowings outstanding under the Incremental Revolving Facility.

SECTION 2.03. Borrowing Procedure.

(a) Each Lender shall make each Term B Loan to be made by it on the Closing Date
by wire transfer of immediately available funds to such account in New York City
as the Administrative Agent may designate not later than 12:00 (noon), New York
City time. The Administrative Agent shall promptly credit $52,031,250.00 to the
Interest Reserve Account and $397,968,750.00 to the Loan Proceeds Account (which
is net of certain fees and expenses related to the Transactions payable on the
date hereof).

 

-49-



--------------------------------------------------------------------------------

(b) To request an Incremental Revolving Facility Borrowing and/or a Term
Borrowing other than the Term B Loans to be made on the Closing Date, a Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 10:00 a.m., Local Time, three
Business Days before the date of any proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., Local Time, one Business Day before
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by a Responsible Officer of the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Incremental Revolving
Facility Loans, Term B Loans or Other Term Loans;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed.

If no election as to the currency of any Incremental Revolving Facility
Borrowing is made, then the requested Borrowing shall be made in Dollars. If no
election as to the Type of Incremental Revolving Facility Borrowing or Term
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
in the case of Loans denominated in Dollars. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the applicable
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein and in
the applicable Incremental Assumption Agreement, any Incremental Revolving
Facility Lender agreeing to act as a Swingline Lender agrees, in reliance upon
the agreements of the other Incremental Revolving Facility Lenders set forth in
this Section 2.04, to make loans in Dollars (each such loan, a “Swingline Loan”)
to the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the
aggregate amount of the Swingline Commitments, notwithstanding the fact that
such Swingline Loans, when aggregated with the Incremental Revolving Facility
Percentage of the Outstanding Amount of Incremental Revolving Facility Loans and
L/C Obligations of the Swingline Lender, may exceed the amount of the Swingline
Lender’s Incremental Revolving Facility Commitment; provided, however, that
after giving effect to any Swingline Loan, (i) the Incremental Revolving
Facility Credit Exposure shall not exceed the total Incremental Revolving
Facility Commitments, and (ii) the aggregate Incremental Revolving Facility
Credit Exposure of any Incremental Revolving Facility Lender (other than the
Swingline Lender) shall not exceed such Incremental Revolving Facility Lender’s
Incremental Revolving Facility Commitment, and provided,

 

-50-



--------------------------------------------------------------------------------

further, that the Borrowers shall not use the proceeds of any Swingline Loan to
refinance any outstanding Swingline Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.11, and reborrow under this
Section 2.04. Each Swingline Loan shall be an ABR Loan. Immediately upon the
making of a Swingline Loan, each Incremental Revolving Facility Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s Incremental Revolving Facility Percentage
times the amount of such Swingline Loan.

(b) Borrowing Procedures. Each Swingline Borrowing shall be made upon a
Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Swingline Borrowing Request, appropriately completed and signed by a Responsible
Officer of the applicable Borrower. Promptly after receipt by the Swingline
Lender of any telephonic Swingline Loan request, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan request and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Borrowing Request, make the
amount of its Swingline Loan available to the applicable Borrower at the account
of such Borrower specified in such Swingline Borrowing Request.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (each of which hereby irrevocably authorizes
the Swingline Lender to so request on its behalf), that each Incremental
Revolving Facility Lender make an ABR Incremental Revolving Loan in an amount
equal to such Incremental Revolving Facility Lender’s Incremental Revolving
Facility Percentage of the amount of Swingline Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the Borrowing Minimum and Borrowing
Multiples, but subject to the unutilized portion of the Incremental Revolving
Facility Commitments and the conditions set forth in Section 4.01. The Swingline
Lender shall furnish the Borrowers with a copy of the applicable Borrowing
Request promptly after delivering such notice to the Administrative Agent. Each
Incremental Revolving Facility Lender shall make an amount equal to its
Incremental Revolving Facility Percentage of the amount specified in such
Borrowing Request available to the Administrative Agent in Same Day Funds for
the account of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each
Incremental Revolving Facility Lender that so makes funds available shall be
deemed to have made an ABR Incremental Revolving Loan to the Borrowers in such
amount. The Administrative Agent shall remit the funds so received to the
Swingline Lender.

 

-51-



--------------------------------------------------------------------------------

(ii) If for any reason any Swingline Loan cannot be refinanced by such an ABR
Incremental Revolving Facility Borrowing in accordance with Section 2.04(c)(i),
the request for ABR Incremental Revolving Loans submitted by the Swingline
Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Incremental Revolving Facility Lenders fund its risk
participation in the relevant Swingline Loan and each Incremental Revolving
Facility Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Incremental Revolving Facility Lender fails to make available to
the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Incremental Revolving Facility Lender pursuant to
the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swingline Lender shall be entitled to recover from such
Incremental Revolving Facility Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Incremental Revolving Facility Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s ABR Incremental Revolving Loan included in the relevant ABR Incremental
Revolving Facility Borrowing or funded participation in the relevant Swingline
Loan, as the case may be. A certificate of the Swingline Lender submitted to any
Incremental Revolving Facility Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.04(c)(iii) shall be conclusive
absent manifest error.

(iv) Each Incremental Revolving Facility Lender’s obligation to make ABR
Incremental Revolving Loans or to purchase and fund risk participations in
Swingline Loans pursuant to this Section 2.04(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Swingline Lender, the Borrowers or any other person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make ABR
Incremental Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.01. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay
Swingline Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Incremental Revolving Facility Lender has purchased
and funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Incremental Revolving Facility Lender its Incremental
Revolving Facility Percentage thereof in the same funds as those received by the
Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 8.10 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Incremental Revolving Facility Lender shall pay to the
Swingline Lender its Incremental Revolving Facility Percentage thereof on demand
of the

 

-52-



--------------------------------------------------------------------------------

Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Incremental Revolving Facility
Lenders under this Section 2.04(d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Incremental Revolving Facility Lender funds its ABR Incremental
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Incremental Revolving Facility Lender’s Incremental Revolving Facility
Percentage of any Swingline Loan, interest in respect of such Incremental
Revolving Facility Percentage shall be solely for the account of the Swingline
Lender.

(f) Payments Directly to Swingline Lender. The Borrowers shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

SECTION 2.05. The Letter of Credit Commitment.

(a) General.

(i) Subject to the terms and conditions set forth herein and in the applicable
Incremental Assumption Agreement, (A) any Incremental Revolving Facility Lender
agreeing to act as an L/C Issuer agrees, in reliance upon the agreements of the
Incremental Revolving Facility Lenders set forth in this Section 2.05, (1) from
time to time on any Business Day during the period from and including the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrowers or their Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.05(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Incremental Revolving Facility Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrowers or their Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the total Incremental
Revolving Facility Credit Exposure shall not exceed the total Incremental
Revolving Facility Commitments, (x) no Lender’s Incremental Revolving Facility
Credit Exposure shall exceed such Lender’s Incremental Revolving Facility
Commitment, and (y) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrowers for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly a Borrower or any Subsidiary may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.05(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Majority Lenders under the Incremental Revolving Facility
have approved such expiry date (such approval not to be unreasonably withheld or
delayed); or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Incremental Revolving Facility
Lenders have approved such expiry date (such approval not to be unreasonably
withheld or delayed).

 

-53-



--------------------------------------------------------------------------------

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any requirement of law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Incremental Revolving Facility Lender’s obligations to fund
under Section 2.05(c) exists or any Incremental Revolving Facility Lender is at
such time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
satisfactory arrangements with the Borrowers or such Incremental Revolving
Facility Lender to eliminate the L/C Issuer’s risk with respect to such
Incremental Revolving Facility Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

-54-



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall act on behalf of the Incremental Revolving Facility
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article VIII with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of a Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may reasonably
request. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably request. Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Incremental Revolving Facility Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Section 4.01 shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrowers (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Incremental Revolving Facility Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Incremental Revolving Facility Percentage times the amount of such
Letter of Credit.

 

-55-



--------------------------------------------------------------------------------

(iii) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the applicable Borrower shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Incremental Revolving Facility Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 2.05(a)(ii) or (iii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Majority Lenders under the Incremental Revolving Facility have
elected not to permit such extension or (2) from the Administrative Agent, any
Incremental Revolving Facility Lender or the Borrowers that one or more of the
applicable conditions specified in Section 4.01 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

(iv) If a Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrowers
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Incremental Revolving Facility
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Majority Lenders under the Incremental Revolving Facility have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Incremental
Revolving Facility Lender or the Borrowers that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this
Section 2.05(b)(iv)) and, in each case, directing the L/C Issuer not to permit
such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-56-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrowers
and the Administrative Agent thereof. Not later than (1) 1:00 p.m., Local Time,
on the date that the L/C Issuer provides notice to the Borrowers of any payment
by the L/C Issuer under a Letter of Credit denominated in Dollars (if such
notice is provided by 10:00 a.m., Local Time, on such date) or (2) 11:00 a.m.,
Local Time, on the next succeeding Business Day (if such notice is provided
after 10:00 a.m., Local Time, on the date such notice is given) (each such
applicable date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer
(and the L/C Issuer shall promptly notify the Administrative Agent of any
failure by the Borrowers to so reimburse the L/C Issuer by such time) in an
amount equal to the amount of such drawing and in the applicable currency. If
the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Incremental Revolving Facility
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Incremental Revolving
Facility Percentage thereof. In such event, the Borrowers shall be deemed to
have requested a Borrowing of ABR Incremental Revolving Loans to be disbursed on
the Honor Date in an amount equal to the Unreimbursed Amount, without regard to
the minimum Borrowing Minimums or Borrowing Multiples, but subject to the amount
of the unutilized portion of the Incremental Revolving Facility Commitments and
the conditions set forth in Section 4.01 (other than the delivery of a Borrowing
Request). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.05(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Incremental Revolving Facility Lender shall upon any notice pursuant
to Section 2.05(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Incremental Revolving
Facility Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.05(c)(iii), each Incremental Revolving
Facility Lender that so makes funds available shall be deemed to have made an
ABR Incremental Revolving Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of ABR Incremental Revolving Loans because the conditions set forth in
Section 4.01 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate specified in Section 2.13(c). In such event, each Incremental Revolving
Facility Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Incremental Revolving Facility Lender in satisfaction of its participation
obligation under this Section 2.05.

(iv) Until each Incremental Revolving Facility Lender funds its ABR Incremental
Revolving Loan or L/C Advance pursuant to this Section 2.05(c) to reimburse the
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Incremental Revolving Facility Percentage of such amount shall
be solely for the account of the L/C Issuer.

 

-57-



--------------------------------------------------------------------------------

(v) Each Incremental Revolving Facility Lender’s obligation to make ABR
Incremental Revolving Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.05(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Incremental Revolving Facility Lender may have against
the L/C Issuer, the Borrowers, any Subsidiary, or any other person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make ABR
Incremental Revolving Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Section 4.01 (other than delivery by the Borrowers of a
Borrowing Request). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrowers to reimburse the L/C Issuer for the
amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Incremental Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s ABR Incremental Revolving Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the L/C Issuer submitted to any Incremental
Revolving Facility Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.05(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Incremental Revolving Facility Lender such
Incremental Revolving Facility Lender’s L/C Advance in respect of such payment
in accordance with Section 2.05(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrowers or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Incremental Revolving
Facility Lender its Incremental Revolving Facility Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under any
of the circumstances described in Section 8.10 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Incremental
Revolving Facility Lender shall pay to the Administrative Agent for the account
of the L/C Issuer its Incremental Revolving Facility Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Incremental Revolving
Facility Lender, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. The obligations of the Incremental Revolving Facility
Lenders under this Section 2.05(d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

-58-



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit that appears on its face to be valid proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any
Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Incremental Revolving Facility Lender and the
Borrowers agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Incremental
Revolving Facility Lenders or the Majority Facility Lenders under the
Incremental Revolving Facility, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or

 

-59-



--------------------------------------------------------------------------------

transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrowers shall promptly Cash Collateralize the then Outstanding Amount of all
L/C Obligations.

(ii) Sections 2.11(d) and 7.01 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.05,
Section 2.11(d) and Section 7.01, “Cash Collateralize” means to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of the L/C
Issuer and the Incremental Revolving Facility Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer (which documents are hereby consented to by the Lenders) (“Cash
Collateral”). Derivatives of such term have corresponding meanings. The
Borrowers hereby grant to the Administrative Agent, for the benefit of the L/C
Issuer and the Incremental Revolving Facility Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Except as otherwise agreed to by the Administrative Agent, Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at the Administrative Agent.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(j) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrowers hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
the Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

 

-60-



--------------------------------------------------------------------------------

(k) Additional L/C Issuers. In the event that there shall be more than one L/C
Issuer hereunder, each reference to “the L/C Issuer” hereunder with respect to
any L/C Issuer shall refer to the person that issued such Letter of Credit.
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer (other than the Administrative Agent) will also deliver
to the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On the last Business Day of each March, June, September and December
(and on such other dates as the Administrative Agent may request), each L/C
Issuer shall provide the Administrative Agent a list of all Letters of Credit
issued by it that are outstanding at such time together with such other
information as the Administrative Agent may reasonably request.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Term Loan or Incremental Revolving Facility Loan
to be made by it hereunder available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 10:00 a.m., Local Time, on the Business Day specified in the applicable
Borrowing Request. The Administrative Agent will make such Loans available to
the applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of such Borrower as specified in the Borrowing Request;
provided, however, that if, on the date the Borrowing Request with respect to a
Incremental Revolving Facility Borrowing is given by a Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 9:00 a.m., Local Time, on the date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06(a) (or, in the case of a Borrowing of ABR Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06(a)) and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the
Borrowers, the interest rate applicable to ABR Loans under the applicable
Facility. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

-61-



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections.

(a) Each Borrowing of Incremental Revolving Facility Loans or Term Loans
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrowers may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.07; provided, that except as
otherwise provided herein, a Eurocurrency Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Loan. The
Borrowers may elect different options with respect to different portions of the
affected Incremental Revolving Facility Borrowing or Term Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section 2.07, the Borrowers shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowers were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form of Exhibit D and signed by a Responsible Officer of the Borrowers.

(c) Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Sections 2.07(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default

 

-62-



--------------------------------------------------------------------------------

has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrowers, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing denominated in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and (iii) each Eurocurrency
Revolving Facility Borrowing shall, unless repaid, be continued as a
Eurocurrency Revolving Facility Borrowing with an Interest Period of one month’s
duration.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Incremental Revolving Facility
Commitments shall terminate on the Incremental Revolving Facility Maturity Date
and (ii) the Term B Loan Commitments shall terminate at 2:00 p.m., Local Time,
on the Closing Date.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Incremental Revolving Facility Commitments; provided, that (i) each such
reduction shall be in an amount that is an integral multiple of $1.0 million and
not less than $5.0 million (or, if less, the remaining amount of the Incremental
Revolving Facility Commitments) and (ii) the Borrowers shall not terminate or
reduce the Incremental Revolving Facility Commitments if, after giving effect to
any concurrent prepayment of the Incremental Revolving Facility Loans in
accordance with Section 2.11, the Incremental Revolving Facility Credit Exposure
would exceed the total Incremental Revolving Facility Commitments.

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Incremental Revolving Facility Commitments under
Section 2.08(b) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrowers pursuant to this Section 2.08(c) shall be
irrevocable; provided, that a notice of termination of the Incremental Revolving
Facility Commitments delivered by the Borrowers may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrowers (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the applicable
Lenders in accordance with their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Incremental Revolving Facility
Lender the then unpaid principal amount of each Incremental Revolving Facility
Loan to the Borrowers on the Incremental Revolving Facility Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the Incremental Revolving Facility Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

-63-



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount and currency of each Loan made hereunder, the Facility and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to Section 2.09(b) or
(c) shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and reasonably acceptable to the
Borrowers. Thereafter, unless otherwise agreed to by the applicable Lender, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.10. Repayment of Term Loans and Incremental Revolving Facility Loans.

(a) Subject to the other paragraphs of this Section 2.10,

(i) after the completion of two full fiscal quarters of the Borrowers after the
Commencement of Operations of the Development, the Borrowers shall repay an
aggregate principal amount of the Term B Borrowings on the last day of each
fiscal quarter of the Borrowers thereafter (or, if such date is not a Business
Day, the next preceding Business Day (each such date being referred to as a
“Term B Loan Installment Date”)) in an aggregate principal amount equal to 0.25%
of the aggregate Term B Loans outstanding on the Closing Date;

(ii) in the event that any Incremental Term Loans are made on an Increased
Amount Date, the Borrowers shall repay such Incremental Term Loans on the dates
and in the amounts set forth in the Incremental Assumption Agreement (each such
date being referred to as an “Incremental Term Loan Installment Date”);

(iii) to the extent not previously paid, outstanding Term B Loans shall be due
and payable on the Term B Facility Maturity Date;

(iv) the Refinancing Term Loans of any Series shall mature as provided in the
applicable Refinancing Term Loan Amendment; and

(v) the Extended Term Loans of any Extension Series shall mature as provided in
the applicable Term Loan Extension Amendment.

(b) To the extent not previously paid, outstanding Incremental Revolving
Facility Loans shall be due and payable on the Incremental Revolving Facility
Maturity Date.

 

-64-



--------------------------------------------------------------------------------

(c) Prepayment of the Term Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be applied to the Term Loans pro rata among each Term
Facility, with the application thereof being applied to the next eight
(8) remaining installments thereof in direct order of maturity and any remaining
amount thereof applied to the following remaining installments thereof on a
ratable basis; provided that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrowers may allocate such
prepayment in its sole discretion among the Class or Classes of Term Loans as
the Borrowers may specify (so long as the Term B Loans are allocated at least
their pro rata share of such prepayment); and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans as the
Borrowers may direct under the applicable Class or Classes as the Borrowers may
direct.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term Loans in the applicable Class or Classes of Term Loans
(including Other Term Loans, if any) to be repaid, pro rata based on the
aggregate principal amount of outstanding Term Loans in the applicable Class or
Classes, irrespective of whether such outstanding Term Loans are ABR Loans or
Eurocurrency Loans; provided that if no Lenders exercise the right to waive a
given mandatory prepayment of the Term Loans pursuant to Section 2.11(e), then,
with respect to such mandatory prepayment, prior to the repayment of any Term
Loan, the Borrowers may select the Borrowing or Borrowings to be repaid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 1:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Repayments of Eurocurrency Borrowings pursuant
to this Section 2.10 shall be accompanied by accrued interest on the amount
repaid.

SECTION 2.11. Prepayment of Loans.

(a) (i) The Borrowers shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (except as
provided in Section 2.11(a)(ii) and subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, upon prior
notice to the Administrative Agent by telephone (confirmed by telecopy) (x) in
the case of an ABR Loan, not less than one Business Day prior to the date of
prepayment and (y) in the case of Eurocurrency Loans, not less than three
Business Days prior to the date of prepayment, which notice shall be irrevocable
except to the extent conditioned on a refinancing of all or any portion of the
Facilities. Each such notice shall be signed by a Responsible Officer of a
Borrower and shall specify the date and amount of such prepayment and the
Class(es) and the Type(s) of Loans to be prepaid and, if Eurocurrency Loans are
to be prepaid, the Interest Period(s) of such Loans. The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender’s pro rata share of such prepayment.

(ii) In the event that (a) any Term B Loan is voluntarily repaid (including with
the proceeds of any Refinancing Term Loans incurred under Section 2.22) pursuant
to Section 2.11(a)(i) (other than a prepayment of Term B Loans in full (but not
in part) on or prior to the three (3) month anniversary of the Closing Date that
is not made in connection with a Refinancing of the Term B Loans with other debt
financing of the Borrowers) or (b) any Term B Loan is repaid through any
amendment, amendment and restatement or other modification of this Agreement
which reduces the Applicable

 

-65-



--------------------------------------------------------------------------------

Margin with respect to any Term B Loans (any such Term B Loans, the “Repaid Term
Loans”) in each case on or prior to the date that is four years and three months
after the Closing Date in whole or in part, the Borrowers shall pay to the
Lenders having such Repaid Term Loans a prepayment premium equal to:

(A) the Applicable Premium as of the date of such prepayment, if the date of
such prepayment occurs on or prior to the date that is one year and nine months
after the Closing Date,

(B) 3.0%, if the date of such prepayment occurs after the date that is one year
and nine months after the Closing Date but on or prior to the date that is two
years and three months after the Closing Date,

(C) 2.0%, if the date of such prepayment occurs after the date that is two years
and three months after the Closing Date but on or prior to the date that is
three years and three months after the Closing Date, and

(D) 1.0%, if the date of such prepayment occurs after the date that is three
years and three months after the Closing Date but on or prior to the date that
is four years and three months after the Closing Date.

(b) Subject to Sections 2.11(e) and (f), the Borrowers shall apply all Net
Proceeds promptly upon receipt thereof to prepay Term Loans in accordance with
Sections 2.10(c) and (d).

(c) Subject to Sections 2.11(e) and (f), within five (5) Business Days after
financial statements are delivered under Section 5.04(a) with respect to each
Excess Cash Flow Period, the Borrowers shall calculate Excess Cash Flow for such
Excess Cash Flow Period and shall apply an amount equal to (i) the Required
Percentage of such Excess Cash Flow, minus (ii) the sum of (A) the amount of any
voluntary prepayments during such Excess Cash Flow Period of Term Loans (and
with respect to the first Excess Cash Flow Period, plus the amount of any
voluntary prepayments of Term Loans made prior to such Excess Cash Flow Period)
and (B) the amount of any permanent voluntary reductions during such Excess Cash
Flow Period of Incremental Revolving Facility Commitments to the extent that an
equal amount of Incremental Revolving Facility Loans was simultaneously repaid,
to prepay Term Loans in accordance with Sections 2.10(c) and (d). Not later than
the date on which the payment is required to be made pursuant to the foregoing
sentence for each applicable Excess Cash Flow Period, the Borrowers will deliver
to the Administrative Agent a certificate signed by a Financial Officer of a
Borrower setting forth the amount, if any, of Excess Cash Flow for such fiscal
year and the calculation thereof in reasonable detail.

(d) If the Administrative Agent notifies the Borrowers at any time that the
Incremental Revolving Facility Credit Exposure at such time exceed an amount
equal to 105% of the Incremental Revolving Facility Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
(at the Borrowers’ option) prepay Incremental Revolving Facility Loans and/or
the Swingline Loans and/or the Borrowers shall Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce the Incremental
Revolving Facility Credit Exposure as of such date of payment to an amount not
to exceed 100% of the Incremental Revolving Facility Commitments then in effect.
The Administrative Agent may, at any time and from time to time after any such
initial deposit of such Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of further exchange rate
fluctuations.

 

-66-



--------------------------------------------------------------------------------

(e) Anything contained herein to the contrary notwithstanding, in the event the
Borrowers are required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans, not less than three Business Days prior to the
date (the “Required Prepayment Date”) on which the Borrowers elects (or is
otherwise required) to make such Waivable Mandatory Prepayment, the Borrowers
shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s pro rata share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to the
Administrative Agent of its election to do so on or before the second Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Administrative Agent of its election to exercise such
option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise such option).
On the Required Prepayment Date, the Borrowers shall pay to the Administrative
Agent the amount of the Waivable Mandatory Prepayment less the amount of
Declined Proceeds, which amount shall be applied by the Administrative Agent to
prepay the Term Loans of those Lenders that have elected to accept such Waivable
Mandatory Prepayment (each, an “Accepting Lender”) (which prepayment shall be
applied to the scheduled installments of principal of the Term Loans in the
applicable Class(es) of Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10), and (ii) the Borrowers may retain a portion of the Waivable
Mandatory Prepayment in an amount equal to that portion of the Waivable
Mandatory Prepayment otherwise payable to those Lenders that have elected to
exercise such option and decline such Waivable Mandatory Prepayment (such
declined amounts, the “Declined Proceeds”). Such Declined Proceeds retained by
the Borrowers may be used for any purpose not otherwise prohibited by this
Agreement.

(f) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary is
prohibited or delayed by applicable local law from being repatriated to the
United States, the portion of such Net Proceeds or Excess Cash Flow so affected
will not be required to be applied to repay Term Loans at the times provided in
Section 2.11(b) or Section 2.11(c) but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrowers hereby agreeing to cause
the applicable Foreign Subsidiary to promptly use commercially reasonable
efforts to take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law,
such repatriation will be effected and such repatriated Net Proceeds or Excess
Cash Flow will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to
Section 2.11(b) or Section 2.11(c), to the extent provided herein and (ii) to
the extent that the Borrowers has determined in good faith that repatriation of
any or all of such Net Proceeds or Excess Cash Flow would have a material
adverse tax cost consequence with respect to such Net Proceeds or Excess Cash
Flow, the Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this
Section 2.11(f)(ii), on or before the date on which any Net Proceeds or Excess
Cash Flow so retained would otherwise have been required to be applied to
prepayments pursuant to Section 2.11(b) or Section 2.11(c), (x) the Borrowers
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
prepayments as if such Net Proceeds or Excess Cash Flow had been received by the
Borrowers rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, Net Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary) or
(y) such Net Proceeds or Excess Cash Flow is applied to the permanent repayment
of Indebtedness of a Foreign Subsidiary.

SECTION 2.12. Fees.

(a) The Borrowers agree to pay to each Incremental Revolving Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
date that is three Business

 

-67-



--------------------------------------------------------------------------------

Days after the last Business Day of March, June, September and December in each
year, and the date on which the Incremental Revolving Facility Commitments of
all the Lenders shall be terminated as provided herein, a commitment fee in
Dollars (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the date of the applicable Incremental Assumption Agreement or
ending with the date on which the last of the Commitments of such Lender shall
be terminated) at a rate equal to the Applicable Commitment Fee. All Commitment
Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days. For the purpose of calculating any Lender’s Commitment Fee
(other than with respect to the Swingline Lender), the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Lender shall commence
to accrue on the date of the applicable Incremental Assumption Agreement and
shall cease to accrue on the date on which the last of the Commitments of such
Lender shall be terminated as provided in the applicable Incremental Assumption
Agreement.

(b) The Borrowers from time to time agree to pay (i) to each Incremental
Revolving Facility Lender (other than any Defaulting Lender), through the
Administrative Agent, three Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Incremental Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee (an “L/C Participation Fee”) on such
Lender’s Incremental Revolving Facility Percentage of the daily aggregate
Outstanding Amount of L/C Obligations (excluding the portion thereof
attributable to Unreimbursed Amounts), during the preceding quarter (or shorter
period commencing with the date of the applicable Incremental Assumption
Agreement or ending with the Incremental Revolving Facility Maturity Date or the
date on which the Incremental Revolving Facility Commitments shall be
terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings effective for each day in such period
and (ii) to each L/C Issuer, for its own account (x) three Business Days after
the last Business Day of March, June, September and December of each year and on
the date on which the Incremental Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fronting fee in Dollars in
respect of each Letter of Credit issued by such L/C Issuer for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum (or such other rate specified in the applicable Incremental Assumption
Agreement) of the Dollar Equivalent of the daily stated amount of such Letter of
Credit), plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any drawing thereunder, such L/C Issuer’s customary
documentary and processing fees and charges (collectively, “L/C Issuer Fees”).
All L/C Participation Fees and L/C Issuer Fees shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.

(c) The Borrowers agree to pay to the Administrative Agent, for the account of
the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).

(d) The Borrowers agree to pay on the Closing Date to each Term B Lender party
to this Agreement on the Closing Date, as fee compensation for the funding of
such Lender’s Term B Loan, a closing fee (the “Closing Fee”) in an amount equal
to 1.00% of the stated principal amount of such Lender’s Term B Loan, payable to
such Lender from the proceeds of its Term B Loan as and when funded on the
Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and nonrefundable and non-creditable thereafter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.

 

-68-



--------------------------------------------------------------------------------

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at
(x) the greater of (i) the Eurocurrency Rate for the Interest Period in effect
for such Borrowing and (ii) 1.25%, plus (y) the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this Section 2.13(c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Incremental Revolving
Facility Loans, upon termination of the Incremental Revolving Facility
Commitments and (iii) in the case of the Term Loans, on the applicable Term
Facility Maturity Date; provided, that (i) interest accrued pursuant to
Section 2.13(c) shall be payable on demand, and (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
(including any Swingline Loan) prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the prime rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year). The applicable ABR or Eurocurrency Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Incremental Revolving Facility that the Eurocurrency Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election

 

-69-



--------------------------------------------------------------------------------

Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing denominated in the applicable currency
shall be ineffective and in the case of any Borrowing denominated in Dollars,
such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto as an ABR Borrowing, and (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Mandatory Costs) or L/C Issuer; or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as applicable, for such
additional costs incurred or reduction suffered.

(b) If any Lender or L/C Issuer determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or
L/C Issuer’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers shall pay to such Lender or such
L/C Issuer, as applicable, such additional amount or amounts as will compensate
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company for any such reduction suffered.

(c) A certificate of a Lender or an L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as applicable, as specified in Sections 2.15(a) and (b) shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or L/C Issuer, as applicable, the amount shown
as due on any such certificate within 10 days after receipt thereof.

(d) Promptly after any Lender or any L/C Issuer has determined that it will make
a request for increased compensation pursuant to this Section 2.15, such Lender
or L/C Issuer shall notify the Borrowers thereof. Failure or delay on the part
of any Lender or L/C Issuer to demand compensation pursuant to this Section 2.15
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided, that the Borrowers shall not be required to
compensate a Lender or an L/C Issuer pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or L/C Issuer, as applicable, notifies the Borrowers of the Change

 

-70-



--------------------------------------------------------------------------------

in Law giving rise to such increased costs or reductions and of such Lender’s or
L/C Issuer’s intention to claim compensation therefor; provided, further, that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e) The foregoing provisions of this Section 2.15 shall not apply in the case of
any Change in Law in respect of Indemnified Taxes, or any Other Taxes, which
shall instead be governed by Section 2.17, or in respect of Excluded Taxes.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the failure to borrow, convert, continue or prepay any Eurocurrency Loan on
the date specified in any notice delivered pursuant hereto or (c) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender (it being understood that the deemed
amount shall not exceed the actual amount) to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in dollars of a comparable amount and period from other banks in
the Eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without withholding or deduction for any Indemnified Taxes or Other Taxes;
provided, that if an applicable withholding agent shall be required to withhold
or deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the
sum payable by the applicable Loan Party shall be increased as necessary so that
after all required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 2.17) the Administrative Agent, any Lender or any L/C Issuer, as
applicable, receives an amount equal to the sum it would have received had no
such withholding or deductions been made, (ii) the applicable withholding agent
shall make such withholding or deductions and (iii) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each L/C Issuer, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes payable by the Administrative Agent, such Lender
or such L/C Issuer, as applicable, on or with respect to any payment by or on
account of any obligation of any Loan Party under any Loan Document

 

-71-



--------------------------------------------------------------------------------

(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17), and any Other Taxes (including Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender or an L/C Issuer, or by the Administrative Agent on its own
behalf, on behalf of another Agent or on behalf of a Lender or an L/C Issuer,
shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax or backup withholding Tax under the law of the jurisdiction in which the
Borrowers is located, or any treaty to which such jurisdiction is a party, with
respect to any payments under this Agreement shall deliver to the Borrowers
(with a copy to the Administrative Agent), to the extent such Lender is legally
eligible to do so, at the time or times reasonably requested by the Borrowers or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law, or as may reasonably be requested by the Borrowers
or the Administrative Agent to permit such payments to be made without such
withholding tax or at a reduced rate; provided that, with respect to any
withholding tax imposed by any jurisdiction other than the United States, a
Lender shall not be required to provide any documentation if such Lender
reasonably determines that doing so would be materially disadvantageous to such
Lender.

(f) Each Foreign Lender shall deliver to the Borrowers and the Administrative
Agent on the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrowers or the Administrative Agent), two original copies of whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN (or any subsequent versions thereof or successors thereto), claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI (or any subsequent versions thereof or successors thereto), (iii) in the
case of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of Section 871(h)(3) or 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code , and that no interest payments are considered effectively connected
income and (y) duly completed copies of Internal Revenue Service Form W-8BEN (or
any subsequent versions thereof or successors thereto), (iv) where the Foreign
Lender is not the beneficial owner (e.g., where the Foreign Lender is a
partnership or a participating Lender), duly completed copies of Internal
Revenue Service Form W-8IMY, together with appropriate forms and certificates
described in Sections 2.17(f)(i) through (iii) (additional Form W-8IMYs,
withholding statements and other information) as may be required (provided that
any certificate described in clause (iii)(x) may be provided by the Foreign
Lender on the beneficial owner’s behalf) or (v) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

-72-



--------------------------------------------------------------------------------

(g) In each of the circumstances described above, each Lender shall deliver such
forms, if legally eligible to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender. Each Lender shall promptly notify the Borrowers at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrowers (or any other form of certification
adopted by the United States of America or other taxing authorities for such
purpose).

(h) Each Lender that is not a Foreign Lender shall deliver to the Borrowers and
the Administrative Agent two copies of Internal Revenue Service Form W-9 (or any
subsequent versions thereof or successors thereto) on or before the date such
Lender becomes a party and upon the expiration of any form previously delivered
by such Lender.

(i) Notwithstanding any other provision of paragraphs (e), (f), (g) or (h), a
Lender shall not be required to deliver any form pursuant to this paragraph that
such Lender is not legally eligible to deliver.

(j) If the Administrative Agent or a Lender has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent or Lender
in good faith, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 2.17 shall not be construed
to require the Administrative Agent or any Lender to make available its Tax
returns (or any other information relating to its Taxes which it deems in good
faith to be confidential) to the Loan Parties or any other person.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Loan Party the payment of which would place such
Lender in a less favorable net after tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

(k) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.17, include any L/C Issuer.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of drawings under Letters
of Credit, or of amounts payable under Section 2.15, 2.16, or 2.17, or
otherwise) without condition or deduction for any defense, recoupment, set-off
or counterclaim. Except as otherwise expressly provided herein, all payments by
the Borrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative

 

-73-



--------------------------------------------------------------------------------

Agent, except payments to be made directly to the applicable L/C Issuer or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. The Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
Unreimbursed Amounts, interest and fees then due from the Borrowers hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties and
(ii) second, towards payment of principal of Loans and Unreimbursed Amounts then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and Unreimbursed Amounts then due to
such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Incremental Revolving Facility Loans or participations in
Letters of Credit or Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Term Loans, Incremental
Revolving Facility Loans and participations in Letters of Credit and Swingline
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Term Loans, Incremental Revolving
Facility Loans and participations in Letters of Credit and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Term Loans, Incremental
Revolving Facility Loans and participations in Letters of Credit and Swingline
Loans; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this paragraph (c) shall apply). The Borrowers consent to the
foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable L/C Issuer hereunder that
the Borrowers will not make such payment, the Administrative Agent may assume
that the Borrowers has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the
applicable L/C Issuer, as

 

-74-



--------------------------------------------------------------------------------

applicable, the amount due. In such event, if the Borrowers has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Issuer with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, or if any Lender is the subject of a
Disqualification, then the Borrowers may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if in respect of any
Incremental Revolving Facility Commitment or Incremental Revolving Facility
Loan, the Swingline Lender and the L/C Issuer), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Obligations and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. Nothing in this Section 2.19 shall be deemed
to prejudice any rights that the Borrowers may have against any Lender that is a
Defaulting Lender. No action by or consent of the removed Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrowers, Administrative Agent, such removed Lender and
the replacement Lender shall otherwise comply with Section 9.04; provided, that
if such removed Lender does not comply with Section 9.04 within one Business Day
after the Borrowers’ request, compliance with Section 9.04 shall not be required
to effect such assignment.

 

-75-



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by deeming such Non-Consenting Lender to have
assigned its Loans, and its Commitments hereunder to one or more assignees
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Incremental Revolving Facility
Commitment or Incremental Revolving Facility Loan, the Swingline Lender and the
L/C Issuer); provided, that: (a) all Obligations of the Borrowers owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment (including any amount
payable pursuant to Section 2.11(a)) and (b) the replacement Lender shall
purchase the foregoing by paying to such Non-Consenting Lender a price equal to
the principal amount thereof plus accrued and unpaid interest thereon. No action
by or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price. In connection with any such assignment the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04; provided, that if such
Non-Consenting Lender does not comply with Section 9.04 within one Business Day
after the Borrowers’ request, compliance with Section 9.04 shall not be required
to effect such assignment.

SECTION 2.20. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans in any currency, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans in such
currency or to convert ABR Borrowings to Eurocurrency Borrowings shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall upon demand from such Lender (with a
copy to the Administrative Agent), either (i) in the case of Loans denominated
in Dollars if the affected Lender may lawfully continue to maintain such Loans
as Eurocurrency Loans until the last day of such Interest Period, convert all
Eurocurrency Loans of such Lender to ABR Loans on the last day of such Interest
Period (or, otherwise, immediately convert such Eurocurrency Loans to ABR Loans)
or (ii) prepay such Eurocurrency Loans. Upon any such prepayment or conversion,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.

SECTION 2.21. Incremental Commitments.

(a) The Borrowers may, by written notice to the Administrative Agent, (x) at any
time and from time to time following the date that is the earlier of (1) three
months earlier than the Project Octavius Scheduled Completion Date and (2) the
Commencement of Operations of Project Octavius, request Incremental Revolving
Facility Commitments in an aggregate amount not to exceed $25 million from one
or more Incremental Revolving Facility Lenders (which may include any existing
Lender) willing to provide such Incremental Revolving Facility Commitments, as
the case may be, in their own discretion, and (y) at any time and from time to
time (but, in the case of any Incremental Term Loan Commitments, following the
Commencement of Operations of Project Linq), request Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments, as applicable, in
an aggregate amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in

 

-76-



--------------------------------------------------------------------------------

their own discretion. Any such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5 million
and a minimum amount of $10 million or equal to the remaining amount available
pursuant to clause (x) or (y) of the foregoing sentence, as applicable),
(ii) the date on which such Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments are requested to become effective (any such date,
an “Increased Amount Date”), (iii) in the case of Incremental Term Loan
Commitments, whether such Incremental Term Loan Commitments are to be Term B
Loan Commitments or commitments to make term loans with interests rates and/or
amortization and/or maturity and/or other terms different from the Term B Loans
(“Other Term Loans”) and (iv) that the applicable Borrower is in compliance on
such date in all material respects with all applicable material Construction
Contracts in effect on such date and is adhering in all material respects to the
then current Project Schedule (as defined in the Disbursement Agreement).

(b) The Borrowers and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that (i) except as to pricing, amortization and final maturity date
(which shall, subject to clause (ii) and (iii) of this proviso, be determined by
the Borrowers and the Incremental Term Lenders in their sole discretion), the
Other Term Loans shall have (x) the same terms as the Term B Loans, as
applicable, or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Other Term Loans shall
be no earlier than the Term B Facility Maturity Date, (iii) the weighted average
life to maturity of any Other Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Term B Loans, (iv) with respect to the
Octavius Borrower, prior to the Commencement of Operations of Project Octavius,
all proceeds from Incremental Revolving Facility Loans and Incremental Term
Loans shall be used to pay costs in connection with Project Octavius and, with
respect to the Linq Borrower, prior to the Commencement of Operations of Project
Linq, all proceeds from Incremental Revolving Facility Loans and Incremental
Term Loans shall be used to pay costs in connection with Project Linq and
(v) any Incremental Revolving Facility Lender shall be reasonably satisfactory
to the Borrowers and the Administrative Agent; provided further that the
interest rate margin (which shall be deemed to include all upfront or similar
fees or original issue discount payable to all Lenders providing such Other Term
Loan in the initial primary syndication thereof) in respect of any Other Term
Loan shall be the same as that applicable to the Term B Loans except that the
interest rate margin in respect of any Other Term Loan (which shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Other Term Loan in the initial primary syndication
thereof) may exceed the Applicable Margin for the Term B Loans (which shall, for
such purposes only, be deemed to include all upfront or similar fees or original
issue discount payable to all Lenders providing the Term B Loans in the initial
primary syndication thereof), respectively, by no more than  1/2 of 1% (it being
understood that any such increase may take the form of original issue discount
(“OID”), with OID being equated to the interest rates in a manner reasonably
determined by the Administrative Agent based on an assumed four-year life to
maturity), or if it does so exceed such Applicable Margin (which shall, for such
purposes only, be deemed to include all upfront or similar fees or original
issue discount payable to all Lenders providing the Term B Loans in the initial
primary syndication thereof), such Applicable Margin shall be increased so that
the interest rate margin in respect of such Other Term Loan (which shall be
deemed to include all upfront or similar fees or original issue discount payable
to all Lenders providing such Other Term Loan in the initial primary syndication
thereof), is no more than  1/2 of 1% higher than the Applicable Margin for the
Term B Loans (which shall, for such purposes only, be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing the Term B Loans in the initial primary

 

-77-



--------------------------------------------------------------------------------

syndication thereof). Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Loan Commitments evidenced thereby as provided for in Section 9.08(e).
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Borrowers’ consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) the Borrowers shall be in Pro Forma Compliance after giving effect to such
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments and the Loans to be made thereunder and the application of the
proceeds therefrom as if made and applied on such date.

(d) All Incremental Term Loans and Incremental Revolving Facility Commitments
and all obligations in respect thereof shall be Obligations under the Credit
Agreement and the other Loan Documents that are secured by the Collateral on a
pari passu basis with all other Obligations under the Credit Agreement and the
other Loan Documents. Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that all Incremental Term Loans (other than Other Term Loans) in the
form of additional Term B Loans, when originally made, are included in each
Borrowing of outstanding Term B Loans, as applicable, on a pro rata basis. The
Borrowers agrees that Section 2.16 shall apply to any conversion of Eurocurrency
Loans to ABR Loans reasonably required by the Administrative Agent to effect the
foregoing.

SECTION 2.22. Refinancing Term Loans.

(a) Either Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional tranches of term loans
denominated in Dollars under this Agreement (“Refinancing Term Loans”), which
Refinances any Term Loan under this Agreement on a dollar-for-dollar basis (but
including any Refinancing Amount); provided, that prior to the Commencement of
Operations of the Development, all of the Term Loans (and not any portion
thereof) shall be required to be Refinanced, if at all. Each such notice shall
specify the date (each, a “Refinancing Effective Date”) on which such Borrower
proposes that the Refinancing Term Loans shall be made, which shall be a date
not less than five Business Days after the date on which such notice is
delivered to the Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied;

(ii) the weighted average life to maturity of such Refinancing Term Loans shall
not be shorter than the then remaining weighted average life to maturity of the
Term B Loans at the time of such refinancing (or if longer, shall have a minimum
weighted average life to maturity required pursuant to any previously
established Refinancing Term Loan Amendment or Extension Amendment);

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the applicable Borrower and the Lenders
providing such Refinancing Term Loans) shall be substantially identical to, or
less favorable to the Lenders providing such Refinancing Term

 

-78-



--------------------------------------------------------------------------------

Loans than, those applicable to the then outstanding Term Loans except to the
extent such covenants and other terms apply solely to any period after the
latest final maturity of the Term Loans and Incremental Revolving Facility
Commitments in effect on the Refinancing Effective Date immediately prior to the
borrowing of such Refinancing Term Loans; and

(iv) all Refinancing Term Loans and all obligations in respect thereof shall be
Obligations under the Credit Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations under
the Credit Agreement and the other Loan Documents and the Loan Parties and the
Collateral Agent shall enter into such amendments to the Security Documents as
may be requested by the Collateral Agent (which shall not require any consent
from any Lender) in order to ensure that the Refinancing Term Loans are provided
with the benefit of the applicable Security Documents on a pari passu basis with
the other Obligations.

(b) The applicable Borrower may approach any Lender or any other Person that
would be a permitted Assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans (a “Refinancing Term Lender”); provided
that any Lender offered or approached to provide all or a portion of the
Refinancing Term Loans may elect or decline, in its sole discretion, to provide
a Refinancing Term Loan. Any Refinancing Term Loans made on any Refinancing
Effective Date shall be designated a series (a “Series”) of Refinancing Term
Loans for all purposes of this Agreement; provided that any Refinancing Term
Loans may, to the extent provided in the applicable Refinancing Term Loan
Amendment, be designated as an increase in any previously established Series of
Refinancing Term Loans made to the same Borrower.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrowers, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (but which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

SECTION 2.23. Extended Term Loans.

(a) Either Borrower may at any time and from time to time request that all or
any portion of the Term Loans under any Facility (an “Existing Term Loan
Facility”) be converted to extend the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of such
Term Loans (any such Term Loans which have been so converted, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.23. In
order to establish any Extended Term Loans, the Borrowers shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders under the applicable Existing Term Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established which shall be substantially identical to the Term Loans under the
Existing Term Loan Facility from which such Extended Term Loans are to be
converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans (including the maturity date) may be delayed to later dates
than the scheduled amortization payments of principal of the Term Loans
(including the maturity date) of such Existing Term Loan Facility to the extent
provided in the applicable Term Loan Extension Amendment;

 

-79-



--------------------------------------------------------------------------------

(ii) the interest margins with respect to the Extended Term Loans may be
different than the interest margins for the Term Loans of such Existing Term
Loan Facility and upfront fees may be paid to the Extending Term Lenders, in
each case, to the extent provided in the applicable Term Loan Extension
Amendment;

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that apply solely to any period after the latest final maturity of the
Term Loans and Incremental Revolving Facility Commitments in effect on the
effective date of the Term Loan Extension Amendment immediately prior to the
establishment of such Extended Term Loans; and

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Existing Term Loan Facility from which they were
converted are repaid in full unless such optional prepayment is accompanied by a
pro rata optional prepayment of the Term Loans under such Existing Term Loan
Facility.

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans converted from
an Existing Term Loan Facility may, to the extent provided in the applicable
Term Loan Extension Amendment, be designated as an increase in any previously
establish Extension Series with respect to such Existing Term Loan Facility.

(c) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Facility are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Facility converted
into Extended Term Loans pursuant to any Extension Request. Any Lender (an
“Extending Term Lender”) wishing to have all or any portion of its Term Loans
under the Existing Term Loan Facility subject to such Extension Request
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Facility
which it has elected to request be converted into Extended Term Loans (subject
to any minimum denomination requirements reasonably imposed by the
Administrative Agent). In the event that the aggregate amount of Term Loans
under the Existing Term Loan Facility subject to Extension Elections exceeds the
amount of Extended Term Loans requested pursuant to the Extension Request, Term
Loans subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election.

(d) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each Term Loan Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. All Extended Term Loans and all
obligations in respect thereof shall be Obligations under the Credit Agreement
and the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations under the Credit Agreement and in connection
with any Term Loan Extension Amendment, the Loan Parties and the Collateral
Agent shall enter into such amendments to the Security Documents as may be
reasonably requested by the Collateral Agent (which shall not require any
consent from any Lender) in order to ensure that the Extended Term Loans are
provided with the benefit of the applicable Security Documents on a pari passu
basis with the other Obligations.

 

-80-



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrowers represent and warrant to each of
the Lenders that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Borrowers and each of the Material Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except where the failure so to qualify
would not reasonably be expected to have a Material Adverse Effect, and (d) has
the power and authority to execute, deliver and perform its obligations under
each of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrowers, to
borrow and otherwise obtain credit hereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrowers and each of the Loan Parties of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the transactions forming a part of
the Closing Date Transactions (a) have been duly authorized by all corporate,
stockholder, partnership or limited liability company action required to be
obtained by the Borrowers and such Loan Parties and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
the Borrowers or any such Loan Party, (B) any applicable order of any court or
any rule, regulation or order of any Governmental Authority or (C) any provision
of any indenture, certificate of designation for preferred stock, agreement or
other instrument to which the Borrowers or any such Loan Party is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in Section 3.02(b)(i) or
(ii), would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrowers or any such Loan Party, other than the Liens created
by the Loan Documents and Permitted Liens.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Closing Date Transactions, the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by any Agent or any Lender of its rights under the Loan

 

-81-



--------------------------------------------------------------------------------

Documents or the remedies in respect of the Collateral, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such actions,
consents and approvals under Gaming Laws or Liquor Laws or from Gaming
Authorities or Liquor Authorities the failure of which to be obtained or made
would not reasonably be expected to have a Material Adverse Effect, (e) such as
have been made or obtained and are in full force and effect or will be timely
made or obtained and be in full force and effect, (f) such actions, consents and
approvals the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (g) filings or other actions
listed on Schedule 3.04.

SECTION 3.05. Financial Statements. The audited consolidated balance sheets of
CEC as at December 31, 2008, 2009 and 2010, and the related audited consolidated
statements of income and cash flows for such fiscal years, reported on by and
accompanied by a report from Deloitte & Touche LLP, copies of which have
heretofore been filed with the SEC, present fairly in all material respects the
consolidated financial position of CEC as at such date and the consolidated
results of operations and cash flows of CEC for the years then ended.

SECTION 3.06. No Material Adverse Effect. After the Closing Date, there has been
no event or circumstance that has had or would reasonably be expected to have a
Material Adverse Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

In each case, as of the respective date set forth below, as applicable:

(a) As of the date of contribution of the applicable Contributed Assets, each of
the Octavius Borrowers and its Subsidiaries (in the case of Contributed Assets
with respect to Project Octavius) and the Linq Borrower and its Subsidiaries (in
the case of Contributed Assets with respect to Project Linq) has (and, as of the
Closing Date, has pursuant to the Asset Contribution Agreements, binding
agreements such that the Borrowers, subject to the satisfaction of the
conditions thereto, shall be able to acquire) valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.

(b) As of the Commencement of Operations of Project Octavius (in the case of the
Octavius Borrower and its Subsidiaries) and as of the Commencement of Operations
of Project Linq (in the case of the Linq Borrower as its Subsidiaries), none of
the Borrowers or their Subsidiaries have defaulted under any leases to which it
is a party, except for such defaults as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All of the
Borrowers’ or Subsidiaries’ leases are in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.07(b), the Borrowers and each of the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-82-



--------------------------------------------------------------------------------

(c) As of the Commencement of Operations of Project Octavius (in the case of the
Octavius Borrower and its Subsidiaries) and as of the Commencement of Operations
of Project Linq (in the case of the Linq Borrower as its Subsidiaries), each of
the Borrowers and the Subsidiaries owns or possesses, or is licensed to use, all
patents, trademarks, service marks, trade names and copyrights, all applications
for any of the foregoing and all licenses and rights with respect to the
foregoing necessary for the present conduct of its business, without any
conflict (of which the Borrowers has been notified in writing) with the rights
of others, and free from any burdensome restrictions on the present conduct of
the Borrowers, except where such conflicts and restrictions would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or except as set forth on Schedule 3.07(c).

(d) As of the Closing Date, none of the Borrowers and the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(e) None of the Borrowers and the Subsidiaries is obligated as of the date of
contribution of the applicable Contributed Assets, under any right of first
refusal, option or other contractual right to sell, assign or otherwise dispose
of any Mortgaged Property or any interest therein, except as permitted under
Section 6.02 or 6.05.

SECTION 3.08. Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of the Borrowers
and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by the Borrowers or by any such subsidiary.

(b) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrowers or any of the
Subsidiaries, except rights of employees to purchase Equity Interests in
connection with the Transactions or as set forth on Schedule 3.08(b).

SECTION 3.09. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of the Borrowers, threatened in writing against or affecting the
Borrowers or any of the Subsidiaries or any business, property or rights of any
such person which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) None of the Borrowers, the Subsidiaries and their respective properties or
assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are subject to
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-83-



--------------------------------------------------------------------------------

(c) The Borrowers and each Subsidiary are in compliance in all material respects
with all Gaming Laws and Liquor Laws that are applicable to them and their
businesses.

SECTION 3.10. Federal Reserve Regulations.

(a) None of the Borrowers and the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

SECTION 3.11. Investment Company Act. None of the Borrowers and the Subsidiaries
is an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.12. Use of Proceeds. The Borrowers will use the proceeds of the Term B
Loans made on the Closing Date (a) to finance the Development and related
Project Costs (including without limitation to fund fees, expenses,
contingencies, debt service and financing costs related thereto), (b) after the
Commencement of Operations of Project Octavius, to fund any working capital
requirements and for other general corporate purposes, including debt service,
and (c) to pay fees and expenses incurred in connection with the Term B Loans
and the Transactions.

SECTION 3.13. Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and each
of the Subsidiaries has filed or caused to be filed all federal, state, local
and non-U.S. Tax returns required to have been filed by it and each such Tax
return is true and correct;

(b) Each of the Borrowers and each of the Subsidiaries has timely paid or caused
to be timely paid all Taxes shown to be due and payable by it on the returns
referred to in Section 3.13(a) and all other Taxes or assessments that are due
and payable (or made adequate provision (in accordance with GAAP) for the
payment of all Taxes not yet due) with respect to all periods or portions
thereof ending on or before the applicable Credit Event, including in its
capacity as a withholding agent (except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the Borrowers or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP),
which Taxes, if not paid or adequately provided for, would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to each of the Borrowers and each of the Subsidiaries, there are no claims being
asserted in writing with respect to any Taxes.

 

-84-



--------------------------------------------------------------------------------

SECTION 3.14. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning the Borrowers, the Subsidiaries, the Transactions and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date
and did not, taken as a whole, contain any untrue statement of a material fact
as of any such date or omit to state a material fact necessary in order to make
the statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrowers.

SECTION 3.15. Employee Benefit Plans.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which the Borrowers, any of its
Subsidiaries or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) as of the most recent valuation
date preceding the date of this Agreement, no Plan has any material Unfunded
Pension Liability; (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) none of the Borrowers, its Subsidiaries and the ERISA Affiliates
(A) has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan; and (vi) none of
the Borrowers or their Subsidiaries has engaged in a “prohibited transaction”
(as defined in Section 406 of ERISA and Code Section 4975) in connection with
any employee pension benefit plan (as defined in Section 3(2) of ERISA) that
would subject the Borrowers or any Subsidiary to tax.

(b) Each of the Borrowers and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, there are no pending or, to the knowledge of the Borrowers, threatened
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any person as fiduciary
or sponsor of any Plan that would reasonably be expected to result in liability
to the Borrowers or any of their Subsidiaries.

 

-85-



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. Except as set forth in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice has been
received by the Borrowers or any of their Subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to
the Borrowers’ knowledge, threatened which allege a violation of any
Environmental Laws, in each case relating to the Borrowers or any of their
Subsidiaries, (ii) each of the Borrowers and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is in compliance with the
terms of such permits, licenses and other approvals and with all other
applicable Environmental Laws, (iii) to the Borrowers’ knowledge, no Hazardous
Material is located at, on or under any property currently owned, operated or
leased or formerly owned, operated or leased, by the Borrowers or any of their
Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrowers or any of their Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrowers or any of their
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrowers or any of their Subsidiaries under any Environmental Laws and
(iv) there are no agreements in which the Borrowers or any of their Subsidiaries
has expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.

SECTION 3.17. Security Documents.

(a) The Collateral Agreement is effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. In
the case of the Pledged Collateral described in the Collateral Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement (other than the Intellectual
Property (as defined in the Collateral Agreement)), when financing statements
and other filings specified in the Perfection Certificate are filed in the
offices specified in the Perfection Certificate, the Collateral Agent (for the
benefit of the Secured Parties) shall have a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection in such Collateral can be obtained by filing Uniform Commercial Code
financing statements, in each case prior and superior in right to the Lien of
any other person (except for Permitted Liens).

(b) When the Collateral Agreement or a summary thereof is properly filed in the
United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the domestic
Intellectual Property, in each case prior and superior in right to the Lien of
any other person, except for Permitted Liens (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date).

(c) Following the Post-Closing Collateral Requirement, the Mortgages executed
and delivered after the Closing Date pursuant to Section 5.10 will be effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable Lien on all of the applicable Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or

 

-86-



--------------------------------------------------------------------------------

recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title, and
interest of the applicable Loan Parties in such Mortgaged Property and, to the
extent applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof, in each case prior and superior in right to the Lien of any
other person, except for Permitted Liens.

(d) Each of the Control Agreements, together with the Collateral Agreement, is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the accounts described therein and the proceeds and products thereof; provided
that licensing by the Gaming Authorities may be required to enforce and/or
exercise certain security interests and as may be otherwise limited by the
Gaming Laws. Upon the execution of the Collateral Agreement and each Control
Agreement, each such Control Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the accounts described therein and the proceeds and products thereof, as
security for the Obligations, in each case subject only to Permitted Liens;
provided that licensing by the Gaming Authorities may be required to enforce
and/or exercise certain security interests and as may be otherwise limited by
the Gaming Laws.

(e) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, other than to the extent set forth in the
any foreign law pledge agreements (if any), neither the Borrowers nor any other
Loan Party makes any representation or warranty as to the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign law.

SECTION 3.18. Location of Real Property and Leased Premises.

(a) The Perfection Certificate completely and correctly identifies, in all
material respects, as of the Closing Date all material Real Property owned by
the Borrowers and the Subsidiary Loan Parties. As of the Closing Date, the
Borrowers and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them in the Perfection Certificate.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property that is leased by the Borrowers and
the Subsidiary Loan Parties as the lessee and the addresses thereof. As of the
Closing Date, the Borrowers and the Subsidiary Loan Parties have in all material
respects valid leases in all the Real Property set forth as being leased by them
as the lessee in the Perfection Certificate.

SECTION 3.19. Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions
that occur on the Closing Date, (i) the fair value of the assets of the
Borrowers and their Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrowers and their Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the Borrowers and their
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrowers and their
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrowers and their
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrowers and their
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

-87-



--------------------------------------------------------------------------------

(b) On the Closing Date, the Borrowers do not intend to, and the Borrowers do
not believe that they or any of their subsidiaries will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
and amounts of cash to be received by them or any such subsidiary and the timing
and amounts of cash to be payable on or in respect of their Indebtedness or the
Indebtedness of any such subsidiary.

SECTION 3.20. Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against the Borrowers or
any of the Subsidiaries; (b) the hours worked and payments made to employees of
the Borrowers and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from the Borrowers or any of the Subsidiaries or for which any
claim may be made against the Borrowers or any of the Subsidiaries, on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the Borrowers or such Subsidiary
to the extent required by GAAP. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, the
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any material collective
bargaining agreement to which the Borrowers or any of the Subsidiaries (or any
predecessor) is a party or by which the Borrowers or any of the Subsidiaries (or
any predecessor) is bound.

SECTION 3.21. No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

SECTION 3.22. Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in Schedule 3.22, (a) the Borrowers and each of its Subsidiaries owns, or
possesses the right to use, all of the patents, registered trademarks,
registered service marks or trade names, registered copyrights or mask works,
domain names, applications and registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other person, (b) to the best knowledge of the Borrowers, the Borrowers
and its Subsidiaries are not interfering with, infringing upon, misappropriating
or otherwise violating Intellectual Property Rights of any person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened.

SECTION 3.23. Senior Debt. The Obligations will constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof, if
any) under the documentation governing any subordinated Indebtedness permitted
to be incurred hereunder or any Permitted Refinancing Indebtedness in respect
thereof constituting subordinated Indebtedness.

 

-88-



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending and Disbursement

The obligations of (a) the Lenders (including any Swingline Lender) to make
Loans and (b) any L/C Issuer to permit any L/C Credit Extension hereunder (each,
a “Credit Event”) are subject to the satisfaction of the following conditions in
Section 4.01 and Section 4.02:

SECTION 4.01. All Credit Events. On the date of each Borrowing and on the date
of each L/C Credit Extension:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of an L/C Credit
Extension, the applicable L/C Issuer and the Administrative Agent shall have
received a Letter of Credit Application as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, as applicable, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or L/C Credit Extension,
as applicable, no Event of Default or Default shall have occurred and be
continuing.

Each such Borrowing (subject to the immediately preceding paragraph) and each
L/C Credit Extension shall be deemed to constitute a representation and warranty
by the Borrowers on the date of such Borrowing or L/C Credit Extension as to the
matters specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, a favorable written opinion of (i) O’Melveny &
Myers LLP, counsel for the Loan Parties and (ii) each local counsel specified on
Schedule 4.02(b), in each case, (A) dated the Closing Date, (B) addressed to,
the Administrative Agent, the Collateral Agent and the Lenders and (C) in form
and substance reasonably satisfactory to the Administrative Agent’s counsel.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (i), (ii) and (iii) below:

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying

 

-89-



--------------------------------------------------------------------------------

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in
clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrowers, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date,

(C) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation or certificate of formation of such Loan
Party has not been amended since the date of the last amendment thereto
disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party; and

(iii) a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(d) Except for matters to be completed following the Closing Date in accordance
with Section 5.10(h) and/or as contemplated by the Post-Closing Collateral
Requirements, the elements of the Collateral and Guarantee Requirement required
to be satisfied on the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrowers,
together with all attachments contemplated thereby, and the results of a search
of the Uniform Commercial Code (or equivalent) filings made with respect to the
Loan Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been released.

(e) On the Closing Date, after giving effect to the Transactions which are to be
completed on or prior to such date and the other transactions contemplated
hereby, the Borrowers and their Subsidiaries shall have outstanding no
Indebtedness other than (i) the Loans and other extensions of credit under this
Agreement and (ii) other Indebtedness permitted pursuant to Section 6.01.

(f) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit B and signed by the Chief Financial Officer of each Borrower
confirming the solvency of the Borrowers and their Subsidiaries on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date.

 

-90-



--------------------------------------------------------------------------------

(g) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Cahill Gordon and Reindel LLP, SNR Denton US LLP and Lewis and Roca LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(h) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act that has been requested not less than five
(5) Business Days prior to the Closing Date.

(i) The Administrative Agent shall have received executed copies of the Lease
Agreements and the Lease Guaranty, in each case in a form reasonably
satisfactory to the Administrative Agent.

(j) Either (x) the Contributed Assets with respect to Project Octavius shall
have been contributed to the Octavius Borrower or (y) an amount of the Cash
Contributions equal to the aggregate amount of fees and expenses due and payable
on the Closing Date by the Borrowers shall have been deposited in the Company
Account.

(k) The Administrative Agent shall have received the executed copy of (x) the
Completion Guarantee and (y) the Asset Contribution Agreements.

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.

SECTION 4.03. Linq Disbursement Conditions. On or prior to the date of the first
disbursement from the Loan Proceeds Account with respect to proceeds earmarked
for Project Linq (which may be drawn pursuant to the Disbursement Agreement upon
the satisfaction of the conditions in this Section 4.03 and in the Disbursement
Agreement with respect to Project Linq, regardless of the status of the
conditions in Section 4.04), the Administrative Agent shall have received (or
waived the applicable requirement, as applicable) with respect to Project Linq:

(a) Plans, Etc. A complete set of all available Project Linq Plans and
Specifications requested to be delivered, including a site plan (showing all
necessary approvals, utility connections and site improvements) and all
available inspection and test records and reports made by or for the Loan
Parties or their architects, evidencing compliance with the Minimum Opening Day
Facilities (as defined in the Disbursement Agreement);

(b) Consultant’s Report. A report from the Construction Consultant to the effect
that (i) it has received and reviewed the construction related items required by
the Disbursement Agreement as of the date of such report in respect of Project
Linq and certifications from the professionals of record asserting that (a) the
available Project Linq Plans and Specifications have been approved to the extent
required at such time by all applicable Governmental Authorities and (b) the
improvements as shown by the Project Linq Plans and Specifications will comply
with applicable zoning and other Laws in all material respects and
(ii) construction of the improvements, along with all necessary roads and
utilities, are expected to be finished on or before the Project Linq Scheduled
Completion Date;

 

-91-



--------------------------------------------------------------------------------

(c) Progress and Construction Schedules. A projected construction schedule
showing the anticipated timeline for development of the Project Linq;

(d) Project Linq Budget. The Administrative Agent shall have received the
Project Linq Budget;

(e) Insurance Coverage. Evidence of insurance required pursuant to Section 5.02
in respect of Project Linq along with certificates showing the Collateral Agent
listed as an additional insured or loss payee, as applicable; and

(f) Contributed Assets; Post-Closing Collateral Requirements. A Certificate from
a Responsible Officer of the Linq Borrower certifying that the Contributed
Assets in respect of Project Linq have been contributed to the Linq Borrower and
the Linq Borrower has completed all material Post-Closing Collateral
Requirements with respect to Project Linq (other than such requirements for
which the Administrative Agent has extended and/or waived the relevant
completion).

SECTION 4.04. Octavius Disbursement Conditions. On or prior to the date of the
first disbursement from the Loan Proceeds Account with respect to proceeds
earmarked for Project Octavius (which may be drawn pursuant to the Disbursement
Agreement upon the satisfaction of the conditions in this Section 4.04 and in
the Disbursement Agreement with respect to Project Octavius, regardless of the
status of the conditions in Section 4.03), the Administrative Agent shall have
received (or waived the applicable requirement, as applicable) with respect to
Project Octavius:

(a) Plans, Etc. A complete set of all available Project Octavius Plans and
Specifications requested to be delivered, including a site plan (showing all
necessary approvals, utility connections and site improvements) and all
available inspection and test records and reports made by or for the Loan
Parties or their architects;

(b) Consultant’s Report. A report from the Construction Consultant to the effect
that (i) it has received and reviewed the construction related items required by
the Disbursement Agreement as of the date of such report in respect of Project
Octavius and certifications from the professionals of record asserting that
(a) the available Project Octavius Plans and Specifications have been approved
to the extent required at such time by all applicable Governmental Authorities
and (b) the improvements as shown by the Project Octavius Plans and
Specifications will comply with applicable zoning and other Laws in all material
respects and (ii) construction of the improvements, along with all necessary
roads and utilities, are expected to be finished on or before the Project
Octavius Scheduled Completion Date;

(c) Progress and Construction Schedules. A projected construction schedule
showing the anticipated timeline for development of the Project Octavius;

(d) Project Octavius Budget. The Administrative Agent shall have received the
Project Octavius Budget;

(e) Insurance Coverage. Evidence of insurance required pursuant to Section 5.02
in respect of Project Octavius along with certificates showing the Collateral
Agent listed as an additional insured or loss payee, as applicable; and

(f) Contributed Assets; Post-Closing Collateral Requirements. A Certificate from
a Responsible Officer of the Octavius Borrower certifying that the Contributed
Assets in respect of Project Octavius have been contributed to the Octavius
Borrower and the Octavius Borrower has completed all material Post-Closing
Collateral Requirements with respect to Project Octavius (other than such
requirements for which the Administrative Agent has extended and/or waived the
relevant completion).

 

-92-



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrowers covenant and agree with each Lender that so long as this Agreement
shall remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn or paid thereunder have been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, the
Borrowers will, and will cause each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrowers, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05; provided that the Borrowers may liquidate or dissolve one or more
Subsidiaries if the assets of such Subsidiaries (to the extent they exceed
estimated liabilities) are acquired by a Borrower or a Wholly-Owned Subsidiary
of a Borrower in such liquidation or dissolution, except that Subsidiary Loan
Parties may not be liquidated into Subsidiaries that are not Loan Parties and
Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries (except in
each case as otherwise permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business, and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

SECTION 5.02. Required Insurance Coverage.

(a) The Borrowers, at their expense, shall maintain and deliver to the
Administrative Agent certificates of insurance evidencing the following:

(i) commercial general liability insurance with limits of not less than
$1,000,000 per occurrence combined single limit and $2,000,000 in the aggregate
where applicable for the policy period extended to cover: (i) contractual
liability assumed by the Borrowers, (ii) independent contractors liability ,
(iii) broad form property damage liability, (iv) products & completed operations
coverage on an “if any” basis, (v) waiver of subrogation against the Collateral
Agent, (vi) severability of interest provision, and (vii) personal & advertising
injury liability;

 

-93-



--------------------------------------------------------------------------------

(ii) automobile liability insurance including coverage on owned, hired and
non-owned automobiles with bodily injury and property damage limits of not less
than $1,000,000.00 per occurrence combined single limit, with a waiver of
subrogation against the Collateral Agent;

(iii) umbrella/excess liability in excess of commercial general liability,
automobile liability and employers’ liability coverages with a limit of
liability of not less than $50,000,000.00 per occurrence;

(iv) all-risk property (special cause of loss) insurance on the improvements and
betterments in an amount not less than the full insurable value on a replacement
cost basis of the insured improvements and personal property related thereto.
During the construction period, if the general property insurance coverage does
not apply, property insurance shall be written in a so-called “Builder’s Risk
Completed Value Non-Reporting Form” with no coinsurance requirement and shall
contain a provision granting the insured permission to occupy prior to
completion to the extent commercially available;

(v) terrorism insurance for certified acts of terrorism on the improvements and
betterments in an amount not less than the full insurable value on a replacement
cost basis of the insured improvements and personal property related therto to
the extent that such coverage is commercially available at a commercially
reasonable price. It is further understood that such coverage may be provided by
a captive insurance company (a “Captive Insurance Company”) except with respect
to losses which are not reinsured by the federal government under TRIA which
shall be reinsured by an insurance company having an A.M. Best rating of not
less than A- VII. Such reinsurance agreements between such Captive Insurance
Company and all such reinsurance companies providing the referenced reinsurance
shall provide for direct access to such reinsurers through a direct access
cut-through endorsement for all named insureds, loss payees and mortgagees. The
Agents and Lenders hereby acknowledge and agree that Romulus Risk and Insurance
Company, Inc. is an acceptable Captive Insurance Company for providing such
certified terrorism coverage for the Borrowers;

(vi) workers’ compensation and employers’ liability insurance in accordance with
the applicable laws of the state of Nevada. The policy limit under the
employers’ liability insurance section shall not be less than $1,000,000 for any
one accident; and

(vii) If the property, or any part thereof, lies within a “special flood hazard
area” as designated on maps prepared by the Department of Housing and Urban
Development flood insurance shall be carried for the duration of the Loans in
the amount of $250,000,000, or the outstanding principal balance of the Loans,
whichever is less.

(b) Policy Requirements. All insurance policies shall (i) be issued by an
insurance company having a rating of “A-” VII or better by A.M. Best Co., in
Best’s Rating Guide (except for terrorism coverage as discussed in
Section 5.02(a)(v)), (ii) include “JPMorgan Chase Bank, N.A., as Collateral
Agent, its successors and/or assigns as their interest may appear” as additional
insureds on all liability insurance and as mortgagee and loss payee on property
and flood insurance (as applicable), (iii) be endorsed to show that the
Borrowers’ insurance shall be primary and all insurance carried by the
Collateral Agent or Lenders is strictly excess and secondary and shall not
contribute with the Borrowers’ insurance as it relates to the Mortgaged
Property, (iv) provide that the Collateral Agent is to receive thirty (30) days
written notice prior to cancellation in accordance with the applicable policy’s
provisions or as required by law, (v) be evidenced by a certificate of insurance
to be provided to the Collateral Agent, (vi) include either policy or binder
numbers on the ACORD form, and (vii) be in amounts as described in the
requirements above. It is agreed and understood that all policies required by
the Loan Documents

 

-94-



--------------------------------------------------------------------------------

including this Section 5.2, shall be subject to commercially reasonable
deductibles and/or retentions for businesses of similar size and quality. It is
further agreed and understood that all insurance coverage required by the Loan
Documents including this Section 5.2, may be effected under blanket policies
covering the Mortgaged Property and other property and assets of CEC and its
Subsidiaries not part of the Mortgaged Property.

(c) Evidence of Insurance; Payment of Premiums. The Borrowers shall deliver to
the Administrative Agent, as soon as practicable with the endeavor to be at
least five (5) days before the expiration of an existing policy, evidence
acceptable to the Administrative Agent of the continuation of the coverage of
the expiring policy. If the Administrative Agent has not received satisfactory
evidence of such continuation of coverage in the time frame herein specified,
the Administrative Agent shall notify the Borrowers of such situation and
provide the Borrowers with 30 days to cure such situation. If the situation has
not be cured within that 30 day period, the Administrative Agent shall have the
right, but not the obligation, to purchase such insurance for the Administrative
Agent’s interest only. Any amounts so disbursed by the Administrative Agent
pursuant to this Section shall be repaid by the Borrowers within 10 days after
written demand therefor. Nothing contained in this Section shall require the
Agents or the Lenders to incur any expense or take any action hereunder, and
inaction by the Agents or the Lenders shall never be considered a waiver of any
right accruing to the Agents or the Lenders on account on this Section. The
payment by the Administrative Agent of any insurance premium for insurance which
the Borrowers are obligated to provide hereunder but which the Administrative
Agent believes has not been paid, shall be conclusive between the parties as to
the legality and amounts so paid. The Borrowers agree to pay all premiums on
such insurance as they become due, and will not permit any condition to exist on
or with respect to the Mortgaged Property which would wholly or partially
invalidate any insurance thereon.

(d) No Liability. The Administrative Agent shall not by the fact of approving,
disapproving, accepting, preventing, obtaining or failing to obtain any such
insurance, incur any liability for the form or legal sufficiency of insurance
contracts, solvency of insurers, or payment of losses, and the Borrowers hereby
expressly assume full responsibility therefor and all liability, if any,
thereunder.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all material
lawful claims which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
Tax, assessment, charge, levy or claim so long as (a) the validity or amount
thereof shall be contested in good faith by appropriate proceedings and (b) the
Borrowers or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with GAAP with respect thereto.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) Within 105 days, following the end of each fiscal year (commencing with the
fiscal year beginning after the Commencement of Operations of Project Octavius),
a consolidated balance sheet and related statements of operations, cash flows
and owners’ equity showing the financial position of the Borrowers and their
Subsidiaries as of the close of such fiscal year and the consolidated results of
its operations during such year and, commencing with the second fiscal year
beginning after the Commencement of Operations of Project Octavius, setting
forth in comparative form the corresponding figures for the prior fiscal year,
which consolidated balance sheet and related statements of operations, cash
flows and owners’ equity shall be audited by independent public accountants of
recognized national

 

-95-



--------------------------------------------------------------------------------

standing and accompanied by an opinion of such accountants (which shall not be
qualified as to scope of audit or as to the status of the Borrowers or any
Material Subsidiary as a going concern) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrowers and their Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Borrowers of annual reports on Form 10-K of the Borrowers and
their consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein); provided that, (i) following the Commencement of Operations
of Project Octavius and prior to the Commencement of Operations of Project Linq,
such financial statements provided under this Section 5.04(a) shall be for the
Octavius Borrower and its subsidiaries on a consolidated basis and
(ii) following the Commencement of Operations of the Development, such financial
statements provided under this Section 5.04(a) shall be for the Borrowers and
their subsidiaries on a consolidated basis;

(b) Within 60 days (or, in the case of the first fiscal quarter for which
quarterly financial statements are required to be delivered hereunder, within 75
days following the end of such fiscal quarter), following the end of each of the
first three fiscal quarters of each fiscal year (commencing with the first full
fiscal quarter after the Commencement of Operations of Project Octavius), a
consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrowers and their Subsidiaries as of the
close of such fiscal quarter and the consolidated results of its operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and
setting forth (commencing with the second fiscal year after the Commencement of
Operations of Project Octavius) in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a Financial Officer of a
Borrower on behalf of the Borrowers as fairly presenting, in all material
respects, the financial position and results of operations of the Borrowers and
their Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by the Borrowers of quarterly reports on Form 10-Q
of the Borrowers and their consolidated Subsidiaries shall satisfy the
requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein); provided that, (i) following the
Commencement of Operations of Project Octavius and prior to the Commencement of
Operations of Project Linq, such financial statements provided under this
Section 5.04(b) shall be for the Octavius Borrower and its subsidiaries on a
consolidated basis and (ii) following the Commencement of Operations of the
Development, such financial statements provided under this Section 5.04(b) shall
be for the Borrowers and their subsidiaries on a consolidated basis;

(c)(x) concurrently with any delivery of financial statements under paragraphs
(a) or (b) above, a certificate of a Financial Officer of a Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal quarter in which the Financial
Performance Covenants are applicable, setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the Financial Performance Covenants and (y) concurrently with any delivery of
financial statements under paragraph (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies, a certificate of
the accounting firm opining on or certifying such statements stating whether
they obtained knowledge during the course of their examination of such
statements of any Default or Event of Default (which certificate may be limited
to accounting matters and disclaim responsibility for legal interpretations);

 

-96-



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by the Borrowers or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this paragraph (d) shall be deemed delivered for purposes
of this Agreement when posted to the website of the Borrowers;

(e) within 105 days after the beginning of each fiscal year (commencing with the
fiscal year beginning after the Commencement of Operations of Project Octavius,
with respect to the Octavius Borrower and its Subsidiaries, and commencing with
the fiscal year beginning after the Commencement of Operations of Project Linq,
with respect to the Linq Borrower and its Subsidiaries), a reasonably detailed
consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the applicable Borrowers and their Subsidiaries as
of the end of the following fiscal year, and the related consolidated statements
of projected cash flow and projected income), including a description of
underlying assumptions with respect thereto (collectively, the “Budget”), which
Budget shall in each case be accompanied by the statement of a Financial Officer
of a Borrower to the effect that, the Budget is based on assumptions believed by
such Financial Officer to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrowers or any of
the Subsidiaries, or compliance with the terms of any Loan Document, as in each
case the Administrative Agent may reasonably request (for itself or on behalf of
the Lenders);

(h) promptly upon request by the Administrative Agent on behalf of the Lenders
from time to time, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA PATRIOT
Act; and

(i) on the Closing Date and within 30 days of the end of each fiscal month of
the Borrowers (or, if earlier, at the time of making any Disbursement Request
under the Disbursement Agreement with respect to such fiscal month, if any)
thereafter through the Commencement of Operations of the Development, deliver to
the Administrative Agent an In-Balance Test Certificate, with such supporting
detail for the calculations set forth in such In-Balance Test Certificate as the
Administrative Agent or the Construction Consultant shall reasonably request and
such other information as the Administrative Agent or the Construction
Consultant shall reasonably request in connection with the calculation of the
In-Balance Test.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of a Borrower obtains actual
knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

-97-



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority (including any
action, suit or proceeding by or subject to decision by any Gaming Authority) or
in arbitration, against a Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrowers or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect;

(d) the development or occurrence of any ERISA Event that, together with all
other ERISA Events that have developed or occurred, would reasonably be expected
to have a Material Adverse Effect; and

(e) promptly after the same are available, copies of any written communication
to Borrowers or any of their Subsidiaries from any Gaming Authority advising it
of a material violation of, or material non-compliance with, any Gaming Law by a
Borrower or any of its Subsidiaries.

SECTION 5.06. Compliance with Laws; Compliance with Construction Contracts.

(a) Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, including all Gaming Laws and Liquor
Laws, except that the Borrowers and their Subsidiaries need not comply with any
laws, rules, regulations and orders of any Governmental Authority then being
contested by any of them in good faith by appropriate proceedings, and except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

(b) Comply in all respects with its respective obligations and enforce all of
its respective rights under all Construction Contracts, except where the failure
to so comply or enforce its rights would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Borrowers or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Borrowers, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Borrowers to discuss the affairs, finances
and condition of a Borrower or any of the Subsidiaries with the officers thereof
and independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans in the manner set
forth in Section 3.12.

 

-98-



--------------------------------------------------------------------------------

SECTION 5.09. Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.10. Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that the Collateral
Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied (including, in connection with any collateral assignment to the
Agent of any Construction Contract the counterparty to which is a general
construction manager, general contractor or architect (if there is an architect
of record) and such contract governs Project Costs in excess of $50,000,000, the
use of commercially reasonable efforts to obtain from such counterparty a
customary, as determined by the Linq Borrower in good faith, consent to such
assignment or such consent that is reasonably acceptable to the Agent), all at
the expense of the Loan Parties and provide to the Collateral Agent, from time
to time upon reasonable request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents, subject in each case to
paragraph (g) below.

(b) If any asset (other than Real Property, which is covered by paragraph (c)
below) that has an individual fair market value (as determined in good faith by
the applicable Borrower) in an amount greater than $1 million is acquired by
such Borrower or any Subsidiary Loan Party after the Closing Date, including
pursuant to the contributions of the Contributed Assets (in each case other than
(x) assets constituting Collateral under a Security Document that become subject
to the Lien of such Security Document upon acquisition thereof and (y) assets
that are not required to become subject to Liens in favor of the Collateral
Agent pursuant to Section 5.10(g) or the Security Documents) will (i) as
promptly as practicable notify the Collateral Agent thereof and (ii) take or
cause the Subsidiary Loan Parties to take such actions as shall be reasonably
requested by the Collateral Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section, all at the expense of the
Loan Parties, subject to paragraph (g) below.

(c) Promptly notify the Administrative Agent of the acquisition (which for this
Section 5.10(c) shall include the improvement of any Real Property that was not
Owned Real Property that results in it qualifying as Owned Real Property) of and
will grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests and mortgages in such Owned Real Property of
the Borrowers or any such Subsidiary Loan Parties as are not covered by the
original Mortgages, to the extent acquired after the Closing Date, including
pursuant to the contributions of the Contributed Assets, pursuant to
documentation substantially in the form of the Mortgages or in such other form
as is reasonably satisfactory to the Collateral Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens at the time of perfection thereof, record or file,
and cause each such Subsidiary Loan Party to record or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Subsidiary Loan Party to pay, in full,
all Taxes, fees and other charges payable in connection therewith, in each case
subject to paragraph (g) below. Unless otherwise waived by the Collateral Agent,
with respect to each such Additional Mortgage, the Borrowers shall deliver to
the Collateral Agent contemporaneously therewith a title insurance policy and a
survey and otherwise comply with the Collateral and Guarantee Requirements
applicable to Mortgages and Mortgaged Property.

 

-99-



--------------------------------------------------------------------------------

(d) If any additional direct or indirect Subsidiary of a Borrower is formed or
acquired after Closing Date, including pursuant to the contributions of the
Contributed Assets and if such Subsidiary is a Wholly-Owned Domestic Subsidiary
(other than a Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary
and other than, at a Borrower’s option, any Immaterial Subsidiary), within ten
(10) Business Days after the date such Wholly-Owned Domestic Subsidiary is
formed or acquired, notify the Collateral Agent thereof and, within twenty
(20) Business Days after the date such Wholly-Owned Domestic Subsidiary is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Domestic Subsidiary and with respect to any Equity Interest in or
Indebtedness of such Domestic Subsidiary owned by or on behalf of a Borrower or
any Subsidiary Loan Party, subject in each case to paragraph (g) below.

(e) If any additional Foreign Subsidiary of a Borrower is formed or acquired
after the Closing Date, including pursuant to the contributions of the
Contributed Assets and if such Subsidiary is a “first tier” Foreign Subsidiary,
within ten (10) Business Days after the date such Foreign Subsidiary is formed
or acquired, notify the Collateral Agent thereof and, within twenty
(20) Business Days after the date such Foreign Subsidiary is formed or acquired
or such longer period as the Collateral Agent shall agree, cause the Collateral
and Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of a Borrower or any Subsidiary
Loan Party, subject in each case to paragraph (g) below.

(f) Furnish to the Collateral Agent promptly (and in any event within 30 days
after such change) written notice of any change (A) in any Loan Party’s
corporate or organization name, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number or (D) in any Loan Party’s jurisdiction of organization; provided, that
the Borrowers shall not effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral for the benefit of the Secured
Parties with the same priority as prior to such change (it being understood
that, subject to the foregoing, any Loan Party may change the name under which
it conducts its business or its corporate name, trade name, trademarks, brand
name or other public identifiers).

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other provisions of the Loan Documents with respect to
Collateral need not be satisfied with respect to (i) any Real Property held by
the Borrowers or any of their Subsidiaries as a lessee under a lease or any Real
Property owned in fee that is not Owned Real Property owned in fee that does not
have an individual fair market value (as determined in good faith by the
applicable Borrower) of at least $1 million, (ii) any vehicle, (iii) cash,
deposit accounts and securities accounts (other than the Interest Reserve
Account, the Loan Proceeds Account, the Draw Account and the Company Account)
(it being understood and agreed (1) that the Lien of the Collateral Agent may
extend to such assets pursuant to the terms of the Collateral Agreement, but
that such Lien need not be perfected to the extent perfection requires any
action other than the filing of customary financing statements (and all
representations, warranties, covenants and other terms of the Loan Documents
with respect to Collateral shall be construed accordingly) and (2) that there
shall be no lockbox arrangements nor any control agreements relating to the
Borrowers’ and their subsidiaries’ bank accounts) (other than the Interest
Reserve Account, the Loan Proceeds Account, the Draw Account and the Company
Account), (iv) any Equity Interests owned on or acquired after Closing Date
(other than (x) Equity Interests in the Borrowers or, (y) in the case of any
person which is a Wholly-Owned Subsidiary, Equity Interests in such person
issued or acquired after such person became a Wholly-Owned Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
doing so would violate applicable law or regulation (including any Gaming Law or
regulation) or a shareholder agreement or other contractual obligation (in each
case,

 

-100-



--------------------------------------------------------------------------------

after giving effect to Section 9-406(d), 9-407(a) or 9-408 of the Uniform
Commercial Code and other applicable law) binding on such Equity Interests,
(v) any assets owned on or acquired after Closing Date, to the extent that, and
for so long as, taking such actions would violate applicable law or regulation
(including any Gaming Law or regulation) or an enforceable contractual
obligation (after giving effect to Section 9-406(d), 9-407(a), 9-408 or 9-409 of
the Uniform Commercial Code and other applicable law) binding on such assets
that existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets (except in the case of assets (1) owned on Closing Date or
(2) acquired after the Closing Date with Indebtedness of the type permitted
pursuant to Section 6.01(i) that is secured by a Permitted Lien) permitted by
this Agreement or (vi) those assets as to which the Administrative Agent and the
Borrowers shall reasonably determine that the costs of obtaining or perfecting
such a security interest are excessive in relation to the value of the security
to be afforded thereby. Notwithstanding anything to the contrary in this
Agreement, the Collateral Agreement, or any other Loan Document, (i) the
Administrative Agent may grant extensions of time for the creation or perfection
of security interests in or the obtaining of title insurance and surveys with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrowers, that
perfection or obtaining of such items cannot be accomplished without undue
effort or expense by the time or times at which it would otherwise be required
by this Agreement or the other Loan Documents, (ii) Liens required to be granted
from time to time pursuant to the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as otherwise agreed between the Administrative Agent and the
Borrowers and (iii) the Administrative Agent and the Borrowers may make such
modifications to the Security Documents, and execute and/or consent to such
easements, covenants, rights of way or similar instruments, as are reasonable or
necessary in connection with the Site Preparation and/or otherwise in connection
with the Development.

(h) The Borrowers shall or shall cause the applicable Subsidiary Loan Parties to
take such actions set forth on Schedule 5.10(h) within the timeframes set forth
for the taking of such actions on Schedule 5.10(h) (or within such longer
timeframes as the Administrative Agent shall permit in its reasonable
discretion) (it being understood and agreed that all representations, warranties
and covenants of the Loan Documents with respect to the taking of such actions
are qualified by the non-completion of such actions until such time as they are
completed or required to be completed in accordance with this Section 5.10(h)).

SECTION 5.11. Contribution of Contributed Assets. Use commercially reasonable
efforts to cause the contribution of the Contributed Assets to the applicable
Borrower as promptly as practicable after the Closing Date.

SECTION 5.12. Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

SECTION 5.13. Accounts. Maintain, and cause each of the other Loan Parties to
maintain, the Loan Proceeds Account, the Construction Disbursement Account, the
Draw Account, the Company Account and other accounts specifically required under
this Agreement or the Disbursement Agreement, if any, with JPMorgan Chase Bank,
N.A. (or, following the Commencement of Operations of the Development or such
other time requested by the Administrative Agent, such other financial
institution reasonably acceptable to the Administrative Agent).

 

-101-



--------------------------------------------------------------------------------

SECTION 5.14. Support Services and Customer Lists. Pursuant to the terms of the
Octavius Lease, automatically upon any termination of the Octavius Lease, the
Octavius Borrower shall provide the Administrative Agent with a copy of the list
of customers (and identifying information) that have been guests of the Octavius
Tower rooms and suites within the one (1) year period prior to such date.
Immediately prior to any termination of the Linq Lease, the Linq Borrower shall
provide the Administrative Agent with a copy of the list of its Total Rewards
program members (and identifying information) that have used the Total Rewards
program at Project Linq gaming spaces within the one (1) year period prior to
such date.

ARTICLE VI

Negative Covenants

The Borrowers covenant and agree with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Borrowers will not, and will not permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.01 and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(b) Indebtedness created hereunder and under the other Loan Documents and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

(c) Indebtedness of a Borrower or any Subsidiary pursuant to Swap Agreements not
entered into for speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to a Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

(e) Indebtedness of a Borrower to any Subsidiary and of any Subsidiary to a
Borrower or any other Subsidiary; provided, that other than in the case of
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management, tax and accounting operations of the
Borrowers and the Subsidiaries, (i) Indebtedness of any Subsidiary that is not a
Subsidiary Loan Party owing to a Borrower or any Subsidiary Loan Parties shall
be subject to Section 6.04(b) or (ee) and (ii) Indebtedness of a Borrower to any
Subsidiary and Indebtedness of a Borrower or any Subsidiary Loan Party to any
Subsidiary that is not a Subsidiary Loan Party (the “Subordinated Intercompany
Debt”) shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the connection with the Development or in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations;

 

-102-



--------------------------------------------------------------------------------

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(h)(i) Indebtedness of a Subsidiary acquired after the Closing Date or an entity
merged into or consolidated with a Borrower or any Subsidiary after the Closing
Date and Indebtedness assumed in connection with the acquisition of assets
(other than the Contributed Assets), which Indebtedness in each case exists at
the time of such acquisition, merger, consolidation or amalgamation and is not
created in contemplation of such event and where such acquisition, merger,
consolidation or amalgamation is permitted by this Agreement and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;
provided, (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (B) immediately after giving effect to
such acquisition, merger, consolidation or amalgamation, the assumption and
incurrence of any Indebtedness and any related transactions, the Borrowers shall
be in Pro Forma Compliance;

(i)(i) Capital Lease Obligations, mortgage financings and other purchase money
Indebtedness incurred by a Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) after giving effect to the issuance, incurrence
or assumption of such Indebtedness, the Borrowers shall be in Pro Forma
Compliance, and (ii) any Permitted Refinancing Indebtedness in respect thereof;
provided that the aggregate principal amount of Indebtedness outstanding
pursuant to this Section 6.01(i) shall not, at any time prior to the
Commencement of Operations of the Development, exceed $50 million;

(j) Capital Lease Obligations incurred by a Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03, and any Permitted Refinancing Indebtedness in respect thereof;

(k) other Indebtedness in an aggregate principal amount outstanding not to
exceed $30 million;

(l) to the extent constituting Indebtedness, agreements to pay service fees to
professionals (including architects, engineers and designers) in furtherance of
and/or in connection with the Development, in each case to the extent such
agreements and related payment provisions are reasonably consistent with
commonly accepted industry practices (provided, that no such agreements shall
give rise to Indebtedness for borrowed money);

(m) after the Commencement of Operations of the Development, (i) Guarantees by a
Borrower or any Subsidiary Loan Party of any Indebtedness of a Borrower or any
Subsidiary Loan Party permitted to be incurred under this Agreement (subject to
the proviso at the end of this Section 6.01(m)), (ii) by a Borrower or any
Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Subsidiary Loan Party to the extent such Guarantees are
permitted by Section 6.04 (other than Section 6.04(v)), and (iii) by any
Subsidiary

 

-103-



--------------------------------------------------------------------------------

that is not a Subsidiary Loan Party of Indebtedness of another Subsidiary that
is not a Subsidiary Loan Party; provided, that Guarantees by a Borrower or any
Subsidiary Loan Party under this Section 6.01(m) shall be permitted prior to the
Commencement of Operations of the Development to the extent such Guarantees are
of Indebtedness of a Borrower or any Subsidiary Loan Party or are subordinated
to the Obligations;

(n) Indebtedness arising from agreements of a Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practice;

(p) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r) after the Commencement of Operations of the Development, (i) other
Indebtedness so long as (A) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (B) after giving effect to the
issuance, incurrence or assumption of such Indebtedness the Senior Secured
Leverage Ratio on a Pro Forma Basis shall not be greater than 4.0 to 1.0 and
(ii) Permitted Refinancing Indebtedness in respect thereof; provided, however,
that Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that is
outstanding pursuant to clause (r)(i) shall not at any time exceed $10 million
in the aggregate;

(s) [reserved];

(t) unsecured Indebtedness in respect of obligations of a Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Agreements;

(u) Indebtedness representing deferred compensation to employees of a Borrower
or any Subsidiary incurred in the ordinary course of business;

(v) [reserved];

(w) Indebtedness of the Borrowers and the Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or by one or more of the
Lenders or their Affiliates and (in each case) established for the Borrowers’
and the Subsidiaries’ ordinary course of operations (such Indebtedness, the
“Overdraft Line”), which Indebtedness may be secured under the Security
Documents;

 

-104-



--------------------------------------------------------------------------------

(x) Indebtedness incurred on behalf of (or, after the Commencement of Operations
of the Development, representing Guarantees of Indebtedness thereof) joint
ventures not in excess, at any one time outstanding, of $5.0 million; provided
that the Guarantees of such Indebtedness shall be permitted to the extent such
Guarantees are subordinated to the Obligations pursuant to an intercreditor
agreement reasonably satisfactory to the Administrative Agent;

(y) Indebtedness consisting of obligations of a Borrower or any Subsidiary under
deferred compensation or other similar arrangements incurred by such person in
connection with the Transactions and Permitted Business Acquisitions or any
other Investment permitted hereunder;

(z) all premium (if any, including tender premiums), expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in paragraphs (a)
through (y) above.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Sections 6.01(a) through (z) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 6.01(a) through (z),
the Borrowers shall, in their sole discretion, classify or reclassify, or later
divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

-105-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except the following (collectively, “Permitted
Liens”):

(a) Liens on property or assets of the Borrowers and the Subsidiaries or on the
Contributed Assets existing on the Closing Date (provided that any Liens
securing Indebtedness in excess of $1.0 million individually and $5.0 million in
the aggregate shall only be permitted under this paragraph (a) to the extent
such Lien is set forth on Schedule 6.02(a)), and any modifications,
replacements, renewals or extensions thereof; provided, that such Liens shall
secure only those obligations that they secure on the Closing Date (and any
Permitted Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of a Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including, without limitation,
Liens created under the Security Documents securing obligations in respect of
Swap Agreements and the Overdraft Line secured pursuant to the Security
Documents) or permitted in respect of any Mortgaged Property by the terms of the
applicable Mortgage;

(c) any Lien on any property or asset of a Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that such Lien (i) does not apply to the Contributed Assets or any
other property or assets of the Borrowers or any of the Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder and require a pledge
of after acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (ii) such Lien is not created in
contemplation of or in connection with such acquisition;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law, including landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens,
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith by appropriate proceedings and in respect of which, if
applicable, a Borrower or any Subsidiary shall have set aside on its books
reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to a Borrower or any Subsidiary;

 

-106-



--------------------------------------------------------------------------------

(g) deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, agreements with
utilities, and other obligations of a like nature (including letters of credit
in lieu of any such bonds or to support the issuance thereof) incurred in
connection with the Transactions or in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations;

(h) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declarations on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in connection with the Transactions (to the
extent such encumbrances would not reasonably be expected to materially impair
the completion or operation of the Development) or in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of a Borrower or any Subsidiary;

(i) Liens securing Indebtedness and Permitted Refinancing Indebtedness permitted
by Section 6.01(i) (limited to the assets financed with such Indebtedness and
any accessions thereto and the proceeds and products thereof and related
property; provided that (i) individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender and incurred
under Sections 6.01(i)) and (ii) no such Lien shall consist of a mortgage on the
Mortgaged Properties comprising Contributed Assets that is senior in priority to
or pari passu with the Mortgages securing the Obligations;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds and products
thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens described on Schedule 6.02(a), and any modifications, replacements,
renewals or extensions thereto and/or Liens in respect of arrangements similar
thereto; provided that any modification, replacement, renewal, extension or
arrangement similar thereto is not adverse to the interests of the Lenders when
taken as a whole in any material respect (as determined in good faith by the
Borrower);

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by a Borrower or any Subsidiary in the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of a Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of a Borrower or
any Subsidiary, including with respect to credit card chargebacks and similar
obligations or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of a Borrower or any
Subsidiary in the ordinary course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

 

-107-



--------------------------------------------------------------------------------

(p) Liens securing obligations in respect of trade-related letters of credit,
bank guarantees or similar obligations permitted under Section 6.01(f) or
(o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bank guarantees or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrowers and their Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(s) Liens solely on any cash earnest money deposits made by a Borrower or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
in respect of any Investment permitted hereunder;

(t) Liens with respect to property or assets of any Foreign Subsidiary securing
Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

(u) after the Commencement of Operations of the Development, other Liens with
respect to property or assets of a Borrower or any Subsidiary; provided that
(i) after giving effect to any such Lien and the incurrence of Indebtedness, if
any, secured by such Lien is created, incurred, acquired or assumed (or any
prior Indebtedness becomes so secured) the Senior Secured Leverage Ratio on a
Pro Forma Basis shall not be greater than 3.5 to 1.0, (ii) at the time of the
incurrence of such Lien and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(iii) the Indebtedness or other obligations secured by such Lien are otherwise
permitted by this Agreement, and (iv) if such Liens extend to all or any portion
of the Collateral, such Liens shall be subordinated to the Liens granted under
the Loan Documents pursuant to a Second Lien Intercreditor Agreement or on
customary terms pursuant to an other intercreditor agreement reasonably
satisfactory to the Administrative Agent;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

(x) Liens on Equity Interests in joint ventures securing obligations of such
joint ventures;

(y) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(z) Permitted Encumbrances; provided that the same do not (i) materially
interfere with the development, construction or operation of the Development on
the Linq Project Site or Octavius Project Site or (ii) result in a Material
Adverse Effect or a judgment of foreclosure on any part of the Mortgaged
Properties;

 

-108-



--------------------------------------------------------------------------------

(aa) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of a Borrower or any Subsidiary in
the ordinary course of business; provided that such Lien secures only the
obligations of such Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

(bb) Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) Liens in favor of a Borrower or any Subsidiary Loan Party; provided, that
if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in the
form and substance reasonably satisfactory to the Administrative Agent;

(dd) Liens on deposits securing Swap Agreements that were entered into in the
ordinary course of business and not entered into for speculative purposes;

(ee) other Liens with respect to property or assets of a Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $20 million; provided that if such Liens extend to all or
any portion of the Collateral, such Liens shall be subordinated to the Liens
granted under the Loan Documents pursuant to a Second Lien Intercreditor
Agreement or on customary terms pursuant to an intercreditor agreement
reasonably satisfactory to the Administrative Agent;

(ff) any amounts held by a trustee in the funds and accounts under an indenture
securing any revenue bonds issued for the benefit of a Borrower or any
Subsidiary;

(gg) the Venue Easements and any other easements, covenants, rights of way or
similar instruments which do not materially impact the Development in an adverse
manner granted in connection with the leases contemplated under Section 6.05(n)
or otherwise entered into in connection with the Transactions;

(hh) Second Priority Liens on Collateral;

(ii) the filing of a reversion, subdivision or final map(s), record(s) of survey
and/or amendments to any of the foregoing over Real Property held by the Loan
Parties designed (A) to merge one or more of the separate parcels thereof
together so long as (i) the entirety of each such parcel shall be owned by Loan
Parties, (ii) no portion of the Mortgaged Property is merged with any Real
Property that is not part of the Mortgaged Property and (iii) the gross acreage
and footprint of the Mortgaged Property remains unaffected in any material
respect or (B) to separate one or more of the parcels thereof together so long
as (i) the entirety of each resulting parcel shall be owned by Loan Parties,
(ii) no portion of the Mortgaged Property ceases to be subject to a Mortgage and
(iii) the gross acreage and footprint of the Mortgaged Property remains
unaffected in any material respect;

(jj) from and after the lease or sublease of any interest pursuant to
Section 6.05(n) or (p), any reciprocal easement agreement entered into between a
Loan Party and the holder of such interest;

(kk) Liens on cash and Permitted Investments on deposit with Lenders and
Affiliates of Lenders securing obligations owing to such Persons under any
treasury, depository, overdraft or other cash management services agreements or
arrangements with the Borrowers or any of their Subsidiaries; and

 

-109-



--------------------------------------------------------------------------------

(ll) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by the foregoing clauses; provided, however, that (x) such new Lien
shall be limited to all or part of the same type of property that secured the
original Lien (plus improvements on and accessions to such property), and
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the applicable Indebtedness at the time the
original Lien became a Lien permitted hereunder, and (B) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement.

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 6.02(a) through (ll) but
may be permitted in part under any combination thereof and (B) in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Sections 6.02(a) through (ll), the Borrowers shall, in their sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses. In
addition, with respect to any Lien securing Indebtedness that was permitted to
secure such Indebtedness at the time of the incurrence of such Indebtedness,
such Lien shall also be permitted to secure any Increased Amount of such
Indebtedness.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned (i) by a Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 270 days of the acquisition of such property or (ii) by
any Foreign Subsidiary regardless of when such property was acquired and
(b) with respect to any property owned by a Borrower or any Domestic Subsidiary,
(i) if at the time the lease in connection therewith is entered into, (A) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) after giving effect to the entering into of such lease,
the Borrowers shall be in Pro Forma Compliance and (ii) if such Sale and
Lease-Back Transaction is of property owned by the Borrowers or any Domestic
Subsidiary as of the Closing Date, the Net Proceeds therefrom are used to prepay
the Term Loans to the extent required by Section 2.11(b); provided, further,
that the applicable Borrower or the applicable Domestic Subsidiary shall receive
at least fair market value (as determined by the applicable Borrower in good
faith) for any property disposed of in any Sale and Lease-Back Transaction
pursuant to Section 6.03(a)(i) or (b) (as approved by the Board of Directors of
such Borrower in any case of any property with a fair market value in excess of
$5 million); provided, further that (x) the Net Proceeds of Sale and Lease-Back
Transactions permitted by this Section 6.03 in any fiscal year shall not, at any
time prior to the Commencement of Operations of the Development, exceed $10.0
million and (y) any such Net Proceeds received prior to the Commencement of
Operations of the Development are used to repay the Term B Loans.

 

-110-



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:

(a) the Transactions;

(b) (i) Investments by a Borrower or any Subsidiary in the Equity Interests of a
Borrower or any Subsidiary; (ii) intercompany loans from a Borrower or any
Subsidiary to a Borrower or any Subsidiary; and (iii) Guarantees by a Borrower
or any Subsidiary of Indebtedness otherwise permitted hereunder of a Borrower or
any Subsidiary; provided, that the sum of (A) Investments made after the Closing
Date by a Borrower or any Subsidiary Loan Party pursuant to clause (i) in
Subsidiaries that are not Subsidiary Loan Parties, and (B) intercompany loans
made after the Closing Date by a Borrower or any Subsidiary Loan Party to
Subsidiaries that are not Subsidiary Loan Parties pursuant to clause (ii) and
(C) Guarantees after the Closing Date by a Borrower or any Subsidiary Loan Party
of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii) shall not (1) prior to the Commencement of Operations of the
Development, be permitted and (2) thereafter exceed an aggregate net amount
outstanding equal to (i) the greater of $25 million and 2.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04 (plus any returns of capital actually received by the respective
investor in respect of investments theretofore made by it pursuant to this
paragraph (b)) plus (ii) the portion, if any, of the Cumulative Credit on the
date of such election that the Borrowers elect to apply to this
Section 6.04(b)(ii)); and provided further, that intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations and intercompany sales of the Borrowers and the
Subsidiaries shall not be included in calculating the limitation in this
paragraph at any time;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by a Borrower or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05 (other
than Section 6.05(h));

(e) loans and advances to officers, directors, employees or consultants of a
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
$1 million in the aggregate at any time outstanding (calculated without regard
to write downs or write offs thereof), (ii) in respect of payroll payments and
expenses in the ordinary course of business and (iii) in connection with such
person’s purchase of Equity Interests of any Parent Entity solely to the extent
that the amount of such loans and advances shall be contributed to a Borrower in
cash as common equity;

(f) accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;

 

-111-



--------------------------------------------------------------------------------

(g) Swap Agreements that are not entered into for speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this paragraph (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(k), (r), (s), (u) and (dd);

(j) other Investments by a Borrower or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i) the greater of $25 million
and 2.0% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 (plus any returns of capital
actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrowers
elect to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the applicable Borrower calculating
in reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided that if any
Investment pursuant to this paragraph (j) is made in any person that is not a
Subsidiary of a Borrower at the date of the making of such Investment and such
person becomes a Subsidiary of a Borrower after such date, such Investment shall
thereafter be deemed to have been made pursuant to paragraph (b) above and shall
cease to have been made pursuant to this paragraph (j) for so long as such
person continues to be a Subsidiary of a Borrower;

(k) Investments constituting Permitted Business Acquisitions;

(l) [reserved];

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by a Borrower as a result of a foreclosure by such
Borrowers or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

(n) after the Commencement of Operations of the Development, Investments of a
Subsidiary acquired after the Closing Date or of an entity merged into a
Borrower or merged into or consolidated with a Subsidiary after the Closing
Date, in each case, (i) to the extent such acquisition, merger or consolidation
was or is permitted under this Section 6.04 or Section 6.05 and (ii) to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, consolidation or amalgamation and were in
existence on the date of such acquisition, merger, consolidation or
amalgamation;

(o) acquisitions by a Borrower of obligations of one or more officers or other
employees of any Parent Entity, a Borrower or their Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of any Parent
Entity, so long as no cash is actually advanced by a Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;

 

-112-



--------------------------------------------------------------------------------

(p) Guarantees by a Borrower or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by a Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of a Borrower or any Parent Entity;

(r) Investments in joint ventures established to develop or operate nightclubs,
bars, restaurants, recreation, exercise or gym facilities, or entertainment or
retail venues or similar or related establishments or facilities within the
Development, which Investments may be made pursuant to (or in lieu of)
dispositions in the manner contemplated under Sections 6.05(p) or received in
consideration for dispositions under Sections 6.05(p);

(s) Investments consisting of Restricted Payments permitted by Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

(u) [reserved];

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the applicable
Borrowers or the applicable Subsidiary;

(x) Investments by the Borrowers and their Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrowers, if the Borrowers or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate paragraph of
Section 6.06 for all purposes of this Agreement);

(y) [reserved];

(z) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons;

(aa) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of intellectual property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(bb) Investments received substantially contemporaneously in exchange for or
with the proceeds of Qualified Equity Interests of a Borrower; provided that
such Investments are not included in any determination of the Cumulative Credit;

 

-113-



--------------------------------------------------------------------------------

(cc) to the extent constituting Investments, any Loan Party may consummate a
transaction permitted by Section 6.05 and any Loan Party may take actions
permitted pursuant to Section 6.07;

(dd) any Investment made pursuant to an Operations Management Agreement; and

(ee) any Investment (i) deemed to exist as a result of a Subsidiary that is not
a Loan Party distributing a note or other intercompany debt to a parent of such
Subsidiary that is a Loan Party (to the extent there is no cash consideration or
services rendered for such note), (ii) consisting of intercompany current
liabilities in connection with the cash management, tax and accounting
operations of the Borrowers and the Subsidiaries and (iii) consisting of
intercompany loans, advances or Indebtedness having a term not exceeding 364
days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business.

Any Investment in any person other than a Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section 6.05 shall not prohibit:

(a) (i) the purchase and sale of inventory, or the sale of receivables pursuant
to non-recourse factoring arrangements, in each case in the ordinary course of
business by the Borrowers or any Subsidiary, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business by a Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
a Borrower), (iii) the sale of surplus, obsolete, damaged or worn out equipment
or other property in the ordinary course of business by a Borrower or any
Subsidiary or (iv) the sale or disposition of Permitted Investments in the
ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger, consolidation or amalgamation of any Subsidiary into or with a
Borrower in a transaction in which the applicable Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary into or with
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than a Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Subsidiary Loan Party into or with any other Subsidiary that is
not a Subsidiary Loan Party, (iv) the liquidation or dissolution or change in
form of entity of any Subsidiary if the Borrowers determine in good faith that
such liquidation, dissolution or change in form is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders or (v) any
Subsidiary may merge, consolidate or amalgamate into or with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, which shall be a Loan
Party if the merging, consolidating or amalgamating Subsidiary was a Loan Party
and which together with each of its Subsidiaries shall have complied with the
requirements of Section 5.10;

 

-114-



--------------------------------------------------------------------------------

(c) sales, transfers, leases or other dispositions to a Borrower or a Subsidiary
(upon voluntary liquidation or otherwise); provided, that any sales, transfers,
leases or other dispositions by a Borrower or a Subsidiary Loan Party to a
Subsidiary that is not a Subsidiary Loan Party in reliance on this paragraph
(c) shall not (1) prior to the Commencement of Operations of the Development, be
permitted and (2) thereafter, in the aggregate exceed, (x) in any fiscal year of
the Borrowers, $3.5 million and (y) $10 million unless, with respect to clause
(y) above, no Default or Event of Default exists or would result therefrom and
immediately after giving effect to such sales, transfers, leases or other
dispositions, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not
be greater than 3.5 to 1.0;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 6.05; provided, that (i) no Default or Event
of Default exists or would result therefrom, (ii) with respect to any such sale,
transfer, lease or other disposition with aggregate gross proceeds (including
noncash proceeds) in excess of $10 million, immediately after giving effect
thereto, the Senior Secured Leverage Ratio on a Pro Forma Basis shall not be
greater than 4.0 to 1.0, (iii) the Net Proceeds thereof are applied in
accordance with Section 2.11(b), (iv) with respect to any sale, transfer or
other disposition in excess of $5.0 million, such disposition is for at least
75% cash consideration; provided, that for purposes of this clause (iv), (1) the
amount of any liabilities (as shown on a Borrower’s or any Subsidiary’s most
recent balance sheet or in the notes thereto) of a Borrower or any Subsidiary of
a Borrower (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets, (2) any
notes or other obligations or other securities or assets received by a Borrower
or a Subsidiary of a Borrower from such transferee that are converted by such
Borrower or such Subsidiary of a Borrower into cash within 180 days of the
receipt thereof (to the extent of the cash received), (3) any Designated
Non-Cash Consideration received by a Borrower or any of the Subsidiaries in such
Asset Sale having an aggregate fair market value (as determined in good faith by
a Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (3) that is at that time outstanding, not to
exceed $25 million (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value) and (4) with respect to any lease of
assets by a Borrower or a Subsidiary that constitutes a disposition, receipt of
lease payments over time on market terms (as determined in good faith by the
applicable Borrower) where the payment consideration is at least 75% cash
consideration shall, in each case, be deemed to be cash and (v) prior to the
Commencement of Operations of the Development, the aggregate gross proceeds
(including noncash proceeds) of dispositions pursuant to this Section 6.05(g)
shall not exceed $10.0 million in any fiscal year of the Borrowers;

 

-115-



--------------------------------------------------------------------------------

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, the applicable Borrower is the surviving corporation;

(i) leases, licenses, easements, or subleases or sublicenses of any real or
personal property in the ordinary course of business;

(j) sales, leases or other dispositions of inventory of a Borrower and its
Subsidiaries determined by the management of such Borrower to be no longer
useful or necessary in the operation of the business of the Borrowers or their
Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of the definition of “Net Proceeds”;

(l) [reserved];

(m) [reserved];

(n) subject to the last paragraph of this Section 6.05, the Borrower and its
Restricted Subsidiaries may enter into any leases, subleases, easements or
licenses with respect to any of its Real Property;

(o) any disposition made pursuant to an Operations Management Agreement;

(p) the (i) lease, sublease or license of any portion of the Development to
persons who, either directly or through Affiliates of such persons, intend to
operate or manage nightclubs, bars, restaurants, recreation, spa, pool, exercise
or gym facilities, or entertainment or retail venues or similar or related
establishments or facilities within the Development and (ii) the grant of
declarations of covenants, conditions and restrictions and/or easements with
respect to common area spaces and similar instruments benefiting such tenants of
such lease and subleases generally and/or entered into connection with the
Development (collectively, the “Venue Easements”, and together with any such
leases or subleases, collectively the “Venue Documents”); provided that (A) no
Event of Default shall exist and be continuing at the time any such Venue
Document is entered into or would occur as a result of entering into such Venue
Document, (B) the Loan Parties shall be required to maintain control (which may
be through required contractual standards) over the primary aesthetics and
standards of service and quality of the business being operated or conducted in
connection with any such leased, subleased or licensed space and (C) no Venue
Document or operations conducted pursuant thereto would reasonably be expected
to materially interfere with, or materially impair or detract from, the
operation of the Development; provided further that upon request by a Borrower,
the Collateral Agent on behalf of the Secured Parties shall provide the tenant,
subtenant or licensee under any Venue Document with a subordination,
non-disturbance and attornment agreement substantially in the form of Exhibit
G-1 or Exhibit G-2 hereto, as applicable, or in such other form as is reasonably
satisfactory to the Collateral Agent and the applicable Loan Party;

(q) the dedication of space or other dispositions of property in connection with
and in furtherance of constructing structures or improvements reasonably related
to the development, construction and operation of the Development; provided,
that in each case such dedication or other dispositions are in furtherance of,
and do not materially impair or interfere with the use or operations (or
intended use or operations) of, the Development;

 

-116-



--------------------------------------------------------------------------------

(r) the granting of easements, rights of way, rights of access and/or similar
rights to any Governmental Authority, utility providers, cable or other
communication providers and/or other parties providing services or benefits to
the Development, the Real Property held by the Loan Parties or the public at
large that (i) do not in any case materially detract from the value of the Real
Property, taken as a whole, and (ii) would not reasonably be expected to
interfere in any material respect with the construction, development or
operation of the Development or the Real Property; and

(s) any disposition of Equity Interests of a Subsidiary pursuant to an agreement
or other obligation with or to a person (other than a Borrower and their
Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.

Notwithstanding the foregoing provisions of this Section 6.05, subsection (n)
above shall be subject to the additional provisos that: (a) no Event of Default
shall exist and be continuing at the time such transaction, lease, sublease,
easement or license is entered into, (b) such transaction, lease, sublease,
easement or license would not reasonably be expected to materially interfere
with, or materially impair or detract from, the operation of the Development,
and (c) no lease, sublease, easement nor license may provide that a Loan Party
subordinate its fee, condominium or leasehold interest to any lessee or any
party financing any lessee; provided, that the Collateral Agent on behalf of the
Secured Parties shall provide the tenant under any such lease or sublease or
licensee under any such license or easement holder under such easement (at the
request of the Borrower) with a subordination, non-disturbance and attornment
agreement substantially in the form of Exhibit G-1 or Exhibit G-2 hereto, as
applicable, with such changes as the Collateral Agent may reasonably approve or
in such other form as is reasonably satisfactory to the Collateral Agent. To the
extent any Collateral is sold or disposed of in a transaction expressly
permitted by this Section 6.05 to any person other than a Borrower or any
Subsidiary Loan Party, such Collateral shall be sold or disposed of free and
clear of the Liens created by the Loan Documents (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by such Borrowers or such
Subsidiary Loan Party will not be so released), and the Administrative Agent
shall take, and is hereby authorized by each Lender to take, any actions
reasonably requested by the Borrowers in order to evidence the foregoing.

SECTION 6.06. Restricted Payments. Declare or pay any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Equity Interests (other than Disqualified Stock) of
the person paying such dividends or distributions) or directly or indirectly
redeem, purchase, retire or otherwise acquire for value (or permit any
Subsidiary to purchase or acquire) any of its Equity Interests or set aside any
amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:

(a) any Subsidiary of a Borrower may make Restricted Payments to a Borrower or
to any Wholly-Owned Subsidiary of a Borrower (or, in the case of
non-Wholly-Owned Subsidiaries, to a Borrower or any Subsidiary that is a direct
or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the applicable Borrower or such Subsidiary) based on their
relative ownership interests);

 

-117-



--------------------------------------------------------------------------------

(b)(x) a Borrower may make Restricted Payments in respect of (i) overhead,
legal, accounting and other professional fees and expenses of any Parent Entity,
(ii) fees and expenses related to any public offering or private placement of
debt or equity securities of any Parent Entity whether or not consummated,
(iii) franchise taxes and other fees, taxes and expenses in connection with the
maintenance of the Borrowers’ (and any Parent Entity’s) existence and any Parent
Entity’s ownership of the Borrowers, (iv) payments permitted by Section 6.07(b)
(other than clauses (vii) and (xxiii) thereof), and (v) customary salary, bonus
and other benefits payable to, and indemnities provided on behalf of, officers,
directors and employees of any Parent Entity, in each case in order to permit
any Parent Entity to make such payments; provided, that in the case of clauses
(i), (ii) and (iii), the amount of such Restricted Payments shall not exceed the
portion of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrowers and their subsidiaries and (y) a Borrower may make
Restricted Payments to any direct or indirect parent company of such Borrower
that files a consolidated U.S. federal tax return that includes the Borrowers
and their Subsidiaries, in each case in an amount not to exceed the amount that
the Borrowers and their Subsidiaries would have been required to pay in respect
of federal, state or local taxes (as the case may be) if the Borrowers and their
Subsidiaries paid such taxes directly as a stand-alone taxpayer (or stand-alone
group); provided further that Restricted Payments permitted by
Section 6.06(b)(x)(i) and (ii) shall not in the aggregate exceed $5.0 million in
any fiscal year of the Borrowers;

(c) Restricted Payments in an aggregate amount not to exceed the amount of Lease
Bridge Payments (as defined in the Disbursement Agreement) made on the terms
contemplated by the Disbursement Agreement;

(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e) from and after the Commencement of Operations of the Development, a Borrower
may make Restricted Payments in an aggregate amount equal to the portion, if
any, of the Cumulative Credit on such date that the applicable Borrower elects
to apply to this Section 6.06(e), such election to be specified in a written
notice of a Responsible Officer of such Borrower calculating in reasonable
detail the amount of Cumulative Credit immediately prior to such election and
the amount thereof elected to be so applied; provided, that, after giving effect
to such Restricted Payment, the Borrowers and their Subsidiaries shall be in Pro
Forma Compliance;

(f) a Borrower may make non-cash Restricted Payments in connection with the
consummation of the Transactions;

(g) [reserved];

(h) [reserved];

(i) to the extent constituting Restricted Payments, the Loan Parties may pay
Project Costs as permitted pursuant to the Disbursement Agreement;

(j) any Restricted Payment made under any Operations Management Agreement;

(k) Restricted Payments out of Declined Proceeds not applied to the prepayment
of Term Loans in an aggregate amount not to exceed $2 million;

 

-118-



--------------------------------------------------------------------------------

(l) a Borrower may make Restricted Payments to any Parent Entity to finance any
Investment permitted to be made pursuant to Section 6.04 (other than an
Investment consisting of the purchase of the Equity Interests of any Parent
Entity); provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to a Borrower or a
Subsidiary or (2) the merger, consolidation or amalgamation (to the extent
permitted in Section 6.05) of the person formed or acquired into a Borrower or a
Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 5.10;
and

(m) Restricted Payments up to an amount contributed as capital contributions to
a Borrower or received through issuances of Equity Interests and used to fund
Project Costs at any time that the conditions to funding disbursements for
Project Costs under the Disbursement Agreement were not satisfied.

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of Equity Interests of a Borrower in a transaction involving aggregate
consideration in excess of $5 million, unless such transaction is (i) otherwise
required under this Agreement or (ii) upon terms no less favorable to such
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate. For
purposes of this Section 6.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the Disinterested Directors of the Board of Directors of a Borrower.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of a Borrower;

(ii) loans or advances to employees or consultants of any Parent Entity, a
Borrower or any of the Subsidiaries in accordance with Section 6.04(e);

(iii) transactions among the Borrowers or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity);

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of any Parent Entity, the
Borrowers and the Subsidiaries in the ordinary course of business (limited, in
the case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Borrowers and their Subsidiaries);

 

-119-



--------------------------------------------------------------------------------

(v) transactions pursuant to the Transaction and permitted transactions,
agreements and arrangements in existence on the Closing Date and, to the extent
involving aggregate consideration in excess of $5 million, set forth on
Schedule 6.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders when taken as a whole in any material respect (as
determined in good faith by the a Borrower) and other transactions, agreements
and arrangements described on Schedule 6.07, and any amendment thereto or
similar transactions, agreements or arrangements entered into by a Borrower or
any of the Subsidiaries to the extent such amendment is not adverse to the
Lenders when taken as a whole in any material respect (as determined in good
faith by the a Borrower);

(vi)(A) any employment agreements entered into by a Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto;

(vii) Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity;

(viii) any purchase by a Parent Entity of the Equity Interests of a Borrower;

(ix) [reserved];

(x) transactions with Wholly-Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice;

(xi) any transaction in respect of which a Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of such Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of such Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that (i) such transaction is on terms that are no less favorable to such
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate or
(ii) such transaction is fair to such Borrower or such Subsidiary, as
applicable, from a financial point of view;

(xii) the payment of all fees, expenses, bonuses and awards related to the
Transactions;

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(xiv) [reserved];

(xv) any transactions made pursuant to any Operations Management Agreement;

(xvi) the issuance, sale, transfer of Equity Interests of a Borrower to any
Parent Entity in connection with capital contributions by such Parent Entity to
such Borrower;

(xvii) the issuance of Equity Interests to the management of any Parent Entity,
a Borrower or any Subsidiary in connection with the Transaction;

 

-120-



--------------------------------------------------------------------------------

(xviii) payments by any Parent Entity, the Borrowers and the Subsidiaries
pursuant to tax sharing agreements among such Parent Entity, the Borrowers and
the Subsidiaries on customary terms that require each party to make payments
when such taxes are due or refunds received of amounts equal to the
consolidated, combined or similar income tax and franchise liabilities and
refunds generated by each such party calculated on a separate return basis and
payments to the party generating tax benefits and credits of amounts equal to
the value of such tax benefits and credits made available to the group by such
party;

(xix) [reserved];

(xx) payments or loans (or cancellation of loans) to employees or consultants
that are (i) approved by a majority of the Disinterested Directors of the Board
of Directors of the a Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement;

(xxi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrowers or the Subsidiaries;

(xxii) transactions between a Borrower or any of its Subsidiaries and any
person, a director of which is also a director of such Borrower or any direct or
indirect parent company of such Borrower, provided, however, that (A) such
director abstains from voting as a director of such Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of such Borrower for any reason
other than such director’s acting in such capacity;

(xxiii) transactions permitted by, and complying with, the provisions of
Section 6.04(b), 6.04(h), 6.04(o), 6.04(x), 6.05(b) or 6.06;

(xxiv) transactions undertaken in good faith (in the reasonable opinion of the
Borrowers) for the purpose of improving the consolidated tax efficiency of CEC
and the Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrowers and the Subsidiaries);

(xxv) [reserved]; or

(xxvi) the payment of Project Costs as permitted pursuant to the Disbursement
Agreement and the reimbursement of Affiliates of the Loan Parties permitted
under Section 4.3 of the Disbursement Agreement.

Notwithstanding the foregoing, for purposes of the restrictions set forth in
this Section 6.07, CEC and its Affiliates (other than the Borrowers and their
Subsidiaries) shall not be considered Affiliates of the Borrowers or their
Subsidiaries with respect to any transaction, so long as such transaction is in
the ordinary course of business, or pursuant to the Linq Lease or the Octavius
Lease or pursuant to a management agreement or shared services agreement entered
into with either or both Borrowers and/or their Subsidiaries or, in each case,
amendments thereto that are not materially adverse to the Borrowers or their
Subsidiaries.

SECTION 6.08. Business of the Borrowers and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted or anticipated
to be conducted by any of them on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, or any business or
activity pursuant to any Operations Management Agreement.

 

-121-



--------------------------------------------------------------------------------

SECTION 6.09. Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders taken as a
whole (as determined in good faith by the Borrowers), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders taken as a whole (as determined in good
faith by the Borrowers)), the articles or certificate of incorporation, by-laws,
limited liability company operating agreement, partnership agreement or other
organizational documents of a Borrower or any Subsidiary Loan Party.

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on the loans under any Indebtedness of
a Borrower or any Subsidiary that is expressly subordinate to the Obligations
(“Junior Financing”), or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of any Junior Financing except for (A) Refinancings with
Permitted Refinancing Indebtedness permitted by Section 6.01, (B) payments of
regularly scheduled interest and fees due thereunder, other non-accelerated and
non-principal payments thereunder, scheduled payments thereon necessary to avoid
the Junior Financing to constitute “applicable high yield discount obligations”
within the meaning of Section 163(i)(1) of the Code, and payment of principal on
the scheduled maturity date of any Junior Financing, (C) payments or
distributions in respect of all or any portion of the Junior Financing with the
proceeds contributed to a Borrower by any Parent Entity from the issuance, sale
or exchange by any Parent Entity of Qualified Equity Interests made within
eighteen months prior thereto, (D) the conversion of any Junior Financing to
Equity Interests of a Borrower or any Parent Entity, and (E) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom and after giving effect to such payment or distribution the Borrowers
would be in Pro Forma Compliance, payments or distributions in respect of Junior
Financings prior to their scheduled maturity made, in an aggregate amount, not
to exceed the portion, if any, of the Cumulative Credit on the date of such
election that a Borrower elects to apply to this Section 6.09(b)(i)(E), such
election to be specified in a written notice of a Responsible Officer of such
Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be applied;
or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of Junior Financing that constitutes Material Indebtedness or any agreement,
document or instrument evidencing or relating thereto, other than amendments or
modifications that (A) are not materially adverse to Lenders taken as a whole
(as determined in good faith by the Borrowers) and that do not affect the
subordination or payment provisions thereof (if any) in a manner adverse to the
Lenders taken as a whole (as determined in good faith by the Borrowers) or
(B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to a Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the
Borrowers or such Material Subsidiary pursuant to the Security Documents, in
each case other than those arising under any Loan Document, except, in each
case, restrictions existing by reason of:

 

-122-



--------------------------------------------------------------------------------

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness that does not materially expand the scope of any such
encumbrance or restriction;

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary;

(D) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Sections 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not more restrictive, taken as a
whole, than the restrictions contained in the Loan Documents;

(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of a Borrower, so long as the applicable Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrowers and their Subsidiaries to meet
their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

 

-123-



--------------------------------------------------------------------------------

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of a Borrower that is not a Subsidiary Loan Party;

(O) customary restrictions on leases, subleases, licenses or Equity Interests or
asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; or

(Q) any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
Sections 6.09(b)(A) through (P); provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrowers, no more
restrictive with respect to such dividend and other payment restrictions than
those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

SECTION 6.10. Financial Performance Covenants.

(a) Permit the Senior Secured Leverage Ratio on the last day of any fiscal
quarter (beginning with the fourth full fiscal quarter ending after the
Commencement of Operations of the Development) to exceed 4.75 to 1.00.

(b) Permit EBITDA for any fiscal quarter specified below to be less than the
amount specified below for such fiscal quarter:

 

Fiscal Quarter

   Minimum EBITDA  

The first full fiscal quarter ending after the Commencement of Operations of the
Development

   $ 12.5 million   

The second full fiscal quarter ending after the Commencement of Operations of
the Development

   $ 15.0 million   

The third full fiscal quarter ending after the Commencement of Operations of the
Development

   $ 17.5 million   

SECTION 6.11. Fiscal Year. Change the fiscal year-end of the Borrowers to a date
other than December 31; provided, however, that the Borrowers may, upon written
notice to the Administrative Agent, change their fiscal year to end on any other
day reasonably acceptable to the Administrative Agent, in which case the
Borrowers and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year end.

 

-124-



--------------------------------------------------------------------------------

SECTION 6.12. Capital Expenditures. Solely during the period beginning on the
date of the Commencement of Operations of Project Octavius and ending on the
date of the Commencement of Operations of Project Linq, make any Maintenance
Capital Expenditure except:

(a) During each fiscal year of the Borrowers falling partially or completely
within the period described above, a Borrower or any Subsidiary may make
Maintenance Capital Expenditures so long as the aggregate amount thereof
(excluding expenditures made pursuant to Sections 6.12(b) and (c)) does not
exceed for such fiscal year an amount equal to the greater of (i) $7.5 million
and (ii) 0.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the making of such Maintenance Capital Expenditures.

(b) Notwithstanding anything to the contrary contained in this Section 6.12, to
the extent that the aggregate amount of Maintenance Capital Expenditures made by
the Borrowers and the Subsidiaries in any fiscal year of the Borrowers pursuant
to Section 6.11(a) is less than the amount permitted for such fiscal year, the
amount of such difference may be carried forward and used to make Maintenance
Capital Expenditures in the immediately following fiscal year.

(c) In addition to the Maintenance Capital Expenditures permitted pursuant to
Section 6.12(a), the Borrowers and any of the Subsidiaries may make Maintenance
Capital Expenditures at any time in an amount not to exceed the portion, if any,
of the Cumulative Credit on the date of such Maintenance Capital Expenditure
that the applicable Borrower elects to apply to this Section 6.12(c) such
election to be specified in a written notice of a Responsible Officer of such
Borrower.

ARTICLE VI(A)

CEC Covenants and Guarantees

CEC covenants and agrees with each Lender that, so long as this Agreement shall
remain in effect (other than in respect of contingent indemnification and
expense reimbursement obligations for which no claim has been made) and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
have been paid in full and all Letters of Credit have been canceled or have
expired and all amounts drawn thereunder have been reimbursed in full, unless
the Required Lenders shall otherwise consent in writing:

(a) Performance Guarantee.

(i) CEC hereby agrees to exercise or cause to be exercised from time to time the
Cure Right under Section 7.03 to the extent required with respect to any fiscal
quarter of the Borrowers in order for the Borrowers to comply with the Financial
Performance Covenant in Section 6.10(a) with respect to such fiscal quarter.
Notwithstanding the foregoing, the maximum aggregate liability of CEC and its
Affiliates (and the maximum aggregate amount of cash required to be expended)
under or pursuant to the Performance Guarantee shall be $50 million.

(ii) CEC shall deliver to the Administrative Agent within 30 days of the end of
each fiscal month of CEC a certificate of a Responsible Officer of CEC reporting
CEC’s Net Worth with respect to such fiscal month (commencing with the first
full fiscal month of CEC after the Closing Date). If CEC’s Net Worth is less
than $350 million as of the last day of any such month (as reported on such
certificate), then (unless CEC shall have already provided such credit support
in a prior fiscal month) CEC shall promptly following delivery of such
certificate provide to the Administrative Agent cash collateral and/or letters
of credit (in form and substance reasonably satisfactory to the Administrative
Agent) in an aggregate amount of $50 million (or, if the Cure Right shall have
previously been exercised,

 

-125-



--------------------------------------------------------------------------------

an amount equal to $50 million less the aggregate amount of cash previously
contributed pursuant to the exercise of such Cure Rights) to be held by the
Administrative Agent as security for, and to be used to fund as required, the
Performance Guarantee (such cash and/or letters of credit, the “Credit
Support”). If CEC is obligated to exercise a Cure Right at any time when the
Administrative Agent is holding Credit Support, the Administrative Agent shall
upon the request of CEC return cash to CEC in an aggregate amount equal to the
lesser of the relevant Cure Amount at such time and the amount of cash
constituting Credit Support at such time (or, in the case of Credit Support
constituting letters of credit, promptly return and/or agree to reduce such
letters of credit in an amount equal to the lesser of relevant Cure Amount at
such time and the face amount of letters of credit constituting Credit Support
at such time). If CEC’s Net Worth is greater than or equal to $350 million as of
the last day of any fiscal month of CEC (as reported on any certificate of a
Responsible Officer of CEC) at any time when the Administrative Agent is holding
Credit Support, then the Administrative Agent shall promptly return to CEC all
cash and/or letters of credit then constituting Credit Support at such time.

(iii) The obligations and liabilities of CEC and any Applicable Subsidiary under
the Performance Guarantee shall automatically terminate without delivery of any
instrument or performance of any act by any party as of the earliest of (i) so
long as no Default or an Event of Default exists and is continuing, the first
date upon which the Senior Secured Leverage Ratio of the Borrowers is less than
or equal to 3.75 to 1.0 for a period of two consecutive fiscal quarters of the
Borrowers and (ii) the date on which the aggregate Cure Amounts that have been
contributed to the Borrowers pursuant to the exercise of any Cure Rights is
equal to or greater than $50 million, and neither CEC nor any Applicable
Subsidiary shall have any liability under this clause (a) of this Article VI(A)
from and after such date.

(b) Cash Contributions.

(i) CEC shall make or shall cause to be made from time to time on or following
the Closing Date the Cash Contributions as and when required pursuant to the
Disbursement Agreement. Notwithstanding the foregoing, CEC shall deliver to the
Administrative Agent within 30 days of the end of each fiscal month of CEC a
certificate of a Responsible Officer of CEC reporting CEC’s Consolidated Net
Worth with respect to such fiscal month (commencing with the first full fiscal
month of CEC after the Closing Date). If CEC’s Consolidated Net Worth is less
than $750 million as of the last day of any such month (as reported on such
certificate), then (unless the Cash Contributions shall have previously been
funded in full) CEC shall make or shall cause to be made the full amount of the
remaining Cash Contributions within five (5) Business Days following delivery of
such certificate.

(ii) The obligations and liabilities of CEC under clause (b) of this Article
VI(A) shall automatically terminate without delivery of any instrument or
performance of any act by any party as of the date upon which the Cash
Contributions shall have been funded in full, and CEC shall have no liability
under this clause (b) of this Article VI(A) from and after such date. The
maximum aggregate liability of CEC and its Affiliates (and the maximum aggregate
amount of cash required to be expended) under or pursuant to clause (b) of this
Article VI(A) at any time shall be the remaining amount of the Cash
Contributions that have not been funded at such time.

(c) Interest Guarantee.

(i) CEC hereby unconditionally guarantees to the Administrative Agent, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Guaranteed Interest Obligations for the benefit of the Secured Parties. CEC
waives presentment to, demand of payment from and protest to the Borrowers or
any other Loan Party of any of the Guaranteed Interest Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. CEC further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection,

 

-126-



--------------------------------------------------------------------------------

and waives any right to require that any resort be had by the Administrative
Agent or any other Secured Party to any security held for the payment of the
Guaranteed Interest Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any other Secured Party in
favor of the Borrowers or any other person.

(ii) The obligations of CEC under clause (c) of this Article VI(A) and
guarantees made herein shall automatically terminate without delivery of any
instrument or performance of any act by any party as of the date of the
Commencement of Operations of the Development, and CEC shall have no liability
under this clause (c) of this Article VI(A) from and after such date.

ARTICLE VII

Events of Default

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or any certificate or document delivered pursuant
hereto or thereto shall prove to have been false or misleading in any material
respect when so made or deemed made; provided, that the inaccuracy of any
representation or warranty contained only in the Disbursement Agreement shall
constitute an Event of Default hereunder only to the extent such inaccuracy
constitutes a Disbursement Agreement Event of Default;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
provided, that the failure to pay any amount due under the Disbursement
Agreement (and not otherwise due hereunder) shall constitute an Event of Default
hereunder only to the extent such failure to pay constitutes a Disbursement
Agreement Event of Default;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Obligation or in the payment of any Fee or
any other amount (other than an amount referred to in (b) above) due under any
Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five Business Days; provided,
that the failure to pay any amount due under the Disbursement Agreement (and not
otherwise due hereunder) shall constitute an Event of Default hereunder only to
the extent such failure to pay constitutes a Disbursement Agreement Event of
Default;

(d) default shall be made in the due observance or performance by a Borrower of
any covenant, condition or agreement contained in Sections 5.01(a) (with respect
to such Borrower), 5.05(a) or 5.08 or in Section 6.10;

(e) default shall be made in the due observance or performance by a Borrower or
any Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or 60 days if
such default results solely from a Foreign Subsidiary’s failure to duly observe
or perform any such covenant, condition or agreement) after notice thereof from
the Administrative Agent to the Borrowers; provided, that the failure to perform
or comply with any such provision of the Disbursement Agreement shall constitute
an Event of Default hereunder only to the extent such failure to perform or to
comply constitutes a Disbursement Agreement Event of Default;

 

-127-



--------------------------------------------------------------------------------

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrowers or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this Section 7.01(f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of a Borrower or any Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Borrower or any Material Subsidiary or for
a substantial part of the property or assets a Borrower or any Material
Subsidiary or (iii) the winding-up or liquidation of a Borrower or any Material
Subsidiary (other than as permitted hereunder); and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i) a Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
a Borrower or any Material Subsidiary or for a substantial part of the property
or assets of a Borrower or any Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by a Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $10 million (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties a Borrower or any
Material Subsidiary to enforce any such judgment;

(k) (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) a Borrower or any Subsidiary or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is

 

-128-



--------------------------------------------------------------------------------

in reorganization or is being terminated, within the meaning of Title IV of
ERISA or (v) a Borrower or any Subsidiary shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that would subject a Borrower or any Subsidiary to tax; and
in each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect;

(l)(i) any material provision of any Loan Document shall for any reason be
asserted in writing by a Borrower or any Loan Party not to be a legal, valid and
binding obligation of any party thereto, (ii) any security interest purported to
be created by any Security Document and to extend to assets that are material to
the Borrowers and the Loan Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by a Borrower or any other Loan Party not to be, a
valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or except from the failure of
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Collateral Agent shall be reasonably satisfied
with the credit of such insurer, or (iii) the guarantees pursuant to the
Guarantee Agreement or the pledges pursuant to the Security Documents by the
Borrowers and the Subsidiary Loan Parties securing any of the Obligations shall
cease to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by a Borrower or any Subsidiary Loan
Party not to be in effect or not to be legal, valid and binding obligations
(other than in accordance with the terms thereof); provided, that no Event of
Default shall occur under this Section 7.01(l) if the Loan Parties cooperate
with the Secured Parties to replace or perfect such security interest and Lien,
such security interest and Lien is replaced and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement;

(m) the occurrence of a License Revocation with respect to a license issued to a
Borrower or any Subsidiary by any Gaming Authority with respect to, gaming
operations at any gaming facility of a Borrower or any Subsidiary that continues
for 30 calendar days to the extent that such License Revocation, together with
all prior License Revocations that are still in effect, would reasonably be
expected to have a Material Adverse Effect; or

(n) the Commencement of Operations of the Development shall not have occurred on
or prior to October 31, 2014; provided, that, to the extent that the
Commencement of Operations of the Development has not occurred as of such date
due to the failure to complete the Wheel Component (as defined in the
Disbursement Agreement) of Project Linq as of such date (and not due to the
failure to complete Project Octavius or the other components of Project Linq as
of such date), then such event shall not constitute a Default or Event of
Default hereunder or a Disbursement Agreement Event of Default unless and until
the Commencement of Operations of the Development shall not have occurred on or
prior to March 31, 2015;

then, and in every such event (other than an event with respect to a Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans

 

-129-



--------------------------------------------------------------------------------

then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrowers accrued hereunder and under any other Loan Document, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) if the Loans have been declared due and
payable pursuant to clause (ii) above, demand cash collateral pursuant to
Section 2.05(g); and in any event with respect to a Borrower described in
paragraph (h) or (i) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(g), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

SECTION 7.02. Remedies upon Event of Default. Without limiting any other rights
or remedies of the Administrative Agent, the Collateral Agent or the Lenders
provided for elsewhere in this Agreement, the other Loan Documents, or by
applicable Law, or in equity, or otherwise:

(a) Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent, on behalf of the Lenders, may take possession of the
Mortgaged Properties to complete the Development, pay all Project Costs and
commence the operation thereof, acquire or exercise any rights under the Loan
Documents to take title to any portions of the Contributed Assets not yet
contributed, cure any defaults by the Borrowers under the Mortgages and do
anything which is necessary or appropriate in its sole judgment, acting on
behalf of the Lenders and as directed from time to time by the Required Lenders,
to fulfill the obligations of the Borrower to the Lenders under this Agreement
and the other Loan Documents, including either the right to avail itself of and
procure performance of existing Construction Contracts or let any Construction
Contracts with the same contractors or others. Without restricting the
generality of the foregoing and for the purposes aforesaid, the Administrative
Agent, on behalf of the Lenders, is permitted, in its capacity as agent or
through any sub-agents or subcontractors, upon taking possession of the
Mortgaged Properties, whether directly or through the appointment of a receiver:
to complete the Development and commence the operation thereof; to acquire or
exercise any rights under the Loan Documents to take title to any portions of
the Contributed Assets not yet contributed or to acquire any other interests in
real property necessary for or useful in the completion of the Development; to
use undisbursed funds remaining in the Loan Disbursement Account, the
Construction Disbursement Account, the Draw Account or the Company Account or
which may be reserved, escrowed or set aside for any purposes hereunder at any
time, or to advance funds in excess of the Term B Loan Commitment, to complete
the Development, pay all Development Costs and commence the operation thereof;
to make changes in the “Final Plans and Specifications” (as such term is defined
in the Disbursement Agreement) which shall be necessary or desirable to complete
the construction of the Development in substantially the manner contemplated by
such Final Plans and Specifications; to retain or employ new general
contractors, subcontractors, architects, engineers and inspectors as shall be
required for said purposes; to pay, settle or compromise all existing bills and
claims, which may be liens or security interests, or to avoid such bills and
claims becoming Liens against the Mortgaged Properties; to execute all
applications and certificates, to prosecute and defend all actions or
proceedings in connection with the construction and operation of the
Development; to take action and require such performance as it deems necessary
under any of the bonds to be furnished hereunder and to make settlements and
compromises with the surety or sureties thereunder, and in connection therewith,
to execute instruments of release and satisfaction; and to do any and every act
in furtherance of the foregoing as it shall deem reasonable and necessary in its
sole discretion.

 

-130-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may withhold further disbursement of the proceeds of the
Loan from the Loan Proceeds Account or the Draw Account.

(c) Upon the occurrence and during the continuance of any Event of Default, the
Required Lenders may direct the Administrative Agent and the Collateral Agent
to, and the Administrative Agent and Collateral Agent thereupon shall, on behalf
of the Lenders, without notice to (except as expressly provided for in any Loan
Document) or demand upon Borrower, which are expressly waived by the Borrowers
(except as to notices expressly provided for in any Loan Document), proceed to
protect, exercise and enforce their rights and remedies under the Loan Documents
against the Borrowers and any other Loan Party and such other rights and
remedies as are provided by Law or equity.

(d) The order and manner in which the Lenders’ rights and remedies are to be
exercised shall be determined by the Required Lenders and all payments received
by the Administrative Agent and the Lenders, or any of them, shall be applied as
provided for herein. No application of payments under this clause (d) will cure
any Event of Default, or prevent acceleration, or continued acceleration, of
amounts payable under the Loan Documents, or prevent the exercise, or continued
exercise, of rights or remedies of the Lenders hereunder or thereunder or at law
or in equity.

SECTION 7.03. Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrowers fail (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of any
Financial Performance Covenant, until the expiration of the 20th day subsequent
to the date the certificate calculating such Financial Performance Covenant is
required to be delivered pursuant to Section 5.04(c), any Parent Entity and/or
any Borrower shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of any Parent Entity and/or
any Borrower (and, with respect to any Parent Entity, in each case, to
contribute any such cash to the capital of a Borrower (collectively, the “Cure
Right”), and upon the receipt by a Borrower of such cash (the “Cure Amount”)
pursuant to the exercise by any Parent Entity and/or a Borrower of such Cure
Right such Financial Performance Covenant shall be recalculated giving effect to
a pro forma adjustment by which EBITDA shall be increased with respect to such
applicable quarter and any four-quarter period that contains such quarter,
solely for the purpose of measuring the Financial Performance Covenants and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that, (i) in each four-fiscal-quarter period there shall be at
least one fiscal quarter in which a Voluntary Cure Right is not exercised,
(ii) for purposes of this Section 7.03, the Cure Amount shall be no greater than
the amount required for purposes of complying with the Financial Performance
Covenants and (iii) for the avoidance of doubt, in connection with the
recalculation of the Senior Secured Leverage Ratio as of the end of such
applicable quarter, the cash received in connection with the exercise of the
Cure Right after the end of such fiscal quarter shall not be included in the
determination of the Total First Lien Senior Secured Net Debt used in such
recalculation. If, after giving effect to the adjustments in this paragraph, the
Borrowers shall then be in compliance with the requirements of the Financial
Performance Covenants, the Borrowers shall be deemed to have satisfied the
requirements of the Financial Performance Covenants as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach or default of the Financial
Performance Covenants that had occurred shall be deemed cured for this purposes
of the Agreement.

 

-131-



--------------------------------------------------------------------------------

SECTION 7.04. Termination of Leases. The Administrative Agent, on behalf of the
Lenders, shall have the right, upon the occurrence and during the continuance of
any Event of Default hereunder or any “Event of Default” under Article 12 of the
Linq Lease or of the Octavius Lease, as applicable, to terminate the Linq Lease
and/or the Octavius Lease, as applicable, with ninety (90) days’ prior written
notice to the Linq Borrower and Linq Lessee and/or the Octavius Borrower and
Octavius Lessee, as applicable; provided, however if such Event of Default
hereunder or “Event of Default” under Article 12 of the Linq Lease or of the
Octavius Lease is waived and/or cured in accordance with the terms of this
Agreement, the Linq Lease or the Octavius Lease, as applicable, during such
ninety (90) day period, such termination shall not be effective and such notice
of termination shall be deemed to have not been given.

ARTICLE VIII

The Agents

SECTION 8.01. Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, including
any duty to give direction to the Disbursement Agent under the Disbursement
Agreement, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) (it being
understood and agreed that the Administrative Agent shall have the right but not
the obligation to request any such direction), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of the other Loan Parties that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

(b) The Administrative Agent, each Lender, the Swingline Lender and each L/C
Issuer hereby irrevocably designate and appoint the Collateral Agent as the
agent with respect to the Collateral, and each of the Administrative Agent, each
Lender, the Swingline Lender and each L/C Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under

 

-132-



--------------------------------------------------------------------------------

the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Collateral Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Collateral Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08), and (c) except as expressly set forth herein, the Collateral
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of the
other Loan Parties that is communicated to or obtained by the bank serving as
Collateral Agent or any of its Affiliates in any capacity. The Collateral Agent
shall not be liable for any action taken or not taken by it with the consent or
at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. The Collateral Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Collateral Agent.

SECTION 8.02. Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care and the exculpatory provisions below shall apply to such agents
or attorneys in-fact.

SECTION 8.03. Exculpatory Provisions. Neither the Administrative Agent nor the
Collateral Agent, nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except for its or
such person’s own gross negligence or willful misconduct) or (b) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by a Borrower or any other Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Agent under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of a Borrower or any other Loan Party to perform its obligations hereunder or
thereunder. Neither the Administrative Agent nor the Collateral Agent shall be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party. The provisions of this Article VIII (other
than Section 8.09 which benefits, and may be enforced by, the Loan Parties) are
solely for the benefit of the Administrative Agent, the Collateral Agent, the
Disbursement Agent and the Lenders, and neither Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.

 

-133-



--------------------------------------------------------------------------------

SECTION 8.04. Reliance by Agents. The Administrative Agent and the Collateral
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may also rely upon the statements made to it orally or by
telephone and believed by it to be made by the proper person and shall not incur
any liability for relying thereon. The Administrative Agent may deem and treat
the Lender specified in the Register with respect to any amount owing hereunder
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action,
provided that such Agent shall not be required to take any action that, in its
judgment or the judgment of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable requirements of law. The
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans. Each party to
this Agreement acknowledges and agrees that the Administrative Agent will use an
outside service provider for the tracking of all UCC financing statements
required to be filed pursuant to the Loan Documents and notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that such service provider will be deemed to be acting at the
request and on behalf of Borrower and the other Loan Parties. No Agent shall be
liable for any action taken or not taken by such service provider.

SECTION 8.05. Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent has received notice from a Lender or the Borrowers referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders and the
Collateral Agent. The Administrative Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Required Lenders, provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Agreement requires that
such action be taken only with the approval of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08).

SECTION 8.06. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or Collateral
Agent hereinafter taken, including any review of the affairs of a Borrower or
any other Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or Collateral Agent to any Lender, the
Swingline Lender or any L/C Issuer. Each Lender, the Swingline Lender and each
L/C Issuer represents to the Administrative Agent and the Collateral Agent that
it has, independently and without reliance upon the Administrative Agent,
Collateral Agent or any other Lender, and based on such

 

-134-



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Borrowers and the other Loan Parties
and made its own decision to make its Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Administrative Agent
nor the Collateral Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
any Borrower or any other Loan Party that may come into the possession of the
Administrative Agent or Collateral Agent any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

SECTION 8.07. Indemnification. The Lenders agree to indemnify the Administrative
Agent and the Collateral Agent, each in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), ratably according to their respective portions of the total Term
Loans and Incremental Revolving Facility Commitments (or, if the Incremental
Revolving Facility Commitments shall have terminated, in accordance the
Incremental Revolving Facility Commitments in effect immediately prior to such
termination) held on the date on which indemnification is sought, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against the Administrative
Agent or the Collateral Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or the Collateral Agent under or in connection with any of
the foregoing, provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or the Collateral Agent’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. The agreements in this Section 8.07 shall survive the payment of
the Loans and all other amounts payable hereunder.

SECTION 8.08. Agents in Their Individual Capacity. The Administrative Agent, the
Collateral Agent and their Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with a Borrower or any other Loan
Party as though such persons were not the Administrative Agent and Collateral
Agent hereunder and under the other Loan Documents. If the Administrative Agent
or the Collateral Agent is at any time also a Lender hereunder, with respect to
the Loans made by it, the Administrative Agent and the Collateral Agent shall
each have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent or the Collateral Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent and the Collateral Agent in
their individual capacities.

SECTION 8.09. Successor Agents. Each of the Administrative Agent and Collateral
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrowers. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to the reasonable consent of the
Borrowers so long as no Event of Default under Section 7.01(b), (c), (h) or
(i) is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so

 

-135-



--------------------------------------------------------------------------------

appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
retiring Agent shall notify the Borrowers and the Lenders that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except in the case of the Collateral Agent holding collateral
security on behalf of any Secured Parties, the retiring Collateral Agent shall
continue to hold such collateral security as nominee until such time as a
successor Collateral Agent is appointed) and (2) all payments, communications
and determinations provided to be made by, to or through such Agent shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this Section. Upon the acceptance of a successor’s appointment as the
Administrative Agent or Collateral Agent, as the case may be, hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Agent, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrowers (following the effectiveness
of such appointment) to such Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.05 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Agent.

Any resignation by an Administrative Agent pursuant to this Section who is also
an L/C Issuer and/or Swingline Lender shall also constitute its resignation as
L/C Issuer and Swingline Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer and Swingline Lender, (b) the retiring L/C Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

SECTION 8.10. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

-136-



--------------------------------------------------------------------------------

SECTION 8.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Article II or Section 9.05) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article II and Section 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

SECTION 8.12. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize each of the Collateral Agent and Administrative Agent, at
its option and in its discretion, to release any Lien on any property granted to
or held by the Collateral Agent under any Loan Document and the guarantees
provided by the Loan Parties or any guarantor under any Loan Document (i) upon
payment in full of all Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefor has
been made), (ii) at the time the property subject to such Lien is transferred or
to be transferred as part of or in connection with any transfer permitted
hereunder or under any other Loan Document (and the Administrative Agent or
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) to
any person other than a Loan Party, (iii) subject to Section 9.08, if the
release of such Lien is approved, authorized or ratified in writing in
accordance with Section 9.08, (iv) pursuant to Section 9.18, or (v) if the
property subject to such Lien is owned by CEC or any guarantor under the
Guarantee Agreement or Lease Guaranty, upon release of CEC or such other
guarantor from its guaranty obligations pursuant to Section 9.18, Article VI(A),
the Guarantee Agreement or the Lease Guaranty as the case may be. Without in any
way diminishing the authority granted to the Collateral Agent under the
preceding sentence, within ten (10) days after written request by the Collateral
Agent at any time, each of the Lenders agrees to confirm in writing the
Collateral Agent’s authority to release its interest in particular types or
items of property in accordance with this Section and the failure of any Lender
to deliver any such requested confirmation shall be deemed to be a confirmation
by such Lender of the Collateral Agent’s authority.

 

-137-



--------------------------------------------------------------------------------

SECTION 8.13. Agents and Arrangers. Neither the Syndication Agent nor any of the
Co-Lead Arrangers shall have any duties or responsibilities hereunder in its
capacity as such.

SECTION 8.14. Intercreditor Matters. The Administrative Agent and Collateral
Agent shall be authorized from time to time on and after the Closing Date,
without the consent of any Lender, to execute or to enter into amendments of,
and amendments and restatements of, any Second Lien Intercreditor Agreement and
additional and replacement intercreditor agreements, in each case in order to
effect the subordination of and to provide for certain additional rights,
obligations and limitations in respect of, any Liens required by the terms of
this Agreement to be Second Priority Liens or other Liens junior to the
Obligations, that are, in each case, incurred in accordance with Article VI of
this Agreement, and to establish certain relative rights as between the holders
of the Obligations and the holders of the Indebtedness secured by such Second
Priority Liens or other Liens junior to the Obligations. Without in any way
diminishing the authority granted to the Collateral Agent under the preceding
sentence, within ten (10) days after written request by the Collateral Agent at
any time, each of the Lenders agrees to confirm in writing the Collateral
Agent’s authority to execute and deliver such documents in accordance with this
Section and the failure of any Lender to deliver any such requested confirmation
shall be deemed to be a confirmation by such Lender of the Collateral Agent’s
authority.

SECTION 8.15. Observation; the Construction Consultant.

(a) Exculpation. It is expressly understood and agreed that no Agent is under
any duty to supervise or to observe the work of construction, and that any such
observation by or on behalf of any Agent is for the sole purpose of protecting
the interests of Agents and the Lenders with respect to the Mortgaged
Properties. Failure to observe the work or any part thereof shall not constitute
a waiver of any Agent’s rights hereunder. Observation not followed by notice of
Default shall not constitute a waiver of any Default then existing; nor shall it
constitute an acknowledgment that there has been or will be compliance with the
Project Octavius Plans and Specifications, the Project Linq Plans and
Specifications or applicable legal requirements or that the construction is free
from defective materials or workmanship.

(b) Authority of Construction Consultant. The Borrowers acknowledge that (i) the
Construction Consultant has been retained by Administrative Agent and
Disbursement Agent on behalf of, and with the consent of, the Lenders, to act as
a consultant and only as a consultant to Administrative Agent and Disbursement
Agent in connection with the construction of Project Linq and Project Octavius,
(ii) except as provided in the Loan Documents, the Construction Consultant shall
in no event or under any circumstance have any power or authority to make any
decision or to give any approval or consent or to do any other act or thing
which is binding upon Administrative Agent and Disbursement Agent or the Lenders
and any such purported decision, approval, consent, act or thing by the
Construction Consultant on behalf of the Administrative Agent and the
Disbursement Agent or the Lenders shall be void and of no force or effect,
(iii) except as provided in the Loan Documents, notwithstanding the
recommendations of the Construction Consultant, the Administrative Agent, the
Disbursement Agent and the Lenders reserve the right to make any and all
decisions required to be made by the Administrative Agent, the Disbursement
Agent and the Lenders under this Agreement and to give or refrain from giving
any and all consents or approvals required to be given by Administrative Agent,
Disbursement Agent or the Lenders under this Agreement and to accept or not
accept any matter or thing required to be accepted by the Administrative Agent,
the Disbursement Agent or the Lenders under this Agreement, without in any
instance being bound or limited in any manner or under any circumstance
whatsoever by any opinion expressed or not expressed, or advice given or not
given, or information, confirmation form or report provided or not provided, by
the Construction Consultant to the Administrative Agent, the Disbursement

 

-138-



--------------------------------------------------------------------------------

Agent, the Lenders or any other Person with respect thereto, and (iv) except as
provided in the Loan Documents, the Administrative Agent, the Disbursement Agent
and the Lenders reserve the right in their sole and absolute discretion to
disregard or disagree, in whole or in part, with any opinion expressed, advice
given or information, confirmation form or report furnished or provided by the
Construction Consultant to the Administrative Agent, the Disbursement Agent, the
Lenders or any other Person. Notwithstanding the foregoing, the parties
acknowledge that the Administrative Agent and Disbursement Agent are unwilling
to be responsible for making certain decisions relating to the administration
and disbursement of the Term B Facility and that therefore the right to grant
(or withhold) certain approvals as specified herein or in the Disbursement
Agreement has been expressly given to the Construction Consultant by the
Borrowers and Lenders. The Construction Consultant has not been selected by the
Administrative Agent, the Collateral Agent or the Disbursement Agent and shall
not be deemed to be a sub-agent of the Administrative Agent, the Collateral
Agent or the Disbursement Agent. No grossly negligent acts or willful omissions
of the Construction Consultant shall be deemed to be in any way undertaken on
behalf of, attributed to, or ratified or adopted by, the Administrative Agent,
the Collateral Agent or the Disbursement Agent and such Agents shall have no
liability for such grossly negligent acts or willful omissions of the
Construction Consultant.

(c) Acceptance of Construction Documents. Any Agent’s receipt, review or
acceptance of the Project Octavius Plans and Specifications, Project Linq Plans
and Specifications, the Construction Contracts, subcontracts, bonds and other
related agreements shall not be deemed in any respect a representation or
warranty, express or implied, that the Development will be structurally sound,
have a value of any particular magnitude or otherwise satisfy a particular
standard, and no Agent shall have any duty to inform the Borrowers of such
Agent’s assessment of any such construction document.

SECTION 8.16. Withholding Tax. To the extent required by any applicable laws,
the Administrative Agent may withhold from any payment to any Lender any
applicable withholding taxes. Without limiting or expending the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agent, within 10 calendar days after demand therefore, against any and all Taxes
and any and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the Internal Revenue
Service or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold any tax from amounts paid to or for
the account of such Lenders for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered an exemption from, or reduction of, withholding tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
agreement or any other Loan Document against any amount due the Administrative
Agent under this Section 8.16. The agreements in this Section 8.16 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, and the repayment, satisfaction
or discharge of any Loans and all other amounts payable under the Loan
Documents. For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 8.16, include any L/C Issuer.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other

 

-139-



--------------------------------------------------------------------------------

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices or communications (i) sent to an e-mail address shall be
deemed received when delivered and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefore.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

(e) Documents required to be delivered pursuant to Section 5.04 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided, that (A) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrowers shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for certificates required by

 

-140-



--------------------------------------------------------------------------------

Section 5.04(c), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrowers
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each L/C Issuer and shall
survive the making by the Lenders of the Loans, the execution and delivery of
the Loan Documents and the issuance of the Letters of Credit, regardless of any
investigation made by such persons or on their behalf, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or L/C Obligation or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not been terminated.
Without prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.17, 8.07 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by CEC, the Borrowers and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of CEC, the Borrowers,
each L/C Issuer, the Administrative Agent, the Collateral Agent and each Lender
and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the L/C Issuer that issues any
Letter of Credit), except that (i) a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such
Borrower without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the L/C Issuer that issues any Letter of Credit), Participants (to
the extent provided in Section 9.04(c)), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in Section 9.04(b)(ii), any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent of:

(A) the Borrowers; provided, that no consent of the Borrowers shall be required
for an assignment from a Term Lender to a Term Lender, an affiliate of a Term
Lender, or an Approved Fund (as defined below) with respect to a Term Lender or
an assignment from an Incremental Revolving Facility Lender to a Incremental
Revolving

 

-141-



--------------------------------------------------------------------------------

Facility Lender, an affiliate of an Incremental Revolving Facility Lender, or an
Approved Fund with respect to an Incremental Revolving Facility Lender;
provided, further, that no assigment shall be permitted to a Competitor without
the prior written consent of the Borrowers (it being acknowledged that the
withholding of consent in respect of any assignment to a Competitor shall not be
unreasonable); and

(B) the L/C Issuer and the Swingline Lender; provided, that no consent of the
L/C Issuer and the Swingline Lender shall be required for an assignment of all
or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1.0 million in the case of Term Loans (and shall be in an amount of an
integral multiple thereof) and (y) $5.0 million in the case of Incremental
Revolving Facility Loans or Incremental Revolving Facility Commitments, unless
each of the Borrowers and the Administrative Agent otherwise consent; provided,
that (1) no such consent of the Borrowers shall be required if an Event of
Default under Section 7.01(b), (c), (h) or (i) has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds (with simultaneous assignments to or by two or more
Related Funds shall be treated as one assignment), if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if required by the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this
Section 9.04(ii) shall not apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

-142-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the L/C Issuer
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the L/C Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in this
Section 9.04(b) and any written consent to such assignment required by this
Section 9.04(b), the Administrative Agent promptly shall accept such Assignment
and Acceptance and record the information contained therein in the Register. No
assignment, whether or not evidenced by a promissory note, shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 9.04(b)(v).

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the L/C Issuer and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided, that
(x) such agreement may provide that such Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 9.08(b)(i), (ii), (iii) or (vi) and (2) directly affects such
Participant and (y) no other agreement with respect to amendment, modification
or waiver may exist between such Lender and such Participant. Subject to
Section 9.04(c)(iii), the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
limitations and requirements of those Sections (including, for the avoidance of
doubt, subsections (e) and (f) of Section 2.17) and Section 2.19) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.04(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

-143-



--------------------------------------------------------------------------------

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal and
interest amounts of each Participant’s interest in the Loans held by it (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, and each party hereto shall treat each person whose name is recorded
in the Participant Register as the owner of the participation in question for
all purposes of this Agreement, notwithstanding notice to the contrary.

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
prior written consent (not to be unreasonably withheld).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender or its Affiliates, including any pledge or assignment to secure
obligations to a Federal Reserve Bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender or its Affiliates, including to any trustee
for, or any other representative of, such holders, and this Section 9.04 shall
not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee
for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent. Each of the Borrowers,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(g) If the Borrowers wish to replace the Loans or Commitments under any Facility
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders under such Facility, instead of prepaying the Loans or
reducing or terminating the Commitments to be replaced, to (i) require the
Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest and fees thereon and any amounts owing pursuant to

 

-144-



--------------------------------------------------------------------------------

Section 9.05(b) and any amounts that would be owing pursuant to
Section 2.11(a)(ii) at such time if such Loans were being repaid at such time
pursuant to Section 2.11(a)(ii) rather than being assigned pursuant to this
Section 9.04(g). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

(h) Notwithstanding anything to the contrary herein, no assignment may be made
or participation sold to an Ineligible Institution. Notwithstanding anything to
the contrary herein, the rights of the Lenders to make assignments and grant
participations shall be subject to the approval of any Gaming Authority, to the
extent required by applicable Gaming Laws.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to any Affiliate Lender,
provided that:

(A) no Default or Event of Default has occurred or is continuing or would result
therefrom;

(B) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit H hereto (an
“Affiliated Lender Assignment and Assumption”) in lieu of an Assignment and
Assumption;

(C) no Term Loan may be assigned to an Affiliate Lender pursuant to this
Section 9.04(i) if, after giving effect to such assignment, Affiliate Lenders in
the aggregate would own Term Loans with a principal amount in excess of 20% of
the principal amount of all Term Loans then outstanding;

(D) Affiliate Lenders will be subject to the restrictions specified in
Section 9.23; and

(E) except as previously disclosed in writing to the Administrative Agent and
the Lenders, each Affiliate Lender shall represent and warrant as of the date of
any assignment to such Affiliate Lender pursuant to this Section 9.04(i), that
such Affiliate Lender does not have any non-public Material Information (“MNPI”)
with respect to any Borrower or its Subsidiaries or their securities that has
not been disclosed to the assigning Lender (other than because such assigning
Lender does not wish to receive MNPI with respect to any Borrower or its
Subsidiaries or securities) on or prior to such date.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay (i) all reasonable documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent, the
Collateral Agent and the Co-Lead Arrangers in connection with the preparation of
this Agreement and the other Loan Documents, or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof, including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP and SNR Denton US LLP, as
co-counsel for the Administrative Agent, the Collateral Agent and the Co-Lead
Arrangers, and, if necessary, the reasonable fees, charges and disbursements of
one local counsel per jurisdiction, and (ii) all out-of-pocket expenses
(including Other

 

-145-



--------------------------------------------------------------------------------

Taxes) incurred by the Agents or any Lender in connection with the enforcement
or protection of their rights in connection with this Agreement and the other
Loan Documents, in connection with the Loans made or the Letters of Credit
issued hereunder, including the reasonable fees, charges and disbursements of
counsel for the Agents and the Lenders (limited to the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Agents and the
Co-Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction).

(b) The Borrowers agree to indemnify the Administrative Agent, the Agents, the
Co-Lead Arrangers, each L/C Issuer, each Lender, each of their respective
Affiliates and each of their respective directors, partners, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (limited to not more than one counsel,
plus, if necessary, one local counsel per jurisdiction) (except the allocated
costs of in-house counsel), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of or
otherwise relating to the Transactions and the other transactions contemplated
hereby, (ii) the use of the proceeds of the Loans or the use of any Letter of
Credit or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by the
Borrowers or any of their subsidiaries or Affiliates; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee (for
purposes this proviso only, each of the Administrative Agent, any Co-Lead
Arranger, any L/C Issuer or any Lender shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties
(other than advisors), shall be treated as a single Indemnitee). Subject to and
without limiting the generality of the foregoing sentence, the Borrowers agree
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements (limited to not
more than one counsel, plus, if necessary, one local counsel per jurisdiction)
(except the allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (A) any claim related in any way to Environmental Laws and the Borrowers or
any of their Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on, from or to any Real
Property; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties (other than
advisors). None of the Indemnitees (or any of their respective affiliates) shall
be responsible or liable to the Sponsors, the Borrowers or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, any Co-Lead Arranger, any L/C Issuer or any Lender. All
amounts due under this Section 9.05 shall be payable on written demand therefor
accompanied by reasonable documentation with respect to any reimbursement,
indemnification or other amount requested.

 

-146-



--------------------------------------------------------------------------------

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative of any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes, except taxes that represent damages
or losses resulting from a non-Tax claim.

(d) To the fullest extent permitted by applicable law, the Borrowers shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, any L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such L/C Issuer to or for the credit or the account of a Borrower or any
Subsidiary against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured. The rights of each
Lender and each L/C Issuer under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
L/C Issuer may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any L/C Issuer or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each L/C Issuer and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by a Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by Section 9.08(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on a Borrower or any other Loan Party in any case
shall entitle such person to any other or further notice or demand in similar or
other circumstances.

 

-147-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in Sections
2.21, 2.22, 2.23 and 6.11, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by CEC, the Borrowers and the
Administrative Agent (and consented to by the Required Lenders), and (z) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent, the Collateral Agent (in the
case of any Security Document), the Disbursement Agent (in the case of the
Disbursement Agreement), the Loan Party or Loan Parties that are party thereto
and, to the extent required thereby, consented to by the Required Lenders;
provided, however, that no such agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Obligation, or
extend the stated expiration of any Letter of Credit beyond the Incremental
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification); provided,
that any amendment to the financial covenant definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this
Section 9.08(b)(i),

(ii)(x) increase or extend the Commitment of any Lender or (y) decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
in the case of clause (y), such consent of such Lender shall be the only consent
required hereunder to make such modification) (it being understood that waivers
or modifications of conditions precedent, covenants, Defaults or Events of
Default shall not constitute an increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Obligation or any Fees is due, without the prior written
consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 5.02 of the Collateral Agreement, or any
analogous provision of any other Security Document, in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) reduce the voting rights of any Lender under this Section 9.08 or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of such Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all the Collateral or release all or
substantially all of the value of the guarantees by the Subsidiary Loan Parties
under the Guarantee Agreement, unless, in each case, to the extent sold or
otherwise disposed of in a transaction permitted by this Agreement or the other
Loan Documents, without the prior written consent of each Lender;

 

-148-



--------------------------------------------------------------------------------

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lender participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment required by Section 2.11 so long as
the application of any prepayment still required to be made is not changed);

provided, further, that no such amendment shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, Swingline Lender or an
L/C Issuer hereunder without the prior written consent of the Administrative
Agent, Swingline Lender or such L/C Issuer acting as such at the effective date
of such amendment, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any successor or assignee of
such Lender.

(c) Without the consent of any Lender or L/C Issuer, the Loan Parties and the
Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit or debt
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Incremental Revolving Facility Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit or debt facilities in any determination of the
Required Lenders or Majority Lenders.

(e) Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Borrowers, the Administrative Agent and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term B Loans (“Replaced Term Loans”) with one or
more replacement “B” term loan tranche(s) hereunder (“Replacement Term Loans”),
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Replaced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Replaced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Replaced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

 

-149-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (1) if such modifications are not materially adverse to the
Lenders and are requested by Gaming Authorities and (2) to the extent necessary
(A) to integrate any Incremental Term Loans, any Refinancing Term Loans or any
Extended Term Loans on substantially the same basis as the Term Loans, (B) to
integrate any Incremental Revolving Facility Commitments or (C) to cure any
ambiguity, omission, defect or inconsistency.

(g) Notwithstanding anything in this Section 9.08 to the contrary, (i) in
connection with the incurrence by any Loan Party or any Subsidiary thereof of
additional Indebtedness, each of the Administrative Agent and the Collateral
Agent agree to execute and deliver any amendments, amendments and restatements,
re-statements or waivers of or supplements to or other modifications to, any
Security Document, to the extent otherwise consistent with the requirements of
the Loan Documents, and to make or consent to any filings or take any other
actions in connection therewith, as may be reasonably deemed by the Borrowers to
be necessary or reasonably desirable for any Lien on the assets of any Loan
Party permitted to secure such additional Indebtedness to become a valid,
perfected lien (with such priority as may be designated by the relevant Loan
Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or otherwise and
(ii) the Agents are authorized by the Lenders to enter into the agreements and
instruments permitted under Section 6.05.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any L/C Issuer, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such L/C
Issuer, shall be limited to the Maximum Rate; provided, that such excess amount
shall be paid to such Lender or such L/C Issuer on subsequent payment dates to
the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

-150-



--------------------------------------------------------------------------------

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

-151-



--------------------------------------------------------------------------------

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

SECTION 9.16. Confidentiality. Each of the Lenders, each L/C Issuer and each of
the Agents agrees that it shall maintain in confidence any information relating
to any Parent Entity, the Borrowers and any Subsidiary furnished to it by or on
behalf of any Parent Entity, the Borrowers or any Subsidiary (other than
information that (a) has become available to the public other than as a result
of a disclosure by such party in breach of this Section 9.16, (b) has been
independently developed by such Lender, such L/C Issuer or such Agent without
violating this Section 9.16 or (c) was or becomes available to such Lender, such
L/C Issuer or such Agent from a third party which, to such person’s knowledge,
had not breached an obligation of confidentiality to any Parent Entity, the
Borrowers or any other Loan Party) and shall not reveal the same other than to
its affiliates, directors, trustees, officers, employees and advisors with a
need to know or to any person that approves or administers the Loans on behalf
of such Lender (so long as each such person shall have been instructed to keep
the same confidential), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to, or examinations by, Governmental Authorities or self regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (C) in order to enforce its rights
under any Loan Document in a legal proceeding, (D) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16 or terms substantially similar to this Section 9.16) and (E) to any
direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16 or terms substantially similar
to this Section 9.16).

SECTION 9.17. Platform; Borrower Materials. The Borrowers hereby acknowledges
that (a) the Administrative Agent and/or the Co-Lead Arrangers will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Co-Lead Arrangers, the L/C Issuer
and the Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Co-Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”

 

-152-



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender, the L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrowers’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrowers, any Lender, the L/C Issuer or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

SECTION 9.18. Release of Liens, Guarantees and Pledges. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any Equity Interests or assets to a person that is not
(and is not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, any Liens created by any Loan Document in respect of such Equity
Interests or assets shall be automatically released (provided that, for the
avoidance of doubt, with respect to any disposal consisting of an operating
lease or license, the underlying property retained by such Loan Party will not
be so released) and the Administrative Agent and Collateral Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent and Collateral Agent
to) take such action and execute any such documents as may be reasonably
requested by the Borrowers and at the Borrowers’ expense in connection with the
release of any Liens created by any Loan Document in respect of such Equity
Interests or assets, and, in the case of a disposition of the Equity Interests
of any Subsidiary Loan Party in a transaction not prohibited by Section 6.05 and
as a result of which such Subsidiary Loan Party would cease to be a Subsidiary
Loan Party, such Subsidiary Loan Party’s obligations under the Loan Documents
shall be automatically terminated and the Administrative Agent and Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrowers to terminate or evidence the
termination of such Subsidiary Loan Party’s obligations under the Loan
Documents. In addition, the Administrative Agent agrees to take such actions as
are reasonably requested by (i) the Borrowers and at the Borrowers’ expense to
terminate or evidence the termination the Liens and security interests created
by the Loan Documents when all the Obligations (other than contingent
indemnification Obligations and expense reimbursement claims to the extent no
claim therefor has been made) are paid in full and all Letters of Credit and
Commitments are terminated and (ii) CEC and at CEC or the Borrowers’ expense to
terminate or evidence the termination of any guaranty, liability, obligation,
Liens or security interests created by the Loan Documents in connection with
CEC’s obligations pursuant to Article VI(A) upon the termination of any such
obligations pursuant to the terms of Article VI(A).

In addition, the Administrative Agent and the Collateral Agent shall, upon the
request of the Borrowers, and is hereby irrevocably authorized by the Lenders
to:

(i) release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i), to the extent required by the
terms of the obligations secured by such Liens;

 

-153-



--------------------------------------------------------------------------------

(ii) consent to and enter into (and execute documents permitting the filing and
recording of, where appropriate) (x) the grant of easements, covenants,
conditions, restrictions, declarations and/or rights to use common areas and
(y) subordination, non-disturbance and attornment agreements, in each case in
favor of the ultimate purchasers, or tenants under leases or subleases or
licensees under licenses or easement holders under easements of any portion of
the Development, as applicable, in connection with the transactions contemplated
by Section 6.05(n), (p) and (r); and

(iii) subordinate any Mortgage to any easements, rights of way, covenants,
conditions and restrictions and other similar rights reasonably acceptable to
the Administrative Agent which are requested by the Loan Parties pursuant to the
transactions contemplated by Sections 6.06(p) and (r); provided that such
actions shall be taken only to the extent that the material terms thereof are
either substantially similar to forms of similar documents attached to the Loan
Documents or are otherwise reasonably acceptable to the Administrative Agent.

SECTION 9.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, such Borrowers agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrowers (or to any other person who may be
entitled thereto under applicable law).

SECTION 9.20. USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrowers acknowledge and
agree that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers, the
other Loan Parties and their respective Affiliates, on the one hand, and the
Agents, the Co-Lead Arrangers and the Lenders, on the other hand, and the
Borrowers and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof

 

-154-



--------------------------------------------------------------------------------

or thereof); (ii) in connection with the process leading to such transaction,
each Agent, each Co-Lead Arranger and each Lender is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for any of
the Borrowers, any Loan Party or any of their respective Affiliates,
stockholders, creditors or employees or any other person; (iii) none of the
Agents, any Co-Lead Arranger or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrowers or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Co-Lead Arranger or any Lender has advised or is currently
advising the Borrowers or any other Loan Party or their respective Affiliates on
other matters) and none of the Agents, any Co-Lead Arranger or any Lender has
any obligation to any of the Borrowers, the other Loan Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents, the Co-Lead Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and the other Loan
Parties and their respective Affiliates, and none of the Agents, any Co-Lead
Arranger or any Lender has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agents,
the Co-Lead Arrangers and the Lenders have not provided and will not provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. The Borrowers each hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agents, the Co-Lead Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty.

SECTION 9.22. Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws.
Without limiting the foregoing, the Lenders, Agents and Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities and Liquor Authorities, in their discretion, for licensing or
findings of suitability or to file or provide other information, and (ii) all
rights, remedies and powers in or under this Agreement and the other Loan
Documents, including with respect to the Collateral, the Mortgaged Properties
and the ownership and operation of facilities are subject to the jurisdiction of
the Gaming Authorities and Liquor Authorities, and may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the relevant Gaming Authorities
and Liquor Authorities.

(b) Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities and Liquor Authorities in connection with the provision in a timely
manner of such documents or other information as may be requested by such Gaming
Authorities and Liquor Authorities relating to the Loan or Loan Documents.

(c) Lenders acknowledge and agree that if the Borrowers receive a notice from
any applicable Gaming Authority that any Lender is a disqualified holder (and
such Lender is notified by the Borrowers in writing of such disqualification),
the Borrowers shall, following any available appeal of such determination by
such Gaming Authority (unless the rules of the applicable Gaming Authority do
not permit such Lender to retain its Loans or Commitments pending appeal of such
determination), have the right to (i) cause such disqualified holder to transfer
and assign, without recourse all of its interests, rights and obligations in its
Loans and Commitments or (ii) in the event that (A) the Borrowers are unable to
assign such Loan after using its best efforts to cause such an assignment and
(B) no Default or Event of

 

-155-



--------------------------------------------------------------------------------

Default has occurred and is continuing, prepay such disqualified holder’s Loan.
Notice to such disqualified holder shall be given ten days prior to the required
date of assignment or prepayment, as the case may be, and shall be accompanied
by evidence demonstrating that such transfer or prepayment is required pursuant
to Gaming Laws. If reasonably requested by any disqualified holder, the
Borrowers will use commercially reasonable efforts to cooperate with any such
holder that is seeking to appeal such determination and to afford such holder an
opportunity to participate in any proceedings relating thereto. Notwithstanding
anything herein to the contrary, any prepayment of a Loan shall be at a price
that, unless otherwise directed by a Gaming Authority, shall be equal to the sum
of the principal amount of such Loan and interest to the date such Lender or
holder became a disqualified holder (plus any fees and other amounts accrued for
the account of such disqualified holder to the date such Lender or holder became
a disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found suitable under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrowers hereby agree to
consent to the application for such license or finding of suitability and to
execute such further documents as may be required in connection with the
evidencing of such consent.

SECTION 9.23. Affiliate Lenders.

(a) Each Lender who is an Affiliate of CEC (with any Person having beneficial
ownership of more than 20% of the voting Equity Interests of CEC deemed an
Affiliate of CEC for purposes of this Section 9.23) (an “Affiliate Lender”), in
connection with any (i) consent (or decision not to consent) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document, (ii) other action on any matter related to any Loan
Document or (iii) direction to the Administrative Agent, Collateral Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, agrees that, except with respect to any
amendment, modification, waiver, consent or other action described in clauses
(i), (ii) or (iii) of the first proviso of Section 9.08(b) or that adversely
affects such Affiliate Lender in any material respect as compared to other
Lenders, such Affiliate Lender shall be deemed to have voted its interest as a
Lender without discretion in such proportion as the allocation of voting with
respect to such matter by Lenders who are not Affiliate Lenders. Subject to
clause (c) below, the Borrowers and each Affiliate Lender hereby agree that if a
case under Title 11 of the United States Code is commenced against the
Borrowers, the Borrowers, with respect to any plan of reorganization that does
not adversely affect any Affiliate Lender in any material respect as compared to
other Lenders, shall seek (and each Affiliate Lender shall consent) to designate
the vote of any Affiliate Lender and the vote of any Affiliate Lender with
respect to any such plan of reorganization of the Borrowers or any Affiliate of
the Borrowers shall not be counted. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (a) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrowers are not then present, (b) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such

 

-156-



--------------------------------------------------------------------------------

information or materials have been made available to the Borrowers or their
representatives, or (c) make or bring (or participate in, other than as a
passive participant in or recipient of its pro rata benefits of) any claim, in
its capacity as a Lender, against Administrative Agent, the Collateral Agent or
any other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents.

[Signature Pages Follow]

 

-157-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CAESARS ENTERTAINMENT CORPORATION By:   /s/ Jonathan S. Halkyard   Name:
Jonathan S. Halkyard   Title: President and Treasurer CAESARS LINQ, LLC By:  
/s/ Jonathan S. Halkyard  

Name: Jonathan S. Halkyard

 

Title: President and Treasurer

CAESARS OCTAVIUS, LLC By:   /s/ Jonathan S. Halkyard  

Name: Jonathan S. Halkyard

 

Title: President and Treasurer



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A. By:   /s/ Marc E. Costantino   Name: Marc E.
Costantino   Title: Executive Director



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.          Assignor:                                                2.         
Assignee:1     

                                         

[and is an Affiliate/Approved Fund of [identify Lender]2]

3.          Borrowers:      Caesars Linq, LLC and Caesars Octavius, LLC 4.      
   Administrative Agent:      JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement. 5.          Credit Agreement:      Credit Agreement
dated as of [            ], 20[    ], among Caesars Entertainment Corporation
(“CEC”), a Delaware corporation, Caesars Linq, LLC (the “Linq Borrower”), a
Delaware limited liability company, Caesars Octavius, LLC, a Delaware limited
liability company, (the “Octavius Borrower” and, together with the Linq
Borrower, the “Borrowers”), the Lenders and other parties from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

1 

Assignee cannot be an Ineligible Institution.

2 

Select as applicable.

 

1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility

   Aggregate
Amount of
Commitment/
Loans    Amount of
Commitment/
Loans Assigned    Percentage
Assigned of
Commitment/
Loans3  

Term B Loans

   $    $           %     $    $           %     $    $           % 

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]     By:  

 

      Name:         Title:   ASSIGNEE   [NAME OF ASSIGNEE]     By:  

 

      Name:         Title:  

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

Acknowledged:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

  By:  

 

    Name:     Title: Consented to: CAESARS LINQ, LLC   By:  

 

    Name:     Title: Consented to: CAESARS OCTAVIUS, LLC   By:  

 

    Name:     Title: [Consented to:]4 [ISSUING BANK]   By:  

 

    Name:     Title:

 

 

4 

To be added only if the consent of the Issuing Bank is required by the terms of
the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other person of any of their respective obligations under any Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender and,
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

4. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic delivery shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the law
of the State of New York.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

SOLVENCY CERTIFICATE

[            ], 20[    ]

This Solvency Certificate is delivered pursuant to Section 4.02(g) of the Credit
Agreement dated as of [            ], 20[    ] (as the same may be amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among Caesars Entertainment Corporation (“CEC”), a Delaware corporation, Caesars
Linq, LLC (the “Linq Borrower”), a Delaware limited liability company, Caesars
Octavius, LLC, a Delaware limited liability company, (the “Octavius Borrower”
and, together with the Linq Borrower, the “Borrowers”), the Lenders and other
parties from time to time party thereto (“Lenders”), JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and the other parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer, as
follows:

1. I am the [Chief Financial Officer] of the Borrowers. I am familiar with the
Transactions, and have reviewed such documents and made such investigation as I
have deemed relevant for the purposes of this Solvency Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions that occur on the Closing Date, on and as of such date (i) the
fair value of the assets of the Borrowers and their Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrowers and their
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrowers and their Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrowers and their Subsidiaries on a consolidated basis on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrowers and their Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and their Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

3. As of the date hereof, the Borrowers do not intend to, and the Borrowers do
not believe that they or any of their subsidiaries will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
and amounts of cash to be received by them or any such subsidiary and the timing
and amounts of cash to be payable on or in respect of their debts or the debts
of any such subsidiary.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrowers and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

CAESARS LINQ, LLC   By:      

 

Name:

Title: [Chief Financial Officer]

CAESARS OCTAVIUS, LLC   By:      

 

Name:

Title: [Chief Financial Officer]

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

BORROWING REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent for

the Lenders referred to below

[                     ]

New York, NY [                    ]

Attention: [                     ]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [                 ], 2011,
among Caesars Entertainment Corporation (“CEC”), a Delaware corporation, Caesars
Linq, LLC (the “Linq Borrower”), a Delaware limited liability company, Caesars
Octavius, LLC, a Delaware limited liability company, (the “Octavius Borrower”
and, together with the Linq Borrower, the “Borrowers”), the Lenders and other
parties from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)   

   Date of Borrowing (which is a Business Day)   

 

  

(B)   

   Principal Amount of Borrowing   

 

  

(C)   

   Class1   

 

  

(D)   

   Type of Borrowing2   

 

  

(E)   

  

Interest Period and the last day thereof3

(in the case of a Eurocurrency Borrowing)

  

 

  

(F)    

   Account Number and Location   

 

  

 

1 

Specify a Term B Borrowing or Borrowing of Other Term Loans or Incremental
Revolving Facility Borrowing.

2 

Specify a Eurocurrency Borrowing or an ABR Borrowing.

3 

The initial Interest Period applicable to a Eurocurrency Borrowing shall be
subject to the definition of “Interest Period” in the Credit Agreement.

 

C-1



--------------------------------------------------------------------------------

CAESARS LINQ, LLC   By:  

 

   

Name:

Title:

  CAESARS OCTAVIUS, LLC   By:  

 

   

Name:

Title:

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.

as Administrative Agent

for the Lenders referred to below

383 Madison Avenue, FL 24

New York, NY 10017

Attention: Max E. Constantino

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of [            ], 20[    ],
among Caesars Entertainment Corporation (“CEC”), a Delaware corporation, Caesars
Linq, LLC (the “Linq Borrower”), a Delaware limited liability company, Caesars
Octavius, LLC, a Delaware limited liability company, (the “Octavius Borrower”
and, together with the Linq Borrower, the “Borrowers”), the Lenders and other
parties from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

This notice constitutes a notice of conversion or notice of continuation, as
applicable (an “Election”), under Section 2.07 of the Credit Agreement, and the
Borrowers hereby irrevocably notify the Administrative Agent of the following
information with respect to the conversion or continuation requested hereby:

 

(i)     

   Borrowing to which Interest Election applies:            Principal Amount:  
  

 

      Type (ABR/Eurocurrency):     

 

      Interest Period (if Eurocurrency):     

 

  

(ii)    

   Effective Date of Election (which shall be a Business Day):     

 

  

(iii)  

   Resulting Borrowings(s)           

Resulting Borrowing (1)

          

Principal Amount (or % of

          

Borrowing in (i)):

    

 

     

Type (ABR/Eurocurrency):

    

 

     

Interest Period (if Eurocurrency)1:

    

 

  

 

1 

The Interest Period applicable to a Eurocurrency shall be subject to the
definition of “Interest Period” in the Credit Agreement.

 

D-1



--------------------------------------------------------------------------------

 

Resulting Borrowing (2)2

    

 

    

Principal Amount (or % of

    

 

    

Borrowing in (i)):

    

 

    

Type (ABR/Eurocurrency):

    

 

    

Interest Period (if Eurocurrency)3:

    

 

  

 

CAESARS LINQ, LLC   By:  

 

   

Name:

Title:

  CAESARS OCTAVIUS, LLC   By:  

 

   

Name:

Title:

 

 

2 

Add as many resulting Borrowings as applicable.

3 

The Interest Period applicable to a Eurocurrency shall be subject to the
definition of “Interest Period” in the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

APN(s): a portion of [                    ]

When Recorded Mail To:

Athy A. Mobilia, Esq.

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Mail property tax statements to:

c/o Caesars Entertainment Operating Company

7216 Cherry Road Cordova, TN 38016

Attention: Property Tax Department, Jerry Sanders

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING

by and from

[]

as “Grantor”

to

Chicago Title Agency of Nevada, Inc., a Nevada corporation,

as “Trustee” for the benefit of

[            ], in its capacity as Collateral Agent, “Beneficiary”

 

Dated as of                     , 2011

 

    County:     Clark County         State:         Nevada    

THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY, NEVADA
UNDER THE NAMES OF [1], AS “DEBTOR” AND

[            ], AS COLLATERAL AGENT, AS “SECURED PARTY.” GRANTOR’S
ORGANIZATIONAL NUMBER IS DELAWARE FILE NUMBER [            ]. INFORMATION



--------------------------------------------------------------------------------

CONCERNING THE SECURITY INTEREST MAY BE OBTAINED FROM BENEFICIARY AT THE ADDRESS
SET FORTH BELOW.

THIS DEED OF TRUST IS GOVERNED BY NRS §§ 106.300 TO 106.400 AND SECURES FUTURE
ADVANCES OF PRINCIPAL AS PROVIDED IN SUCH SECTIONS. THE MAXIMUM AMOUNT OF
“PRINCIPAL” (AS DEFINED IN NRS § 106.345) SECURED HEREBY (INCLUDING
DISBURSEMENTS THAT [AGENT AND SECURED PARTIES] MAY, BUT SHALL NOT BE OBLIGATED
TO, MAKE UNDER THIS DEED OF TRUST, THE LOAN DOCUMENTS OR ANY OTHER DOCUMENT WITH
RESPECT THERETO) SHALL NOT EXCEED $1,000,000,000.00. THIS DEED OF TRUST SHALL BE
VALID AND HAVE PRIORITY TO THE EXTENT OF THE MAXIMUM AMOUNT SECURED HEREBY OVER
ALL SUBSEQUENT LIENS AND ENCUMBRANCES, INCLUDING STATUTORY LIENS, EXCEPTING
SOLELY TAXES AND ASSESSMENTS LEVIED ON THE PROPERTY AND OTHER STATUTORY LIENS ON
THE PROPERTY GIVEN PRIORITY BY LAW.

 

12



--------------------------------------------------------------------------------

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND

LEASES AND FIXTURE FILING

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING (this “Deed of Trust”), dated as of _______ __, 2011, is made by
and from, [ ], a Delaware limited liability company, as grantor, mortgagor,
assignor and debtor (in such capacities and together with any successors in such
capacities, “Grantor”), whose address is One Caesars Palace Dr., Las Vegas, NV
89109, in favor of Chicago Title Agency of Nevada, Inc., a Nevada corporation,
having an office at 9500 W. Flamingo Road, Suite 104, Las Vegas, NV 89147, as
trustee under this Deed of Trust (together with any successors in such
capacities, “Trustee”) for the benefit of [            ], as Collateral Agent
(in such capacity, “Agent”) for the Secured Parties (as defined in the
Collateral Agreement referred to below), as beneficiary, assignee and secured
party (in such capacities and, together with its successors and assigns in such
capacities, “Beneficiary”) having an address at [            ].

Reference is made to the Credit Agreement dated as of _______ __, 2011 (as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”) among Grantor, [Linq Borrower or Octavius
Borrower] (and together with Grantor, the “Borrowers”), Caesars Entertainment
Corporation, a Delaware corporation (“CEC”), the Lenders party thereto from time
to time, the Agent (as administrative agent and collateral agent), and
_________, as syndication agent.

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the future
execution and delivery by Grantor of this Deed of Trust. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Credit Agreement. The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Deed of Trust. As used herein, the following terms shall have the
following meanings:

(a) “Charges”: means any and all present and future real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborer’s,
materialmen’s, suppliers’ and warehousemen’s liens and other claims arising by
operation of law); judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property.

 

13



--------------------------------------------------------------------------------

(b) “Mortgaged Property”: means the fee interest in the real property described
in Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate therein as hereafter may be acquired by Grantor and all
of Grantor’s right, title and interest in, to and under all rights, privileges,
tenements, hereditaments, rights-of-way, streets and ways adjacent to the land,
easements, appendages and appurtenances appertaining to the foregoing in each
case whether now owned or hereinafter acquired, including without limitation all
riparian, littoral, water rights, mineral, oil and gas rights, air rights,
development rights, rights of Grantor as declarant or owner under any covenants,
conditions, restrictions or easements, plats and agreements (including, without
limitation, all “special declarative rights”, as defined in NRS 116.89, if any)
(collectively, the “Land”), and all of Grantor’s right, title and interest now
or hereafter acquired in, to and under (1) all buildings, structures and other
improvements now owned or hereafter acquired by Grantor, now or at any time
situated, placed or constructed upon, or affixed or permanently moored to, the
Land, and, in each case, all appurtenances thereof (the “Improvements”; the Land
and Improvements are collectively referred to as the “Premises”), (2) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Grantor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements, and all equipment,
inventory and other goods in which Grantor now has or hereafter acquires any
rights or any power to transfer rights and that are or are to become fixtures
(as defined in the UCC, defined below) related to the Land (the “Fixtures”),
(3) all goods, accounts, inventory, general intangibles, instruments, documents,
contract rights and chattel paper, including all such items as defined in the
UCC, now owned or hereafter acquired by Grantor and now or hereafter affixed to,
placed upon, used in connection with, arising from or otherwise related to the
Premises (the “Personalty”), (4) all reserves, escrows or impounds required
under the Credit Agreement or any of the other applicable Loan Documents and all
of Grantor’s right, title and interest in all reserves, deferred payments,
deposits, refunds and claims of any nature relating to the Mortgaged Property
(the “Deposit Accounts”), (5) all leases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any person a possessory interest in, or the right to use, all or
any part of the Mortgaged Property, together with all related security and other
deposits (the “Leases”), (6) all of the rents, revenues, royalties, income,
proceeds, profits, accounts receivable, security and other types of deposits,
and other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (7) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, indemnities, warranties, permits, licenses,
certificates and entitlements in any way relating to the construction, use,
occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”), (8) all property tax refunds payable with
respect to the Mortgaged Property (the “Tax Refunds”), (9) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (10) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor (the “Insurance”), (11) all awards, damages, remunerations,
reimbursements, settlements or compensation heretofore made or hereafter to be
made by any

 

 

14



--------------------------------------------------------------------------------

governmental authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements,
Fixtures or Personalty (the “Condemnation Awards”) and (12) any and all right,
title and interest of Grantor in and to any and all drawings, plans,
specifications, file materials, operating and maintenance records, catalogues,
tenant lists, correspondence, advertising materials, operating manuals,
warranties, guarantees, appraisals, studies and data relating to the Mortgaged
Property or the construction of any alteration relating to the Premises or the
maintenance of any Property Agreement (the “Records”). As used in this Deed of
Trust, the term “Mortgaged Property” shall mean all or, where the context
permits or requires, any portion of the above or any interest therein.

(c) “Nevada Gaming Authorities”: means collectively, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, the Clark County Liquor and
Gaming Licensing Board, and all other state and local regulatory and licensing
bodies with authority over gaming in the State of Nevada and its political
subdivisions.

(d) “Nevada Gaming Laws”: means all laws pursuant to which any Nevada Gaming
Authority possesses regulatory, licensing or permit authority over gaming within
the State of Nevada, including, without limitation, the Nevada Gaming Control
Act, as codified in NRS Chapter 463, as amended from time to time, the
regulations promulgated thereunder, as amended from time to time, and the Clark
County Code, as amended from time to time.

(e) “NRS”: means Nevada Revised Statutes, as amended from time to time.

(f) “Obligations”: means the “Obligations” as defined in the Collateral
Agreement.

(g) “Permitted Liens”: means Permitted Liens as defined in the Credit Agreement.

(h) “person”: means person as defined in the Credit Agreement.

(i) “Secured Parties”: means Secured Parties as defined in the Collateral
Agreement.

(j) “UCC”: means the Uniform Commercial Code of Nevada or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than Nevada, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE II

GRANT

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations for the benefit of the Secured Parties, Grantor GRANTS, PLEDGES,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Trustee, its successors and
assigns, in trust, with power of sale for the use and benefit of Beneficiary and
hereby grants to Beneficiary (for its benefit and for the benefit of the other
Secured Parties) a

 

15



--------------------------------------------------------------------------------

security interest in and upon all of Grantor’s estate, right, title and interest
in and to the Mortgaged Property, subject, however, only to the matters that are
set forth on Exhibit B attached hereto (the “Permitted Encumbrances”) and
Permitted Liens, TO HAVE AND TO HOLD the Mortgaged Property to (i) Trustee and
its substitutes and successors, to the same extent the same constitutes real
property or an interest therein; provided that the conveyance to Trustee of the
Rents shall be subject to the assignment of such Rents to Beneficiary as
provided herein, and (ii) Beneficiary, to the extent the same does not
constitute real property or an interest therein, in either case for the benefit
of Beneficiary and Beneficiary’s successors and assigns, and Grantor does hereby
bind itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto each of Trustee and Beneficiary.

Section 2.2 Secured Obligations. This Deed of Trust secures, and the Mortgaged
Property is collateral security for, the payment and performance in full when
due of the Obligations.

Section 2.3 Future Advances. This Deed of Trust shall secure all Obligations,
including, without limitation, future advances whenever hereafter made with
respect to or under the Credit Agreement or the other Loan Documents and shall
secure not only Obligations with respect to presently existing indebtedness
under the Credit Agreement or the other Loan Documents, but also any and all
other indebtedness which may hereafter be owing to the Secured Parties under the
Credit Agreement or the other Loan Documents, however incurred, whether
interest, discount or otherwise, and whether the same shall be deferred, accrued
or capitalized, including future advances and re-advances, pursuant to the
Credit Agreement or the other Loan Documents, whether such advances are
obligatory or to be made at the option of the Secured Parties, or otherwise, and
any extensions, refinancings, modifications or renewals of all such Obligations
whether or not Grantor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Deed of Trust.

Section 2.4 Maximum Amount of Indebtedness. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Deed of Trust is One Billion Dollars
($1,000,000,000) (the “Secured Amount”), plus, to the extent permitted by
applicable law, collection costs, sums advanced for the payment of taxes,
assessments, maintenance and repair charges, insurance premiums and any other
costs incurred to protect the security encumbered hereby or the Lien hereof, and
expenses incurred by each of Trustee and Beneficiary by reason of any default by
Grantor under the terms hereof, together with interest thereon, all of which
amount shall be secured hereby.

Section 2.5 Last Dollar Secured. So long as the aggregate amount of the
Obligations exceeds the Secured Amount, any payments and repayments of the
Obligations shall not be deemed to be applied against or to reduce the Secured
Amount.

Section 2.6 No Release. Nothing set forth in this Deed of Trust shall relieve
Grantor from the performance of any term, covenant, condition or agreement on
Grantor’s part to be performed or observed under or in respect of any of the
Mortgaged Property

 

16



--------------------------------------------------------------------------------

or from any liability to any person under or in respect of any of the Mortgaged
Property or shall impose any obligation on Trustee, Beneficiary or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on Grantor’s part to be so performed or observed or shall impose any
liability on Trustee, Beneficiary or any other Secured Party for any act or
omission on the part of Grantor relating thereto or for any breach of any
representation or warranty on the part of Grantor contained in this Deed of
Trust or any other applicable Loan Document, or under or in respect of the
Mortgaged Property or made in connection herewith or therewith. The obligations
of Grantor contained in this Section 2.6 shall survive the termination hereof
and the discharge of Grantor’s other obligations under this Deed of Trust and
the other applicable Loan Documents.

ARTICLE III

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Trustee and Beneficiary as
follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Grantor has
good and marketable fee simple title to the Mortgaged Property free and clear of
any Liens, except the Permitted Encumbrances and the Permitted Liens. This Deed
of Trust creates valid, enforceable first priority Liens and security interests
in favor of Beneficiary against the Mortgaged Property for the benefit of the
Secured Parties securing the payment and performance of the Obligations subject
only to Permitted Encumbrances and Permitted Liens. Upon recordation in the
official real estate records in the county (or other applicable jurisdiction) in
which the Premises are located, this Deed of Trust will constitute a valid and
enforceable first priority Lien on the Mortgaged Property in favor of
Beneficiary for the benefit of the Secured Parties subject only to Permitted
Encumbrances and Permitted Liens.

Section 3.2 First Lien Status. Grantor shall preserve and protect the first Lien
and security interest status of this Deed of Trust. If any Lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense,
(a) give Beneficiary a detailed written notice of such Lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other commercially reasonable action so as to cause it to be
released or contest the same in compliance with the requirements of the Credit
Agreement (including, if applicable, the requirement of providing a bond or
other security reasonably satisfactory to Beneficiary).

Section 3.3 Replacement of Fixtures and Personalty. Grantor shall not, without
the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty owned or leased by Grantor to be removed at any time from the Land or
Improvements, unless the removed item is removed temporarily for its protection,
maintenance or repair or is not prohibited from being removed by the Credit
Agreement or the Collateral Agreement.

Section 3.4 Inspection. Grantor shall permit Beneficiary and its respective
agents, representatives and employees or, upon the occurrence and during the
continuance of an Event of Default, any Lender, upon reasonable prior notice to
Grantor, to inspect the Mortgaged Property and all books and records of Grantor
located thereon, and to conduct such

 

17



--------------------------------------------------------------------------------

environmental and engineering studies as Beneficiary or, upon the occurrence and
during the continuance of an Event of Default, any Lender may reasonably
require, provided that such inspections and studies shall not materially or
unreasonably interfere with the use and operation of the Mortgaged Property
subject to the rights of the Beneficiary and the other Secured Parties under the
Collateral Agreement.

Section 3.5 Insurance; Condemnation Awards and Insurance Proceeds.

(a) Insurance. Prior to the date hereof, Grantor has delivered to Beneficiary
Federal Emergency Management Agency Standard Life-of-Loan Flood Hazard
Determination Forms for each portion of the Mortgaged Property on which
Improvements are located. If any portion of the Mortgaged Property is located in
an area designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency, then Grantor shall obtain
flood insurance prior to the date hereof to the extent required to comply with
the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time. In addition,
Grantor shall maintain or cause to be maintained all insurance as required by
the Credit Agreement, including without limitation Section 5.02 of the Credit
Agreement.

(b) Condemnation Awards. Grantor shall cause all condemnation awards to be
applied in accordance with Section 6.11 of the Disbursement Agreement, and after
the Disbursement Agreement has been terminated, with Section 2.10(c)(i) of the
Credit Agreement.

(c) Insurance Proceeds. Grantor shall cause all proceeds of any insurance
policies insuring against loss or damage to the Mortgaged Property to be applied
in accordance with Section 6.11 of the Disbursement Agreement, and after the
Disbursement Agreement has been terminated, with Section 2.10(c)(i) of the
Credit Agreement.

(d) Payment of Charges. Grantor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Charges
except to the extent such Charges are Permitted Liens or Permitted Encumbrances.
Grantor shall, upon Beneficiary’s reasonable written request, deliver to
Beneficiary receipts evidencing the payment of all such Charges requiring
payment under the provisions of this Section 3.5(d).

ARTICLE IV

[Intentionally Omitted]

ARTICLE V

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Beneficiary (and/or Trustee as so required by applicable law) may,
at Beneficiary’s election, exercise any or all of the following rights, remedies
and recourses:

(a) Acceleration. Subject to any provisions of the applicable Loan Documents
providing for the automatic acceleration of the Obligations upon the occurrence
of

 

18



--------------------------------------------------------------------------------

certain Events of Default, declare the Obligations to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same shall
become immediately due and payable.

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Grantor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default and
without Beneficiary’s prior written consent, Beneficiary (and/or Trustee as so
required by applicable law) may invoke any legal remedies to dispossess Grantor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate,
carry on the business thereof or otherwise use the Mortgaged Property upon such
terms and conditions as Beneficiary may deem reasonable under the circumstances
(including, without limitation, completing construction of the Improvements
(with such modifications as Beneficiary may deem desirable) and making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as Beneficiary deems necessary or desirable), and apply all Rents
and other amounts collected by Beneficiary in connection therewith in accordance
with the provisions of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Deed of Trust by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash (or, in the case of Beneficiary, credit)
in one or more parcels. With respect to any notices required or permitted under
the UCC, Grantor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable. At any such sale by virtue of any judicial proceedings,
power of sale, or any other legal right, remedy or recourse, the title to and
right of possession of any such property shall pass to the purchaser thereof,
and to the fullest extent permitted by law, Grantor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Grantor, and against all other persons claiming or to claim the property
sold or any part thereof, by, through or under Grantor. Beneficiary or any of
the other Secured Parties may be a purchaser at such sale. If Beneficiary or
such other Secured Party is the highest bidder, Beneficiary or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Beneficiary or such other Secured Party against the Obligations
in lieu of paying cash. In the event this Deed of Trust is foreclosed by
judicial action, appraisement of the Mortgaged Property is waived. Beneficiary
(and/or Trustee as so required by applicable law) may adjourn from time to time
any sale by it to be made under or by virtue hereof by announcement at the time
and place appointed for such sale or for such adjourned sale or sales, and
Beneficiary (and/or Trustee as so required by applicable law), without further
notice or publication, may make such sale at the time and place to which the
same shall be so adjourned.

(e) Receiver. Subject to NRS 107.100, make application to a court of competent
jurisdiction for, and obtain from such court as a matter of strict right and
without notice to Grantor or regard to the adequacy of the Mortgaged Property
for the repayment of the

 

19



--------------------------------------------------------------------------------

Obligations, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to, without limitation, complete construction of the Improvements
(with such modifications as receiver may deem desirable), rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 5.7; provided, however, notwithstanding the appointment of any receiver,
Beneficiary shall be entitled as pledgee to the possession and control of any
cash, deposits or instruments at the time held by or payable or deliverable
under the terms of any applicable Loan Document to Beneficiary.

(f) Other. Exercise all other rights, remedies and recourses granted under the
applicable Loan Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Beneficiary in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary and
the other Secured Parties shall have all rights, remedies and recourses granted
in any applicable Loan Documents and available at law or equity (including the
UCC), which rights (a) shall be cumulative and concurrent, (b) may be pursued
separately, successively or concurrently against Grantor or others obligated
under any applicable Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Beneficiary or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Trustee, Beneficiary or any other Secured Party in
the enforcement of any rights, remedies or recourses under any applicable Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Beneficiary and, at
Beneficiary’s written direction, Trustee, may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the Lien or security interest created in
or evidenced by any applicable Loan Documents or their status as a first
priority Lien and security interest in and to the Mortgaged Property. For
payment of the Obligations, Beneficiary may resort to any other security in such
order and manner as Beneficiary may elect.

Section 5.5 Appearance, Waivers, Notice and Marshalling of Assets. After the
occurrence and during the continuance of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the payment or performance of the Obligations or any part thereof,
or of any proceedings to foreclose the Lien and security interest created and
evidenced hereby or otherwise enforce the provisions hereof or of any other
proceedings in aid of the enforcement hereof, Grantor shall enter its voluntary

 

20



--------------------------------------------------------------------------------

appearance in such action, suit or proceeding. To the fullest extent permitted
by law, Grantor hereby irrevocably and unconditionally waives and releases
(a) all benefit that might accrue to Grantor by virtue of any present or future
statute of limitations or law or judicial decision exempting the Mortgaged
Property from attachment, levy or sale on execution or providing for any stay of
execution, exemption from civil process, redemption or extension of time for
payment, (b) all notices of any Event of Default or of Beneficiary’s election to
exercise or the actual exercise of any right, remedy or recourse provided for
under any applicable Loan Documents, and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Grantor shall not claim, take
or insist on any benefit or advantage of any law now or hereafter in force
providing for the valuation or appraisal of the Mortgaged Property, or any part
thereof, prior to any sale or sales of the Mortgaged Property which may be made
pursuant to this Deed of Trust, or pursuant to any decree, judgment or order of
any court of competent jurisdiction. Grantor covenants not to hinder, delay or
impede the execution of any power granted or delegated to Trustee or Beneficiary
by this Deed of Trust but to suffer and permit the execution of every such power
as though no such law or laws had been made or enacted.

Section 5.6 Discontinuance of Proceedings. If Beneficiary or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under any applicable Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Beneficiary or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Grantor, Beneficiary and the other Secured Parties shall be restored to their
former positions with respect to the Obligations, any applicable Loan Documents,
the Mortgaged Property and otherwise, and the rights, remedies, recourses and
powers of Beneficiary and the other Secured Parties shall continue as if the
right, remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary or any other Secured Party thereafter to exercise any right,
remedy or recourse under any applicable Loan Documents for such Event of
Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Beneficiary (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

(a) FIRST, to the payment of the costs and expenses incurred by Trustee or
Beneficiary of taking possession of the Mortgaged Property and of holding,
using, leasing, repairing, improving and selling the same, or otherwise in
connection with this Deed of Trust, any applicable Loan Document or any of the
Obligations, including, without limitation (1) receiver’s fees and expenses,
including the repayment of the amounts evidenced by any receiver’s certificates,
(2) all court costs, (3) the reasonable fees and expenses of its agents and
legal counsel and Trustee’s agents and legal counsel, (4) the repayment of all
advances made by Trustee or Beneficiary hereunder or under any applicable Loan
Document on behalf of any applicable Loan Party, (5) any other reasonable costs
or expenses incurred in connection with the exercise of any right or remedy
hereunder or under any applicable Loan Document, and (6) costs of advertisement;

 

21



--------------------------------------------------------------------------------

(b) SECOND, to the payment and performance in full of the Obligations (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the respective amounts of the Obligations owed to them on the
date of any such distribution); and

(c) THIRD, the balance, if any, to the persons legally entitled thereto.

Beneficiary shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Deed of Trust. Upon
any sale of Mortgaged Property by Beneficiary (and/or Trustee as so required by
applicable law) (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by Beneficiary
or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Mortgaged Property so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Beneficiary or such officer or be answerable in any
way for the misapplication thereof.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Grantor in and to the property sold. Subject to applicable law,
any purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Grantor. All reasonable sums advanced and expenses incurred at any time by
Trustee, Beneficiary or any other Secured Party under this Section 5.9, or
otherwise under this Deed of Trust or applicable law, shall bear interest from
the date that such sum is advanced or expense incurred, to and including the
date of reimbursement, computed at the highest rate at which interest is then
computed on any portion of the Obligations and all such sums, together with
interest thereon, shall be secured by this Deed of Trust.

(b) Grantor shall pay all out-of-pocket expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Deed of Trust or the enforcement, compromise or settlement of the
Obligations or any claim under this Deed of Trust, and for the curing thereof,
or for defending or asserting the rights and claims of Trustee or Beneficiary in
respect thereof, by litigation or otherwise.

Section 5.10 No Beneficiary in Possession. Neither the enforcement of any of the
remedies under this Article V, the assignment of the Rents and Leases under
Article VI, the security interests under Article VII, nor any other remedies
afforded to Beneficiary under any applicable Loan Document, at law or in equity
shall cause Beneficiary or any other Secured

 

22



--------------------------------------------------------------------------------

Party to be deemed or construed to be a mortgagee in possession of the Mortgaged
Property, to obligate Beneficiary or any other Secured Party to lease the
Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.

ARTICLE VI

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. Subject to the provisions of NRS Chapter 107A, in
furtherance of and in addition to the assignment made by Grantor in Section 2.1
of this Deed of Trust, Grantor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Beneficiary all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Grantor shall have
a revocable license from Beneficiary to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall, at the election of Beneficiary,
expire and terminate, upon written notice to Grantor by Beneficiary.

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that Beneficiary
has taken all actions necessary to obtain, and that upon recordation of this
Deed of Trust Beneficiary shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases. Grantor
acknowledges and agrees that upon recordation of this Deed of Trust
Beneficiary’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Grantor and to the extent permitted under applicable
law, all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
“Bankruptcy Code”), without the necessity of commencing a foreclosure action
with respect to this Deed of Trust, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor and Beneficiary agree that
(a) this Deed of Trust shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Deed of Trust extends to property of Grantor acquired before the commencement of
a case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records. To this end, Grantor grants to Beneficiary a
first priority security interest in the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards, Records and all other Mortgaged Property which is personal
property to secure the payment and performance of the Obligations, and agrees
that Beneficiary shall have all the rights and remedies of a secured party under
the UCC with respect to such property. Any notice of sale, disposition or other
intended action by Beneficiary with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records sent to Grantor at least ten (10) days prior to
any action under the UCC shall constitute reasonable notice to Grantor. In the
event of any conflict or inconsistency whatsoever between the terms of this Deed
of Trust and the terms of the Collateral Agreement with respect to the
collateral covered both therein and herein, including, but not limited to, with
respect to whether any such Mortgaged Property is to be subject to a security
interest or the use, maintenance or transfer of any such Mortgaged Property, the
Collateral Agreement shall control, govern, and prevail, to the extent of any
such conflict or inconsistency. For the avoidance of doubt, no personal property
of Grantor that does not constitute “Article 9 Collateral” under and as defined
in the Collateral Agreement shall be subject to any security interest of
Beneficiary or any Secured Party or constitute collateral hereunder.

Section 7.2 Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance reasonably satisfactory to Beneficiary, as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect and preserve Beneficiary’s security interest hereunder. Grantor hereby
irrevocably authorizes Beneficiary to cause financing statements (and amendments
thereto and continuations thereof) and any such documents, instruments and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Grantor represents and warrants to Beneficiary that Grantor’s jurisdiction of
organization is the State of Delaware.

Section 7.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Deed of Trust shall comply with the requirements of the
UCC for a deed of trust instrument to be filed as a financing statement. Grantor
is the “Debtor” and its name and mailing address are set forth in the preamble
of this Deed of Trust immediately preceding Article 1. Beneficiary is the
“Secured Party” and its name and mailing address from which information
concerning the security interest granted herein may be obtained are also set
forth in the preamble of this Deed of Trust immediately preceding Article I. A
statement describing the portion of the Mortgaged Property comprising the
fixtures hereby secured is set forth in the definition of “Mortgaged Property”
in

 

24



--------------------------------------------------------------------------------

Section 1.1 of this Deed of Trust. Grantor represents and warrants to
Beneficiary that Grantor is the record owner of the Mortgaged Property.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.

Section 8.2 Covenants Running with the Land. All grants, covenants, terms,
provisions and conditions contained in this Deed of Trust are intended by
Grantor, Trustee and Beneficiary to be, and shall be construed as, covenants
running with the Land. As used herein, “Grantor” shall refer to the party named
in the first paragraph of this Deed of Trust and to any subsequent owner of all
or any portion of the Mortgaged Property. All persons who may have or acquire an
interest in the Mortgaged Property shall be deemed to have notice of, and be
bound by, the terms of the Credit Agreement and the other applicable Loan
Documents; provided, however, that no such party shall be entitled to any rights
thereunder without the prior written consent of Beneficiary.

Section 8.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Grantor and
in the name of Grantor or otherwise (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Beneficiary reasonably
deems appropriate to protect Beneficiary’s interest, if Grantor shall fail to do
so within ten (10) days after written request by Beneficiary, (b) upon the
issuance of a deed pursuant to the foreclosure of this Deed of Trust or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and Records in favor of the grantee of any such deed and as
may be necessary or desirable for such purpose, (c) to prepare and file or
record financing statements and continuation statements, and to prepare, execute
and file or record applications for registration and like papers necessary to
create, perfect or preserve Beneficiary’s security interests and rights in or to
any of the Mortgaged Property, and (d) after the occurrence and during the
continuance of any Event of Default, to perform any obligation of Grantor
hereunder; provided, however, that (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Obligations and shall bear interest at the highest rate at which interest is
then computed on any portion of the Obligations; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 8.3. Grantor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.

Section 8.4 Successors and Assigns. Whenever in this Deed of Trust Grantor,
Trustee or Beneficiary are referred to, such reference shall be deemed to
include the

 

25



--------------------------------------------------------------------------------

permitted successors and assigns of each of them; and all covenants, promises
and agreements by or on behalf of Grantor that are contained in this Deed of
Trust shall bind its respective permitted successors and assigns and inure to
the benefit of Trustee and Beneficiary and each of their successors and assigns.
Beneficiary hereunder shall at all times be the same person that is the Agent
under the Credit Agreement. Written notice of resignation by the Agent pursuant
to the Credit Agreement shall also constitute notice of resignation as
Beneficiary under this Deed of Trust. Upon the acceptance of any appointment as
the Agent under the Credit Agreement by a successor Agent, that successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Beneficiary and Agent pursuant hereto.
Grantor shall not make or permit to be made a sale, conveyance, lease,
assignment, transfer or other disposition of the Mortgaged Property, except as
expressly permitted by the Credit Agreement. Notwithstanding the foregoing, if
Beneficiary shall have notified Grantor that an Event of Default under clause
(b), (c), (h) or (i) of Section 7.01 of the Credit Agreement shall have occurred
and be continuing, and during the continuance thereof, Grantor shall not sell,
convey, lease, assign, transfer or otherwise dispose of any Mortgaged Property
to the extent requested by Beneficiary (which notice may be given by telephone
if promptly confirmed in writing).

Section 8.5 Waivers; Amendments.

(a) No failure or delay by Beneficiary or any other Secured Party in exercising
any right, power or remedy hereunder or under any other applicable Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The rights, powers
and remedies of Beneficiary and any other Secured Party hereunder and under the
other applicable Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Deed of Trust or consent to any departure by Grantor therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 8.5, and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan or the issuance of a
Letter of Credit shall not be construed as a waiver of any Event of Default,
regardless of whether Beneficiary or any other Secured Party may have had notice
or knowledge of such Event of Default at the time. No notice or demand on any
Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Deed of Trust nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Beneficiary and Grantor (and, if required by law, Trustee) subject
to any consent required in accordance with Section 9.08 of the Credit Agreement.

Section 8.6 WAIVER OF JURY TRIAL. GRANTOR HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH

 

26



--------------------------------------------------------------------------------

THIS DEED OF TRUST OR ANY OTHER APPLICABLE LOAN DOCUMENTS. GRANTOR HERETO
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BENEFICIARY OR ANY OTHER
SECURED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BENEFICIARY OR SUCH
OTHER SECURED PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

Section 8.7 Termination or Release.

(a) The Liens and security interests created by this Deed of Trust shall
automatically terminate and/or be released all without delivery of any
instrument or performance of any act by Trustee or Beneficiary, and all rights
to the Mortgaged Property shall automatically revert to Grantor, as of the date
when all the Obligations (other than contingent or unliquidated obligations or
liabilities not then due) have been paid in full in cash or immediately
available funds and the Lenders have no further commitment to lend under the
Credit Agreement, the Incremental Revolving Facility Credit Exposure has been
reduced to zero and each L/C Issuer has no further obligations to issue Letters
of Credit under the Credit Agreement; provided that, upon payment in full of the
Loan Document Obligations, Trustee and Beneficiary may assume that no
Obligations are outstanding unless otherwise advised by the Borrower.

(b) [Grantor shall automatically be released from its obligations hereunder and
the security interests in the Mortgaged Property of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary or
otherwise ceases to be a Subsidiary Loan Party, all without delivery of any
instrument or performance of any act by Trustee or Beneficiary, and all rights
to the Mortgaged Property shall automatically revert to such Grantor.]1

(c) Upon any sale or other transfer by any Grantor of any of the Mortgaged
Property that is permitted under the Credit Agreement to any person that is not
the Borrower or a Subsidiary Loan Party, or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Mortgaged Property pursuant to Section 9.08 of the Credit Agreement, the
security interest in such Mortgaged Property shall be automatically released,
all without delivery of any instrument or performance of any act by Trustee or
Beneficiary.

(d) In connection with any termination or release pursuant to paragraph (a),
(b), or (c) of this Section 8.7, Beneficiary and/or Trustee (as so required by
applicable law) shall execute and deliver to Grantor, at such Grantor’s expense,
all documents that such Grantor shall reasonably request and reconveyances to
evidence such termination or release (including, without limitation, deed of
trust releases or UCC termination statements), and will duly assign and transfer
to Grantor, such of the Mortgaged Property that may be in the possession of
Trustee or Beneficiary and has not theretofore been sold or otherwise applied or
released pursuant to this Deed of Trust. Any execution and delivery of documents
pursuant to this Section 8.7 shall be without recourse to or warranty by Trustee
and Beneficiary.

 

 

1 

To be included in Deed of Trust granted by Subsidiary Loan Parties.

 

27



--------------------------------------------------------------------------------

Section 8.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Obligations secured hereby, or any agreement between Grantor and
Beneficiary or any rights or remedies of Beneficiary or any other Secured Party.

Section 8.9 Applicable Law. The provisions of this Deed of Trust shall be
governed by and construed under the laws of the state in which the Land is
located.

Section 8.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 8.11 Severability. In the event any one or more of the provisions
contained in this Deed of Trust should be held invalid, illegal or unenforceable
in any respect, such provision shall be enforced to the maximum extent permitted
by law and the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby. Grantor
and Beneficiary shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 8.12 Entire Agreement. This Deed of Trust and the other applicable Loan
Documents embody the entire agreement and understanding between Grantor, Trustee
and Beneficiary relating to the subject matter hereof and thereof and supersede
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof. Accordingly, the applicable Loan Documents
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

Section 8.13 Beneficiary as Agent. Beneficiary has been appointed to act as
Agent by the other Secured Parties pursuant to the Credit Agreement. Beneficiary
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of the
Mortgaged Property) in accordance with the terms of the Credit Agreement and
other applicable Loan Documents and this Deed of Trust. Grantor and all other
persons shall be entitled to rely on releases, waivers, consents, approvals,
notifications and other acts of Beneficiary, without inquiry into the existence
of required consents or approvals of the Secured Parties therefor.

Section 8.14 Recording Documentation to Assure Security. Grantor shall,
forthwith after the execution and delivery hereof and thereafter, from time to
time, cause this Deed of Trust and any financing statement, continuation
statement or similar instrument relating to any of the Mortgaged Property or to
any property intended to be subject to the Lien

 

28



--------------------------------------------------------------------------------

hereof or the security interests created hereby to be filed, registered and
recorded in such manner and in such places as may be required by any present or
future law and shall take such actions as Beneficiary shall reasonably deem
necessary in order to publish notice of and fully to protect the validity and
priority of the Liens, assignment, and security interests purported to be
created upon the Mortgaged Property and the interest and rights of Beneficiary
therein. Grantor shall pay or cause to be paid all taxes and fees incident to
such filing, registration and recording, and all expenses incident to the
preparation, execution and acknowledgment thereof, and of any instrument of
further assurance, and all Federal or state stamp taxes or other taxes, duties
and charges arising out of or in connection with the execution and delivery of
such instruments. In the event Trustee or Beneficiary advances any sums to pay
the amounts set forth in the preceding sentence, such advances shall be secured
by this Deed of Trust.

Section 8.15 Further Acts. Grantor shall, at the sole cost and expense of
Grantor, do, execute, acknowledge and deliver all and every such further acts,
deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignment, transfers, financing statements, continuation statements,
instruments and assurances as Beneficiary or Trustee shall from time to time
reasonably request, which may be necessary in the reasonable judgment of
Beneficiary from time to time to assure, perfect, convey, assign, pledge,
transfer and confirm unto Beneficiary and Trustee, the property and rights
hereby conveyed or assigned or which Grantor may be or may hereafter become
bound to convey or assign to Beneficiary and Trustee or for carrying out the
intention or facilitating the performance of the terms hereof or the filing,
registering or recording hereof. In the event Grantor shall fail after written
demand to execute any instrument or take any action required to be executed or
taken by Grantor under this Section 8.15, Beneficiary or Trustee may execute or
take the same as the attorney-in-fact for Grantor, such power of attorney being
coupled with an interest and is irrevocable. Grantor shall pay or cause to be
paid all taxes and fees incident to such filing, registration and recording, and
all expenses incident to the preparation, execution and acknowledgment thereof,
and of any instrument of further assurance, and all Federal or state stamp taxes
or other taxes, duties and charges arising out of or in connection with the
execution and delivery of such instruments. In the event Beneficiary or Trustee
advances any sums to pay the amounts set forth in the preceding sentence, such
advances shall be secured by this Deed of Trust.

Section 8.16 Additions to Mortgaged Property. All right, title and interest of
Grantor in and to all extensions, amendments, relocations, restakings,
improvements, betterments, renewals, substitutes and replacements of, and all
additions and appurtenances to, the Mortgaged Property hereafter acquired by or
released to Grantor or constructed, assembled or placed by Grantor upon the
Land, and all conversions of the security constituted thereby, immediately upon
such acquisition, release, construction, assembling, placement or conversion, as
the case may be, and in each such case without any further pledge, mortgage,
conveyance, assignment or other act by Grantor, shall become subject to the Lien
and security interest of this Deed of Trust as fully and completely and with the
same effect as though now owned by Grantor and specifically described in the
grant of the Mortgaged Property above, but at any and all times Grantor will
execute and deliver to Beneficiary any and all such further assurances,
mortgages, deeds of trust, conveyances or assignments thereof as Beneficiary may
reasonably require for the purpose of expressly and specifically subjecting the
same to the Lien and security interest of this Deed of Trust.

 

29



--------------------------------------------------------------------------------

Section 8.17 Relationship. The relationship of Beneficiary to Grantor hereunder
is strictly and solely that of creditor and debtor and grantor and beneficiary
and nothing contained in the Credit Agreement, this Deed of Trust or any other
document or instrument now existing and delivered in connection therewith or
otherwise in connection with the Obligations is intended to create, or shall in
any event or under any circumstance be construed as creating a partnership,
joint venture, tenancy-in-common, joint tenancy or other relationship of any
nature whatsoever between Beneficiary and Grantor other than as lender and
borrower and beneficiary and grantor.

Section 8.18 Beneficiary’s Fees and Expenses; Indemnification.

(a) Grantor agrees that Beneficiary shall be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other
applicable Loan Documents, Grantor agrees to indemnify Beneficiary and the other
Indemnitees (as defined in Section 9.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in-house
counsels), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery of this Deed
of Trust or any other applicable Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and other transactions contemplated hereby, (ii) the use of
proceeds of the applicable Loans or the use of any Letter of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
or to the Collateral, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or any Loan
Party; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (for purpose of this proviso only, each of
Beneficiary, and any Secured Party shall be treated as several and separate
Indemnitees, but each of them together with its respective Related Parties,
shall be treated as a single Indemnitee).

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 8.19 shall remain operative and in full force and effect
regardless of the termination of this Deed of Trust or any other applicable Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Deed of Trust or any other applicable Loan Document,
or any investigation made by or on behalf of Beneficiary or any other Secured
Party. All amounts due under this Section 8.18 shall be payable on written
demand therefor.

 

30



--------------------------------------------------------------------------------

Section 8.19 Jurisdiction; Consent to Service of Process.

(a) Grantor hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Deed of Trust, or for recognition or enforcement of any
judgment, and Grantor hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. Grantor agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Deed of Trust
shall affect any right that Beneficiary or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Deed of Trust against
Grantor, the Mortgaged Property, the Collateral, or Grantor’s other properties,
in the courts of any jurisdiction.

(b) Grantor hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Deed of Trust or any other applicable Loan Document
in any New York State or federal court of the United States of America sitting
in New York County, and any appellate court from any thereof. Grantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Grantor irrevocably consents to service of process in the manner provided
for notices in Section 8.1 of this Deed of Trust. Nothing in this Deed of Trust
or any other applicable Loan Document will affect the right of Trustee,
Beneficiary or any other Secured Party to serve process in any other manner
permitted by law.

ARTICLE IX

REGARDING TRUSTEE

Section 9.1 Trustee’s Powers and Liabilities.

Trustee, by acceptance hereof, covenants faithfully to perform and fulfill the
trusts herein created, being liable, however, only for gross negligence, bad
faith or willful misconduct, and hereby waives any statutory fee for any
services rendered by it in accordance with the terms thereof. All authorities,
powers and discretions given in this Deed of Trust to Trustee and/or Beneficiary
may be exercised by either, without the other, with the same effect as if
exercised jointly;

Trustee may resign at any time upon giving thirty (30) days’ notice in writing
to Grantor and to Beneficiary;

Beneficiary may remove Trustee at any time or from time to time and select a
successor trustee. In the event of the death, removal, resignation, refusal to
act, inability to act or

 

31



--------------------------------------------------------------------------------

absence of Trustee from the state in which the Premises are located, or in its
sole discretion for any reason whatsoever. Beneficiary may, upon notice to
Grantor and without specifying the reason therefore and without applying to any
court, select and appoint a successor trustee, and all powers, rights, duties
and authority of the former trustee, as aforesaid, shall thereupon become vested
in such successor. Such substitute trustee shall not be required to give bond
for the faithful performance of his duties unless required by Beneficiary. Such
substitute trustee shall be appointed by written instrument duly recorded in the
county where the Land is located. Grantor hereby ratifies and confirms any and
all acts that the herein named Trustee, or his successor or successors in this
trust, shall do lawfully by virtue hereof. Grantor hereby agrees, on behalf of
itself and its heirs, executors, administrators and assigns, that the recitals
contained in any deed or deeds executed in due form by any Trustee or substitute
trustee, acting under the provisions of this instrument, shall be prima facie
evidence of the facts recited, and that it shall not be necessary to prove in
any court, otherwise than by such recitals, the existence of the facts essential
to authorize the execution and delivery of such deed or deeds and the passing of
title thereby;

Trustee shall not be required to see that this Deed of Trust is recorded nor
liable for its validity or its priority as a first deed of trust, or otherwise,
nor shall Trustee be answerable or responsible for performance or observance of
the covenants and agreements imposed upon Grantor or Beneficiary by this Deed of
Trust or any other agreement. Trustee, as well as Beneficiary, shall have
authority in their respective discretion to employ agents and attorneys in the
execution of this trust and to protect the interest of the Beneficiary
hereunder, and to the fullest extent permitted by law they shall be compensated
and all expenses relating to the employment of such agents and/or attorneys,
including expenses of litigation, shall be paid out of the proceeds of the sale
of the Mortgaged Property conveyed hereby should a sale be had, but if no such
sale be had, all sums so paid out shall be recoverable to the fullest extent
permitted by law by all remedies at law or in equity; and

At any time, or from time to time, without liability therefore and with ten
(10) day’s prior written notice to Grantor, upon written request of Beneficiary
and without affecting the effect of this Deed of Trust upon the remainder of the
Mortgaged Property, Trustee may (A) reconvey any part of the Mortgaged Property,
(B) consent in writing to the making of any map or plat thereof, so long as
Grantor has consented thereto, (C) join in granting any easement thereon, so
long as Grantor has consented thereto, or (D) join in any extension agreement or
any agreement subordinating the Lien or charge hereof.

ARTICLE X

LOCAL LAW PROVISIONS

Section 10.1 Local Law Provisions. Notwithstanding anything herein to the
contrary, all rights, remedies and powers provided in this Deed of Trust may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of the Nevada Gaming Laws and all relevant provisions of
this Deed of Trust are intended to be subject to all applicable mandatory
provisions of the Nevada Gaming Laws which may be controlling and to be limited
to the extent necessary so that they will not render this Deed of Trust invalid
or unenforceable, in whole or in part.

 

32



--------------------------------------------------------------------------------

Section 10.2 Waivers. (a) Grantor waives all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to such Grantor by reason of Nevada
law, including, to the extent permitted by law, (i) the benefit of all laws now
existing or that may hereafter be enacted providing for any appraisement before
sale of any portion of the Property; (ii) all rights of redemption, valuation,
appraisement, stay of execution, notice of election to mature or declare due the
whole of the secured indebtedness, and marshaling in the event of foreclosure of
the liens hereby created; (iii) all rights and remedies that Grantor may have or
be able to assert by reason of the laws of the State of Nevada pertaining to the
rights and remedies of sureties; (iv) the right to assert any statute of
limitations as a bar to the enforcement of the lien of this Deed of Trust or to
any action brought to enforce any Obligation secured by this Deed of Trust;
(v) Grantor’s right to deliver notice of termination of the operation of the
Deed of Trust as security for future advances of principal pursuant to NRS §
106.380; and (vi) any rights, legal or equitable, to require marshaling of
assets or to require upon foreclosure sales in a particular order, including,
without limitation, any rights under NRS §§ 100.040 and 100.050. Beneficiary
shall have the right to determine the order in which any or all of the Property
shall be subjected to the remedies provided herein. Beneficiary shall have the
right to determine the order in which any or all portions of the indebtedness
secured hereby are satisfied from the proceeds realized upon the exercise of the
remedies provided herein. Nothing contained herein shall be deemed to be a
waiver of Grantor’s rights under NRS § 40.462.

(b) Grantor waives all rights and defenses affecting enforcement of this Deed of
Trust that Grantor may have because the Obligations are secured by real
property.

(c) Grantor hereby expressly waives diligence, demand, presentment, protest and
notice of every kind and nature whatsoever (unless as otherwise required under
this Deed of Trust) and waives any right to require Beneficiary to enforce any
remedy against any guarantor, endorser or other person whatsoever prior to the
exercise of its rights and remedies hereunder or otherwise. To the extent
permitted by applicable law, Grantor waives any right to require Beneficiary to
(i) proceed or exhaust any collateral security given or held by Beneficiary in
connection with the Obligations or (ii) pursue any other remedy in Beneficiary’s
power whatsoever.

(d) Until all of the Obligations shall have been paid in full, Grantor (i) shall
not have any right of subrogation to any of the rights of Beneficiary against
any guarantor, maker or endorser; (ii) waives any right to enforce any remedy
which Beneficiary or Grantor now has or may hereafter have against any other
guarantor, maker or endorser; (iii) waives any benefit of, and any other right
to participate in, any collateral security for the Obligations or any guaranty
of the obligations now or hereafter held by Beneficiary.

(e) Grantor expressly waives all suretyship defenses that Grantor may have under
Nevada law and the laws of any other state.

Section 10.3 Incorporated Statutory Provisions. The following covenants, Nos. 1,
2 (full replacement value), 3, 4 (default rate under the Credit Agreement), 5,
6, 7 (a reasonable percentage), 8 and 9 of NRS § 107.030 are hereby adopted and
made a part of this Deed of Trust.

 

33



--------------------------------------------------------------------------------

Except for covenants 6, 7 and 8 (the “Controlling Covenants”) the terms of this
Deed of Trust shall control to the extent that there is any inconsistency
between the terms of this this Deed of Trust and the covenants. If there is a
conflict between the terms of this Deed of Trust and the Controlling Covenants,
then the Controlling Covenants shall prevail.

Section 10.4 Additional Event of Default. An Event of Default shall occur if
Grantor or any other “borrower” (as that term is defined in NRS § 106.310, as
amended or recodified from time to time) who may send a notice pursuant to NRS §
106.380(1), as amended or recodified from time to time, with respect to this
Deed of Trust, (i) delivers, sends by mail or otherwise gives, or purports to
deliver, send by mail or otherwise give to Beneficiary: (A) any notice of an
election to terminate the operation of this Deed of Trust as security for any
Obligation, including, without limitation, any obligation to repay any “future
advance” (as defined in NRS § 106.320, as amended or recodified from time to
time) of “principal” (as defined in NRS § 106.345, as amended or recodified from
time to time), or (B) any other notice pursuant to NRS § 106.380(3), as amended
or recodified from time to time, or (ii) records a statement pursuant to NRS §
106.380(3), as amended or recodified from time to time, or (iii) causes this
Deed of Trust, any Obligation, or Beneficiary to be subject to NRS §§
106.380(2), 106.380(3) or 106.400, as amended or recodified from time to time.

Section 10.5 Construction Deed of Trust. This Deed of Trust is a construction
mortgage within the meaning of NRS § 104.9334(8), and secures an obligation
incurred for the construction of improvements on real property. For purposes of
NRS § 104.9334(8) “completion of the construction” shall not be deemed to have
occurred until completion of all work and installation or incorporation of all
materials for which sums secured hereby are disbursed.

Section 10.6 Accord and Satisfaction. Grantor agrees that it shall not submit
any checks to Beneficiary or anyone acting on behalf of Beneficiary in payment
of the Obligations that is marked “Payment in Full” or “Accord and Satisfaction”
or similar wording unless the amount of the check is equal to the total amount
then owing on the Obligations. If Grantor does submit a check to Beneficiary or
its agent marked “Payment in Full” or “Accord and Satisfaction” or similar
wording for a sum less than the total amount then owing on the Obligations,
Beneficiary may accept it in partial payment of the Obligations but will not be
bound by the “Payment in Full” or “Accord and Satisfaction” or similar notation.
COMMUNICATIONS CONCERNING A DISPUTE AS TO AMOUNTS OWING UNDER THE OBLIGATIONS,
INCLUDING ANY CHECKS SUBMITTED TO BENEFICIARY AS FULL SATISFACTION OF THE
OBLIGATIONS, MUST BE SENT TO THE ADDRESS PROVIDED FOR IN THE CREDIT AGREEMENT
FOR THE DELIVERY OF NOTICES TO BENEFICIARY AND NOT TO THE ADDRESS TO WHICH
PAYMENTS ARE TO BE SENT. This paragraph constitutes and is intended to
constitute a “conspicuous statement” as to where communications concerning
disputed debts, including any instrument tendered as full satisfaction of a
debt, are to be sent in accordance with NRS § 104.3311(3)(a)(1).

Section 10.7 Security Intended. Notwithstanding any provision hereof to the
contrary, the parties intend that this document constitute security for the
payment and performance of the Obligations as provided elsewhere herein, and
shall be a “transfer in trust” or “deed of trust” as discussed in NRS Chapter
107. If despite that intention a court of competent jurisdiction shall

 

34



--------------------------------------------------------------------------------

determine that this document does not qualify as a “transfer in trust”, “trust
deed” or “deed of trust” within the meaning and purview of NRS Chapter 107,
then, ab initio, this instrument shall be deemed a real mortgage under NRS
Chapter 106, and shall be enforceable as such, Grantor shall be deemed a
“mortgagor”, Beneficiary shall be deemed a “mortgagee”, Trustee shall have no
capacity but shall be disregarded, all references to the “Trustee” herein shall
be deemed to refer to the “mortgagee” to the extent not inconsistent with
interpreting this instrument as though it were a real mortgage, and as a real
mortgage, Grantor as mortgagor shall be deemed to have conveyed the Mortgaged
Property ab initio to Beneficiary as mortgagee, such conveyance as a security to
be void upon condition that Grantor pay and perform all its Obligations.

Section 10.8 Environmental Provisions. Without limiting any of the remedies
provided in the Loan Documents, Grantor acknowledges and agrees that each of
Sections 3.16, 5.06, 5.09 and 9.05 of the Credit Agreement is an “environmental
provision” as defined in NRS § 40.502 (the “Environmental Provision”) and that
Grantor’s failure to comply with the Environmental Provision following any
applicable notice and opportunity to cure is a breach of an environmental
provision entitling Beneficiary to recover damages for the breach or for the
enforcement of the Environmental Provision. Pursuant to NRS § 40.430(6)(n),
Beneficiary’s action for recovery of damages or enforcement of the Environmental
Provision pursuant to NRS § 40.508 shall not constitute an action within the
meaning of NRS § 40.430(1). All remedies provided for in the Loan Documents are
separate and distinct causes of action that are not abrogated, modified, limited
or otherwise affected by the remedies afforded to Beneficiary by NRS § 40.508.

Section 10.9 Obligations Not Secured. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, this Deed of Trust
shall not secure the obligations of any party arising under any Environmental
Provision or the obligations of any guarantor of any of the Obligations and both
of the foregoing obligations shall survive any foreclosure, trustee’s sale or
any other similar proceeding.

Section 10.10 Conflict. In the event of a conflict between the provisions of
Article 10 and the other provisions of this Deed of Trust, the provisions of
Article 10 shall apply.

[The remainder of this page has been intentionally left blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto caused this instrument to be duly EXECUTED AND DELIVERED by authority
duly given.

 

                    GRANTOR:      

[                         ],

a Delaware limited liability company

   By:   

 

      Name:      

Title:



--------------------------------------------------------------------------------

State of                             

County of                         

This instrument was acknowledged before me on
                                     by                                  as
                                         of
                                        .

 

      (Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRACES

Each of the Liens and other encumbrances excepted as being prior to the Lien
hereof as set forth in Schedule B to that certain Loan Policy of Title
Insurance, Policy Number                          issued by Chicago Title
Insurance Company, with an Effective Date of                     , relating to
the real property described in Exhibit A attached hereto.



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

This Affiliated Lender Assignment and Acceptance (this “Affiliated Lender
Assignment and Acceptance”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit and Swingline Loans included
in such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

   Assignor:                                             

2.      

   Assignee:                                                    [and is an
Affiliate Lender]

3.      

   Borrowers:    Caesars Linq, LLC and Caesars Octavius, LLC

4.      

   Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement.

5.      

   Credit Agreement:    Credit Agreement dated as of [            ], 20[    ],
among Caesars Entertainment Corporation (“CEC”), a Delaware corporation, Caesars
Linq, LLC (the “Linq Borrower”), a Delaware limited liability company, Caesars
Octavius, LLC, a Delaware limited liability company, (the “Octavius Borrower”
and, together with the Linq Borrower, the “Borrowers”), the Lenders and other
parties from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility

   Aggregate
Amount of
Commitment/
Loans      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans1  

Term B Loans

   $         $                %     $         $                %     $         $
               % 

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]     By:  

 

      Name:         Title:   ASSIGNEE   [NAME OF ASSIGNEE]     By:  

 

      Name:         Title:  

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

H-2



--------------------------------------------------------------------------------

Acknowledged:

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

  By:  

 

    Name:     Title:

Consented to:

 

CAESARS LINQ, LLC

  By:  

 

    Name:     Title: Consented to: CAESARS OCTAVIUS, LLC   By:  

 

    Name:     Title:

 

H-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby, and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other person of any of their respective obligations under any Loan Document.

2 Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Affiliated Lender Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement (subject
to the limitations set forth in Section 9.04(i) of the Credit Agreement),
(ii) it satisfies the requirements, if any, specified in the Credit Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is a Foreign Lender, attached to this Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee,
(v) except as previously disclosed in writing to the Administrative Agent and
the Lenders, it does not, as of the date hereof, have any non-public Material
Information (“MNPI”) with respect to any Borrower or its Subsidiaries or their
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive MNPI with respect to any
Borrower or its Subsidiaries or securities) on or prior to the date hereof; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender and, based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

3. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrues to and excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

1



--------------------------------------------------------------------------------

4. General Provisions. This Affiliated Lender Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Acceptance by telecopy or other
electronic delivery shall be effective as delivery of a manually executed
counterpart of this Affiliated Lender Assignment and Affiliated Lender
Acceptance. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F

MASTER DISBURSEMENT AGREEMENT

among

JPMORGAN CHASE BANK, N.A.,

as Disbursement Agent

and

JPMORGAN CHASE BANK, N.A.,

as Agent

and

FULCRUM LLC,

as Construction Consultant

and

CAESARS LINQ, LLC,

as Linq Borrower

and

CAESARS OCTAVIUS, LLC

as Octavius Borrower

dated as of April 25, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.  

  DEFINITIONS AND RULES OF INTERPRETATION      2     

1.1.  

   Definitions      2     

1.2.

   Rules of Interpretation      15   

2.

  APPOINTMENT OF DISBURSEMENT AGENT; ESTABLISHMENT OF ACCOUNTS; RELATED
PROVISIONS      16     

2.1.

   Appointment of the Disbursement Agent      16     

2.2.

   Establishment of Accounts      16     

2.3.

   Acknowledgment of Security Interest; Control      17     

2.4.

   The Borrower’s Rights      18   

3.

  CERTAIN RESPONSIBILITIES OF THE DISBURSEMENT AGENT      18     

3.1.

   Disbursements from the Loan Proceeds Account      18     

3.2.

   Transfer of Funds at the Direction of the Agent      18     

3.3.

   Payment of Compensation      18     

3.4.

   Periodic Review      19     

3.5.

   Special Procedures for Unpaid Contractors      20   

4.

  DISBURSEMENTS      20     

4.1.

   Procedure for Approving Disbursements from the Loan Proceeds Account      20
    

4.2.

   De Minimus Draw Requests      25     

4.3.

   Borrower’s Payment and Reimbursement of Previously Funded Project Costs     
25     

4.4.

   Interest Payments      26     

4.5.

   Final Disbursement      26     

4.6.

   Fundings from CEC      27     

4.7.

   In-Balance Test Certificate      27     

4.8.

   Delivery of Informational Materials Related to Payments of Project Costs from
Company Account      27   

5.

  REPRESENTATIONS AND WARRANTIES      28     

5.1.

   Sufficiency of Interests and Project Documents      28     

5.2.

   Project Budget      28     

5.3.

   Force Majeure      28     

5.4.

   Project Schedule      28     

5.5.

   Plans and Specifications      28   

6.

  COVENANTS      29     

6.1.

   Amendments to Project Budget      29   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    

6.2.  

   Construction Contracts      30     

6.3.

   Final Plans and Specifications; Scope Changes      30     

6.4.

   Notice that the Opening Date has Occurred      31     

6.5.

   Notices      31     

6.6.

   New Permits and Permit Modifications      31     

6.7.

   Project Schedule Amendments      31     

6.8.

   Right to Post Signs; Publicity      31     

6.9.

   Services and Utilities      32     

6.10.

   Disbursement Agent, Agent and Construction Consultant Not Responsible      32
    

6.11.

   Casualty Events      32     

6.12.

   Construction      32   

7.  

  EVENTS OF DEFAULT      33   

8.

  LIMITATION OF LIABILITY      34   

9.

  INDEMNITY      35   

10.

  TERMINATION      35   

11.

  SUBSTITUTION, REMOVAL OR RESIGNATION OF THE DISBURSEMENT AGENT      35     

11.1.

   Procedure      35     

11.2.

   Successor Disbursement Agent by Merger, etc.      36     

11.3.

   Eligibility; Disqualification      36   

12.

  MISCELLANEOUS      36     

12.1.

   Delay and Waiver      36     

12.2.

   Invalidity      37     

12.3.

   No Authority      37     

12.4.

   Assignment      37     

12.5.

   Benefit      37     

12.6.

   Gaming Authorities and Liquor Laws      37     

12.7.

   Posting      38     

12.8.

   Entire Agreement; Amendments      38     

12.9.

   Notices      38     

12.10.

   Counterparts      38     

12.11.

   Right to Consult Counsel      39     

12.12.

   Choice of Law      39   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    

12.13.  

   Designation of Applicable Courts and Jurisdictions      39     

12.14.

   Further Assurances      39     

12.15.

   Reinstatement      39     

12.16.

   WAIVER OF JURY TRIAL      39     

12.17.

   Confidentiality      40     

12.18.

   Transfer of Accounts      40   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF EXHIBITS

 

Exhibit     

A

   Form of Account Control Agreement

B

   Form of Borrower’s Final Completion Certificate

C-1  

   Form of Conditional Waiver and Release Upon Final Payment

C-2

   Form of Unconditional Waiver and Release Upon Final Payment

D

   Form of Construction Consultant’s Final Completion Certificate

E

   Form of Construction Manager’s Final Completion Confirmation Form

F

   Form of Final Plans and Specifications Amendment Certificate

G

   Form of In-Balance Test Certificate

H

   Form of Construction Consultant’s Opening Date Confirmation Form

I

   Closing Date Plans and Specifications

J-1

   Form of Disbursement Request

J-2

   Form of Construction Consultant’s Disbursement Confirmation Form

K

   Form of Borrower’s Substantial Completion Certificate

L-1

   Form of Conditional Waiver and Release Upon Progress Payment

L-2

   Form of Unconditional Waiver and Release Upon Progress Payment

M-1

   Form of Construction Consultant’s Substantial Completion Certificate

M-2  

   Form of Architect’s Substantial Completion Certificate

N

   Form of Project Budget Amendment Confirmation Form

O

   Form of Borrower’s Project Opening Date Certificate

P

   Schedule of Project Cash Flows



--------------------------------------------------------------------------------

MASTER DISBURSEMENT AGREEMENT

This MASTER DISBURSEMENT AGREEMENT (as amended, supplemented, restated or
otherwise modified from time to time, this “Agreement”) is dated as of April 25,
2011 by and among JPMorgan Chase Bank, N.A., as disbursement agent (together
with any successor disbursement agent permitted hereunder, the “Disbursement
Agent”), JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent
under the Credit Agreement (together with any successor Administrative Agent or
Collateral Agent permitted thereunder, collectively, the “Agent”), Fulcrum LLC,
as construction consultant (“Construction Consultant”), Caesars Linq, LLC, a
Delaware limited liability company (the “Linq Borrower”) and Caesars Octavius,
LLC, a Delaware limited liability company (the “Octavius Borrower”, together
with the Linq Borrower, the “Borrowers”). Capitalized terms used herein have the
meanings specified in Section 1 or, if not defined therein, the meanings
specified in the Credit Agreement (defined below).

RECITALS

A. Project. The Linq Borrower desires to design, develop, construct, install,
equip, finance, own, operate, maintain and lease Project Linq and the Octavius
Borrower desires to design, develop, construct, install, equip, finance, own,
operate, maintain and lease Project Octavius (collectively, the “Development”).

B. Credit Facility. Concurrently herewith, the Lenders under that certain Credit
Agreement (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”), dated as of the date hereof, by and among the
Borrowers, the Agent, the financial institutions from time to time party thereto
in the capacity of Lenders and the other agents and arrangers party thereto are
providing Commitments to extend a first priority term loan to the Borrowers, in
an aggregate principal amount of $450,000,000 (“Term Facility”). The proceeds of
the loans extended under the Term Facility will be used (a) to pay Project Costs
and debt service, (b) after both the Commencement of Operations of the
Development and the Final Completion Date of both Projects shall have occurred,
to fund any additional working capital requirements and other general corporate
purposes not included in Project Costs, including debt service and (c) to pay
fees and expenses incurred in connection with the Term Facility and the
transactions related thereto (collectively, the “Permitted Fund Uses”).

C. Deposits. Concurrently herewith, the entire amount of the Term Facility will
be borrowed by Borrower, of which $52,031,250 will be deposited in the Interest
Reserve Account for application pursuant to the terms hereof and the remaining
amount, after payment of fees and expenses incurred in connection therewith, in
an amount equal to $397,968,750, will be deposited into the Loan Proceeds
Account. From time to time CEC will contribute, or cause to be contributed, the
Cash Contributions to the Borrowers as provided for in the Credit Agreement and
the Borrowers will deposit such amounts at the times and on the terms provided
herein into the Company Account. Such amounts will be disbursed for Permitted
Fund Uses. All cash and other Permitted Investments maintained in the Loan
Proceeds Account, the Interest Reserve Account, the Construction Disbursement
Accounts, the Draw Accounts and the Company Account are owned beneficially by
the Borrowers, subject to the security interests created therein by the
Collateral Agreement in favor of the Agent for the benefit of the Secured
Parties and subject to the terms and conditions of this Agreement and the
Account Control Agreements.



--------------------------------------------------------------------------------

D. Purpose. The parties have entered into this Agreement in order to set forth
(i) the conditions upon which, and the manner in which, funds will be deposited
in, transferred among and disbursed from the Accounts, and (ii) certain
representations, warranties and covenants of the Borrowers.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions and Rules of Interpretation.

1.1. Definitions. The terms identified below in this Section 1 shall have the
meanings herein specified:

“Account Control Agreement” means each of those certain Account Control
Agreements, substantially in the form of Exhibit A, dated as of the date hereof,
between any securities intermediary or depositary bank that may be party thereto
from time to time and the Borrowers or the Agent, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time or
replaced from time to time in which case such Account Control Agreement may give
effect to the customary provisions required by the replacement deposit bank or
securities intermediary.

“Accounts” means the Company Account, the Loan Proceeds Account, the Interest
Reserve Account, the Construction Disbursement Accounts, the Draw Accounts, the
Post-Completion Reserve Account, and any other accounts or sub-accounts
established from time to time with respect thereto.

“Agency Fee Letter” means that certain fee letter, dated as of the date hereof,
by and among the Borrowers, the Agent and the Disbursement Agent.

“Agent” has the meaning given in the preamble.

“Agreement” has the meaning given in the preamble.

“Anticipated Investment Income” means, at any time, with respect to an Account,
the amount of investment income which the Borrowers reasonably determine will
accrue on the funds in each such Account through the Scheduled Completion Dates
of both Projects (and components thereto), taking into account the current and
future anticipated rates of return on investments in each such account permitted
under the Loan Documents, the anticipated times and amounts of draws from each
such account for the payment of Project Costs for both Projects and the nature
and tenor of the investments in which such funds are permitted to be invested.

“Applicable Courts” has the meaning given in Section 12.13.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Permits” means all Permits that are required for the performance of
the design, construction and operation of a Project.

“Architect” means the architect of record with respect to an applicable
component of a Project, together with its successors and permitted assigns. If
there is no architect of record with respect to an applicable component of a
Project or if such architect of record is not then actively involved in the
Project, then the applicable design-build Contractor or the Construction Manager
(but, with respect to Project Linq, only so long as the Construction Manager is
not a Borrower or CEC or one of its subsidiaries acting on its behalf) of such
applicable component of a Project, together with its successor and permitted
assigns may perform the duties and act in the capacity as Architect hereunder
with respect to such component.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Borrowers” has the meaning given in the preamble.

“Company Account” means account number [Redacted] in the name of Octavius
Borrower established as of the date hereof at JPMorgan Chase Bank, N.A. or such
account in replacement or substitution thereof.

“Company Allocation” shall mean at any time 100% minus the Loan Proceeds
Allocation.

“Construction Consultant” has the meaning given in the preamble.

“Construction Contracts” means collectively, the contracts entered into from
time to time between a Borrower (or any Construction Manager on behalf of a
Borrower) and any Contractor in connection with the design, engineering,
installation and construction of a Project or the supply of materials, fixtures,
equipment or services in connection with the construction of a Project.

“Construction Disbursement Account” in the case of Project Linq, means account
number [Redacted] in the name of Linq Borrower established as of the date hereof
at JPMorgan Chase Bank, N.A. or such account in replacement or substitution
thereof, and in the case of Project Octavius, means account number [Redacted] in
the name of Octavius Borrower established as of the date hereof at JPMorgan
Chase Bank, N.A. or such account in replacement or substitution thereof.

“Construction Manager” means a construction or development company retained by
the applicable Borrower to act as construction manager in connection with either
or both Projects, or components of a Project, together with its successors and
permitted assigns. If a construction manager has not been retained by the
applicable Borrower with respect to any Project or any component of a Project at
any time, the applicable Borrower (or CEC or one of its subsidiaries acting on
its behalf) may perform the duties and act in the capacity of the Construction
Manager hereunder.

 

- 3 -



--------------------------------------------------------------------------------

“Contractor” means any architects, consultants, designers, contractors,
subcontractors, suppliers or other Persons engaged by a Borrower or any
Construction Manager on behalf of a Borrower in connection with the design,
engineering, installation and construction of a Project.

“Credit Agreement” has the meaning given in the recitals.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Deferred Subcontractor Waivers” means the Borrowers’ right to defer, in
connection with a Disbursement, the delivery date of Lien releases and waivers
from subcontractors covering work under such Disbursement to the time of and as
a condition to the following Disbursement, but not in any event more than 60
days, so long as the applicable general contractor has delivered its Lien
release and waiver with respect to the Disbursement covering such work and the
Title Company has insured the Lenders against any such Liens based on the
delivery of reasonably satisfactory undertakings from such general contractor.

“Delivery Date” shall mean the first date of delivery of any Project Budget, any
Project Schedule or any Plans and Specifications with respect to a Project
delivered hereunder, as applicable.

“De Minimus Adjustment” means an amendment to a Project Budget that complies
with the requirements of Section 6.1.1 that does not amend any Line Item in such
Project Budget by an amount of more than $5,000,000 or cause the aggregate
amount of amendments to such Project Budget made without the recommendation for
approval of the Construction Consultant pursuant to Section 6.1 to exceed
$5,000,000.

“De Minimus Invoice Amount” means, with respect to any invoice for payment from
a Contractor, an amount equal to or less than $100,000.

“De Minimus Draw” has the meaning given in Section 4.2.

“De Minimus Draw Request” has the meaning given in Section 4.2.

“De Minimus Scope Change” means any Scope Change to a Project or a component of
a Project which (i) individually does not increase or decrease the amount of
Project Costs projected for such Project by more than $5,000,000 and (ii) in the
aggregate with all prior De Minimus Scope Changes for such Project made without
the information and submittals requested pursuant to Section 6.3 does not
increase or decrease the amount of Project Costs in the applicable Project
Budget by more than $5,000,000.

“Disbursement” means a transfer of funds from the Loan Proceeds Account to the
applicable Construction Disbursement Account or the applicable Draw Account in
accordance with Section 4.1 or Section 4.2, as applicable.

“Disbursement Agent” has the meaning given in the preamble.

 

- 4 -



--------------------------------------------------------------------------------

“Disbursement Request” has the meaning given in Section 4.1.1(a).

“Disbursement Request Date” shall mean each date the Borrower requests a
Disbursement be made pursuant to a Disbursement Request.

“Disputed Amounts” with respect to a Project, means amounts for work, services,
materials, fixtures or equipment for which a Borrower has in good faith provided
a written notice to withhold payment pursuant to N.R.S. 624.609 and other
applicable provisions of Nevada’s Prompt Pay Act or contested through other
appropriate proceedings (in any event, so long as no foreclosure proceedings
have been commenced with respect thereto or if commenced, such proceedings are
stayed during the pendency of such contest); provided, that (i) adequate
reserves with respect to such obligations contested in good faith are maintained
on the books of the applicable Borrower to the extent required by GAAP, and
(ii) if at the time of initial contest the aggregate amount of all disputed
claims then being contested with respect to such Project exceeds $10,000,000,
then upon notice from Disbursement Agent, the applicable Borrower shall either,
at such Borrower’s discretion with respect to each then disputed claim
applicable to such Project that individually exceeds $2,000,000: (a) obtain and
post a surety bond for such disputed claim as provided for under N.R.S. 108.2413
which is effective to discharge the claimant’s lien rights or notice of lien in
accordance with N.R.S. 108.2415 to 108.2425, inclusive, or (b) the Reserved
Amount applicable to such disputed claim shall be reserved and set aside in the
Loan Proceeds Account pending resolution of such contest and any excess of such
Reserved Amount over the amount originally allocated for such work, services,
materials, fixtures or equipment in the Project Budget shall be excluded from
the calculations of Project Funds for purposes of the In-Balance Test with
respect to a Project, to the extent not already provided for in such Project
Budget.

“Draw Account” in the case of Project Linq, means account number [Redacted] in
the name of Linq Borrower established as of the date hereof at JPMorgan Chase
Bank, N.A. or such account in replacement or substitution thereof, and in the
case of Project Octavius, means account number [Redacted] in the name of
Octavius Borrower established as of the date hereof at JPMorgan Chase Bank, N.A.
or such account in replacement or substitution thereof.

“Event of Default” has the meaning given in Section 7.

“Final Completion Date” means the first date on which each of the following
conditions has been satisfied with respect to a Project:

(a) the Substantial Completion Date with respect to such Project shall have
occurred;

(b) such Project shall have received a temporary certificate of occupancy from
the applicable Governmental Authority;

(c) the applicable Borrower shall deliver to the Disbursement Agent an Officers’
Certificate in the form of Exhibit B to the effect that (i) all amounts required
to be paid to Contractors have been paid (including any Punchlist Completion
Amounts and Retainage Amounts, but excluding any Disputed Amounts with respect
to which the applicable Reserved Amounts have been deposited into the
Post-Completion Reserve Account and shall continue to be held therein as
collateral for the Obligations pending final resolution of such Disputed
Amounts), and (ii) the applicable Borrower (or Construction Manager) has
received final Lien releases and waivers from each Contractor substantially in
the forms of Exhibits C-1 and C-2, as applicable, other than with respect to
Liens covered by such Reserved Amounts deposited in the Post-Completion Reserve
Account;

 

- 5 -



--------------------------------------------------------------------------------

(d) the Disbursement Agent shall have received a confirmation form of the
Construction Consultant substantially in the form of Exhibit D and a certificate
of the Construction Manager substantially in the form of Exhibit E, confirming
the factual certification described in clause (c) above;

(e) the Disbursement Agent and the Construction Consultant shall have received
“as-built” Plans and Specifications in CAD format showing the final
specifications of all improvements comprising such Project;

(f) the Title Company shall have delivered to the Agent, the Disbursement Agent
and the Construction Consultant an updated title search identifying all Liens of
record through a date not more than 30 days prior to the Final Completion Date
confirming that there are no intervening Liens or encumbrances other than
Permitted Liens and Liens covered by Reserved Amounts held in the
Post-Completion Reserve Account;

(g) the Disbursement Agent shall have received certificates of insurance in
customary form, demonstrating compliance in all material respects with the
insurance requirements for such Project applicable after completion of
construction as specified in Section 5.02 of the Credit Agreement; and

(h) the applicable Borrower shall deliver to Disbursement Agent evidence
reasonably satisfactory to Disbursement Agent that the applicable Borrower
recorded and delivered a notice of completion in accordance with N.R.S. 108.228.

“Final Plans and Specifications” means, with respect to any particular work or
improvement that constitutes a portion or component of a Project, the Plans and
Specifications for such work or improvement to the extent such Plans and
Specifications:

(a) have received all approvals, waivers or variances from all Governmental
Authorities required to approve such Plans and Specifications that are necessary
to commence construction of such work or improvements, if any;

(b) contain sufficient specificity to permit the completion of such work or
improvement; and

(c) are signed by the Architect for such Project.

provided, however, that the Final Plans and Specifications may be modified from
time to time in accordance with the terms hereof.

“Final Plans and Specifications Amendment Certificate” means, with respect to a
Project, an Officers’ Certificate from the applicable Borrower in the form
attached hereto as Exhibit F, together with the Construction Manager’s
certificate, Construction Consultant’s confirmation form, and Architect’s
certificate as provided in Exhibits 1, 2 and 3 of Exhibit F.

 

- 6 -



--------------------------------------------------------------------------------

“Force Majeure Event” means any of the following events that causes a delay in
the construction of a Project and is outside the applicable Borrower’s
reasonable control: (a) an act of God (including, without limitation, a tornado,
flood, earthquake, hurricane, etc.); (b) fires or other casualties; (c) strikes,
lockouts or other labor disturbances; (d) acts of war, riots, insurrections,
civil commotions, acts of terrorism or similar acts of destruction;
(e) Requirements of Law enacted after the Delivery Date of the Project Schedule
for such Project; (f) orders or judgments; or (g) embargoes, shortages or
unavailability of materials, supplies, labor, equipment and systems that first
arise after the Delivery Date of the Project Schedule for such Project.

“Governmental Action” means any consent, approval, recording, qualification,
waiver or authorization of any Governmental Authority.

“Hard Costs” means, with respect to a Project, Project Costs incurred after the
date hereof in accordance with the Project Budget for such Project (as in effect
from time to time) under (i) the following Line Items:

(a) Construction Improvements

(b) Infrastructure Improvements

(c) General Conditions/Fees

(d) Project Contingency, and

(ii) any other line item categories set forth in the Project Budget for such
Project (as in effect from time to time) designated as “Hard Costs.”

“In-Balance Test” shall be satisfied with respect to a Project as of any date of
determination if, as of such date, the portion of the Project Funds then
allocable to such Project equal or exceed the aggregate Remaining Costs for such
Project, as set forth in an In-Balance Test Certificate calculated as of such
date.

“In-Balance Test Certificate” shall mean a certificate of a Responsible Officer
of a Borrower in substantially the form of Exhibit G, setting forth the
calculation of the aggregate Project Funds, and showing the Borrowers’
then-current allocation of such Project Funds between the Projects, and the
aggregate Remaining Costs for the Projects, and showing the Borrowers’
then-current allocation of such Remaining Costs between the Projects in
accordance with the then-current Project Budgets, as determined by the Borrower
in good faith as of the date of such certificate.

“Interest Reserve Account” means account number [Redacted], in the name of the
Agent for the benefit of the Borrowers, established at JPMorgan Chase Bank, N.A.
or such account in replacement or substitution thereof.

 

- 7 -



--------------------------------------------------------------------------------

“Lease Bridge Payment” has the meaning given in the definition of Project Cash
Flows.

“Line Item” means (i) with respect to a Project Budget (as in effect from time
to time) each of the following line item categories of such Project Budget:

(a) Construction Improvements (both on-site and off-site)

(b) Infrastructure Improvements

(c) General Conditions/Fees

(d) Project Contingency

(e) Permits and Fees

(f) Furniture, Fixtures & Equipment

(g) Gaming

(h) Operation/Equipment Costs

(i) Systems Costs

(j) General Requirements

(k) Design

(l) Capitalized Construction Labor

(m) Working Capital

(n) Land (to the extent not included in the Contributed Assets)

(o) Real Estate Taxes and Capitalized Legal Costs

(p) Pre-Opening Expenses

(q) Interest payable prior to the applicable Scheduled Completion Date

(r) Roadway, if applicable

(s) Tenant Allowances

(t) Leasing Commissions, and

(ii) any other line item categories set forth in such Project Budget (as in
effect from time to time), provided that the Line Items in the applicable
Project Budget shall be sufficient to construct the Minimum Opening Day
Facilities for such Project.

“Linq Borrower” has the meaning given in the preamble.

 

- 8 -



--------------------------------------------------------------------------------

“Loan Proceeds Account” means account number [Redacted], in the name of the
Agent for the benefit of the Borrowers, established at JPMorgan Chase Bank,
N.A., or such account in replacement or substitution thereof.

“Loan Proceeds Allocation” shall mean at any time the percentage obtained by
dividing (i) the amount of Project Costs paid from Disbursements from the Loan
Proceeds Account prior to such time by (ii) the sum of the total amount of
Project Costs paid prior to such time and $350,000,000.

“Minimum Opening Day Facilities” means, (i) in the case of Project Linq, (a) a
mixed retail and entertainment development corridor referred to as the “RDE”,
with at least 160,000 overall square feet of available space for leasing,
consisting of multiple program components such as bars, restaurants, clubs and
retail outlets, (b) a remodeled gaming space consisting primarily of the
existing O’Sheas Casino gaming space, and (c) the Wheel Component, and (ii) in
the case of Project Octavius, a 22 story, first class hotel tower containing at
least 600 guest rooms and suites and 4 luxury villas.

“Nevada’s Prompt Pay Act” means N.R.S. Sections 624.606 to 624.630, inclusive,
as the same may be amended from time to time.

“N.R.S.” means the Nevada Revised Statutes as in effect from time to time.

“Octavius Borrower” has the meaning given in the preamble.

“Opening Date” means, with respect to a Project, the first date on which each of
the following has occurred:

(a) all material Applicable Permits with respect to the operation of such
Project have been issued and are in full force and effect;

(b) the Borrower (or Construction Manager) has received Lien releases and
waivers from each Contractor substantially in the forms of Exhibits C-1, C-2,
L-1 and L-2, as applicable, covering all work on the Project through the
Disbursement Request Date immediately prior to the Opening Date, other than
Liens related to Permitted Amounts and Deferred Subcontractor Waivers;

(c) the Construction Consultant has delivered a confirmation form to the
Disbursement Agent, substantially in the form attached as Exhibit H, confirming
that such Project is generally complete in all material respects in accordance
with the Final Plans and Specifications;

(d) such Project is open to the public and operating and has at least the
Minimum Opening Day Facilities open and operating;

(e) the term of the Lease Agreement applicable to such Project shall have
commenced, all rent due and payable under such Lease Agreement prior to such
Opening Date has been paid in full and no event of default under such Lease
Agreement has occurred and is then continuing;

(f) such Project is operating in accordance with applicable law in all material
respects.

 

- 9 -



--------------------------------------------------------------------------------

“Permits” means all permits, entitlements or other discretionary approvals
issued under applicable law required to be obtained at such time.

“Permitted Amounts” means, without duplication, (i) Punchlist Completion
Amounts, (ii) Retainage Amounts, (iii) Disputed Amounts, and (iv) De Minimus
Invoice Amounts.

“Permitted Fund Uses” has the meaning given in Recital B.

“Plans and Specifications” means the then current drawings, plans and
specifications for a Project or a portion or component thereof prepared by a
Borrower, the Architects or the Construction Manager and made available to the
Construction Consultant at the location set forth on Exhibit I or such other
location as otherwise agreed upon by the Borrower and the Construction
Consultant, which Plans and Specifications will provide for at least the Minimum
Opening Day Facilities for the applicable Project.

“Platform” has the meaning given in Section 12.7.

“Post-Completion Reserve Account” means an additional Account or Accounts which
may be established on the Final Completion Date for a Project, if needed, to
hold all Reserved Amounts related to Disputed Amounts that remain unresolved on
such date with respect to such Project, which account shall be in the name of
the applicable Borrower established at JPMorgan Chase Bank, N.A. or such account
in replacement or substitution thereof.

“Posted Documents” has the meaning given in Section 12.7.

“Project” means Project Linq or Project Octavius, as applicable.

“Project Budget” means the Project Linq Budget or the Project Octavius Budget,
as the context may require.

“Project Budget Amendment Certificate” has the meaning given in Section 6.1.3.

“Project Cash Flows” means, as of any date for purposes of determining remaining
Project Funds, the amount of funds identified on the schedule attached hereto as
Exhibit P in the initial aggregate amount of $73,000,000, which are expected to
come from rent payments under the Lease Agreements; provided that, if any such
payment is not made under the applicable Lease Agreement at the time scheduled
therefor as set forth on Exhibit P and at such time the In-Balance Test would
not be satisfied such that the conditions to Disbursements would not be
satisfied as a result of such failure to make such payment, or to the extent
there are insufficient funds on deposit in the Accounts available to make a
scheduled Disbursement, such payment shall be made at such time as scheduled (in
an amount equal to the lesser of the amount scheduled and the amount required to
satisfy the In-Balance Test or fund the Disbursement, as the case may be) to the
extent that the conditions to Disbursement would be satisfied after giving
effect to such payment (any such payment made pursuant to this proviso, a “Lease
Bridge Payment”); provided further, that from and after the date payments are
being made under the Lease Agreements in accordance with the schedule, the
Borrowers may make Restricted Payments in an aggregate amount not to exceed the
amount of Lease Bridge Payments previously made to the extent such Restricted
Payment would not cause the In-Balance Test to fail to be satisfied.

 

- 10 -



--------------------------------------------------------------------------------

“Project Costs” means all cash costs incurred or to be incurred in connection
with the financing (excluding fees and expenses payable in connection with the
Credit Agreement and other non-cash costs or items not required to be paid in
cash prior to the date on which the Final Completion Date of both Projects is
then projected to occur), design, development, permitting, site preparation,
construction (including off-site work), repair, equipping (including fixtures),
licensing, leasing and opening of the Projects.

“Project Documents” means the Construction Contracts, and each other agreement
entered into relating to the development, construction, maintenance or operation
of a Project (other than the Loan Documents).

“Project Funds” mean, at any given time, the sum (without duplication) of
(a) the aggregate amounts on deposit in the Accounts, (b) the remaining amount
of Cash Contributions to be made pursuant to Article VI(A)(b) of the Credit
Agreement and Section 4.6 hereof not previously deposited into the Company
Account, (c) the remaining Project Cash Flows identified on the schedule
attached as Exhibit P with respect to the period of time after the applicable
date of determination of “Project Funds” that have not previously been deposited
into the Company Account, (d) the Anticipated Investment Income from and after
such date as set forth in a calculation provided to Disbursement Agent in the
format set forth in Attachment 1 to Exhibit G, (e) the aggregate amount of cash
and cash equivalents of the Borrowers and the Loan Parties (other than on
deposit in the Accounts), which amount shall be as set forth in a certificate of
a Responsible Officer of the applicable Borrower delivered to the Disbursement
Agent, (f) the amount available in respect of the Completion Guarantee for the
applicable Project, (g) that portion of the Guaranteed Interest Obligations
equal to the difference between projected interest expense as set forth in the
applicable Project Budget and the balance of the Interest Reserve Account
allocated for such Project, and (h) the amount of any lending commitments
available (including under the Credit Agreement) to the Borrowers (if any), as
set forth in a certificate of a Responsible Officer of the applicable Borrower
delivered to the Disbursement Agent. Disbursement Agent shall have the right to
rely on the information provided in any of the certificates referred to in the
definition of Project Funds without investigation into the accuracy of such
certifications.

“Project Linq Budget” means the project budget for Project Linq delivered to the
Administrative Agent pursuant to Section 4.03(d) of the Credit Agreement, as
amended from time to time in accordance with the terms of this Agreement.

“Project Linq Scheduled Completion Date” means October 31, 2013, as the same may
from time to time be modified pursuant to Section 6.7.

“Project Octavius Budget” means the project budget for Project Octavius
delivered to the Administrative Agent pursuant to Section 4.04(d) of the Credit
Agreement, as amended from time to time in accordance with the terms of this
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

“Project Octavius Scheduled Completion Date” means October 31, 2012, as the same
may from time to time be modified pursuant to Section 6.7.

“Project Schedule” means each of the schedules for construction and completion
of Project Linq or Project Octavius delivered to the Administrative Agent
pursuant to Section 4.03(c) and Section 4.04(c) of the Credit Agreement, as
amended from time to time in accordance with the terms of this Agreement, as the
context may require.

“Punchlist Completion Amount” means, with respect to a Project, from time to
time from and after the Substantial Completion Date of such Project, the
estimated cost to complete all remaining Punchlist Items (certified by the
applicable Borrower and reasonably confirmed by the Construction Consultant with
respect to each Disbursement from and after the Substantial Completion Date in
their respective certificates or confirmation form substantially in the form of
Exhibit J-1 and Exhibit J-2).

“Punchlist Items” means, with respect to a Project, minor or insubstantial
details of construction or mechanical adjustment, the non-completion of which,
when all such items are taken together, will not interfere in any material
respect with the use or occupancy of such Project for its intended purposes or
the ability of the owner or lessee, as applicable, of any portion of such
Project (or any tenant thereof) to perform work that is necessary to prepare
such portion of such Project for such use or occupancy.

“Qualified Bank” means (a) a banking corporation or association organized and
doing business under the laws of the United States of America or of any State,
(b) is authorized under such laws to exercise banking powers, (c) has a combined
capital and surplus of at least $500,000,000 as of the Closing Date and (d) is
subject to supervision or examination by federal or state authorities.

“Quarterly Date” means the last Business Day of each March, June, September and
December from the date hereof until the Final Completion Date.

“Realized Savings” means, as of any date, with respect to any Line Item in a
Project Budget, the excess of (i) the Remaining Budgeted Amount for such Line
Item over (ii) the Remaining Costs with respect to such Line Item; provided,
however, that Realized Savings for any Line Item shall be deemed to be zero
unless and until the Borrower has delivered an executed Project Budget Amendment
Certificate (together with all exhibits thereto) which includes such Realized
Savings and such certificate is reasonably satisfactory to the Construction
Consultant and Disbursement Agent (except that any savings achieved by De
Minimus Adjustments shall be included so long as Borrower has given the
Construction Consultant written notice thereof) ; provided, further, that no
Realized Savings shall be obtainable with respect to the “Project Contingency”
Line Item in a Project Budget; provided, still further, that the Realized
Savings for any Line Item pertaining to amounts payable pursuant to a guaranteed
maximum price contract shall be deemed to be zero, except to the extent such
contract has been amended to reduce the guaranteed maximum price thereunder.

 

- 12 -



--------------------------------------------------------------------------------

“Remaining Budgeted Amount” for any Line Item on a Project Budget means the
Total Budgeted Amount for such Line Item in the Project Budget less the amount
previously spent with respect to such Line Item.

“Remaining Costs” means, with respect to a Project, at any date of determination
and with respect to any Line Item in the Project Budget for such Project (other
than the “Project Contingency” Line Item in the Project Budget) the amount of
Project Costs the applicable Borrower reasonably expects to expend after such
date of determination to complete the tasks set forth in such Line Item as
certified by the Borrower; provided, that, prior to the first Delivery Date of
the Project Budget with respect to a Project, the Remaining Costs with respect
to such Project shall be the amounts estimated therefor in good faith by the
Borrowers from time to time to be applicable to such Project prior to such
Delivery Date (and the term “Project Budget” as used herein shall be as
construed accordingly).

“Required Contingency” means, at any time, with respect to a Project, a minimum
amount required to be maintained with respect to the “Project Contingency” Line
Item in the Project Budget for such Project, which shall be the original amount
of such Line Item less (a) 20% of the original amount of such Line Item, and
less (b) an additional percentage of such original amount of the Project
Contingency Line Item corresponding to the percentage of the applicable Project
that has been completed prior to such time.

“Requirements of Law” means, as to any person, the organizational documents of
such person if not a natural person, any law, treaty, order, rule or regulation
or binding, non-appealable determination of an arbitrator or a court or other
Governmental Authority, including, without limitation, zoning and subdivision
ordinances, building codes, Applicable Permits, Environmental Laws, Gaming Laws
and Liquor Laws, in each case applicable to or binding upon such person or any
of its Real Property or to which such person or any of its Real Property is
subject.

“Reserved Amount” means, with respect to a Project, as of any date of
determination, as applicable: (a) 150% of the Punchlist Completion Amount for
uncompleted Punchlist Items, or (b) 150% of the aggregate of all Disputed
Amounts.

“Retainage Amounts” means, at any given time, amounts that have accrued and are
owing under the terms of a Construction Contract for work, materials or services
already provided but which at such time (in accordance with the terms of the
Construction Contract) are being withheld from payment to the Contractor
thereunder until certain subsequent events (e.g., completion benchmarks) have
been achieved.

“Scheduled Completion Date” means the Project Linq Scheduled Completion Date or
the Project Octavius Scheduled Completion Date, as the context may require.

“Scheduled Opening Date” means with respect to Project Linq, July 31, 2013, and
with respect to Project Octavius, July 31, 2012, as the same may from time to
time be modified pursuant to Section 6.7.

 

- 13 -



--------------------------------------------------------------------------------

“Scope Change” means, with respect to a Project, any material change in the
Plans and Specifications which materially alters the nature of such Project or
any other material change to the design, layout, architecture or quality of such
Project from that which is contemplated under the initial Plans and
Specifications with respect to such Project (unless such change is due to or
related to a Requirement of Law); provided that it is acknowledged that any
refinements or embellishments to the Plans and Specifications in a manner which
is not materially inconsistent with such Plans and Specifications shall not be
considered a “Scope Change.”

“Substantial Completion Date” means, with respect to a Project, the first date
on which each of the following conditions has been satisfied:

(a) the Borrower shall have delivered to the Agent (with a copy to the
Construction Consultant):

(i) an Officers’ Certificate in the form of Exhibit K, certifying that:

(A) the Opening Date for such Project has occurred;

(B) all material Applicable Permits with respect to the operation of such
Project in all material respects have been issued and are in full force and
effect;

(C) all amounts required to be paid to Contractors in connection with completing
such Project have been paid, other than Permitted Amounts, so long as the
applicable Reserved Amounts have been reserved in the Accounts, and other than
with respect to Deferred Subcontractor Waivers; and

(D) the Borrower (or Construction Manager) has received Lien releases and
waivers from each Contractor substantially in the forms of Exhibits C-1, C-2,
L-1 and L-2, as applicable, covering all work on such Project through the
Disbursement Request Date immediately prior to the Opening Date, other than with
respect to Permitted Amounts and Deferred Subcontractor Waivers;

(ii) a confirmation form of the Construction Consultant, substantially in the
form of Exhibit M-1, confirming the factual certification described in clause
(i) above; and

(iii) an updated title search identifying all Liens of record through a date not
more than 30 days prior to the Substantial Completion Date confirming that there
are no intervening Liens or encumbrances other than Permitted Liens or with
respect to Permitted Amounts.

(b) the Borrower shall have delivered a list of any remaining Punchlist Items
with respect to such Project to the Disbursement Agent and the Construction
Consultant and such list shall be reasonably satisfactory to the Construction
Consultant as a reasonable final punchlist in all material respects;

 

- 14 -



--------------------------------------------------------------------------------

(c) the Borrower shall have delivered its budgeted costs with respect to
Punchlist Items with respect to such Project to the Disbursement Agent and the
Construction Consultant and such budgeted costs shall not appear to be
unreasonable to the Construction Consultant; and

(d) the Architect shall have delivered a certificate substantially in the form
of Exhibit M-2, confirming that, with respect to the portion of the Project
constructed pursuant to the Plans and Specifications prepared or managed by the
Architect, the construction performed to date is substantially complete in
conformance with the Plans and Specifications of each material portion of the
work reflected in the Final Plans and Specifications with respect to such
Project and each such certificate or notice shall have been accepted by the
Borrower and reviewed by the Construction Consultant in accordance herewith.

“Title Company” means Chicago Title Insurance Company, or such other title
company retained by the Borrowers (and reasonably acceptable to the Agent) to
perform the duties of the Title Company hereunder.

“Total Budgeted Amount” with respect to any Line Item in a Project Budget at any
given time means the total amount of Project Costs budgeted for such Line Item
in such Project Budget at such time.

“Wheel Component” means the component of Project Linq consisting of an
observation wheel of at least 450 feet high containing multiple capsules, with a
maximum overall capacity for the wheel of at least 800 passengers at one time,
including all supports, footings, other infrastructure and easements related
thereto.

1.2. Rules of Interpretation. Captions in this Agreement are for convenience
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement. The singular includes the plural, and the
plural includes the singular. The word “or” is not exclusive. Except as
otherwise defined, accounting terms have the meanings assigned to them by U.S.
GAAP, as in effect on the date hereof, as applied by the accounting entity to
which they refer. The words “include,” “includes” and “including” are not
limiting. A reference in a document to an Article, Section, Exhibit, Schedule,
Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex or
Appendix of such document unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document. In the event of any conflict between the provisions of this
Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices thereto)
and any Exhibit, Schedule, Annex or Appendix hereto, the provisions of this
Agreement shall control. References to any document, instrument or agreement
(x) shall include all exhibits, schedules and other attachments thereto,
(y) shall include all documents, instruments or agreements issued or executed in
replacement thereof, and (z) shall mean such document, instrument or agreement,
or replacement or predecessor thereto, as amended, modified and supplemented
from time to time and in effect at any given time. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in any document shall
refer to such document as a whole and not to any particular provision of such
document. References to “days” shall mean calendar days, unless the term
“Business Days” shall be used. References to a time of day shall mean such time
in New York, New York, unless otherwise specified.

 

- 15 -



--------------------------------------------------------------------------------

2. Appointment of Disbursement Agent; Establishment of Accounts; Related
Provisions.

2.1. Appointment of the Disbursement Agent. The Disbursement Agent is hereby
appointed by the Borrowers and the Agent as disbursement agent hereunder, and
the Disbursement Agent hereby agrees to act as such and to accept and promptly
cause to be deposited into the Loan Proceeds Account, the Interest Reserve
Account and the Company Account all cash, payments and other amounts to be
delivered to the Disbursement Agent for deposit into such Accounts, and to
promptly cause to be withdrawn from such Accounts, for deposit into the
applicable Construction Disbursement Account, the applicable Draw Account, or
the Post-Completion Reserve Account, or otherwise, such payments as may be
expressly provided for pursuant to the terms of this Agreement or the Credit
Agreement.

2.2. Establishment of Accounts.

2.2.1. Establishment of the Company Account. Concurrently with the execution and
delivery of this Agreement, the Borrowers shall enter into an Account Control
Agreement pursuant to which the account bank thereunder shall establish and
maintain the Company Account. The Borrowers shall cause the Company Account to
be maintained at all times until the Company Account is permitted to be closed
in accordance with Section 4.5. From time to time, there may be deposited into
the Company Account the following funds, including, without limitation,
(provided that those funds described in clauses (i), (iii), (iv), (v), and
(vi) below shall be deposited into the Company Account): (i) all amounts funded
as Cash Contributions by or on behalf of CEC at the times and on the terms
contemplated by Section 4.6, (ii) all amounts funded for the account of the
Borrowers by CEC pursuant to its guarantee of interest under Article VI(A)(c) of
the Credit Agreement at the times and on the terms contemplated by Section 4.6,
(iii) all amounts funded for the account of the Borrower by CEC pursuant to its
Completion Guarantee at the times and on the terms contemplated by such
Completion Guarantee and Section 4.6, (iv) all Project Cash Flows as and when
required by the definition thereof, (v) all amounts received by any Loan Party
prior to the Final Completion Date of a Project in respect of liquidated or
other damages under the Project Documents relating to such Project, net of costs
and expenses in obtaining such amounts and taxes relating thereto, (vi) all
condemnation and casualty proceeds (including casualty insurance proceeds)
received in respect of a Project prior to the Final Completion Date of such
Project, net of costs and expenses in obtaining such amounts and taxes relating
thereto, (vii) amounts paid under any payment and performance bonds delivered to
any Loan Party under the Construction Contracts relating to a Project (other
than amounts directly applied to the payment of Project Costs), if any,
(viii) investment income and interest from investments in any Account, and
(ix) such other amounts not required to be deposited in any other Account that a
Borrower elects to deposit in the Company Account. Subject to the terms of the
Account Control Agreement, the Borrowers, and, if the Borrowers provide
appropriate instruction therefor to the account bank, the Construction Manager,
shall be permitted from time to time after the Closing Date to draw checks on
and otherwise withdraw amounts on deposit in the Company Account to pay
Permitted Fund Uses, including without limitation, Project Costs.

2.2.2. Establishment of the Loan Proceeds Account. On or prior to the Closing
Date, the Loan Proceeds Account shall be established with the Agent, in its
capacity as securities intermediary or deposit account bank, for the benefit of
the Borrowers. The Loan Proceeds Account shall be maintained by the Agent at all
times until the Loan Proceeds Account is permitted to be closed in accordance
with Section 4.5. On the Closing Date, the Agent shall deposit $397,968,750 of
the proceeds of the Term Facility into the Loan Proceeds Account. The
Disbursement Agent shall be permitted to withdraw amounts on deposit in the Loan
Proceeds Account for deposit in the applicable Construction Disbursement
Account, the Company Account and/or the applicable Draw Account in accordance
with Article 4, for payment to the Agent pursuant to Section 3.1 or
Section 3.3.1 and payment to the Disbursement Agent pursuant to Section 3.3.2.
All investment income or interest received from amounts on deposit in the Loan
Proceeds Account are for the benefit of the Borrowers and are to be deposited in
the Company Account in accordance with Section 2.2.6.

2.2.3. Establishment of the Construction Disbursement Accounts. Concurrently
with the execution and delivery of this Agreement, the Borrowers shall enter
into an Account Control Agreement pursuant to which the account bank thereunder
shall establish and maintain a separate Construction Disbursement Account for
each Project. The Borrowers shall cause the Construction Disbursement Account
for a Project to be maintained at all times until such Construction Disbursement
Account is permitted to be closed in accordance with Section 4.5. Subject to the
terms of the Account Control Agreement, the Borrowers, and, if the Borrowers
provide appropriate instruction therefor to the account bank, the Construction
Manager, shall be permitted from time to time to draw checks on and otherwise
withdraw amounts on deposit in a Construction Disbursement Account to pay
Permitted Fund Uses, including Project Costs for the related Project.

 

- 16 -



--------------------------------------------------------------------------------

2.2.4. Establishment of the Interest Reserve Account. On or prior to the Closing
Date, the Interest Reserve Account shall be established with the Agent, in its
capacity as securities intermediary or deposit account bank, for the benefit of
the Borrowers. The Agent shall be permitted to withdraw amounts on deposit in
the Interest Reserve Account in accordance with Section 4.4. The Interest
Reserve Account shall be maintained by the Agent at all times until the Interest
Reserve Account is permitted to be closed in accordance with Section 4.4. On the
Closing Date, the Agent shall deposit $52,031,250 of the proceeds of the Term
Facility in the Interest Reserve Account, which amount has been determined in
accordance with the calculation set forth in a certificate of a Responsible
Officer of the Borrowers. All investment income or interest received from
amounts on deposit in the Interest Reserve Account are for the benefit of the
Borrowers and are to be deposited in the Company Account in accordance with
Section 2.2.6.

2.2.5. Establishment of the Draw Accounts. Concurrently with the execution and
delivery of this Agreement, the Borrowers shall enter into an Account Control
Agreement pursuant to which the account bank thereunder shall establish and
maintain a separate Draw Account for each Project. The Borrowers shall cause the
Draw Account for a Project to be maintained at all times until such Draw Account
is permitted to be closed in accordance with Section 4.5. From time to time, the
Disbursement Agent shall deposit De Minimus Draws in the applicable Draw
Accounts pursuant to Section 4.2, provided that in no event shall a De Minimus
Draw be so deposited if it, when combined with any amounts remaining in both
Draw Accounts, would exceed $5,000,000 in the aggregate. Subject to the terms of
the Account Control Agreement, the Borrowers, and, if the Borrowers provide
appropriate instruction therefor to the account bank, the Construction Manager
shall be permitted from time to time to draw checks on and otherwise withdraw
amounts on deposit in a Draw Account to pay Permitted Fund Uses, including
without limitation, Project Costs for the related Project.

2.2.6. Investment Income. Cash in the Accounts may be invested in such Permitted
Investments as may be selected from time to time by the Borrowers, by written
direction to the Agent, provided that all costs and expenses thereof shall be
paid by the Borrowers. The Agent shall cause any investment income or interest
received from amounts on deposit in the Loan Proceeds Account and the Interest
Reserve Account to be deposited in the Company Account on the 10th day of each
month (or if such 10th day is not a Business Day, the next succeeding Business
Day).

2.3. Acknowledgment of Security Interest; Control. Pursuant to the Collateral
Agreement, in order to secure the Loans, the Borrowers have pledged to, and
created in favor of the Agent a security interest in and to, the Accounts, all
Cash, Cash Equivalents, instruments, investments, securities entitlements and
other securities or amounts at any time on deposit in or credited to the
Accounts, and all proceeds of any of the foregoing. All moneys, Cash
Equivalents, instruments,

 

- 17 -



--------------------------------------------------------------------------------

investments and securities at any time on deposit in or credited to any of the
Accounts shall constitute collateral security for the payment and performance of
the Loans and shall at all times be subject to the control of the Agent and
shall be held in the custody of the securities intermediary or account bank.

2.4. The Borrower’s Rights. Management of the Accounts shall, in each case, be
in accordance with the provisions hereof.

3. Certain Responsibilities of the Disbursement Agent.

3.1. Disbursements from the Loan Proceeds Account. Subject to Sections 3.5 and
4.1.3, the Disbursement Agent shall disburse or cause to be disbursed funds from
the Loan Proceeds Account in accordance with Disbursement Requests after
approval thereof in accordance with the terms hereof and only upon satisfaction
(or waiver by the Agent) of the applicable conditions to disbursement set forth
herein. In addition and notwithstanding anything herein to the contrary, upon at
least 3 Business Days prior written notice from the Borrowers to the
Disbursement Agent and the Agent, the Disbursement Agent shall disburse or cause
to be disbursed funds from the Loan Proceeds Account to the Agent on behalf of
the Borrowers to make repayments of the Term B Loans pursuant to Section 2.10 or
2.11 of the Credit Agreement so long as, unless the Term B Loans will be repaid
in full (but not in part) in connection with such repayment, the In-Balance Test
with respect to both Projects continues to be satisfied after such Disbursement.

3.2. Transfer of Funds at the Direction of the Agent. Subject to Sections 3.5
and 4.1.3, but notwithstanding any other provision to the contrary in this
Agreement, from and after the date the Disbursement Agent receives written
notice from the Agent that an Event of Default exists until such time as the
Disbursement Agent receives written notice from the Agent that such Event of
Default no longer exists, the Disbursement Agent shall not disburse or cause the
disbursement of any funds from the Loan Proceeds Account and withdrawal and
transfer of amounts from the Loan Proceeds Account shall be made only by the
Agent; provided, however, that Disbursement Requests submitted by a Borrower
hereunder solely for payments of insurance premiums on insurance policies
required for a Project under the Loan Documents or for the payment of Taxes
assessed against a Project or Project site shall be honored to the extent of
Disbursements necessary for payment of such amounts notwithstanding the
continuance of any such Event of Default, unless and until the Agent shall have
notified the Disbursement Agent that such Disbursements are not to be made or
shall have issued a prohibition notice or a notice of sole control pursuant to
an applicable Account Control Agreement.

3.3. Payment of Compensation.

3.3.1. Compensation of the Agent. On the first Business Day after each
anniversary of this Agreement, the Disbursement Agent shall transfer the fees
and any other amounts scheduled to be paid under Section 2.12(c) of the Credit
Agreement from the Loan Proceeds Account directly to the Agent (with concurrent
notice of such payment to the Borrowers), which amount shall constitute
compensation for services to be performed by the Agent during such year.

3.3.2. Compensation of the Disbursement Agent. On the first Business Day after
each anniversary of this Agreement, the Disbursement Agent shall transfer the
fees and any other amounts scheduled to be paid under the Agency Fee Letter from
the Loan Proceeds Account directly to the Disbursement Agent (with concurrent
notice of such payment to the Borrowers), which amount shall constitute
compensation for services to be performed by the Disbursement Agent during such
year. If Disbursement Agent has received any fees attributable to the period
after which a successor Disbursement Agent assumes the role of Disbursement
Agent, any successor Disbursement Agent shall be entitled to receive from the
immediately prior Disbursement Agent the prorated amounts set forth in
Section 11.1.4 for the period after which such successor Disbursement Agent
becomes the disbursement agent under this Agreement pursuant to Section 11.1.4.

 

- 18 -



--------------------------------------------------------------------------------

3.4. Periodic Review.

3.4.1. Review by Disbursement Agent. The Disbursement Agent shall act in good
faith in the performance of its duties hereunder. Commencing upon execution and
delivery hereof, the Disbursement Agent shall have the right, but shall have no
obligation, to meet periodically at reasonable times upon reasonable advance
notice with representatives of each of the Agent, each Borrower, the
Construction Consultant and such other employees, consultants or agents thereof
as the Disbursement Agent shall reasonably request to be present for such
meetings. In addition, the Disbursement Agent shall have the right, but shall
have no obligation, at reasonable times during customary business hours and at
reasonable intervals upon prior notice to review, to the extent it deems
reasonably necessary or appropriate to permit it to perform its duties
hereunder, all information (including Construction Contracts) supporting any
Disbursement Request and any certificates in support of any of the foregoing.
The Disbursement Agent shall be entitled to examine, copy and make extracts of
the books, records, accounting data and other documents of the Borrowers that
are reasonably necessary or appropriate to permit it to perform its duties
hereunder, including, without limitation, bills of sale, statements, receipts,
contracts or agreements, which relate to any materials, fixtures or articles
incorporated into a Project (excluding each of the foregoing which is subject to
attorney client privilege, attorney work product or subject to confidentiality
restrictions binding on the Borrowers). The rights of the Disbursement Agent
under this Section 3.4 shall not (a) extend any review or response periods in
Section 4.1.1 of this Agreement, or (b) be construed as an obligation, it being
understood that the Disbursement Agent’s duty is solely limited to act upon
certificates and Disbursement Requests submitted by the Borrowers and
instructions of the Agent hereunder, and the Disbursement Agent shall be
protected in acting upon any Disbursement Request which appears to be valid on
its face and to be duly executed by an authorized representative of a Borrower.

3.4.2. Review by Construction Consultant. The Borrowers shall permit the
Construction Consultant (acting as a representative for the Lenders) to meet
periodically at reasonable times during customary business hours and at
reasonable intervals with representatives of the Borrowers, the Construction
Manager, the Architect and such other employees, consultants or agents thereof
as the Agent or the Construction Consultant shall reasonably request to be
present for such meetings (it being understood that the parties intend, so far
as reasonably practicable and without prejudice to any of the rights of the
Disbursement Agent or the Agent under the Loan Documents to request more
frequent meetings, or meetings at different times, to coordinate such meetings
to coincide with any schedule of monthly meetings established between the
Borrower and the Construction Manager). Subject to any restrictions imposed by
Gaming Laws or Gaming Authorities and safety-related requirements, the Borrower
shall permit the Construction Consultant (a) to perform such observations of the
Real Properties and the Projects as the Construction Consultant deems reasonably
necessary or appropriate in the performance of its duties on behalf of the
Lenders, (b) at reasonable times during customary business hours upon prior
notice, to the extent it deems reasonably necessary or appropriate to permit it
to perform its duties, to review and examine the Plans and Specifications and
all shop drawings relating to a Project, and all information (including
Construction Contracts) supporting the amendments to a Project Budget,
amendments to any Construction Contracts, any Disbursement Request and any
certificates in support of any of the foregoing and to observe materials stored
at any Mortgaged Property, a Project, or off-site facilities where materials
designated for use in a Project are stored, and (c) to review the insurance
required pursuant to the terms of the Loan Documents. The Borrowers hereby
authorize the Agent, the Disbursement Agent and the Construction Consultant to
contact any payee of a Borrower for purposes of confirming receipt of progress
payments; provided that the Agent, the Disbursement Agent and the Construction
Consultant shall have no obligation to contact any such payee to so confirm. In
addition, the

 

- 19 -



--------------------------------------------------------------------------------

Agent, the Disbursement Agent (and the Construction Consultant) shall be
entitled to examine, copy and make extracts of the books, records, accounting
data and other documents of the Borrowers relating to the construction of a
Project, including, without limitation, bills of sale, statements, receipts,
Lien releases and waivers, contracts or agreements, which relate to any
materials, fixtures or articles incorporated into a Project (excluding each of
the foregoing which is subject to attorney client privilege, attorney work
product or subject to confidentiality restrictions binding on the Borrowers).
From time to time, at the reasonable request of the Agent, the Disbursement
Agent or the Construction Consultant, the applicable Borrower shall deliver to
the Agent, the Disbursement Agent and the Construction Consultant a Project
Schedule for its Project. Subject to any restrictions imposed by Gaming Laws or
Gaming Authorities and safety-related requirements, the Borrowers shall
reasonably cooperate with the Construction Consultant in assisting the
Construction Consultant to perform its duties and exercising its review and
observation rights hereunder to take such further steps as the Agent, the
Disbursement Agent or the Construction Consultant reasonably may request in
order to facilitate the performance of such obligations or the exercise of such
rights.

3.5. Special Procedures for Unpaid Contractors. If an Event of Default has
occurred and is continuing, the Borrowers agree that the Disbursement Agent
shall make or cause to be made advances and transfer any or all sums in the Loan
Proceeds Account to the extent directed by the Agent, either by a check (which
may be made payable jointly to a Contractor and one or more of its
subcontractors, vendors or materialmen) payable to, or by a deposit directly
into the account of: (a) any Contractor for any amounts due and owing (including
without limitation Retainage Amounts then due and payments in settlement of any
Disputed Amounts) to such Contractor under the relevant Construction Contract;
or (b) any other subcontractors, vendors or materialmen, in each case in payment
of amounts due and owing (including without limitation Retainage Amounts then
due and payments in settlement of any Disputed Amounts) to such parties from a
Borrower without further authorization from the Borrower and, upon the
occurrence and continuation of an Event of Default, the Borrowers hereby
constitute and appoint the Disbursement Agent as their true and lawful
attorney-in-fact to make or cause the making of such direct payments and this
power of attorney shall be deemed to be a power coupled with an interest and
shall be irrevocable; provided that the Disbursement Agent shall (i) not
exercise its rights under this power of attorney except to make payments (x) as
directed by a Borrower pursuant to a Disbursement Request or (y) in accordance
with Section 4.1.3, and (ii) provide detailed notices to the Borrowers of any
such advances concurrent with payment of the same. No further direction or
authorization from the Borrowers shall be necessary to warrant or permit the
Disbursement Agent to make or cause the making of such advances in accordance
with the foregoing sentence. The Disbursement Agent shall consult with, and may
(but shall not be obligated to) seek recommendations from, the Construction
Consultant in making any advances or transfers under this Section 3.5. Provided
that the Disbursement Agent shall utilize commercially reasonable practices in
the performance of its duties hereunder, the Disbursement Agent shall have no
liability for any advances or transfers made in accordance with this
Section 3.5.

4. Disbursements.

4.1. Procedure for Approving Disbursements from the Loan Proceeds Account.

4.1.1. Disbursement Requests.

(a) Each Borrower shall have the right from time to time from and after the
satisfaction (or waiver by the Agent or the Disbursement Agent) of (i) the
conditions in Section 4.03 of the Credit Agreement, with respect to Disbursement
Requests in respect of Project Linq, or (ii) the conditions in Section 4.04 of
the Credit Agreement, with respect to Disbursement Requests in respect of
Project Octavius, no more frequently than once per calendar month for

 

- 20 -



--------------------------------------------------------------------------------

each Project to submit to the Disbursement Agent and the Construction Consultant
a request substantially in the form of Exhibit J-1 (a “Disbursement Request”),
not later than 14 Business Days prior to the scheduled date of such Disbursement
(or such shorter period as may be approved from time to time by Disbursement
Agent), which shall be accompanied by the completed schedules thereto (and
attachments to such schedules but excluding Exhibit 1 to Exhibit J-1), for the
disbursement of funds from the Loan Proceeds Account to the applicable
Construction Disbursement Account (it being understood that disbursement
requests from the Loan Proceeds Account to a Draw Account shall be governed by
Section 4.2). Each Borrower and Disbursement Agent shall agree upon the
scheduled date for such monthly Disbursements, which shall be the same day of
the month for both Projects, and such date may change from time to time, or be
different for the two Projects, but only by agreement of the Borrowers and the
Disbursement Agent.

(b) If all or any portion of the applicable Disbursement Request satisfies the
requirements of Section 4.1.2, the Construction Consultant shall deliver to the
Disbursement Agent a complete and executed confirmation form substantially in
the form of Exhibit J-2 within 10 Business Days following submission of such
complete and final Disbursement Request. The Disbursement Agent may request in
writing additional documentation not later than 7 Business Days after submission
of such Disbursement Request. If any such additional documentation is requested,
the 10-Business Day period for Construction Consultant to issue such
confirmation form shall be extended but solely to the extent the Construction
Consultant reasonably requires additional time (not to exceed 3 Business Days
after the date of delivery of such requested documentation to the Construction
Consultant) to review any such information provided subsequent to delivery of
the Disbursement Request. After the Construction Consultant has submitted to the
Disbursement Agent such confirmation form, then within 4 Business Days following
submission of such confirmation form, to the extent set forth in such
Disbursement Request, the Disbursement Agent shall transfer or cause to be
transferred funds in the amount specified in such Disbursement Request (or if
applicable, the portion that satisfied the requirements of Section 4.1.2) to the
Construction Disbursement Account for the applicable Project.

(c) The Disbursement Agent and the Construction Consultant shall notify the
applicable Borrower and the Agent in writing via e-mail as soon as reasonably
possible (and in any event within 10 Business Days following submission of the
applicable Disbursement Request) if either of them determines that any
Disbursement Request fails to satisfy the requirements of Section 4.1.2, which
notice shall describe the nature of such failure with reasonable specificity. In
addition, in the event that the applicable Borrower obtains additional
information or documentation or discovers any errors in or updates required to
be made to any Disbursement Request prior to the Disbursement Request Date, such
Borrower may revise and resubmit such Disbursement Request to the Disbursement
Agent and the Construction Consultant. Each of the Disbursement Agent and the
Construction Consultant shall use commercially reasonable efforts to review such
supplemental Disbursement Request prior to the review deadline set forth in
Section 4.1.1(b), or as promptly thereafter as may be commercially reasonable.
Such Borrower shall not be entitled to any Disbursement unless and until a
final, executed Disbursement Request, with all exhibits and attachments thereto,
has been properly completed and submitted to the Disbursement Agent and the
Construction Consultant in accordance with this Section 4.1 and the Construction
Consultant has provided the confirmation form and supporting Construction
Consultant’s report in respect of such Disbursement Request required under this
Section 4.1; provided that in the event that the Construction Consultant
recommends for approval only a portion of the payments or disbursements
requested by the Disbursement Request or, if based on its review of the
Disbursement Request, the Disbursement

 

- 21 -



--------------------------------------------------------------------------------

Agent finds any errors or inaccuracies in the Disbursement Request, but the
Disbursement Request otherwise conforms to the requirements of this Agreement,
the Disbursement Agent shall (A) notify such Borrower thereof, (B) revise (to
the extent it is able to do so and with such Borrower’s consent, which may be
provided electronically) or request that such Borrower revise such certificates
to remove the request for the disapproved payment and/or rectify any errors or
inaccuracies and (C) confirm the requested Disbursement Request after making the
required revisions (or receiving from such Borrower the revised certificates) on
the basis of the certificates and supporting Construction Consultant’s
confirmation form as so revised.

4.1.2. Conditions to Disbursements. The Disbursement Agent’s compliance with a
Disbursement Request for a Project as provided in Section 4.1.1 shall be subject
to the following conditions, each of which may be waived in whole or part by the
Agent or the Disbursement Agent. Upon satisfaction (or waiver by the Agent) of
the conditions described below with respect to a Project, the Disbursement Agent
shall make or cause to be made the Disbursements specified in the corresponding
Disbursement Request in accordance with Section 4.1.1. It is understood and
agreed that each Disbursement Request will identify whether such Disbursement
Request is in respect of Project Octavius or Project Linq, and the following
conditions to a Disbursement will apply solely with respect to the applicable
Project to which the Disbursement Request relates:

(a) The applicable Borrower shall have submitted to the Disbursement Agent and
the Construction Consultant a Disbursement Request as provided for herein
pertaining to the amounts requested for disbursement, together with (i) all
schedules thereto substantially in the form contemplated thereby; (ii) all Lien
releases and waivers required to be attached under clause (c) of such
Disbursement Request, in the forms of Exhibits C-1 (conditionally releasing
claims related to work, materials or equipment covered by final payments to be
paid from the applicable Disbursement funds), C-2 (unconditionally releasing
claims related to work, materials or equipment covered by final payments paid
from prior Disbursements), L-1 (conditionally releasing claims related to work,
materials or equipment covered by progress payments to be paid from the
applicable Disbursement funds) and L-2 (unconditionally releasing claims related
to work, materials or equipment covered by progress payments paid from prior
Disbursements), as applicable, other than with respect to Deferred Subcontractor
Waivers, (iii) a certification by such Borrower that the Substantial Completion
Date of such Borrower’s Project is expected to occur on or before the applicable
Scheduled Completion Date (as modified pursuant to Section 6.11) and the Opening
Date of such Borrower’s Project is expected to occur on or before the applicable
Scheduled Opening Date (as modified pursuant to Section 6.11), in each case to
the extent such applicable date has not already occurred; and (iv) the
certifications of the Construction Manager and the Architect substantially in
the forms of Exhibits 1 and 2 to Exhibit J-1, to the extent required pursuant to
the terms of the Disbursement Request;

(b) The requirements set forth in Exhibit J-2 have been satisfied such that the
Construction Consultant is able to deliver such confirmation form;

(c) The Borrower shall have caused the Title Company to have delivered to the
Agent, the Disbursement Agent and the Construction Consultant an updated title
search identifying all Liens of record through a date not more than 30 days
prior to the applicable Disbursement Request Date confirming that there are no
intervening Liens or encumbrances with respect to the applicable Project, other
than the Permitted Liens or with respect to Permitted Amounts, together with a
construction loan update endorsement in form and content reasonably satisfactory
to the Agent;

 

- 22 -



--------------------------------------------------------------------------------

(d) All Cash Contributions required to have been made in connection with the
Project as of the date of the Disbursement Request pursuant to the terms of
Section 4.6 shall have been or shall substantially concurrent with the making of
such Disbursement be deposited in the Company Account;

(e) The applicable Borrower shall have delivered to the Construction Consultant
a written inventory substantially in the form of Schedule 4 to the Borrower’s
Disbursement Request identifying all materials, machinery, fixtures, furniture,
equipment or other items with an individual cost in excess of $10,000,000 for
incorporation into the applicable Project for which such Borrower intends to pay
with the proceeds of the Disbursement all or a portion of the purchase price
thereof, but which, at the time of the Disbursement Request, (x) are not located
at such Project site, or (y) are located at such Project site but are not
expected to be incorporated into such Project within a reasonable period of time
(but in any event, not to exceed one hundred eighty (180) days) after such
Disbursement Request (such materials, the “Unincorporated Materials”) and
including the cost thereof, together with a certification that the following
conditions have been satisfied with respect to such Unincorporated Materials:
(i) all Unincorporated Materials for which full payment has previously been made
with the proceeds of the Term B Loans or is being made with the proceeds of the
Disbursement to be disbursed are, or will be upon full payment, owned by a Loan
Party, as evidenced by paid invoices, bills of sale, certificates of title or
other evidence reasonably satisfactory to the Disbursement Agent; (ii) the
Unincorporated Materials are consistent with the Plans and Specifications, to
the extent applicable; (iii) all Unincorporated Materials are properly
inventoried, securely stored, protected against theft and damage at such Project
site or if not located at such Project site, that such Borrower has
(X) instructed the applicable contracting party to so secure and protect such
Unincorporated Materials, and (Y) specifically identified such other location(s)
by complete address (or if such Borrower cannot provide the complete address of
a current storage location, listed the name and complete address of the
applicable contracting party supplying or manufacturing such Unincorporated
Materials); and (iv) all Unincorporated Materials are adequately insured against
casualty, loss and theft for an amount equal to their replacement costs to the
extent required under the Loan Documents. Notwithstanding the foregoing, with
respect to Unincorporated Materials related to the Wheel Component, the
certification provided need not include the content of clause (i) above;
provided that, prior to the first disbursement under any contract for
Unincorporated Materials with respect to the Wheel Component with an individual
cost in excess of $25,000,000, Linq Borrower shall collaterally assign to the
Agent such contract and obtain from the other party to such contract a customary
consent to such assignment, as determined by the Linq Borrower in good faith, or
such consent that is reasonably acceptable to the Agent. The Construction
Consultant may, but shall not be required to (unless requested to do so by the
Disbursement Agent), visit the site of and observe the Unincorporated Materials
at such Borrower’s expense in order to confirm the accuracy of the confirmation
that such Unincorporated Materials located on such Project site are so secured
and protected as required under subclause (iii) above.

(f) No responsible officer of the Disbursement Agent shall have received a
written certification (including a Disbursement Request) from a Borrower
(i) that a Default or an Event of Default exists and remains uncured (other than
any Default or Event of Default that is being cured by such Disbursement) or
(ii) of any violation of the condition in Section 4.1.2 (j)(i);

(g) With respect to each Disbursement Request other than the first Disbursement
Request issued hereunder, the applicable Borrower shall have certified to the
Disbursement Agent on the date of each Disbursement that (A) the amounts
previously drawn by such Borrower from the applicable Construction Disbursement
Account, the applicable Draw

 

- 23 -



--------------------------------------------------------------------------------

Account, or the Company Account, as applicable, to pay Permitted Fund Uses have,
in fact, been used to pay Permitted Fund Uses in accordance with the Project
Budget and the applicable Disbursement Request (in the case of monies drawn from
the Construction Disbursement Account), and (B) after giving effect to the
requested Disbursement, the balance in the applicable Construction Disbursement
Account will not exceed the amount required to pay Project Costs for the
applicable Project then due and payable as specified in the applicable
Disbursement Request and/or the balance in the Draw Accounts will not exceed the
aggregate maximum dollar threshold permitted from time to time under
Section 2.2.5, as applicable.

(h) The Borrowers shall have delivered the In-Balance Certificate to the
Disbursement Agent, which shall demonstrate that the In-Balance Test with
respect to the applicable Project to which the Disbursement Request relates is
satisfied;

(i) Each of the following conditions precedent shall have been satisfied or
waived:

(i) each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects only as of such earlier date; and

(ii) no Default or Event of Default shall have occurred and be continuing on
such date or immediately after giving effect to the Disbursements requested to
be made on such date (other than any Default or Event of Default that would be
cured in connection with such Disbursement).

The Disbursement Agent and the Construction Consultant shall be entitled to rely
upon the certifications of the Borrowers and the Construction Manager in the
relevant Disbursement Request in determining that the conditions specified in
Sections 4.1.2 have been satisfied unless the Disbursement Agent shall have
received further certifications indicating that prior certifications are
inaccurate.

4.1.3. Non-Satisfaction of Conditions; Direct Payment by Disbursement Agent. In
the event that any of the conditions of Section 4.1.2 described above has not
been satisfied or waived by the Agent or Disbursement Agent in respect of any
Disbursement Request , and so long as such conditions are not satisfied or
waived by the Agent or the Disbursement Agent (for the purposes of which
determination the Agent and Disbursement Agent shall in all cases be entitled to
rely solely upon the certificates and attachments thereto provided to the Agent
or the Disbursement Agent in accordance with the terms of this Agreement), the
Disbursement Agent shall not disburse or cause to be disbursed any funds from
the Loan Proceeds Account pursuant to a Disbursement Request; provided, however,
that, if an Event of Default has occurred and is continuing, the Disbursement
Agent shall, to the extent instructed by the Agent in its reasonable judgment
(acting in consultation with the Construction Consultant) and irrespective of
whether the Borrower has submitted a Disbursement Request, make or cause to be
made at any time payments from amounts credited to the Loan Proceeds Account or
the Company Account for amounts due to Contractors, the Construction Consultant
or otherwise in respect of Project Costs (including without limitation Retainage
Amounts then due and payments in settlement of any Disputed Amounts) or to
reasonably prevent the condition of a Project from deteriorating or to preserve
any work completed.

 

- 24 -



--------------------------------------------------------------------------------

4.2. De Minimus Draw Requests. Each Borrower shall have the right from time to
time, no more frequently than monthly, to submit to the Disbursement Agent a
written request for the disbursement of funds from the Loan Proceeds Account to
the Draw Account for such Borrower’s Project (“De Minimus Draw Request”). The
Disbursement Agent’s compliance with a De Minimus Draw Request shall be subject
to the following conditions, each of which may be waived in whole or part by the
Agent or the Disbursement Agent: (a) no Default or Event of Default shall have
occurred and be continuing on such date or immediately after giving effect to
the Disbursements requested to be made on such date (other than any Default or
Event of Default that would be cured in connection with such Disbursement),
(b) the amount of cash requested in such De Minimus Draw Request, when combined
with any amounts remaining in both Draw Accounts, shall not exceed $5,000,000 in
the aggregate, (c) after giving effect to such Disbursement, the In-Balance Test
with respect to the applicable Project to which the De Minimus Draw Request
relates will be satisfied, and (d) if there was a Disbursement Request submitted
pursuant to Section 4.1.1 in respect of the most recently ended month, the
conditions to such Disbursement shall have been satisfied with respect to such
Disbursement Request. Upon satisfaction (or waiver by the Agent or the
Disbursement Agent) of the conditions described above, the Disbursement Agent
shall make or cause to be made the Disbursements specified in the corresponding
De Minimus Draw Request (each, a “De Minimus Draw”). At the time of each
Disbursement Request on a Project, the applicable Borrower shall provide to the
Disbursement Agent with respect to Project Costs paid out of the applicable Draw
Account for its Project during the preceding month (or months, if a Disbursement
Request(s) were not submitted for prior months), (i) an itemized description of
such Project Costs paid thereby, (ii) Lien releases and waivers from each
Contractor, other than with respect to Permitted Amounts and Deferred
Subcontractor Waiver, substantially in the forms of Exhibits C-1, C-2, L-1 and
L-2, as applicable, covering all work related to Project Costs paid from the
Draw Account more than 30 days prior to the date of such Disbursement Request
but for which Lien releases and waivers have not yet been delivered to the
Disbursement Agent, and (ii) if applicable, an update to the applicable Project
Budget to reflect the payment of such Project Costs.

4.3. Borrower’s Payment and Reimbursement of Previously Funded Project Costs.
If, at any time after the Closing Date, a Borrower shall be unable to satisfy
the conditions precedent to any disbursement set forth in this Section 4, such
Borrower shall be entitled to pay Project Costs then due and owing from other
funds available to such Borrower, including without limitation, from Cash
Contributions or cash-on-hand but excluding funds available in the Loan Proceeds
Account, and if the funds used were not funds required to be deposited into the
Company Account pursuant to Section 2.2.1, to later seek reimbursement of such
Project Costs from the Loan Proceeds Account as part of a Disbursement Request
as and when permitted in accordance with the terms of this Agreement at the time
(if any) that such Borrower is able to satisfy the conditions precedent to
disbursement set forth in this Section 4. In connection with such a subsequent
Disbursement Request reimbursing such Borrower for previously paid Project
Costs, all of the conditions set forth in Section 4.1, including without
limitation Lien releases and waivers with respect to such previously paid
Project Costs required under clause (c) of such Disbursement Request, must be
satisfied or waived in accordance with Section 4.1. Notwithstanding anything to
the contrary in this Agreement, in any Account Control Agreement or in any Loan
Document, at any time after the Closing Date, a Borrower shall be entitled to
pay Project Costs then due and owing from funds available to such Borrower
outside of the Loan Proceeds Account, including without limitation from the Draw
Account or Construction Disbursement Accounts and regardless of whether the
conditions precedent to any disbursement set forth in this Section 4 may be
satisfied, and the failure to satisfy such conditions precedent shall not in
itself be a Default or Event of Default under this Agreement or any Loan
Document, but this sentence shall not in any way excuse the performance of any
other obligations of the Borrowers under this Agreement.

 

- 25 -



--------------------------------------------------------------------------------

4.4. Interest Payments. On or before each Interest Payment Date during the first
15 months after the Closing Date or any other time in which funds are available
in the Interest Reserve Account, the Agent shall inform the Disbursement Agent
and Borrowers of the amount of interest required to be paid on such Interest
Payment Date with respect to the Term Facility. On or before each such Interest
Payment Date, the Agent shall withdraw the amount so required to be paid on such
Interest Payment Date from amounts on deposit in or credited to the Interest
Reserve Account, and such payments may be made without the requirement of
obtaining any further consent or action on the part of the Borrowers with
respect thereto, and the Borrowers hereby constitute and appoint the Agent as
their true and lawful attorney in fact to make such payments and this power of
attorney shall be deemed to be a power coupled with an interest and shall be
irrevocable. If any amounts are so withdrawn prior to the time that the
Contributed Assets in respect of Project Octavius are contributed to Octavius
Borrower, then Borrowers shall within 3 Business Days following such withdrawal
restore the amount of such withdrawal from the Interest Reserve Account. Upon
the satisfaction of the condition in Section 4.04(f) of the Credit Agreement,
the Borrowers shall be reimbursed from the Interest Reserve Account for any
amounts so deposited pursuant to the preceding sentence. In the event that the
Final Completion Dates for both Projects have occurred and the Agent is entitled
to close the Loan Proceeds Account pursuant to Section 4.5, the Agent shall
disburse or cause the disbursement of all remaining funds in the Interest
Reserve Account, if any, to an account specified in writing by the Borrowers to
the Agent and thereafter, the Agent shall be permitted to close the Interest
Reserve Account. The Borrowers acknowledge that nothing in this Section 4.4
shall in any way exonerate or diminish its obligation to make all payments under
the Loan Documents as and when due.

4.5. Final Disbursement. After the Final Completion Date of a Project, and the
payment of all related Project Costs (other than any Disputed Amounts with
respect to which a Reserved Amount has been established), (a) the Disbursement
Agent shall, after the establishment of a Post-Completion Reserve Account with
the Agent in the amount of any Reserved Amounts related to any remaining
Disputed Amounts for the completed Project, if applicable, reallocate all or any
portion of the remaining funds in the Loan Proceeds Account earmarked for or
allocated to such completed Project to the other Project, and (b) the applicable
Borrower shall be permitted to close the Construction Disbursement Account and
Draw Account for such completed Project, and upon instruction from the
applicable Borrower to terminate an applicable Account Control Agreement, Agent
promptly shall deliver any and all notices to the securities intermediary or
depositary bank under the applicable Account Control Agreement necessary to
close such Account and direct any remaining proceeds therein to be deposited
into an account specified in writing by the applicable Borrower to the Agent.
After such Final Completion Date and payment of all Project Costs for both
Projects, and so long as no Event of Default has occurred and is then
continuing, (x) the Disbursement Agent shall, after the establishment of a
Post-Completion Reserve Account with the Agent in the amount of any Reserved
Amounts related to any remaining Disputed Amounts, if applicable, deposit any
remaining proceeds in the Loan Proceeds Account into an account specified in
writing by the Borrowers to the Disbursement Agent and thereafter, the Agent
shall be permitted to close the Loan Proceeds Account, and (y) the Borrowers
shall be permitted to close the Company Account, and upon instruction from the
applicable Borrower to terminate the applicable Account Control Agreement, Agent
promptly shall deliver any and all notices to the securities intermediary or
depositary bank under the applicable Account Control Agreement necessary to
close such Account and direct any remaining proceeds therein to be deposited
into an account specified in writing by the applicable Borrower to the Agent. A
Borrower shall be permitted to close a Post-Completion Reserve Account once all
Disputed Amounts for which Reserved Amounts have been deposited in such
Post-Completion Reserve Account have been paid or the issues related thereto
have been resolved. Notwithstanding the foregoing, with the Agent’s and
Disbursement Agent’s consent, the Borrowers shall be permitted to close an
Account in connection with moving such Account to another Qualified Bank.

 

- 26 -



--------------------------------------------------------------------------------

4.6. Fundings from CEC. Pursuant to the Credit Agreement and the Completion
Guarantee, CEC has agreed to make certain amounts available to the Borrowers to
pay Project Costs, subject to the terms and limitations therein. Cash
Contributions required to be made for the account of the Borrowers pursuant to
Article VI(A)(b)(i) of the Credit Agreement will be deposited into the Company
Account for disbursement in accordance with the terms of this Agreement (but no
later than the time such funds are needed to pay for Project Costs as they
become due to the extent funds in the other Accounts have been depleted).
Amounts required to be paid by CEC under the Completion Guarantee shall be
funded within the time period stated in the Completion Guarantee following
written demand from the Agent and shall be deposited into the Company Account
for disbursement in accordance with the terms of this Agreement. No amount shall
be treated as a payment under the Completion Guarantee unless CEC notifies the
Agent and Disbursement Agent that such funds constitute a payment under the
Completion Guaranty and no funds deposited in the Company Account shall be
treated as a payment under the Completion Guarantee until the full amount of the
Cash Contributions and all Project Cash Flows required pursuant to the schedule
in Exhibit P as of the time of such deposit have, in each case, been deposited
into the Company Account on or prior to such time (it being understood that any
payment made in respect of the Project Cash Flows at any time other than
pursuant to the Lease Agreements shall be a Lease Bridge Payment hereunder).
Amounts paid by CEC under the interest guarantee pursuant to Article VI(A)(c) of
the Credit Agreement shall be funded on or prior to the next Interest Payment
Date following written notice from the Agent (i) that the remaining amount in
the Interest Reserve Account is not projected to be sufficient, in the sole
determination of the Agent, to pay the next installment of interest on the Term
Facility due on the next Interest Payment Date and (ii) stating the amount of
the then anticipated shortfall. All amounts funded by CEC under such interest
guarantee shall be deposited into the Interest Reserve Account for disbursement
in accordance with the terms of this Agreement.

4.7. In-Balance Test Certificate. On the Closing Date and within 30 days of the
end of each fiscal month of the Borrowers (or, if earlier, at the time of making
any Disbursement Request with respect to such fiscal month, if any) thereafter
through the Commencement of Operations of the Development, the Borrowers shall
deliver to the Disbursement Agent an In-Balance Test Certificate, with such
supporting detail for the calculations set forth in such In-Balance Test
Certificate as the Disbursement Agent shall reasonably request and such other
information as the Disbursement Agent shall reasonably request in connection
with the calculation of the In-Balance Test.

4.8. Delivery of Informational Materials Related to Payments of Project Costs
from Company Account. During any month that a Borrower elects to pay Project
Costs from funds in the Company Account (whether or not a Disbursement Request
has also been provided that month requesting a Disbursement from the Loan
Proceeds Account), such Borrower shall provide to Disbursement Agent, on an
informational basis only and not as a condition in any way, (a) any
documentation such Borrower has received from the applicable Contractors being
paid from funds in the Company Account during such month and from the
Construction Manager or Architect in connection with the work performed or
materials supplied for which such payments to such Contractors are being made,
(b) an itemized description of such Project Costs paid thereby, (c) Lien
releases and waivers from each Contractor, other than with respect to Permitted
Liens, Permitted Amounts and Deferred Subcontractor Waiver, substantially in the
forms of Exhibits C-1, C-2, L-1 and L-2, as applicable, covering all work
related to Project Costs paid from the Company Account more than 30 days prior
to such delivery date but for which Lien releases and waivers have not yet been
delivered to the Disbursement Agent, (d) an updated title search identifying all
Liens of record through a date not more than 30 days prior to such delivery date
confirming that there are no intervening Liens or encumbrances with respect to
the applicable Project, other than the Permitted Liens or with respect to
Permitted Amounts, and (e) if applicable, an update to the applicable Project
Budget to reflect the payment of such Project Costs. Construction Consultant
shall have the right to observe the progress of such work, and to request such
additional information as it would have had the right to request in connection
with a Disbursement Request for funds from the Loan Proceeds Account.
Notwithstanding the foregoing, the Disbursement conditions set forth in
Section 4.1.2 do not apply to payments from the Company Account and shall not
need to be satisfied in order to utilize funds in the Company Account.

 

- 27 -



--------------------------------------------------------------------------------

5. Representations and Warranties. Each Borrower represents and warrants on the
date of each Disbursement with respect to such Borrower’s Project, for the
benefit of the Disbursement Agent, the Agent and the Construction Consultant as
follows, with respect to itself and its Project only:

5.1. Sufficiency of Interests and Project Documents. Other than those services
to be performed and materials to be supplied that can be reasonably expected to
be commercially available when and as required, such Borrower or its tenant
(a) owns or holds under lease or pursuant to easements or other agreements all
of the property interests necessary to develop, construct, complete, own,
operate, lease and/or possess for operation the Project on the applicable
Mortgaged Property in accordance with all material Laws, and (b) holds or will
hold as and when necessary under applicable Laws, all material Applicable
Permits in accordance with the Project Schedule and as contemplated in the Loan
Documents and the Project Documents. Each Borrower believes in good faith that
that the improvements to be constructed on the land to be conveyed to it, the
improvement costs outlined in the Project Budget for its Project, and the Plans
and Specifications for such Project are sufficient to provide at least the
Minimum Opening Day Facilities for such Project.

5.2. Project Budget. As of the applicable Delivery Date, the Project Budget, as
it may have been amended in accordance with the terms hereof, (a) is based on
assumptions believed by the Borrower to be reasonable at the time made as to all
legal and factual matters material to the estimates set forth therein and is
consistent with the provisions of the Loan Documents and the Project Documents
in all material respects, (b) sets forth, for each Line Item, the total costs
anticipated to be incurred after the Closing Date to achieve the Final
Completion Date promptly following the Scheduled Completion Date, and (c) sets
forth a total amount of Project Costs, including contingencies, which is less
than or equal to the Project Funds.

5.3. Force Majeure. To Borrowers’ actual knowledge, satisfaction of all
conditions to the occurrence of the Opening Date with respect to such Borrower’s
Project by the applicable Scheduled Completion Date has not been materially and
adversely affected by any Force Majeure Event.

5.4. Project Schedule. The Project Schedule for such Project accurately
specifies in summary form the work that such Borrower proposes to be completed
in each calendar quarter from the Delivery Date through the Scheduled Completion
Date of such Project, all of which such Borrower reasonably expects to be
achieved; provided that each Borrower shall endeavor to as promptly as practical
after the Closing Date using commercially reasonable efforts, to update the
Project Schedule for its applicable Project on at least a monthly basis through
the Scheduled Completion Date of such Project.

5.5. Plans and Specifications. From and after the Delivery Date of the
applicable Plans and Specifications, such Plans and Specifications (a) are, to
such Borrower’s knowledge, based on reasonable assumptions as to all legal and
factual matters material thereto, (b) are, and, except to the extent permitted
in Section 6.3, will be from time to time, consistent with the provisions of the
Loan Documents and the Project Documents in all material respects, (c) have been
prepared in good faith, and (d) fairly represent such Borrower’s expectation as
to the matters covered thereby. The Final Plans and Specifications, if any,
(i) have been prepared in good faith, and (ii) are accurate in all material
respects and fairly represent such Borrower’s reasonable expectation as to the
matters covered thereby.

 

- 28 -



--------------------------------------------------------------------------------

6. Covenants. Each of the Borrowers covenants and agrees, with and for the
benefit of the Disbursement Agent, the Agent and the Construction Consultant, to
comply with each of the following provisions, with respect to its applicable
Project only:

6.1. Amendments to Project Budget. The Project Budget for such Project may be
amended from time to time only in the manner set forth herein, including De
Minimus Adjustments made by a Borrower to the extent permitted herein. Subject
to the provisions of this Section 6.1, the applicable Borrower shall have the
right from time to time to amend the applicable Project Budget without
recommendation for approval of the Construction Consultant or any party to this
Agreement (but subject to compliance with the In-Balance Test with respect to
such Project after giving effect to such Amendment) to increase, decrease or
reallocate the amounts allocated for specific Line Items or reallocate the
amounts allocated for specific Line Items between the Project Budgets for both
Projects, all in accordance with the provisions hereof. In addition, to the
extent that, at any time, the Remaining Costs for a particular Line Item of such
Project Budget shall exceed the Remaining Budgeted Amount with respect to such
Line Item, such Borrower shall amend the applicable Project Budget in accordance
with the provisions hereof to eliminate such excess. Notwithstanding anything
herein to the contrary, the “Project Contingency” Line Item may not be reduced
below the Required Contingency. With respect to any amendment to the Project
Budget, for each applicable Line Item being amended, the Remaining Budgeted
Amount must equal or exceed the Remaining Costs contemplated by such Line Item.
Each Borrower acknowledges and agrees that the Project Funds are being shared by
the Borrowers and any action taken by one Borrower with respect to any such
increase in such Borrower’s Project Budget shall be deemed to have been
automatically and irrevocably approved by the other Borrower without any need
for any confirmation of or agreement to such increase at that time from the
other Borrower.

6.1.1. Sources of Funds for Line Item Increases. A Line Item in the Project
Budget of a Borrower may be increased or an additional line item category may be
added to such Project Budget only if the funds for such increase or additional
category are made available in such Project Budget from one of the following:

(a) an increase in Realized Savings from another Line Item;

(b) the reduction of the “Project Contingency” Line Item in such Project Budget,
provided, however, that the “Project Contingency” Line Item may not be reduced
below the Required Contingency;

(c) additional Cash Contributions (or a written commitment from CEC to make
additional Cash Contributions in addition to the amount originally committed) or
other funds deposited in the Company Account that were not previously included
in the Project Budget;

(d) other sources of funds that are permitted to be included in the definition
of Project Funds but which were not previously included in the Project Budget as
confirmed to Disbursement Agent and Agent in a certificate of a Responsible
Officer of the applicable Borrower;

(e) in the case of the amendments to the Project Budget for a Project or a
component of a Project, funds projected to be available from the net cash flow
from operations of the other Project or the components of the other Project, in
each case as confirmed to Disbursement Agent and Agent in a certificate of a
Responsible Officer of the applicable Borrower; or

 

- 29 -



--------------------------------------------------------------------------------

(f) availability of funds as a result of the amendments to the Project Budget
for the other Project made in accordance with this Section 6.1 or as a result of
a transfer or reallocation of funds pursuant to Section 4.5 after the occurrence
of the Final Completion Date of a Project.

6.1.2. Project Budget Amendment Process. Any amendment to a Project Budget
(including those made pursuant to De Minimus Adjustments) shall be in writing.
Any such amendment shall identify with reasonable particularity (a) the Line
Item to be increased or decreased (if any), (b) the amount of the increase or
decrease (if any), (c) in the event of an increase in a construction Line Item,
the source proposed to be utilized to pay for the increase in accordance with
Section 6.1.1, and (d) in the case of a decrease in a construction Line Item,
the Realized Savings in the amount of such decrease, or (e) the additional line
item category. The parties acknowledge that a portion of any cost reduction
achieved with respect to the work performed under a Construction Contract may be
payable to the Construction Manager or another Contractor under such
Construction Contract (subject to the conditions contained in such Construction
Contract with respect to application of savings) and that in such case the
entire reduction may not become Realized Savings. The “Construction
Improvements” Line Item may be reduced only upon obtaining, and in the amount
of, Realized Savings. Any amounts of Realized Savings, contingency amounts or
previously allocated reserves so identified for use in connection with a
particular Line Item thenceforth shall be deemed dedicated to the particular
Line Item, unless and until the Project Budget is amended to reduce the amounts
budgeted for the Line Item of the Project Budget.

6.1.3. Project Budget Amendment Certificate. A Borrower shall submit a Project
Budget amendment to the Disbursement Agent and the Agent, with a copy to the
Construction Consultant, by an Officers’ Certificate in the form of Exhibit N (a
“Project Budget Amendment Certificate”), together with the certificate of the
Construction Manager and the confirmation form of the Construction Consultant as
provided substantially in the form of Exhibits 1 and 2 to the Project Budget
Amendment Certificate, if applicable, provided that an Officer’s Certificate and
the Exhibits thereto shall not be required for De Minimus Adjustments. Upon
submission of such Project Budget Amendment Certificate, together with the
Exhibits thereto, and upon the delivery of any De Minimus Adjustment, as
applicable, such amendment shall become effective hereunder, and the Project
Budget for the applicable Project shall thereafter be as so amended.

6.2. Construction Contracts. Subject to Section 6.3, each Borrower may from time
to time enter into Construction Contracts and amendments to Construction
Contracts consistent with the applicable Plans and Specifications and the
applicable Project Budget, as each is in effect from time to time.

6.3. Final Plans and Specifications; Scope Changes. The Borrowers shall not
construct or permit to be constructed any material portion or component of the
Projects except in substantial conformance with the Final Plans and
Specifications for such portion or component of the Projects or the construction
plan sets approved by the applicable Governmental Authority for such portion or
component. Neither Borrower shall direct, consent to or enter into any Scope
Change if such Scope Change (a) will increase the amount of Project Costs in
respect of a Project, unless such Borrower amends the applicable Project Budget
as provided in Section 6.1 so that, after giving effect to the proposed Scope
Change, the Borrowers shall be in compliance with the In-Balance Test with
respect to such Project, or (b) will materially modify the applicable Final
Plans and Specifications or cause any applicable Plans and Specifications to
become Final Plans and Specifications, unless such Final Plans and
Specifications, as amended, or any such Plans and Specifications which will
become Final Plans and Specifications have been delivered to the Construction
Consultant together with a Final Plans and Specifications Amendment Certificate
substantially in the form of Exhibit F delivered to the Agent, with a copy to
the Disbursement Agent and the Construction Consultant; provided that the
foregoing submittals and certificates shall not

 

- 30 -



--------------------------------------------------------------------------------

be required prior to entering into De Minimus Scope Changes so long as the
information and submittals that would otherwise be required pursuant to this
Section 6.3 are provided to the Disbursement Agent and Construction Consultant
concurrently with or prior to the next succeeding Disbursement Request. Each
Borrower shall notify the Construction Consultant when the Plans and
Specifications for a significant portion or component of its Project (which
components or portions shall be determined by the applicable Borrower) become
Final Plans and Specifications, and such Borrower shall either concurrently or
promptly thereafter deliver to the Construction Consultant such Final Plans and
Specifications. Each Borrower shall maintain at its Project site a complete set
of the applicable Plans and Specifications, as in effect from time to time.

6.4. Notice that the Opening Date has Occurred. Within 30 days after the Opening
Date of a Project, the applicable Borrower shall deliver an Officers’
Certificate in the form of Exhibit O to the Disbursement Agent, the Agent and
the Construction Consultant to the effect that the conditions to such Opening
Date have been satisfied, together with a confirmation form from the
Construction Consultant substantially in the form of Exhibit 1 to Exhibit O
concurring with such certificate of such Borrower. The parties hereto
acknowledge and agree that portions of a Project may be open for business prior
to the occurrence of the applicable Opening Date as determined by the applicable
Borrower in the exercise of its reasonable and prudent discretion.

6.5. Notices. Promptly upon a Responsible Officer obtaining knowledge thereof, a
Borrower shall provide to the Disbursement Agent, the Construction Consultant
and the Agent written notice of (a) any event, occurrence or circumstance which
reasonably would be expected to render such Borrower incapable of, or prevent
such Borrower from achieving the Opening Date for its Project on or before the
applicable Scheduled Opening Date or the Substantial Completion Date for its
Project on or before the applicable Scheduled Completion Date, or (b) any
termination or event of default or notice thereof under any Construction
Contract (or series of Construction Contracts with any single Contractor)
providing for payments of more than $5,000,000 in the aggregate or under any
other Project Document if such termination or default could reasonably be
expected to cause an increase in Project Costs in excess of $5,000,000, or
(c) any Event of Default (as defined in the applicable Lease Agreement) or event
which, with notice or passage of time or both would constitute an Event of
Default (as defined under the applicable Lease Agreement).

6.6. New Permits and Permit Modifications. Within 10 Business Days following
request therefor from the Disbursement Agent, a Borrower shall deliver to the
Agent, the Construction Consultant and the Disbursement Agent copies of all
material Applicable Permits that are obtained by such Borrower after the Closing
Date, and any material amendment, supplement or other modification to any
Applicable Permit received by such Borrower after the Closing Date, in each
case, to the extent not previously delivered to such Persons.

6.7. Project Schedule Amendments. Each Borrower may, from time to time, amend
the Project Schedule for its Project to change the Scheduled Opening Date and/or
the Scheduled Completion Date by delivering to the Disbursement Agent, the
Construction Consultant and the Agent a revised Project Schedule reflecting the
new Scheduled Opening Date and/or Scheduled Completion Date, as applicable, and
complying with the provisions of Section 6.1 with respect to the changes in the
Project Budget that will result from such change of the Scheduled Opening Date
and/or the Scheduled Completion Date.

6.8. Right to Post Signs; Publicity. On the Agent’s request, the Borrowers will
allow Agent to share signage on the Mortgaged Property for the purpose of
identifying Agent as the agent or lead bank for the construction financing for
the Improvements. The form of such signage shall be subject to the prior
approval of the applicable Borrower, such approval not to be unreasonably

 

- 31 -



--------------------------------------------------------------------------------

withheld or delayed. The Borrowers shall permit the Agent to publicize its
involvement and the involvement of the Lenders in the construction financing for
the Improvements with the Borrowers’ prior written approval (not to be
unreasonably withheld or delayed).

6.9. Services and Utilities. The Borrowers shall use commercially reasonable
efforts to ensure that all utilities and related services necessary for the
construction of the Projects and the operation thereof for its intended purpose
are, or when required, will be, available to the Projects.

6.10. Disbursement Agent, Agent and Construction Consultant Not Responsible.
Notwithstanding anything to the contrary contained in this Agreement, other than
receiving certificates provided for herein, neither the Agent, the Disbursement
Agent nor the Construction Consultant shall have any obligations, or claim any
responsibilities, with respect to Sections 6.1 through 6.13.

6.11. Casualty Events. If any Casualty Event shall occur with respect to a
Project, the applicable Borrower shall (a) promptly upon discovery or receipt of
notice thereof provide written notice with respect to any Casualty Event over
$5,000,000 to the Disbursement Agent and the Agent, and (b) diligently pursue
(or cause the applicable Loan Party to pursue) on a commercially reasonable
basis all its rights to compensation against all relevant insurers, reinsurers,
Project Document counterparties and/or Governmental Authorities, as applicable,
in respect of such Casualty Event to the extent that such Borrower (or any other
Loan Party) has a reasonable basis for a claim for compensation or
reimbursement, including, without limitation, under any insurance policy
required to be maintained hereunder or under the Collateral Agreement. All
amounts and proceeds (including instruments providing for future payment) in
respect of any Casualty Event with respect to such Project, including the
proceeds of any insurance policy required to be maintained by any Loan Party
hereunder or under the Collateral Agreement, net of costs and expenses in
obtaining such amounts and taxes relating thereto (collectively, the “Loss
Proceeds”) in respect of any such Casualty Event received prior to the
applicable Substantial Completion Date shall be applied as provided in this
Section 6.11. The Borrower shall request that the insurers, reinsurers,
counterparties, Governmental Authorities or other payors of such Loss Proceeds
pay all such Loss Proceeds directly to the Disbursement Agent for deposit in the
Loan Proceeds Account (in the percentage of the Loan Proceeds Allocation) and
for deposit in the Company Account (in the percentage of the Company
Allocation). If any such Loss Proceeds are paid directly to the Borrower, any
Subsidiary of the Borrower, or the Agent, (i) such Loss Proceeds shall be
received in trust for the Disbursement Agent, (ii) such Loss Proceeds shall be
segregated from other funds of the Borrower or such other Person, and (iii) the
Borrower or such other Person shall pay (or, if applicable, the Borrower shall
cause such of its Subsidiaries to pay) such Loss Proceeds over to the
Disbursement Agent in the same form as received (with any necessary endorsement)
for deposit in the applicable Accounts as set forth above. Any such Loss
Proceeds shall be applied (1) to the extent required under the Credit Agreement,
to prepay the Loans, or (2) otherwise, to pay Project Costs pursuant to the
requirements of Section 4.

6.12. Construction. Each Borrower shall cause its Project to be constructed in a
good and workmanlike manner in accordance in all material respects with the
Plans and Specifications, the Credit Agreement, this Disbursement Agreement, all
Governmental Requirements and any and all covenants, conditions, restrictions,
easements or similar matters affecting such Project, except, in each case, to
the extent such failure would not reasonably be expected to materially interfere
with the development, construction or operation of such Project, taken as a
whole. Except in connection with a Force Majeure Event, each Borrower shall
(a) cause the work of construction of its Project to be commenced on or before
the commencement date for each Project set forth in the applicable Project
Schedule, (b) except to the extent provided in clause (c) below, diligently
pursue construction of its respective Project in a timely manner in accordance
with the applicable Project Schedule and in

 

- 32 -



--------------------------------------------------------------------------------

accordance in all material respects with the Plans and Specifications, and
(c) except as may result in connection with the exercise of a Contractor’s
rights under Nevada’s Prompt Pay Act after a Borrower action or inaction that
does not otherwise constitute an Event of Default, Borrower shall not abandon
its Project for a period in excess of 90 days or otherwise cease to pursue the
construction, development or operations of the Project for a period in excess of
90 days.

7. Events of Default. Upon the occurrence of any of the following specified
events (each an “Event of Default”):

(a) the occurrence and continuation of an “Event of Default” under any other
Loan Document;

(b) any representation, warranty or certification confirmed or made herein or in
any Disbursement Request or other certificate submitted with respect hereto by a
Borrower shall be found to have been incorrect in any material respect as of the
date made;

(c) either Borrower shall fail to pay any monetary obligations when due
hereunder and such default shall continue unremedied for a period of 5 Business
Days after notice of such failure from the Disbursement Agent or the Agent to
such Borrower, or shall fail to perform or observe any of its non-monetary
obligations under Sections 6.1, 6.3, 6.7 or 6.14 and such default shall continue
unremedied for a period of 10 Business Days after notice of such failure from
the Disbursement Agent or the Agent to such Borrower, or such longer period, not
to exceed an additional 90 days in any event, if reasonably necessary to remedy
such Default provided that such Borrower has commenced and is diligently
pursuing such remedy to completion;

(d) either Borrower shall fail to perform or observe any of its obligations
hereunder (other than those listed in clauses (a), (b) or (c) above) where such
Default shall not have been remedied within 30 days after notice of such failure
from the Disbursement Agent or the Agent to such Borrower, or such longer
period, not to exceed an additional 240 days in any event, if reasonably
necessary to remedy such Default provided that such Borrower has commenced and
is diligently pursuing such remedy to completion; or

(e) except in connection with a Force Majeure Event or as may result in
connection with the exercise of a Contractor’s rights under Nevada’s Prompt Pay
Act after a Borrower action or inaction that does not otherwise constitute an
Event of Default, after the first Disbursement with respect to a Project, a
Borrower shall abandon such Project for a period in excess of 90 days or
otherwise cease to pursue the construction, development or operations of the
Project for a period in excess of 90 days.

the Agent (acting at the direction of the Required Lenders) and the Disbursement
Agent (acting solely at the direction of the Agent (acting at the direction of
the Required Lenders) may, without further notice of default, presentment or
demand for payment, protest or notice of non-payment or dishonor, or other
notices or demands of any kind, all such notices and demands being waived (to
the extent permitted by applicable law), exercise any or all rights and remedies
at law or in equity (in any combination or order that the Agent may elect,
subject to the foregoing), including without limitation or prejudice to the
Agent’s or the Disbursement Agent’s other rights and remedies, (x) subject to
the provisos in Section 3.2, refuse, and the Agent and the Disbursement Agent
shall not be obligated, to make or cause to be made any Disbursements or make or
cause to be made any payments from the Loan Proceeds Account , and (y) exercise
any and all rights and remedies available under any of the Loan Documents.

 

- 33 -



--------------------------------------------------------------------------------

8. Limitation of Liability. The responsibility and liability of the Disbursement
Agent and the Construction Consultant (collectively, the “Disbursement Parties”)
under this Agreement shall be limited as follows: (a) the Disbursement Parties
do not represent, warrant or guaranty to the Agent or the Lenders the
performance of a Borrower, the other Disbursement Party, the Architect, any
Contractor or provider of materials or services in connection with construction
of the Project; (b) neither Disbursement Party shall have any responsibility to
the Borrowers, the Agent or the Lenders as a consequence of performance by such
Disbursement Party hereunder except for any gross negligence or willful
misconduct of such Disbursement Party (as determined by a court of competent
jurisdiction in a final and nonappealable judgment); (c) each Borrower shall
remain solely responsible for all aspects of its business and conduct in
connection with its property and its Project, including, but not limited to, the
quality and suitability of the applicable Plans and Specifications, the
supervision of the work of construction, the qualifications, financial condition
and performance of all architects, engineers, contractors, subcontractors,
suppliers, consultants and property managers, the accuracy of all applications
for payment, and the proper application of all disbursements; (d) the
Disbursement Parties are not obligated to supervise, observe or inform the
Borrowers, the Agent, the Contractors, the Architect or any third party of any
aspect of the construction of a Project or any other matter referred to above;
(e) the Disbursement Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers (and the Disbursement Agent shall
have the right but not the obligation to request direction from the Agent in
taking any such discretionary action or exercising any such discretionary
powers); and (f) the Disbursement Parties owe no duty of care to the Borrowers,
the other Disbursement Party, the Architect, any Contractor or any other Person
to protect against, or to inform any such party against, any negligent, faulty,
inadequate or defective design or construction of a Project. Each Disbursement
Party shall have no duties or obligations hereunder except as expressly set
forth herein (including with respect to review of the substantive terms and
conditions of any contracts delivered to such Disbursement Party), shall be
responsible only for the performance of such duties and obligations, shall not
be required to take any action otherwise than in accordance with the terms
hereof and shall not be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it hereunder or in
connection with any of the transactions contemplated hereby, including, but not
limited to, any loss that may occur by reason of forgery, false representations
or any other reason, except for its bad faith, gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable judgment). The Disbursement Agent shall be deemed to have
satisfied its obligations to make or cause to be made any Disbursement required
hereunder upon the delivery of the applicable Disbursement Request or other
written instruction, duly acknowledged by the Disbursement Agent, to the
applicable securities intermediary or account bank (including under any
applicable Account Control Agreement) in respect of the applicable Construction
Disbursement Account or applicable Draw Account from which such Disbursement is
to be made. The Disbursement Agent shall have no liability for the failure of
any such securities intermediary or account bank to comply with such
Disbursement Request or other written instructions. Copies of any Project Budget
Amendment Certificate that are provided to the Disbursement Agent pursuant to
this Agreement or otherwise shall not be construed as requiring the Disbursement
Agent’s approval of, nor shall the Disbursement Agent be liable or in any way
responsible for a Project Budget associated therewith. In addition, neither
Disbursement Party shall have any responsibility to inquire into or determine
the genuineness, authenticity, or sufficiency of any certificates, documents or
instruments submitted to it in connection with its duties hereunder, and shall
be entitled to deem the signatures on any such certificates, documents or
instruments submitted to it hereunder as being those purported to be authorized
to sign such certificates, documents or instruments on behalf of the parties
hereto and shall be entitled to rely (so long as such reliance is reasonable and
in good faith) upon the genuineness of the signatures of such signatories
without inquiry and without requiring substantiating evidence of any kind. To
the extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against the Disbursement Agent, the
Construction Consultant, the Agent, each of their Affiliates, and each of their
and their Affiliates’ officers, directors, agents and employees, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed

 

- 34 -



--------------------------------------------------------------------------------

to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement, instrument or transaction contemplated
hereby. The Disbursement Agent agrees to instruct the Construction Consultant to
take the actions to be taken under this Agreement by the Construction
Consultant. The Agent shall have the right to replace the Construction
Consultant. The Construction Consultant shall be required to act reasonably and
in good faith in making determinations and carrying out its duties, rights and
responsibilities hereunder.

9. Indemnity. Each Borrower shall indemnify the Agent (and any sub-agent
thereof), the Disbursement Agent, the Construction Consultant and each Related
Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
reasonable and documented, out-of-pocket losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of one
counsel plus local counsel in each relevant jurisdiction for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any party
hereto or any third party arising out of, in connection with, or as a result of
any Indemnitee’s performance under this Agreement; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses that are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee. The
foregoing indemnities in this Section 9 shall survive the resignation or
substitution of the Disbursement Agent, the Agent and/or the Construction
Consultant or the termination of this Agreement.

10. Termination. This Agreement shall terminate upon the earlier of (a) “payment
in full” of all Obligations in accordance with the terms of and as defined under
the Credit Agreement, and (b) the substantial completion of the transfer and
release of funds contemplated by Section 4.5; provided, however, that the
obligations of the Borrowers under Section 9 of this Agreement shall survive
termination of this Agreement. Upon the termination of this Agreement pursuant
to this Section 10, the Disbursement Agent shall no longer be permitted to
withdraw amounts on deposit in the Loan Proceeds Account.

11. Substitution, Removal or Resignation of the Disbursement Agent.

11.1. Procedure. A resignation or removal of the Disbursement Agent and
appointment of a successor Disbursement Agent shall become effective only upon
the successor Disbursement Agent’s acceptance of appointment as provided in this
Section 11.

11.1.1. The Disbursement Agent may resign in writing at any time and be
discharged from all duties hereunder upon 30 days’ written notice to all parties
hereto. The Agent or Borrowers may remove the Disbursement Agent as provided
below by so notifying the Disbursement Agent and the Borrowers or Agent, as
applicable, in writing no less than 30 days prior to such removal, if:

(a) the Disbursement Agent fails to comply with Section 11.3;

(b) the Disbursement Agent is adjudged by a court of competent jurisdiction to
be bankrupt or insolvent or an order for relief is entered by such court with
respect to the Disbursement Agent under the Bankruptcy Code;

(c) a custodian or receiver takes charge of the Disbursement Agent or its
property;

 

- 35 -



--------------------------------------------------------------------------------

(d) the Disbursement Agent becomes incapable of acting in its capacity as
disbursement agent hereunder, in the judgment of the Agent; or

(e) the Disbursement Agent is grossly negligent in the performance of its
obligations under this Agreement.

11.1.2. If the Disbursement Agent resigns or is removed or if a vacancy exists
in the office of Disbursement Agent for any reason, the Agent shall use
reasonable efforts to promptly (but in no event later than 30 days after such
resignation or removal) appoint a successor Disbursement Agent acceptable to the
Required Lenders and the Borrower; provided that the Borrower shall not
unreasonably withhold or delay its consent to any such successor.

11.1.3. If a successor Disbursement Agent does not take office within 15 days
after the retiring Disbursement Agent resigns or is removed, the retiring
Disbursement Agent, the Agent or a Borrower may petition any court of competent
jurisdiction for the appointment of a successor Disbursement Agent; provided
that until a successor Disbursement Agent has been so appointed, the Agent shall
act as the Disbursement Agent hereunder.

11.1.4. A successor Disbursement Agent shall deliver a written acceptance of its
appointment to the retiring Disbursement Agent, the Borrower and the Agent. Upon
the earlier of (a) delivery of such written acceptance and (b) 30 days after
delivery of such a resignation or removal notice, the resignation or removal of
the retiring Disbursement Agent shall become effective, and any such successor
Disbursement Agent shall have all the rights, powers and duties of the
Disbursement Agent under this Agreement. The retiring Disbursement Agent shall
promptly thereafter transfer all property held by it as Disbursement Agent to
any such successor Disbursement Agent and, if Disbursement Agent has received
any fees attributable to the period after which a successor Disbursement Agent
assumes the role of Disbursement Agent, the retiring Disbursement Agent pay to
such successor Disbursement Agent a prorated amount of fees and other amounts
received by it pursuant to Section 3.3.2 and the Agency Fee Letter for
compensation for services to have been performed by such Disbursement Agent
during such year after the effective date of the Disbursement Agent’s
resignation or removal.

11.2. Successor Disbursement Agent by Merger, etc. If the Disbursement Agent
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Disbursement Agent.

11.3. Eligibility; Disqualification. The Disbursement Agent shall be at all
times a bank chartered under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trust
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $500,000,000
as set forth in its most recent published annual report of condition. At no time
may the Disbursement Agent be disqualified under applicable Gaming Laws from
acting in the capacity of Disbursement Agent hereunder.

12. Miscellaneous.

12.1. Delay and Waiver. No delay or omission to exercise any right, power or
remedy accruing upon the occurrence of any Event of Default or any other breach
or default by a Borrower under this Agreement shall impair any such right, power
or remedy of the Disbursement Agent, the Agent or any Lender nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default thereafter occurring, nor shall any
waiver of any single Event of Default or other breach or default be deemed a
waiver of any other Event of Default or

 

- 36 -



--------------------------------------------------------------------------------

other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any of the
Disbursement Agent, the Agent or any Lender of any Event of Default or other
breach or default under this Agreement, or any waiver on the part of any of the
Disbursement Agent, the Agent or any Lender of any provision or condition of
this Agreement, must be in writing and shall be effective only to the extent in
such writing specifically set forth. All remedies under this Agreement or by law
or otherwise afforded to any of the Disbursement Agent, the Agent or any Lender
shall be cumulative and not alternative. The Agent on behalf of the Lenders
(acting at the direction of the Required Lenders) and any other party hereto, on
behalf of itself, may specifically waive any breach of this Agreement by any
other party, but no such waiver shall be deemed to have been given unless such
waiver is in writing, signed by the waiving party and specifically designates
the breach waived, nor shall any such waiver constitute a continuing waiver of
similar or other breaches, nor shall any such waiver constitute a waiver by any
other party with respect to such breach.

12.2. Invalidity. In case any provision of this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting or impairing the validity, legality or
enforceability of any other provisions hereof, and any such invalidity,
illegality or unenforceability in any jurisdiction shall not invalidate or
render illegal or unenforceable such provision in any other jurisdiction.

12.3. No Authority. Neither the Disbursement Agent nor the Construction
Consultant shall have any authority to, and shall not make any warranty or
representation or incur any obligation on behalf of, or in the name of, the
Agent.

12.4. Assignment. This Agreement is personal to the parties hereto, and the
rights and duties of any party hereunder shall not be assignable except with the
prior written consent of the other parties; provided that if a Borrower’s
obligations under the Credit Agreement are assigned with the consent of the
Lenders in accordance therewith or in accordance with the Credit Agreement, such
Borrower may assign its rights and obligations hereunder to the same assignee
without additional consent. In any event, this Agreement shall inure to and be
binding upon the parties and their successors and permitted assigns.

12.5. Benefit. The parties hereto and their respective successors and assigns,
but no others, shall be bound hereby and entitled to the benefits hereof.

12.6. Gaming Authorities and Liquor Laws. Each party hereto, including, without
limitation, the Disbursement Agent, the Construction Consultant, and the Agent,
agrees to cooperate with the Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over the
Borrowers, and any applicable legal or regulatory restrictions, and to provide
such documents or other information as may be requested by any such Gaming
Authorities or Liquor Authorities relating to the Disbursement Agent, the
Construction Consultant, the Agent, the Project Documents or the Loan Documents.
Notwithstanding any other provision of this Agreement, each Borrower hereby
consents to any such cooperation and disclosure by the Disbursement Agent, the
Construction Consultant and the Agent to any such Gaming Authorities or Liquor
Authorities and releases such parties from any liability for any such
cooperation or disclosure. The rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of the Gaming Laws and Liquor Laws and if prior
approval of any Gaming Authorities or Liquor Authorities is required therefor,
such approval shall be obtained.

 

- 37 -



--------------------------------------------------------------------------------

12.7. Posting. The Borrowers and the Construction Consultant agree that the
Agent may make the certificates and confirmations delivered to the Disbursement
Agent pursuant to the requirements of this Agreement available to the Lenders by
posting such documents (the “Posted Documents”) on IntraLinks or a substantially
similar electronic transmission system (the “Platform”). The Platform is
provided “as is” and “as available.” The Agent does not warrant the accuracy or
completeness of the Posted Documents on the Platform, or the adequacy of the
Platform and expressly disclaims liability for errors or omissions in such
Posted Documents. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent in connection with the
Posted Documents or the Platform. In no event shall the Agent or any of its
Related Parties have any liability to any person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Agent’s transmission of communications through the Internet, except to the
extent the liability of such Person is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Person’s gross
negligence, willful misconduct or material breach in bad faith of such Person’s
obligations under this Agreement as determined in a final and non-appealable
judgment by a court of competent jurisdiction.

12.8. Entire Agreement; Amendments. This Agreement (together with the other Loan
Documents ) contains the entire agreement among the parties hereto with respect
to the subject matter hereof and supersedes any and all prior agreements,
understandings and commitments, whether oral or written. This Agreement may be
amended only by a writing signed by the Borrowers, the Agent (acting at the
direction of the Required Lenders) and the Disbursement Agent; provided that the
Agent may waive or modify any term of this Agreement relating to the conditions
to Disbursements or the satisfaction of any such conditions. In the event of any
conflict between the terms of this Agreement and the terms of the Credit
Agreement, the terms of this Agreement shall control in the absence of manifest
error.

12.9. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, sent by facsimile, by email
or by national courier service with receipt of delivery, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
received (or if received on a day other than a Business Day, on the next
succeeding Business Day after receipt) addressed as follows or to such other
address as the applicable parties may hereafter notify to the other parties:

Either Borrower:

with a copy to:

Agent:

Disbursement Agent:

in the case of the Agent or the Disbursement Agent, with copies to:

Construction Consultant:

12.10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier or other electronic transmission
(i.e., a “pdf” or “tif” document) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

- 38 -



--------------------------------------------------------------------------------

12.11. Right to Consult Counsel. Each of the Disbursement Agent, the
Construction Consultant and the Agent may, if any of them deems necessary or
appropriate, consult with and be advised by counsel (whether such counsel shall
be regularly retained or specifically employed) in respect of their duties
hereunder. Each of the Disbursement Agent, the Construction Consultant and the
Agent shall be entitled to reasonably rely upon the advice of its counsel in any
action taken in its capacity as the Disbursement Agent, the Construction
Consultant or the Agent, as the case may be, hereunder.

12.12. Choice of Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

12.13. Designation of Applicable Courts and Jurisdictions. Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof (the
“Applicable Courts”), in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Disbursement Agent or
the Agent may otherwise have to bring any action or proceeding relating to this
Agreement against a Borrower or its properties in the courts of any
jurisdiction.

12.14. Further Assurances. From time to time the Borrowers shall execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Disbursement Agent
or the Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement. Upon the exercise by the
Disbursement Agent or the Agent of any power, right, privilege or remedy
pursuant to this Agreement following the occurrence and during the continuation
of an Event of Default which requires any Governmental Action, the Borrowers
shall use commercially reasonable efforts to execute and deliver, or will cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Disbursement Agent or the Agent are required
to obtain from the Borrowers for such Governmental Action.

12.15. Reinstatement. This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time prior to the transfer or release
of funds pursuant to Section 4.5, payment and performance of any of the
Borrowers’ obligations hereunder, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by the Disbursement Agent, the Agent or any Lender. In the event that
any payment or any part thereof is so rescinded, reduced, restored or returned,
such obligations shall be reinstated and deemed reduced only by such amount paid
and not so rescinded, reduced, restored or returned.

12.16. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY

 

- 39 -



--------------------------------------------------------------------------------

OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.16.

12.17. Confidentiality. Section 9.16 of the Credit Agreement shall apply herein
mutatis mutandis.

12.18. Transfer of Accounts. If the Agent shall resign or be removed as provided
herein, all Accounts held at such Agent may be transferred to the successor
Agent or to another Qualified Bank with the prior written consent of the then
current Disbursement Agent (which may not be unreasonably withheld, delayed or
conditioned). Any such Account transferred may be held at such Qualified Bank
and shall constitute an Account and each of the Borrowers, the Agent, the
Disbursement Agent and the Qualified Bank shall enter into a control agreement
with respect thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 40 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed by their duly authorized officers, all as of the day and year
first above written.



--------------------------------------------------------------------------------

EXHIBIT A

to Master Disbursement Agreement

Form of Account Control Agreement

Blocked Account Control

Agreement (“Shifting Control”)

AGREEMENT dated as of April [    ], 2011, by and among              (the
“Company”), JPMorgan Chase Bank, N.A. as administrative agent for the lenders
which are parties to the Credit Agreement referred to in the next sentence
(“Agent”) and              (“Depositary”). Company and Agent along with Caesars
            , LLC and Caesars Entertainment Corporation are parties to a certain
Credit Agreement (“Credit Agreement”).

The parties hereto refer to Account No.            ([Company Account] / [Linq /
Octavius Construction Disbursement] [Linq / Octavius Draw Account ] [Linq /
Octavius Post-Completion Reserve Account]) in the name of Company maintained at
Depositary (the “Account”) and hereby agree as follows:

 

1. Company and Agent notify Depositary that by separate agreement Company has
granted Agent a security interest in the Account and all funds on deposit from
time to time therein. Depositary acknowledges being so notified.

 

2. Prior to the Effective Time (as defined below) Depositary shall honor all
withdrawal, payment, transfer or other fund disposition or other instructions
that either Company is entitled to give under the Account Documentation (as
hereinafter defined) (collectively, “instructions”) received from the Company
(but not those from Agent) concerning the Account. On and after the Effective
Time (and without Company’s consent), Depositary shall honor all instructions
received from Agent (but not those from Company) concerning the Account and
Company shall have no right or ability to access or withdraw or transfer funds
from the Account.

For the purposes hereof, the “Effective Time” shall be the opening of business
on the second business day next succeeding the business day on which a notice
purporting to be signed by Agent in substantially the same form as Exhibit A,
attached hereto, with a copy of this Agreement attached thereto (a “Shifting
Control Notice”), is actually received by the unit of Depositary to whom the
notice is required hereunder to be addressed as set forth in Exhibit A hereto
(the “Unit”); provided, however, that if any such notice is so received after
12:00 noon, Eastern time, on any business day, the “Effective Time” shall be the
opening of business on the third business day next succeeding the business day
on which such receipt occurs; and, provided further, that a “business day” is
any day other than a Saturday, Sunday or other day on which Depositary is or is
authorized or required by law to be closed.

Notwithstanding the foregoing: (i) all transactions involving or resulting in a
transaction involving the Account duly commenced by Depositary or any affiliate
prior to the Effective Time and so consummated or processed thereafter shall be
deemed not to constitute a violation of this Agreement; and (ii) Depositary
and/or any affiliate may (at its discretion and without any obligation to do so)
(x) cease honoring Company’s instructions and/or commence honoring solely
Agent’s instructions concerning the Account at any time or from time to time
prior to the Effective Time but only after the Depositary has actual knowledge
that Agent has sent to the Unit a Shifting Control Notice therefor (including
without limitation halting, reversing or redirecting any transaction referred to
in clause (i) above), or (y) deem a Shifting Control Notice to be received by
the Unit for purposes of the foregoing paragraph if actually received by
Depositary but such Shifting Control Notice does not comply with the form
attached hereto as Exhibit A or does not attach an appropriate copy of this
Agreement, with no liability whatsoever to Company or any other party for doing
so.

 

3.

This Agreement supplements, rather than replaces, Depositary’s deposit account
agreement, terms and conditions and other standard documentation in effect from
time to time with respect to the Account or services provided in connection with
the Account (the “Account Documentation”), which Account Documentation will
continue to apply to the Account and such services, and the respective rights,
powers, duties, obligations, liabilities and responsibilities of the parties
thereto and hereto, to the extent not expressly conflicting with the

 

EXHIBIT A-1



--------------------------------------------------------------------------------

 

provisions of this Agreement (however, in the event of any such conflict, the
provisions of this Agreement shall control). Prior to issuing any instructions
on or after the Effective Time, Agent shall provide Depositary with such
documentation as Depositary may reasonably request to establish the identity and
authority of the individuals issuing instructions on behalf of Agent. Agent may
request the Depositary to provide other services (such as automatic daily
transfers) with respect to the Account on or after the Effective Time; however,
if such services are not authorized or otherwise covered under the Account
Documentation, Depositary’s decision to provide any such services shall be made
in its sole discretion (including without limitation being subject to Company
and/or Agent executing such Account Documentation or other documentation as
Depositary may require in connection therewith).

 

4. Depositary agrees not to exercise or claim any right of offset, banker’s lien
or other like right against the Account for so long as this Agreement is in
effect except with respect to (i) returned or charged-back items against the
Account, reversals or cancellations of payment orders and other errors with
respect to electronic fund transfers or other corrections or corrective
adjustments to the Account or transactions therein, (ii) overdrafts in the
Account or (iii) Depositary’s charges, fees and expenses with respect to the
Account or the services provided hereunder, all in accordance with the Account
Documentation.

 

5. Notwithstanding anything to the contrary in this Agreement: (i) Depositary
shall have only the duties and responsibilities with respect to the matters set
forth herein as is expressly set forth in writing herein and shall not be deemed
to be an agent, bailee or fiduciary for any party hereto; (ii) Depositary shall
be fully protected in acting or refraining from acting in good faith without
investigation on any notice (including without limitation a Shifting Control
Notice), instruction or request purportedly furnished to it by Company or Agent
in accordance with the terms hereof, in which case the parties hereto agree that
Depositary has no duty to make any further inquiry whatsoever; (iii) it is
hereby acknowledged and agreed that Depositary has no knowledge of (and is not
required to know) the terms and provisions of the Credit Agreement or any other
related documentation or whether any actions by Agent (including without
limitation the sending of a Shifting Control Notice), Company or any other
person or entity are permitted or a breach thereunder or consistent or
inconsistent therewith, (iv) Depositary shall not be liable to any party hereto
or any other person for any action or failure to act under or in connection with
this Agreement except to the extent such conduct constitutes its own willful
misconduct or gross negligence (and to the maximum extent permitted by law,
shall under no circumstances be liable for any incidental, indirect, special,
consequential or punitive damages); and (v) Depositary shall not be liable for
losses or delays caused by force majeure, interruption or malfunction of
computer, transmission or communications facilities, labor difficulties, court
order or decree, the commencement of bankruptcy or other similar proceedings or
other matters beyond Depositary’s reasonable control.

 

6. Company hereby agrees to indemnify, defend and save harmless Depositary
against any loss, liability or expense (including reasonable fees and
disbursements of counsel who may be an employee of Depositary) (collectively,
“Covered Items”) incurred in connection with this Agreement or the Account
(except to the extent due to Depositary’s willful misconduct or gross
negligence) or any interpleader proceeding relating thereto or incurred as a
result of following Company’s direction or instruction. Agent hereby agrees to
indemnify, defend and save harmless Depositary against any Covered Items
incurred (i) on or after the Effective Time or during any time that Depositary
ceases honoring Company’s instructions and/or commence honoring solely Agent’s
instructions prior to the Effective Time (except to the extent due to
Depositary’s willful misconduct or gross negligence) or any interpleader
proceeding related thereto, (ii) as a result of following Agent’s direction or
instruction (including without limitation Depositary’s honoring of a Shifting
Control Notice) or (iii) due to any claim by Agent of an interest in the Account
or the funds on deposit therein.

 

7. Depositary may terminate this Agreement (i) in its discretion upon the
sending of at least thirty (30) days’ advance written notice to the other
parties hereto or (ii) because of a material breach by Company or Agent of any
of the terms of this Agreement or the Account Documentation, upon the sending of
at least five (5) days advance written notice to the other parties hereto. Agent
may terminate this Agreement upon the sending of at least three (3) days advance
written notice to the other parties hereto (provided that Depositary may shorten
or waive the requirement that such notice be in advance and any such shortening
or waiver shall be binding on all the parties). Any other termination or any
amendment or waiver of this Agreement shall be effected solely by an instrument
in writing executed by all the parties hereto. The provisions of paragraphs 5
and 6 above shall survive any such termination.

 

EXHIBIT A-2



--------------------------------------------------------------------------------

8. Company shall compensate Depositary for the opening and administration of the
Account and services provided hereunder in accordance with Depositary’s fee
schedules from time to time in effect. Payment will be effected by a direct
debit to the Account.

 

9. This Agreement: (i) may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument; (ii) shall become effective when
counterparts hereof have been signed by the parties hereto; and (iii) shall be
governed by and construed in accordance with the laws of the State of New York.
All parties hereby waive all rights to a trial by jury in any action or
proceeding relating to the Account or this Agreement. All notices under this
Agreement shall be in writing and sent concurrently to all parties (including
via emailed pdf or similar file or facsimile transmission) to the parties hereto
at their respective addresses (via national courier service with receipt of
delivery), email addresses or fax numbers set forth below (or to such other
address, email address or fax number as any such party shall designate in
writing to the other parties from time to time), and shall be deemed to have
been duly given or made when received (or if received on a day other than a
business day, on the next succeeding business day after receipt). Immediately
upon delivery of a Shifting Control Notice, Agent shall send a copy of the same
to Company.

 

EXHIBIT A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

[NAME OF COMPANY]   JPMORGAN CHASE BANK, N.A., as Agent By:       Date:   By:  
    Date: Name:       Name:     Title:       Title:    

 

Address for Notices:       Address for Notices:     Fax No.:       Fax No.:    
Email Address:       Email Address:    

 

                                           , as Depositary  

By:

      Date:    

 

EXHIBIT A-4



--------------------------------------------------------------------------------

Name:

Title:

 

Address for other Notices:

 

  Address For Shifting Control and Termination Notices:

__________________________________

Attn:

 

Email:

Fax No.:

 

 

EXHIBIT A-5



--------------------------------------------------------------------------------

Exhibit A | SHIFTING CONTROL NOTICE

 

Date:     Address:     Attention:      

Re: Blocked Account Control Agreement dated as of                     , 20     ,
(the “Agreement”) by and among                                          
                                                     and relating to Account(s)

Ladies and Gentlemen:

This constitutes a Shifting Control Notice as referred to in paragraph 2 of the
Agreement, a copy of which is attached hereto.

 

[NAME OF AGENT] By:       Date: Name:     Title:    

 

EXHIBIT A-6



--------------------------------------------------------------------------------

EXHIBIT B

to Master Disbursement Agreement

Form of Borrower’s Final Completion Certificate

[            ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a              (the “Borrower”)
[Project Linq / Project Octavius] Borrower’s Final Completion Certificate dated
as of [            ], 201[    ]

Project:                         

Ladies and Gentlemen:

This certificate is delivered to you pursuant to the Disbursement Agreement, to
which the Disbursement Agent is a party. Capitalized terms used in this
certificate that are otherwise not defined shall have the meanings assigned to
them in the Disbursement Agreement. The Borrower hereby represents, warrants and
certifies as follows, with respect to [Project Linq / Project Octavius]:

(a) all amounts required to be paid to Contractors have been paid (including any
Punchlist Completion Amounts and Retainage Amounts, but excluding any Disputed
Amounts with respect to which the applicable Reserved Amounts have been
deposited into the Post-Completion Reserve Account); and

(b) the Borrower (or Construction Manager) has received Lien releases and
waivers from each Contractor substantially in the forms of Exhibits C-1 and C-2,
as applicable, to the Disbursement Agreement, other than with respect to Liens
covered by such Reserved Amounts deposited in the Post-Completion Reserve
Account.

The Disbursement Agent, the Agent, the Construction Manager and the Construction
Consultant are entitled to rely on the foregoing certifications in authorizing
and making the disbursement requested below.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrower’s Final
Completion Certificate as of this [            ] day of [            ],
201[    ].

 

[Borrower] By:       Name:   Title:

 

EXHIBIT B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

to Master Disbursement Agreement

Form of Conditional Waiver and Release Upon Final Payment

CONDITIONAL WAIVER AND RELEASE

UPON FINAL PAYMENT

Property Name:                                          
                                         
                                                         

Property Location:                                          
                                         
                                                   

Undersigned’s Customer:                                          
                                                                                

Invoice/Payment Application Number:                                          
                                         
                                                   

Payment Amount:                                          
                                         
                                         
                                              

Payment Period:                                          
                                         
                                         
                                                

Amount of Disputed Claims:                                          
                                         
                                                                   

Upon receipt by the undersigned of a check in the above-referenced Payment
Amount payable to the undersigned, and when the check has been properly endorsed
and has been paid by the bank on which it is drawn, this document becomes
effective to release and the undersigned shall be deemed to waive any notice of
lien, any private bond right, any claim for payment and any rights under any
similar ordinance, rule or statute related to payment rights that the
undersigned has on the above-described Property to the following extent:
_________________________________________________

This release covers the final payment to the undersigned for all work, materials
or equipment furnished by the undersigned to the Property or to the
Undersigned’s Customer and does not cover payment for Disputed Claims, if any.
Before any recipient of this document relies on it, the recipient should verify
evidence of payment to the undersigned. The undersigned warrants that he or she
either has already paid or will use the money received from the final payment
promptly to pay in full all laborers, subcontractors, materialmen and suppliers
for all work, materials or equipment that are the subject of this waiver and
release.

Dated:                                              

 

 

(Company Name)

By:     Its:    

 

EXHIBIT C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

to Master Disbursement Agreement

Form of Unconditional Waiver and Release Upon Final Payment

UNCONDITIONAL WAIVER AND RELEASE

UPON FINAL PAYMENT

Property Name:                                          
                                         
                                                       

Property Location:                                          
                                         
                                                   

Undersigned’s Customer:                                          
                                                                                

Invoice/Payment Application Number:                                          
                                         
                                                       

Payment Amount:                                          
                                         
                                         
                                              

Amount of Disputed Claims:                                          
                                         
                                                                       

The undersigned has been paid in full for all work, materials and equipment
furnished to the Customer for the above-described Property and does hereby waive
and release any notice of lien, any private bond right, any claim for payment
and any rights under any similar ordinance, rule or statute related to payment
rights that the undersigned has on the above-described Property, except for the
payment of Disputed Claims, if any, noted above. The undersigned warrants that
he or she either has already paid or will use the money received from this final
payment promptly to pay in full all laborers, subcontractors, materialmen and
suppliers for all work, materials and equipment that are the subject of this
waiver and release.

Dated:                                              

 

 

(Company Name)

By:     Its:    

Notice: This document waives rights unconditionally and states that you have
been paid for giving up those rights. This document is enforceable against you
if you sign it, even if you have not been paid. If you have not been paid, use a
conditional release form.

 

EXHIBIT C-2-1



--------------------------------------------------------------------------------

EXHIBIT D

to Master Disbursement Agreement

Construction Consultant’s Final Completion Confirmation Form

[            ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a              (the “Borrower”)
[Project Linq / Project Octavius] Borrower’s Final Completion Certificate dated
as of [            ], 201[    ]

Project:                                          
                                                            

Ladies and Gentlemen:

[Construction Consultant], (the “Construction Consultant”) hereby confirms as
follows:

(a) The Construction Consultant has reviewed the above referenced Borrower’s
Final Completion Certificate.

(b) The Construction Consultant concurs to the best of its knowledge and
information with the certifications contained in Paragraphs (a) and (b) of the
above-referenced Borrower’s Final Completion Certificate in all material
respects, based on the information provided and the terms of our assignment.

(c) The Construction Consultant last observed the Project on [            ].

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Disbursement Agreement.

The Borrower, Disbursement Agent and the Agent only are entitled to rely on the
foregoing statements and no third party is entitled to rely on this confirmation
form.

IN WITNESS WHEREOF, the undersigned has executed this Construction Consultant’s
Final Completion Confirmation Form as of this [            ] day of
[            ], 201[  ].

 

[CONSTRUCTION CONSULTANT] By:       Name:   Title:

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E

to Master Disbursement Agreement

Form of Construction Manager’s Final Completion Certificate

[            ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a              (the “Borrower”)
[Project Linq / Project Octavius] Borrower’s Final Completion Certificate dated
as of [            ], 201[    ]

Project:                                          
                                                            

Ladies and Gentlemen:

[Construction Manager] (the “Construction Manager”) hereby certifies as follows:

(a) The Construction Manager has reviewed the above referenced Borrower’s Final
Completion Certificate and the Disbursement Agreement, to the extent necessary
to understand the defined terms contained herein and therein that are
incorporated by reference from the Disbursement Agreement and to provide the
certification contained herein. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Disbursement Agreement.

(b) The Construction Manager hereby concurs in all material respects with each
of the certifications contained in Paragraphs (a) and (b) of the
above-referenced Borrower’s Final Completion Certificate; provided, however,
that with respect to Paragraphs (a) and (b) solely as to Contractors other than
itself, this certification is limited to the best of the Construction Manager’s
knowledge.

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications in authorizing and making the
disbursement requested in the Borrower’s Final Completion Certificate.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Construction Manager as of this [            ] day of [            ], 201[  ].

 

[                                                                          ] By:
      Name:   Title:

 

EXHIBIT E-2



--------------------------------------------------------------------------------

EXHIBIT F

to Master Disbursement Agreement

Form of Final Plans and Specifications Amendment Certificate

[            ], 201[  ]

[Address]

Copies to:

[Address – To Include Disbursement Agent and Construction Consultant]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                     (the “Borrower”)
[Project Linq / Project Octavius] Final Plans and Specifications Amendment

Project:                                          
                                                            

Ladies and Gentlemen:

The Borrower requests [a material modification of the Final Plans and
Specifications / that certain Plans and Specifications become Final Plans and
Specifications] with respect to [Project Linq / Project Octavius]. This
certificate is delivered pursuant to Section 6.3 of the Disbursement Agreement,
to which the Disbursement Agent is a party. Capitalized terms used in this
certificate that are otherwise not defined shall have the meaning assigned in
the Disbursement Agreement. In connection with the requested [material
modification of the Final Plans and Specifications / Plans and Specifications
becoming Final Plans and Specifications], the Borrower hereby represents,
warrants and certifies as follows with respect to [Project Linq / Project
Octavius]:

(a) [The Plans and Specifications which will become Final Plans and
Specifications for the Project as of the date hereof currently are as specified
on Schedule 1, and:] [The Final Plans and Specifications, as amended, are as
specified on Schedule 1, and:]

(i) have received all approvals from all Governmental Authorities required to
approve such Plans and Specifications necessary to commence construction of such
work or improvements described therein, if any;

(ii) contain sufficient specificity to permit completion of such work or
improvement described therein;

(iii) have been signed by the Architect; and

(iv) have been delivered to the Construction Consultant.

(b) To the Borrower’s knowledge, the construction performed as of the date
hereof is substantially in accordance with the Final Plans and Specifications,
as amended. After giving effect to this [proposed amendment to the Final Plans
and Specifications / finalization of the Plans and Specifications] and any
concurrent amendment to the Project Budget and/or the Project Schedule, the
Borrower reasonably believes that the Opening Date will occur on or prior to the

 

EXHIBIT F-1



--------------------------------------------------------------------------------

Scheduled Opening Date, the Substantial Completion Date will occur on or prior
to the Scheduled Completion Date and the Final Completion Date will occur
promptly thereafter, as modified pursuant to Section 6.8 of the Disbursement
Agreement (in each case to the extent such milestone date has not already
occurred).

(c) After giving effect to this proposed [amendment to the Final Plans and
Specifications / finalization of the Plans and Specifications] and any
concurrent amendment to the Project Budget and/or the Project Schedule, the
Project Budget accurately sets forth in all material respects the anticipated
Project Costs through the Scheduled Completion Date, allocated among the various
Line Item components thereof identified on the Project Budget in effect on the
date hereof.

(d) As of the date hereof, no Event of Default exists, and this proposed
]amendment to the Final Plans and Specifications / finalization of the Plans and
Specifications] and any concurrent amendment to the Project Budget and/or the
Project Schedule will not constitute, result in, nor create an Event of Default.

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications.

The undersigned certifies that this Final Plans and Specifications Amendment
Certificate is authorized hereby and is permitted pursuant to the Disbursement
Agreement and the Credit Agreement and all conditions precedent thereto have
been met.

Attached to this Final Plans and Specifications Amendment Certificate as
Exhibits 1 to 3 are certificates of the Construction Manager (only to the extent
[the amendment to the Plans and Specifications/ the submission of the Plans and
Specifications as Final Plans and Specifications] affects that portion of the
Project for which the Construction Manager is the Contractor), the Construction
Consultant and the Architect (only to the extent the [amendment to the Final
Plans and Specifications / the submission of the Plans and Specifications as
Final Plans and Specifications] affects that portion of the Project constructed
pursuant to Plans and Specifications prepared by it).

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Final Plans and
Specifications Amendment Certificate as of this [    ] day of
[                    ], 201[    ].

 

[Borrower] By:       Name:     Title:  

 

EXHIBIT F-3



--------------------------------------------------------------------------------

SCHEDULE 11

Description of Final Plans and Specifications, as amended

[BORROWER TO PROVIDE INDEX AND DESCRIPTION]

 

1 

Note: Use this form of Schedule 1 for an amendment request that certain Plans
and Specifications become Final Plans and Specifications.

 

EXHIBIT F-4



--------------------------------------------------------------------------------

SCHEDULE 12

Amendment No. [__] to Plans and Specifications.

I. The following describes new Final Plans and Specifications for any work or
improvements to be included in the Project and for which no Final Plans and
Specifications currently exist or in replacement of preliminary Plans and
Specifications:

 

    

Work or Improvement

  

Architect

  

Drawing Number

1.

        

2.

        

3.

        

II. The following describes replacement Final Plans and Specifications for any
work or improvements to be included in the Project and for which Final Plans and
Specifications currently exist:

 

    

Work or Improvement

  

Drawing Number of

Replaced Final Plans

and Specifications

  

Architect of

New Final Plans and

Specifications

  

Drawing Number of

New Final Plans and

Specifications

1.

           

2.

           

3.

           

 

2 

Note: Use this form of Schedule 1 for an amendment request relating to a
material modification of the Final Plans and Specifications.

 

EXHIBIT F-5



--------------------------------------------------------------------------------

EXHIBIT 1

Form of Construction Manager’s Final Plans and Specifications Amendment
Certificate

[                    ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [                    ], 2011
(the “Disbursement Agreement”) of [Borrower], a                      (the
“Borrower”) [Project Linq / Project Octavius] Borrower’s Final Plans and
Specifications Amendment Certificate dated as of [                    ],
201[    ]

       Project:                     

Ladies and Gentlemen:

[Construction Manager] (the “Construction Manager”) hereby certifies as follows:

(a) The Construction Manager has reviewed the above referenced Borrower’s Final
Plans and Specifications Amendment Certificate and the Disbursement Agreement,
to the extent necessary to understand the defined terms contained herein and
therein that are incorporated by reference from the Disbursement Agreement and
to provide the certification contained herein. Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the
Disbursement Agreement.

(b) The Construction Manager hereby concurs in all material respects of the
certifications contained in Paragraphs (a)(ii) and (b) in the above-referenced
Final Plans and Specifications Amendment Certificate as they apply to that
portion of the Project for which the Construction Manager is the Contractor,
provided that where any certification of the Borrower is limited to the
Borrower’s knowledge for the purposes of this certificate, such certification
shall instead be made to the Construction Manager’s knowledge.

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT F-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Construction Manager as of this [    ] day of [                    ], 201[    ].

 

[                                         ] By:        Name:     Title:  

 

EXHIBIT F-7



--------------------------------------------------------------------------------

EXHIBIT 2

Construction Consultant’s Final Plans and Specifications Amendment Confirmation
Form

[                    ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [                    ], 2011
(the “Disbursement Agreement”) of [Borrower], a                      (the
“Borrower”) [Project Linq / Project Octavius] Borrower’s Final Plans and
Specifications Amendment Certificate dated as of [                    ],
201[    ]

       Project:                     

Ladies and Gentlemen:

[Construction Consultant] (the “Construction Consultant”) hereby confirms as
follows:

(a) The Construction Consultant has reviewed the above referenced Final Plans
and Specifications Amendment Certificate.

(b) The Construction Consultant concurs with the certifications contained in
Paragraphs (a), (b) and (c) of the above-referenced Final Plans and
Specifications Amendment Certificate in all material respects, based on the
information provided and the terms of our assignment; provided that where any
certification of the Borrower is limited to the Borrower’s knowledge, for the
purposes of this certificate, such concurrence shall instead be made to the
Construction Consultant’s knowledge.

(c) The Construction Consultant last observed the Project on
[                    ].

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Disbursement Agreement.

The Disbursement Agent and the Agent only are entitled to rely on the foregoing
statements and no third party is entitled to rely on this confirmation form.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Construction Consultant’s
Final Plans and Specifications Amendment Confirmation Form as of this [    ] day
of [                    ], 201[    ].

 

[                                         ] By:        Name:     Title:  

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT 3

Form of Architect’s Final Plans and Specifications Amendment Certificate

[                    ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [                    ], 2011
(the “Disbursement Agreement”) of [Borrower], a                      (the
“Borrower”) [Project Linq / Project Octavius] Borrower’s Final Plans and
Specifications Amendment Certificate dated as of [                    ],
201[    ]

       Project:                     

Ladies and Gentlemen:

[Architect] is providing this Certificate as the “Architect” (as defined in the
Disbursement Agreement), and hereby certifies as follows:

(a) The Architect has reviewed the above referenced Final Plans and
Specifications Amendment Certificate and the Disbursement Agreement to the
extent necessary to understand the defined terms contained herein and in the
Final Plans and Specifications Amendment Certificate that are incorporated by
reference from the Disbursement Agreement and to provide the certification
contained herein. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the Disbursement Agreement.

(b) The Architect hereby concurs in all material respects with the
certifications contained in Paragraphs (a) (other than Subparagraphs (iii) and
(iv)) and (b) of the above-referenced Final Plans and Specifications Amendment
Certificate; provided that where any certification of the Borrower is limited to
the Borrower’s knowledge, for the purposes of this certificate, such
certification shall instead be made to the Architect’s knowledge.

(c) The Architect last inspected the Project on [                    ].

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Architect
as of this [    ] day of [                    ], 201[  ].

 

[                                         ] By:        Name:     Title:  

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT G

to Master Disbursement Agreement

Form of In-Balance Test Certificate

This In-Balance Test Certificate (“Certificate”) is delivered to [Agent], as
Agent pursuant to the Master Disbursement Agreement, dated as of
[                    ], 2011 (the “Disbursement Agreement”), among [Linq
Borrower], a                      (the “Linq Borrower”), [Octavius Borrower], a
                     (the “Octavius Borrower”), [Disbursement Agent]
(“Disbursement Agent”) and [Agent], as Agent for the Lenders ( “Agent”).

Capitalized terms used in this Certificate and all Attachments hereto but not
defined herein or therein shall have the meanings given to such terms in the
Disbursement Agreement.

1. I am a Responsible Officer of the [Linq/ Octavius] Borrower.

2. I have reviewed and am familiar with the contents of this Certificate and am
executing this Certificate solely in my capacity as a Responsible Officer of the
[Linq/ Octavius] Borrower.

3. Attached hereto as Attachment 1 are the calculations of the Project Funds
allocable to Project [Linq/Octavius] and the aggregate Remaining Costs for
Project [Linq/Octavius], in each case as of the date set forth therein, showing
compliance with the In-Balance Test with respect to such Project.

IN WITNESS WHEREOF, I execute this Certificate this                      day
of                      20    .

 

[Borrower],

a                                         

By:       Name:     Title:  

 

EXHIBIT G-1



--------------------------------------------------------------------------------

Attachment 1

[See attached]

 

EXHIBIT G-2



--------------------------------------------------------------------------------

EXHIBIT H

to Master Disbursement Agreement

Construction Consultant’s Opening Date Confirmation Form

[                     ], 201[    ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [                    ], 2011
(the “Disbursement Agreement”) of [Borrower], a                      (the
“Borrower”) [Project Linq / Project Octavius] Borrower’s Opening Date
Certificate dated as of [                    ], 201[    ](the “Opening Date
Certificate”)

       Project:                                          
                                                            

Ladies and Gentlemen:

[Construction Consultant], (the “Construction Consultant”) hereby confirms as
follows with respect to [Project Linq / Project Octavius]:

(a) The Construction Consultant has reviewed the above referenced Opening Date
Certificate.

(b) The Construction Consultant concurs, to the best of its knowledge after due
inquiry and investigation, with the certifications in Paragraphs (a)-(c) of the
above-referenced Opening Date Certificate in all material respects, based on the
information provided and the terms of our assignment.

(c) The Project is generally complete in all material respects in accordance
with the Final Plans and Specifications, as amended.

(d) The Construction Consultant last observed the Project on
[                    ].

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Disbursement Agreement. The Borrower, Disbursement Agent
and the Agent only are entitled to rely on the foregoing statements and no third
party is entitled to rely on this confirmation form.

IN WITNESS WHEREOF, the undersigned has executed this Construction Consultant’s
Opening Date Confirmation Form as of this [    ] day of [                    ],
201[  ].

 

EXHIBIT H-1



--------------------------------------------------------------------------------

[CONSTRUCTION CONSULTANT] By:       Name:     Title:  

 

EXHIBIT H-2



--------------------------------------------------------------------------------

EXHIBIT I

to Master Disbursement Agreement

Location of Plans and Specifications

For each Project, the Plans and Specifications will be located at the site of
such Project.

 

EXHIBIT K-2-1



--------------------------------------------------------------------------------

EXHIBIT J-1

to Master Disbursement Agreement

Form of Disbursement Request

[                     ], 201[    ]

[Address]

With a copy to (without attachments):

[Address]

 

  Re: [Project Linq / Project Octavius] Disbursement Request
No. [                    ] under Master Disbursement Agreement dated as of
[    ], 2011 (the “Disbursement Agreement”) of [Borrower], a
                     (the “Borrower”) Disbursement Request of $[            ]
Requested Disbursement Date: [                    ], 201[    ]

       Project:                     

Ladies and Gentlemen:

The Borrower submits this Disbursement Request (the “Disbursement Request”)
pursuant to the Disbursement Agreement. Capitalized terms used herein without
definition shall have the meanings assigned in the Disbursement Agreement.

The Borrower hereby requests that you, in your capacity as Disbursement Agent
under the Disbursement Agreement, on the requested disbursement date set forth
above (the “Requested Disbursement Date”) cause the transfer of $[            ]
from the Loan Proceeds Account to the Construction Disbursement Account.

In connection with the requested disbursement, the Borrower hereby represents,
warrants and certifies as of the date hereof as follows with respect to [Project
Linq / Project Octavius]:

(a) Schedule 1 lists each party to whom payment is to be made from the funds
transferred to the Construction Disbursement Account or, in respect of
reimbursements to the Borrower, each party to whom a corresponding payment has
been made by Borrower, for each Line Item and for each such party, the
following: (i) the required payment date for each applicable payment; (ii) the
name of the payee to be paid or that was paid, as applicable; and (iii) the net
payment requested with respect to each payee. To the Borrower’s knowledge, the
information set forth in Schedule 1 is true, correct and complete in all
material respects.

(b) Schedule 2 sets forth, for each Line Item, the following: (i) the total
Project Costs anticipated to be incurred to achieve the Final Completion Date
promptly after the Scheduled Completion Date, both as of the Delivery Date of
the Project Budget and, giving effect to any amendments to the Project Budget
previously or concurrently made in accordance with Section 6.1 of the
Disbursement Agreement and described in the columns labeled “PREV ADJUSTED” and
“CURRENT ADJUSTED”, as of the date hereof; (ii) the total payments previously
made (net of Retainage Amounts and Disputed Amounts withheld in accordance with
the Disbursement Agreement) with respect to the Project under such Line Item;
and (iii) the Borrower’s reasonable belief as to the remaining amounts required
to be paid (including any applicable

 

EXHIBIT J-1-1



--------------------------------------------------------------------------------

Retainage Amounts and Disputed Amounts) to achieve the Final Completion Date
promptly after the Scheduled Completion Date. The information set forth in
Schedule 2 is true, correct and complete in all material respects.

(c) Schedule 3 sets forth a lien release summary chart of releases and waivers
in the form specified by Exhibits C and L of the Disbursement Agreement, as
applicable (copies of which are attached hereto as Attachment 1), from each
Contractor to be paid from funds requested under this Disbursement Request for
payment of Hard Costs acknowledging that such Contractor has been paid in full
any and all amounts due for work or services performed and materials furnished
to date in connection with the construction of the Project, except for lien
releases or waivers relating to Permitted Liens, Permitted Amounts and Deferred
Subcontractor Waivers.

(d) Schedule 4 sets forth a written inventory of Unincorporated Materials as of
the date hereof, including the costs thereof. The following conditions have been
satisfied with respect to such Unincorporated Materials: (i) except with respect
to Unincorporated Materials related to the Wheel Component, all Unincorporated
Materials for which full payment has previously been made with the proceeds of
the Term B Loans or is being made with the proceeds of the Disbursement to be
disbursed pursuant to this Disbursement Request, or will be upon full payment,
owned by a Loan Party, as evidenced by paid invoices, bills of sale,
certificates of title or other evidence provided to the Disbursement Agent,
attached in Exhibit 1 to Schedule 4; (ii) the Unincorporated Materials are
consistent with the Plans and Specifications, to the extent applicable;
(iii) all Unincorporated Materials are properly inventoried, securely stored,
protected against theft and damage at the Project site or if not located at the
Project site, Borrower has (X) instructed the applicable contracting party to so
secure and protect such Unincorporated Materials, and (Y) identified such other
location(s) by complete address (or if complete addresses of a current storage
location cannot be provided, listed the name and complete address of the
applicable contracting party supplying or manufacturing such Unincorporated
Materials); and (iv) all Unincorporated Materials are adequately insured against
casualty, loss and theft for an amount equal to their replacement costs to the
extent required under the Loan Documents.

(e) All Cash Contributions required to have been made in connection with the
Project as of the date hereof pursuant to the terms of the Credit Agreement have
been or shall substantially concurrent with the making of the requested
Disbursement hereunder be deposited in the Company Account.

(f) After giving effect to the requested Disbursement, the In-Balance Test will
be satisfied.

(g) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents are true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects only as of such earlier date.

(h) As of the date hereof, no Default or Event of Default exists (other than
Defaults that will be cured by the payment of money being requested hereunder).

(i) As of the date hereof, (A) the amounts previously drawn by Borrower from the
applicable Construction Disbursement Account, the applicable Draw Account, or
the Company Account, as applicable, to pay Permitted Fund Uses have, in fact,
been used to pay Permitted Fund Uses in accordance with the Project Budget and
the applicable Disbursement Request (in

 

EXHIBIT J-1-2



--------------------------------------------------------------------------------

the case of monies drawn from the Construction Disbursement Account), and
(B) after giving effect to the Disbursement requested under this Disbursement
Request, the balance in the applicable Construction Disbursement Account will
not exceed the amount required to pay Project Costs for the Project now due and
payable and the balance in the Draw Accounts will not exceed the aggregate
maximum dollar threshold permitted from time to time under Section 2.2.5 of the
Disbursement Agreement.1

The Agent and the Disbursement Agent are entitled to rely on the foregoing
certifications in authorizing and making the Disbursements requested by this
Disbursement Request.

Attached to this Disbursement Request as Exhibits 1 and 2, are certificates from
the Construction Manager and the Architect, as applicable.

[SIGNATURE PAGE FOLLOWS]

 

 

1 

This certification to be included in all but the first Disbursement Request.

 

EXHIBIT J-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
this [    ] day of [                    ], 201[  ].

 

[Borrower] By:       Name:   Title:

 

ACKNOWLEDGED receipt hereof.

[Disbursement Agent],

as Disbursement Agent

By:       Name:   Title:

 

EXHIBIT J-1-4



--------------------------------------------------------------------------------

Schedule 1

to Disbursement Request

PAYEE LISTING AND LIEN WAIVER CHECKLIST

 

BORROWER:

   [Borrower]    Date:                             

PROJECT:

   [Borrower]    DRAW NO.:                             

 

LINE

ITEM

   INVOICE
DATE     

PAYEE NAME

   NET AMOUNT
TO BE PAID      LIEN WAIVER               REQ’D      REC’D                    
                                                                                
                                                                                
                                                                                
                                             Total Net Amount         

 

EXHIBIT J-1-5



--------------------------------------------------------------------------------

SCHEDULE 2

to Disbursement Request

PROJECT SUMMARY

 

BORROWER: [Borrower]       DRAW # PROJECT: [Borrower]       LOCATION:
[            ]       DATE:

 

ITEM #

  

DESCRIPTION

  PROJECT BUDGET     DRAW REQUESTS
(NET OF RETAINAGE & DISPUTED
AMOUNTS)     BALANCE
TO FUND     % BAL
TO
FUND        ORIGINAL     PREV.
ADJUSTED     CURRENT
ADJUSTED     REVISED     PREVIOUS     CURRENT     TOTAL     (Incl.
Retainage &
Disputed
Amounts)           

LAND

                    

HARD COSTS

                    

[CONFORM TO BUDGET]

                                                                                
                                            

TOTAL HARD COSTS

                    

SOFT COSTS

                    

[CONFORM TO BUDGET]

                                                                                
  

TOTAL SOFT COSTS

                    

PROJECT CONTINGENCY

                    

WORKING CAPITAL CONTINGENCY

                    

TOTAL PROJECT COSTS:

                    

LESS LAND EQUITY:

                    

LESS CONSTRUCTION EQUITY:

                    

LOAN AMOUNT:

                 

 

EXHIBIT J-1-6



--------------------------------------------------------------------------------

SCHEDULE 3

to Disbursement Request

LIEN RELEASE SUMMARY – MASTER LIST1

Waivers received for work billed through [                 ], 201[    ]

Submitted pursuant to § 4.1.2(a) of the Disbursement Agreement

 

Contractor

   Payment Application Reference      Waiver Amount      Notes      Date     
Company Advance
Request #      Contractor #      Conditional
(Current Period)      Unconditional      Total Waivers
(Cumulative)                                                                    
                                                                                
                                                                                
                          

 

1 

Summary chart and attached lien releases should address all Project Costs
incurred through the date of the Master List.

 

EXHIBIT J-1-7



--------------------------------------------------------------------------------

Schedule 4

to Disbursement Request

INVENTORY OF UNINCORPORATED MATERIALS

Submitted pursuant to § 4.1.2(e) of the Disbursement Agreement

 

Item Description    Item Cost   

Complete Addresses of Storage
Location For Offsite Unincorporated
Materials (or, if not

available, name and complete
address of the applicable contracting
party supplying or manufacturing
such Unincorporated Materials)

 

 

EXHIBIT J-1-7



--------------------------------------------------------------------------------

Exhibit 1 to Schedule 4 to Disbursement Request

COPIES OF PAID INVOICES, BILLS OF SALES, CERTIFICATES OF TITLE OR OTHER EVIDENCE

[Attached hereto]

 

EXHIBIT J-1-8



--------------------------------------------------------------------------------

ATTACHMENT 1

to Disbursement Request

LIEN WAIVERS AND RELEASES

[See Attached]

 

EXHIBIT J-1-9



--------------------------------------------------------------------------------

EXHIBIT 1

Certificate of Construction Manager

[            ], 201[  ]

[Address]

With a copy to:

[Address]

 

  Re: [Project Linq / Project Octavius] Disbursement Request
No. [                    ] under Master Disbursement Agreement dated as of
[            ], 2011 (the “Disbursement Agreement”) of [Borrower], a
                                         (the “Borrower”)

       Disbursement Request of $[            ]

       Requested Disbursement Date: [            ], 201[  ]

       Project:             

Ladies and Gentlemen:

[Construction Manager] (the “Construction Manager”) hereby certifies as follows:

(a) The Construction Manager has reviewed the above referenced Disbursement
Request and Disbursement Agreement, to the extent necessary to understand the
defined terms contained herein and in the Disbursement Request that are
incorporated by reference from the Disbursement Agreement and to provide the
certification contained herein. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Disbursement Agreement.

(b) [Choose One] [The Construction Manager hereby confirms, to the best of its
knowledge as of the date hereof, that it believes that, with respect to that
portion of the Project for which the Construction Manager is the Contractor, the
Opening Date is likely to occur on or prior to the Scheduled Opening Date and
the Substantial Completion Date is likely to occur on or before the Scheduled
Completion Date, as modified pursuant to Section 6.8 of the Disbursement
Agreement (in each case to the extent such milestone date has not already
occurred).] or [The Construction Manager hereby confirms, to the best of its
knowledge as of the date hereof, that in its reasonable estimate, the Opening
Date will occur no more than              weeks after the Scheduled Opening Date
and the Substantial Completion Date will occur no more than              weeks
after the Scheduled Completion Date, as modified pursuant to Section 6.8 of the
Disbursement Agreement (in each case to the extent such milestone date has not
already occurred).]

(c) The Construction Manager hereby certifies that, to its knowledge, solely
with respect to that portion of the Project for which the Construction Manager
is the Contractor, the Project may be constructed in accordance within the
Project Budget.

The Disbursement Agent and the Agent are entitled to rely on the foregoing
certifications in authorizing and making the disbursement requested in the
Disbursement Request.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT J-1-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Construction Manager as of this [    ] day of [            ], 201[  ].

 

[                                                             ] By:       Name:
  Title:

 

EXHIBIT J-1-11



--------------------------------------------------------------------------------

EXHIBIT 2

Certificate of Architect

[            ], 201[  ]

[Address]

With a copy to:

[Address]

 

  Re: [Project Linq / Project Octavius] Disbursement Request
No. [                ] under Master Disbursement Agreement dated as of
[            ], 2011 (the “Disbursement Agreement”) of [Borrower], a
                                         (the “Borrower”)

       Disbursement Request of $[            ]

       Requested Disbursement Date: [            ], 201[  ]

       Project:                     

Ladies and Gentlemen:

[Architect] is providing this Certificate as the “Architect” (as defined in the
Disbursement Agreement), and hereby certifies as follows:

(a) The Architect has reviewed the above referenced Disbursement Request and
Disbursement Agreement, to the extent necessary to understand the defined terms
contained herein and in the Disbursement Request that are incorporated by
reference from the Disbursement Agreement and to provide the certification
contained herein. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Disbursement Agreement.

(b) The Architect hereby certifies and confirms with respect to that portion of
the Project constructed pursuant to the Plans and Specifications
[prepared][managed] by the Architect that the construction performed to date is
substantially in conformance with the Plans and Specifications.

The Disbursement Agent and the Agent are entitled to rely on the foregoing
certifications in authorizing and making the disbursement requested in the
Disbursement Request.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT J-1-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Architect
as of this [    ] day of [            ], 201[  ].

 

[                                                             ] By:       Name:
  Title:

 

EXHIBIT J-1-13



--------------------------------------------------------------------------------

EXHIBIT J-2

to Master Disbursement Agreement

Construction Consultant’s Disbursement Form

[            ], 201[  ]

[Address]

 

  Re: [Project Linq / Project Octavius] Disbursement Request
No. [                ] (the “Borrower’s Disbursement Request”), under Master
Disbursement Agreement dated as of [            ], 2011 (the “Disbursement
Agreement”) of [Borrower], a                                  (the “Borrower”)

       Disbursement Request of $[            ]

       Requested Disbursement Date: [            ], 201[  ]

       Project:                     

Ladies and Gentlemen:

[Construction Consultant] (the “Construction Consultant”) hereby confirms as
follows:

(a) The Construction Consultant has reviewed the Borrower’s Disbursement
Request, which is attached hereto as Exhibit 1.

(b) The Construction Consultant hereby acknowledges receipt of the lien releases
and waivers from Borrower and each Contractor as required by clause (c) of the
Borrower’s Disbursement Request and Section 4.1.2(a) of the Disbursement
Agreement and confirms that the amounts requested to be paid to each such person
appear to be appropriately and accurately reflected in the Borrower’s
Disbursement Request and such lien releases.

(c) The Construction Consultant concurs with the certifications contained in
Paragraphs (a)-(c) of the Borrower’s Disbursement Request in all material
respects, based on the information provided and the terms of our assignment;
provided that where any certification of the Borrower is limited to the
Borrower’s knowledge, for the purpose of this certificate such concurrence shall
instead be made to the Construction Consultant’s knowledge.

(d) [Choose One] [The Construction Consultant confirms that it believes that the
Opening Date will occur on or prior to the Scheduled Opening Date and the
Substantial Completion Date will occur on or prior to the Scheduled Completion
Date, as modified pursuant to Section 6.8 of the Disbursement Agreement.] or
[The Construction Consultant hereby confirms that in its reasonable estimate,
the Opening Date will occur no more than              weeks after the Scheduled
Opening Date and the Substantial Completion Date will occur no more than
             weeks after the Scheduled Completion Date.]

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Disbursement Agreement.

 

EXHIBIT J-2-1



--------------------------------------------------------------------------------

The Disbursement Agent and the Agent only are entitled to rely on the foregoing
statements in authorizing and making the disbursement requested in the
Borrower’s Disbursement Request and no third party is entitled to rely on this
disbursement form.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT J-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Construction Consultant’s
Disbursement Form as of this [        ] day of [                    ], 201[  ].

 

[CONSTRUCTION CONSULTANT] By:       Name:     Title:  

 

EXHIBIT J-2-3



--------------------------------------------------------------------------------

Exhibit 1

Borrower’s Disbursement Request

[See Attached]

 

EXHIBIT J-2-4



--------------------------------------------------------------------------------

EXHIBIT K

to Master Disbursement Agreement

Form of Borrower’s Substantial Completion Certificate

[            ], 201[  ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                      (the “Borrower”)
[Project Linq / Project Octavius] Borrower’s Substantial Completion Certificate
dated as of [            ], 201[  ]

    Project:                 

Ladies and Gentlemen:

This certificate is delivered to you pursuant to the Disbursement Agreement, to
which the Disbursement Agent is a party. Capitalized terms used in this
certificate that are otherwise not defined shall have the meanings assigned to
them in the Disbursement Agreement. The Borrower hereby represents, warrants and
certifies as follows with respect to [Project Linq / Project Octavius]:

(a) The Opening Date has occurred.

(b) All material Applicable Permits with respect to the operation of the Project
in all material respects have been issued and are in full force and effect.

(c) The Permitted Amounts currently unpaid are as follows: (i) $[            ]
for the Punchlist Completion Amount; (ii) $[            ] for aggregate Disputed
Amounts with respect to the Construction Contracts; (iii) $[            ] for
Retainage Amounts; and (iv) $[            ] for De Minimus Invoice Amounts.

(d) All amounts required to be paid to the Contractors in connection with
completing the Project have been paid, other than Permitted Amounts with respect
to which the Reserved Amount has been reserved in the aggregate in the Accounts,
and other than with respect to Deferred Subcontractor Waivers.

(e) The Borrower (or Construction Manager) has received lien releases and
waivers from each Contractor in the forms of Exhibits N-1 and N-2, as
applicable, of the Disbursement Agreement covering all work on the Project
through the Disbursement Request Date immediately prior to the Opening Date,
other than with respect to Permitted Amounts and Deferred Subcontractor Waivers.

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications in authorizing and making the
disbursement requested below.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrower’s Substantial
Completion Certificate as of this [            ] day of [            ], 201[  ].

 

[BORROWER] By:       Name:     Title:  

 

EXHIBIT K-2



--------------------------------------------------------------------------------

EXHIBIT L-1

to Master Disbursement Agreement

Form of Conditional Waiver and Release Upon Progress Payment

CONDITIONAL WAIVER AND RELEASE

UPON PROGRESS PAYMENT

Property Name:                                          
                                         
                                               

Property Location:                                          
                                         
                                           

Undersigned’s Customer:                                          
                                                                            

Invoice/Payment Application Number:                                          
                                         
                                             

Payment Amount:                                          
                                         
                                                                               

Upon receipt by the undersigned of a check in the above-referenced Payment
Amount payable to the undersigned, and when the check has been properly endorsed
and has been paid by the bank on which it is drawn, this document becomes
effective to release and the undersigned shall be deemed to waive any notice of
lien, any private bond right, any claim for payment and any rights under any
similar ordinance, rule or statute related to payment rights that the
undersigned has on the above-described Property to the following extent:
                                         
                                         
                                         
                                                          

This release covers a progress payment for the work, materials or equipment
furnished by the undersigned to the Property or to the Undersigned’s Customer
which are the subject of the Invoice or Payment Application, but only to the
extent of the Payment Amount or such portion of the Payment Amount as the
undersigned is actually paid, and does not cover any retention withheld, any
items, modifications or changes pending approval, disputed items and claims, or
items furnished that are not paid. Before any recipient of this document relies
on it, the recipient should verify evidence of payment to the undersigned. The
undersigned warrants that it, he or she either has already paid or will use the
money received from this progress payment promptly to pay in full all laborers,
subcontractors, materialmen and suppliers for all work, materials or equipment
that are the subject of this waiver and release.

Dated:                                 

 

   

(Company Name)

By:     Its:    

 

EXHIBIT L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

to Master Disbursement Agreement

Form of Unconditional Waiver and Release Upon Progress Payment

UNCONDITIONAL WAIVER AND RELEASE

UPON PROGRESS PAYMENT

Property Name:                                          
                                         
                                               

Property Location:                                          
                                         
                                           

Undersigned’s Customer:                                          
                                                                            

Invoice/Payment Application Number:                                          
                                         
                                        

Payment Amount:                                          
                                         
                                                                           

The undersigned has been paid and has received a progress payment in the
above-referenced Payment Amount for all work, materials and equipment the
undersigned furnished to the Customer for the above-described Property and does
hereby waive and release any notice of lien, any private bond right, any claim
for payment and any rights under any similar ordinance, rule or statute related
to payment rights that the undersigned has on the above-described Property to
the following extent:                                          
                       .

This release covers a progress payment for the work, materials and equipment
furnished by the undersigned to the Property or to the Undersigned’s Customer
which are the subject of the Invoice or Payment Application, but only to the
extent of the Payment Amount or such portion of the Payment Amount as the
undersigned is actually paid, and does not cover any retention withheld, any
items, modifications or changes pending approval, disputed items and claims, or
items furnished that are not paid. The undersigned warrants that he or she
either has already paid or will use the money received from this progress
payment promptly to pay in full all laborers, subcontractors, materialmen and
suppliers for all work, materials or equipment that are the subject of this
waiver and release.

Dated:                                 

 

   

(Company Name)

By:     Its:    

Notice: This document waives rights unconditionally and states that you have
been paid for giving up those rights. This document is enforceable against you
if you sign it to the extent of the Payment Amount or the amount received. If
you have not been paid, use a conditional release form.

 

EXHIBIT L-2-1



--------------------------------------------------------------------------------

EXHIBIT M-1

to Master Disbursement Agreement

Construction Consultant’s Substantial Completion Confirmation Form

[            ], 201[  ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                      (the “Borrower”)
[Project Linq / Project Octavius] Borrower’s Substantial Completion Certificate
dated as of [            ], 201[  ]

    Project:                 

Ladies and Gentlemen:

[Construction Consultant] (the “Construction Consultant”) hereby confirms as
follows:

(a) The Construction Consultant has reviewed the above referenced Borrower’s
Substantial Completion Certificate.

(b) The Construction Consultant hereby concurs, to the best of Construction
Consultant’s knowledge, with the certifications contained in Paragraphs
(a) through (e) of the above-referenced Borrower’s Substantial Completion
Certificate in all material respects, based on the information provided and the
terms of our assignment.

(c) The Construction Consultant last observed the Project on [            ].

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Disbursement Agreement.

The Disbursement Agent and the Agent only are entitled to rely on the foregoing
statements and no third party is entitled to rely on this confirmation form.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT M-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Construction Consultant’s
Substantial Completion Form as of this [        ] day of [            ],
201[  ].

 

[CONSTRUCTION CONSULTANT] By:       Name:     Title:  

 

EXHIBIT M-1-2



--------------------------------------------------------------------------------

EXHIBIT M-2

to Master Disbursement Agreement

Architect’s Substantial Completion Certificate Form

[            ], 201[  ]

[Address]

With a copy to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                     (the “Borrower”)
[Project Linq / Project Octavius] Borrower’s Substantial Completion Certificate
dated as of [            ], 201[  ]

    Project:                 

Ladies and Gentlemen:

[Architect] is providing this Certificate as the “Architect” (as defined in the
Disbursement Agreement), and hereby certifies as follows:

(a) The Architect has reviewed the above referenced Substantial Completion
Certificate and Disbursement Agreement, to the extent necessary to understand
the defined terms contained herein and in the Substantial Completion Certificate
that are incorporated by reference from the Disbursement Agreement and to
provide the certification contained herein. Capitalized terms used herein and
not otherwise defined shall have the meanings ascribed to them in the
Disbursement Agreement.

(b) The Architect hereby certifies and confirms with respect to that portion of
the Project constructed pursuant to the Plans and Specifications
[prepared][managed] by the Architect that the construction performed to date is
substantially complete in conformance with the Plans and Specifications.

The Disbursement Agent and the Agent are entitled to rely on the foregoing
certifications in authorizing and making the disbursement requested in the
Disbursement Request.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT M-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Architect
as of this [        ] day of [            ], 201[  ].

 

[                             ] By:       Name:     Title:  

 

EXHIBIT M-2-2



--------------------------------------------------------------------------------

EXHIBIT N

to Master Disbursement Agreement

Form of Project Budget Amendment Certificate

[            ], 201[  ]

[Address]

Copies to:

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                     (the “Borrower”)
[Project Linq / Project Octavius] Project Budget Amendment No. [        ]

    Project:                 

Ladies and Gentlemen:

The Borrower requests that the Project Budget for [Project Linq / Project
Octavius] be amended as set forth on Schedule 1 to this certificate. This
certificate is delivered pursuant to Section 6.1.3 of the Disbursement
Agreement, to which the Disbursement Agent is a party. In connection with the
requested Project Budget amendment, the Borrower represents, warrants and
certifies as follows with respect to [Project Linq / Project Octavius]:

(a) Funding to pay the costs represented by any Line Item increase is available
from the sources set forth in Section 6.1.1 of the Disbursement Agreement, as
set forth on Schedule 1 hereto.

(b) The Project Budget in effect immediately prior to the proposed amendment is
attached to this Project Budget Amendment Certificate as Schedule 2, and the
Project Budget which will be in effect upon effectiveness of the proposed
amendment is attached to this Project Budget Amendment Certificate as
Schedule 3.

(c) Immediately following any such amendment: (i) the Project Budget will permit
the Opening Date to occur on or prior to the Scheduled Opening Date and the
Substantial Completion Date to occur on or before the Scheduled Completion Date,
as modified pursuant to Section 6.8 of the Disbursement Agreement (in each case
to the extent such milestone date has not already occurred); and (ii) the
Project Budget will reasonably establish the Line Item components of the work
required to be undertaken in order to achieve the Final Completion Date, and
will reasonably establish the cost of completing each Line Item component of
such work.

(d) After giving effect to the proposed amendment, the Project Budget accurately
sets forth in all material respects the anticipated Project Costs through the
Scheduled Completion Date, allocated among the various Line Item components
thereof identified on the Project Budget.

(e) Schedule 1 attached hereto is true and correct in all material respects.

 

EXHIBIT N-1



--------------------------------------------------------------------------------

The Disbursement Agent, the Construction Consultant and the Agent are entitled
to rely on the foregoing certifications.

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Disbursement Agreement.

Attached to this Project Budget Amendment Certificate as Exhibits 1 and 2 are
certificates from the Construction Manager (if the Construction Budget Amendment
affects the budgeted amounts for Project Costs associated with any work for
which the Construction Manager is the Contractor) and the Construction
Consultant.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Project Budget Amendment
Certificate as of this [            ] day of [                    ], 201[  ].

 

[Borrower] By:       Name:     Title:  

 

EXHIBIT N-3



--------------------------------------------------------------------------------

SCHEDULE 1

Amendment No. [        ] to Project Budget.

 

I.

  Increases to Line Items: [REPEAT AS NECESSARY]  

A.

   The following Line Item is increased:           Old Amount of Line Item:     
     Amount of Increase:           New Total For Line Item:           Source of
Funds For Increase:     

 

          

Source

   Amount        Realized Savings    $                      Reduction in
“Project Contingency” Line Item    $                      Additional Cash
Contributions (or written commitment from CEC to make additional Cash
Contributions in addition to the amount originally committed) or other funds
deposited in the Company Account that were not previously included in the
Project Budget    $                      Other sources of funds that are
permitted to be included in the definition of Project Funds but which were not
previously included in the Project Budget    $                      In the case
of the amendments to the Project Budget for a Project or a component of a
Project, funds projected to be available from the net cash flow from operations
of the other Project or the components of the other Project    $                
     Available funds as a result of the amendments to the Project Budget for the
other Project made in accordance with Section 6.1 of the Disbursement Agreement
or as a result of a transfer or reallocation of funds pursuant to Section 4.5 of
the Disbursement Agreement after the occurrence of the Final Completion Date of
a Project    $                     

Total

   $                

 

II.

     Decreases to Line Items: [REPEAT AS NECESSARY]  

A.

   The following Line Item is decreased:           Old Amount of Line Item:     
     Amount of Decrease:           New Amount of Line Item:     

 

EXHIBIT N-4



--------------------------------------------------------------------------------

 

Amount of Realized Savings:

   $                  

Reduction in “Project Contingency” Line Item

   $                         [Must equal amount in last line of Section I
above.]   

 

III.

 

New Project Budget Totals:

       

The total Project Budget for the Project is now:

   $                     

The amount disbursed to date for the Project is now:

   $                     

Remaining amounts to be spent:

   $                

 

EXHIBIT N-5



--------------------------------------------------------------------------------

SCHEDULE 2

Existing Project Budget

[BORROWER TO PROVIDE]

 

EXHIBIT N-6



--------------------------------------------------------------------------------

SCHEDULE 3

New Project Budget

[BORROWER TO PROVIDE]

 

EXHIBIT N-7



--------------------------------------------------------------------------------

EXHIBIT 1

Certificate of Construction Manager

[            ], 201[  ]

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                          (the
“Borrower”) [Project Linq / Project Octavius] Project Budget Amendment
Certificate dated as of [            ], 201[  ]

Project:                         

Ladies and Gentlemen:

[Construction Manager] (the “Construction Manager”) hereby certifies as follows:

(a) The Construction Manager has reviewed the above referenced Project Budget
Amendment Certificate and Disbursement Agreement, to the extent necessary to
understand the defined terms contained herein and in the Project Budget
Amendment Certificate that are incorporated by reference from the Disbursement
Agreement and to provide the certification contained herein. Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Disbursement Agreement.

(b) The Construction Manager hereby concurs in all material respects with the
certifications in Paragraph (d) of the above-referenced Project Budget Amendment
Certificate as they apply to that portion of the Project for which the
Construction Manager is the Contractor; provided that where any certification of
the Borrower is limited to the Borrower’s knowledge for the purpose of this
certificate such concurrence shall instead be made to Construction Manager’s
knowledge.

(c) The Construction Manager concurs that, with respect to that portion for
which the Construction Manager is the Contractor, it reasonably believes that
the Opening Date is likely to occur on or prior to the Scheduled Opening Date
and the Substantial Completion Date is likely to occur on or prior to the
Scheduled Completion Date, as modified pursuant to Section 6.8 of the
Disbursement Agreement (in each case to the extent such milestone date has not
already occurred).

(d) The Construction Manager has no reason to believe that the proposed
amendment is not consistent with the current Plans and Specifications.

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications in authorizing and making the amendment
to the Project Budget.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT N-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate of
Construction Manager as of this [            ] day of [            ], 201[_].

 

[                                                                              ]
By:       Name:   Title:

 

EXHIBIT N-9



--------------------------------------------------------------------------------

EXHIBIT 2

Construction Consultant Project Budget Amendment Form

[            ], 201[  ]

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                      (the “Borrower”)
[Project Linq / Project Octavius] Project Budget Amendment Certificate dated
[            ], 201[  ]

Project:                         

Ladies and Gentlemen:

[Construction Consultant] (the “Construction Consultant”) hereby confirms as
follows:

(a) The Construction Consultant has reviewed the above referenced Project Budget
Amendment Certificate.

(b) The Construction Consultant concurs, to the best of its knowledge after due
inquiry, with the certifications in Paragraphs (b) through (d) of the
above-referenced Project Budget Amendment Certificate in all material respects,
based on the information provided and the terms of our assignment; provided that
where any certification of the Borrower is limited to the Borrower’s knowledge
for the purpose of this certificate such concurrence shall instead be made to
the Construction Consultant’s knowledge.

(c) The Construction Consultant last observed the Project on [            ].

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Disbursement Agreement.

The Disbursement Agent and the Agent only are entitled to rely on the foregoing
statements in authorizing and making the amendment to the Project Budget and no
third party is entitled to rely on this budget amendment form.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT N-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Construction Consultant’s
Project Budget Amendment Form as of this [            ] day of [            ],
201[  ].

 

[CONSTRUCTION CONSULTANT] By:       Name:   Title:

 

EXHIBIT N-11



--------------------------------------------------------------------------------

EXHIBIT O

to Master Disbursement Agreement

Form of Borrower’s Opening Date Certificate

[            ], 201[  ]

[Address]

 

  Re: Master Disbursement Agreement dated as of [            ], 2011 (the
“Disbursement Agreement”) of [Borrower], a                      (the
“Borrower”).

Project:                         

Ladies and Gentlemen:

This Opening Date Certificate is delivered to you pursuant to Section 6.5 of the
Disbursement Agreement. Capitalized terms used herein shall have the meanings
assigned to such terms in the Disbursement Agreement. The Borrower hereby
represents, warrants and certifies that the Opening Date has occurred with
respect to [Project Linq / Project Octavius] as follows:

(a) All material Applicable Permits with respect to the operation of the Project
in all material respects have been issued and are in full force and effect.

(b) The Borrower (or Construction Manager) has received Lien releases and
waivers from each Contractor substantially in the forms of Exhibits C-1 and C-2
to the Disbursement Agreement, as applicable, covering all work on the Project
through the Disbursement Request Date immediately prior to the Opening Date,
other than Liens related to Permitted Amounts and Deferred Subcontractor
Waivers.

(c) The Project is open to the public and operating in accordance with
applicable law in all material respects with at least the Minimum Opening Day
Facilities.

(d) The term of the Lease Agreement applicable to the Project has commenced, all
rent due and payable under such Lease Agreement prior to the Opening Date has
been paid in full and no event of default under such Lease Agreement has
occurred and is continuing.

(e) Attached hereto as Exhibit 1 is the signed Construction Consultant’s
Certificate.

The Disbursement Agent, the Agent and the Construction Consultant are entitled
to rely on the foregoing certifications.

[SIGNATURE PAGE FOLLOWS]

 

EXHIBIT O-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Borrower’s Opening
Certificate as of this [            ] day of [            ], 201[  ].

 

[Borrower] By:       Name:   Title:

 

EXHIBIT O-2



--------------------------------------------------------------------------------

EXHIBIT 1

to Borrower’s Opening Certificate

[See Exhibit H to Disbursement Agreement]

 

EXHIBIT O-3



--------------------------------------------------------------------------------

EXHIBIT P

to Master Disbursement Agreement

Schedule of Project Cash Flows

[Redacted]

 

EXHIBIT P-1



--------------------------------------------------------------------------------

EXHIBIT G-1

 

EXHIBIT G-1

FORM OF SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made and entered into as of the ____ day of _______, 201_ by and between
__________ (“Subtenant”), [Octavius Borrower] [Linq Borrower] (“Landlord”) and
JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) pursuant to that certain Credit Agreement dated as of
_______ ____, 201__ (the “Credit Agreement”) among [Linq Borrower], [Octavius
Borrower], certain other parties thereto and the Collateral Agent.

R E C I T A L S :

A. Subtenant is the tenant under a certain sublease dated __________ ___, 201_
between [Desert Palace Inc.][Harrah’s Imperial Palace Corp.], as sublandlord
(“Sublandlord”), and Subtenant, as subtenant (as amended through the date
hereof, the “Sublease”), pursuant to which Subtenant subleased the subleased
property (the “Subleased Premises”), as more particularly described in Schedule
A.

B. Sublandlord is the tenant under a certain lease dated __________ ___, 201_
between Landlord, as landlord, and Sublandlord, as tenant (as amended through
the date hereof, the “Lease”) with respect to the property known as
[            ], located at [            ], as more particularly described in
Schedule B attached hereto (the “Property”), which Property contains the
Subleased Premises.

C. Landlord has or will grant a mortgage lien on and security interest in the
Property to Collateral Agent (for its benefit and for the benefit of the secured
parties in connection with the Credit Agreement) pursuant to one or more
mortgages, deeds of trust, deeds to secure debt or similar security instruments
(collectively, the “Security Instruments”).

D. Subtenant has agreed to subordinate the Sublease to the Security Instruments
and to the lien thereof and Collateral Agent has agreed not to disturb
Subtenant’s possessory rights in the Subleased Premises under the Sublease on
the terms and conditions hereinafter set forth.

A G R E E M E N T :

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. Notwithstanding anything to the contrary set forth in the
Sublease, the Sublease and the sub-leasehold estate created thereby and all of
Subtenant’s rights thereunder are and shall at all times be subject and
subordinate in all respects to the Security Instruments and the lien thereof,
and to all rights of Collateral Agent thereunder, and to any and all advances to
be made thereunder, and to all renewals, modifications, consolidations,
replacements and extensions thereof.

2. Nondisturbance. So long as Subtenant or any subtenants of Subtenant permitted
under the terms of the Sublease is in actual possession of the Subleased
Premises and complies



--------------------------------------------------------------------------------

with the provisions of this Agreement, pays all rents and other charges as
specified in the Sublease and is not otherwise in default (beyond applicable
notice and cure periods) of any of its obligations and covenants pursuant to the
Sublease, Collateral Agent and Landlord each agree for itself and its successors
in interest and for any other person acquiring title to the Property through a
Termination Event (each an “Acquiring Party”), that Subtenant’s possession,
including possession by any permitted subtenants of Subtenant, of the Subleased
Premises as described in the Sublease will not be disturbed during the term of
the Sublease by reason of a Termination Event, and such Acquiring Party and
Subtenant shall execute a new lease (a “New Lease”) upon the same terms and
conditions as then contained in the Sublease, expiring on the same date as the
Sublease (and including the same extension options). Collateral Agent shall give
Subtenant prompt written notice of the occurrence of any Termination Event of
which it has knowledge, which notice shall contain a request for a draft New
Lease. “Termination Event” means:

 

  (i) Any termination, surrender, abandonment or acceptance of surrender of the
Lease or Sublease for any reason, including by foreclosure, trustee’s sale or by
the termination or rejection of the Lease or Sublease by any trustee in
bankruptcy under the provisions of United States Bankruptcy Code; or

 

  (ii) The sale, assignment or transfer of Landlord’s interest under the Lease
or Sublandlord’s interest under the Sublease pursuant to the exercise of any
remedy of Collateral Agent under the Security Instruments, by foreclosure,
trustee’s sale, deed or assignment in lieu of foreclosure, or otherwise; or

 

  (iii) Any other transfer of Landlord or Sublandlord’s interest in the Property
under peril of foreclosure; or

 

  (iv) A termination of the Lease pursuant to Section 12.3 of the Lease.

Provided that Subtenant has received notice from Collateral Agent of a
Termination Event, Subtenant shall deliver to Acquiring Party a draft New Lease
for the Premises, as described above, within thirty days after receipt of such
notice. Each party shall use commercially reasonable efforts to negotiate and
execute a New Lease within 30 days of receipt of Subtenant’s delivery of a draft
New Lease. From the date of any Termination Event, during the periods noted in
this paragraph, and if a New Lease cannot be agreed to using commercially
reasonable efforts then until the termination of the Sublease, the Sublease
shall be and remain in effect, and Subtenant hereby agrees to keep, observe and
perform all of the agreements, conditions, covenants and terms of the Sublease
on the part of Subtenant to be kept, observed and performed, and Acquiring Party
hereby agrees to keep, observe and perform all of the agreements, conditions,
covenants and terms of the Sublease on the part of Sublandlord to be kept,
observed and performed. The provision in the preceding sentence shall be
self-operative and shall not require the execution of any further instrument or
agreement by Acquiring Party or Subtenant as a condition to its effectiveness.

3. Attornment. Subtenant agrees to attorn to, accept and recognize any Acquiring
Party as the Landlord under the New Lease or as Sublandlord under the Sublease,
as described in Section 2, pursuant to the provisions expressly set forth
therein.

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Sublease, it is specifically understood and agreed that neither the
Collateral Agent, any receiver nor any Acquiring Party shall be:



--------------------------------------------------------------------------------

(a) liable for any act, omission, negligence or default of any prior sublandlord
(including Sublandlord); or

(b) liable for any failure of any prior sublandlord (including Sublandlord) to
construct any improvements or bound by any covenant to construct any improvement
at the commencement of the term of the Sublease; or

(c) subject to any offsets, credits, claims or defenses which Subtenant might
have against any prior sublandlord (including Sublandlord); or

(d) bound by any (i) rent or additional rent which is payable on a monthly basis
and which Subtenant has or might have paid for more than one (1) month in
advance to any prior sublandlord (including Sublandlord) or (ii) security
deposit or other prepaid charge which Subtenant has or might have paid in
advance to any prior sublandlord (including Sublandlord), except, in each case,
to the extent delivered to the Collateral Agent, receiver or the Acquiring
Party, as the case may be; or

(e) liable to Subtenant hereunder or under the terms of the Sublease beyond the
Collateral Agent’s, receiver’s or the Acquiring Party’s interest in the
Subleased Premises; or

(f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Sublease made without the written consent of
Collateral Agent except to the extent such things are expressly permitted under
the terms of the Sublease; or

(g) bound by any consensual or negotiated surrender, cancellation or termination
of the Sublease, in whole or in part, agreed upon between Sublandlord and
Subtenant unless effected unilaterally by Subtenant pursuant to the express
terms of the Sublease or made with the prior written consent of Collateral
Agent; or

(h) liable to any broker or other third party for future commission or other
fees and expenses.

Notwithstanding the foregoing, Subtenant reserves its right to any and all
claims or causes of action against such prior sublandlord for prior losses or
damages.

5. Certain Acknowledgments by Subtenant. This Agreement satisfies any and all
conditions or requirements in the Sublease relating to the granting of a
non-disturbance agreement.

6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of paragraph 5, Subtenant shall notify Collateral Agent of any default by
Sublandlord under the Sublease which would entitle Subtenant to cancel the
Sublease, and agrees that, notwithstanding any provisions of the Sublease to the
contrary, no notice of cancellation thereof shall be effective unless Collateral
Agent shall have received notice of default giving rise to such cancellation and
shall have failed within thirty (30) days after receipt of such notice to cure
such default or, if such default cannot be cured within thirty (30) days, shall
have failed within thirty (30) days after receipt of such notice to commence and
thereafter diligently pursue any action necessary to cure such default.



--------------------------------------------------------------------------------

7. Estoppel. Subtenant hereby certifies and represents to Collateral Agent that
as of the date of this Agreement:

(a) the Sublease is in full force and effect;

(b) except as noted on Schedule C, all requirements for the commencement and
validity of the Sublease have been satisfied and there are no unfulfilled
conditions to Subtenant’s obligations under the Sublease;

(c) to the best of Subtenant’s knowledge, Subtenant is not in default under the
Sublease and has not received any uncured notice of any default by Subtenant
under the Sublease; to the best of Subtenant’s knowledge, Sublandlord is not in
default under the Sublease; to the best of Subtenant’s knowledge, no act, event
or condition has occurred which with notice or the lapse of time, or both, would
constitute a default by Subtenant or Sublandlord under the Sublease; and to the
best of Subtenant’s knowledge, no claim by Subtenant of any nature exists
against Sublandlord under the Sublease and all obligations of Sublandlord to
date have been fully performed;

(d) there are no defenses, counterclaims or setoffs against rents or charges due
or which may become due under the Sublease;

(e) none of the rent which Subtenant is required to pay under the Sublease has
been prepaid, or will in the future be prepaid, more than one (1) month in
advance;

(f) Subtenant has no right or option contained in the Sublease or in any other
document to purchase all or any portion of the Subleased Premises;

(g) the Sublease has not been modified or amended and constitutes the entire
agreement between Sublandlord and Subtenant relating to the Subleased Premises;

(h) Subtenant has not assigned, mortgaged, sublet, conveyed or otherwise
transferred any or all of its interest under the Sublease; and

(i) Subtenant has full authority to enter into this Agreement, which has been
duly authorized by all necessary action.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) three (3) Business Days
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties. For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York or Las Vegas, Nevada. Either party by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the



--------------------------------------------------------------------------------

respective parties; provided, however, that in the event of the assignment or
transfer of the interest of Collateral Agent, all obligations and liabilities of
Collateral Agent under this Agreement shall terminate, and thereupon all such
obligations and liabilities shall be the responsibility of the party to whom
Collateral Agent’s interest is assigned or transferred. In addition, Subtenant
acknowledges that all references herein to Sublandlord and Landlord shall mean
the owner of the landlord and sublandlord’s interest in the Lease and Sublease,
respectively, even if said owner shall be different from the Landlord or
Sublandlord, as applicable, named in the Recitals.

10. Duplicate Original; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

11. Limitation of Collateral Agent’s Liability.

(a) Collateral Agent, in its capacity as such, shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Sublease or otherwise, including, without limitation,
any warranties respecting use, compliance with zoning, Sublandlord’s title,
Sublandlord’s authority, habitability, fitness for purpose or possession.

(b) In the event that Collateral Agent shall acquire title to the Subleased
Premises or the Property, Collateral Agent shall have no obligation, nor incur
any liability, beyond Collateral Agent’s then interest, if any, in the Subleased
Premises or the Property, and Subtenant shall look exclusively to such interest
of Collateral Agent, if any, in the Subleased Premises or the Property for the
payment and discharge of any obligations imposed upon Collateral Agent hereunder
or under the Sublease, and Collateral Agent is hereby released and relieved of
any other obligations hereunder and under the Sublease.

12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

14. Compliance with Sublease. Subtenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Sublease, the terms and provisions hereof shall be
controlling.

15. Governing Law; Severability. This Agreement shall be governed by the laws of
the State of New York. If any term of this Agreement or the application thereof
to any person or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such terms to any person
or circumstances other than those as to which it is invalid or unenforceable
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.

16. Further Actions. Subtenant agrees to execute and deliver, at any time and
from time to time upon the reasonable request of Collateral Agent or any
Acquiring Party, such documents and instruments as may be reasonably necessary
or appropriate to fully implement or to further evidence the understandings and
agreements contained in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent has duly executed this Agreement as of the
date first above written.

 

JPMorgan Chase Bank, N.A., as Collateral Agent

By:      

Name:

Title:

By:      

Name:

Title:

State of __________ County of __________

This instrument was acknowledged before me on _______________________ by
________________ as _____________________ of ________________________________.

 

      (Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subtenant has duly executed this Agreement as of the date
first above written.

 

[ ], a [ ] [ ] as Subtenant

By:      

Name:

Title:

 

State of __________ County of __________

This instrument was acknowledged before me on _______________________ by
________________ as _____________________ of ________________________________.

 

      (Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

SCHEDULE A

Subleased Premises



--------------------------------------------------------------------------------

SCHEDULE B

Legal Description of Property



--------------------------------------------------------------------------------

SCHEDULE C

Requirements for Commencement of Sublease



--------------------------------------------------------------------------------

EXHIBIT G-2

 

EXHIBIT G-2

FORM OF SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

[direct retail and space leases]

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made and entered into as of the ____ day of _______, 201_ by and between
__________ (“Tenant”), [Octavius Borrower] [Linq Borrower] (“Landlord”) and
JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) pursuant to that certain Credit Agreement dated as of
_______ ____, 201__ (the “Credit Agreement”) among [Linq Borrower], [Octavius
Borrower], certain other parties thereto and the Collateral Agent.

R E C I T A L S :

A. Tenant is the tenant under a certain lease dated __________ ___, 201_ between
Landlord, as landlord, and Tenant, as tenant (as amended through the date
hereof, the “Lease”), for the leased premises as described in Schedule A
attached hereto (the “Leased Premises”), which Leased Premises is located on the
property known as [            ], located at [            ], as more
particularly described in Schedule B attached hereto (the “Property”).

B. Landlord has or will grant a mortgage lien on and security interest in the
Property to Collateral Agent (for its benefit and for the benefit of the secured
parties in connection with the Credit Agreement) pursuant to one or more
mortgages, deeds of trust, deeds to secure debt or similar security instruments
(collectively, the “Security Instruments”).

C. Tenant has agreed to subordinate the Lease to the Security Instruments and to
the lien thereof and Collateral Agent has agreed not to disturb Tenant’s
possessory rights in the Leased Premises under the Lease on the terms and
conditions hereinafter set forth.

A G R E E M E N T :

NOW, THEREFORE, the parties hereto mutually agree as follows:

1. Subordination. Notwithstanding anything to the contrary set forth in the
Lease, the Lease and the leasehold estate created thereby and all of Tenant’s
rights thereunder are and shall at all times be subject and subordinate in all
respects to the Security Instruments and the lien thereof, and to all rights of
Collateral Agent thereunder, and to any and all advances to be made thereunder,
and to all renewals, modifications, consolidations, replacements and extensions
thereof.

2. Nondisturbance. So long as Tenant or any subtenants of Tenant permitted under
the terms of the Lease is in actual possession of the Leased Premises and
complies with the provisions of this Agreement, pays all rents and other charges
as specified in the Lease and is not otherwise in default (beyond applicable
notice and cure periods) of any of its obligations and cove



--------------------------------------------------------------------------------

nants pursuant to the Lease, Collateral Agent agrees for itself and its
successors in interest and for any other person acquiring title to the Property
through a Termination Event (each an “Acquiring Party”), that Tenant’s
possession, including possession by any permitted subtenants of Tenant, of the
Leased Premises as described in the Lease will not be disturbed during the term
of the Lease by reason of a Termination Event. Collateral Agent shall give
Tenant prompt written notice of the occurrence of any Termination Event.

“Termination Event” means:

(i) Any termination, surrender, abandonment or acceptance of surrender of the
Lease for any reason, including by foreclosure, trustee’s sale or by the
termination or rejection of the Lease by any trustee in bankruptcy under the
provisions of United States Bankruptcy Code; or

(ii) The sale, assignment or transfer of Landlord’s interest under the Lease
pursuant to the exercise of any remedy of Collateral Agent under the Security
Instruments, by foreclosure, trustee’s sale, deed or assignment in lieu of
foreclosure, or otherwise; or

(iii) Any other transfer of Landlord’s interest in the Property under peril of
foreclosure.

3. Attornment. Tenant agrees to attorn to, accept and recognize any Acquiring
Party as the landlord under the Lease, pursuant to the provisions expressly set
forth therein for the then remaining balance of the term of the Lease, and any
extensions thereof as made pursuant to the Lease. The foregoing provision shall
be self-operative and shall not require the execution of any further instrument
or agreement by Tenant as a condition to its effectiveness.

4. No Liability. Notwithstanding anything to the contrary contained herein or in
the Lease, it is specifically understood and agreed that neither the Collateral
Agent, any receiver nor any Acquiring Party shall be:

(a) liable for any act, omission, negligence or default of any prior landlord
(including Landlord); or

(b) liable for any failure of any prior landlord (including Landlord) to
construct any improvements or bound by any covenant to construct any improvement
at the commencement of the term of the Lease; or

(c) subject to any offsets, credits, claims or defenses which Tenant might have
against any prior landlord (including Landlord); or

(d) bound by any (i) rent or additional rent which is payable on a monthly basis
and which Tenant has or might have paid for more than one (1) month in advance
to any prior landlord (including Landlord) or (ii) security deposit or other
prepaid charge which Tenant has or might have paid in advance to any prior
landlord (including Landlord), except, in each case, to the extent delivered to
the Collateral Agent, receiver or the Acquiring Party, as the case may be; or

(e) liable to Tenant hereunder or under the terms of the Lease beyond the
Collateral Agent’s, receiver’s or the Acquiring Party’s interest in the
Property; or



--------------------------------------------------------------------------------

(f) bound by any assignment, subletting, renewal, extension or any other
agreement or modification of the Lease made without the written consent of
Collateral Agent except to the extent such things are expressly permitted under
the terms of the Lease; or

(g) bound by any consensual or negotiated surrender, cancellation or termination
of the Lease, in whole or in part, agreed upon between Landlord and Tenant
unless effected unilaterally by Tenant pursuant to the express terms of the
Lease or made with the prior written consent of Collateral Agent; or

(h) liable to any broker or other third party for future commission or other
fees and expenses.

Notwithstanding the foregoing, Tenant reserves its right to any and all claims
or causes of action against such prior landlord for prior losses or damages.

5. Certain Acknowledgments by Tenant. This Agreement satisfies any and all
conditions or requirements in the Lease relating to the granting of a
non-disturbance agreement.

6. Collateral Agent To Receive Default Notices. Without limiting the general
nature of paragraph 5, Tenant shall notify Collateral Agent of any default by
Landlord under the Lease which would entitle Tenant to cancel the Lease, and
agrees that, notwithstanding any provisions of the Lease to the contrary, no
notice of cancellation thereof shall be effective unless Collateral Agent shall
have received notice of default giving rise to such cancellation and shall have
failed within thirty (30) days after receipt of such notice to cure such default
or, if such default cannot be cured within thirty (30) days, shall have failed
within thirty (30) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.

7. Estoppel. Tenant hereby certifies and represents to Collateral Agent that as
of the date of this Agreement:

(a) the Lease is in full force and effect;

(b) except as noted on Schedule C, all requirements for the commencement and
validity of the Lease have been satisfied and there are no unfulfilled
conditions to Tenant’s obligations under the Lease;

(c) to the best of Tenant’s knowledge, Tenant is not in default under the Lease
and has not received any uncured notice of any default by Tenant under the
Lease; to the best of Tenant’s knowledge, Landlord is not in default under the
Lease; to the best of Tenant’s knowledge, no act, event or condition has
occurred which with notice or the lapse of time, or both, would constitute a
default by Tenant or Landlord under the Lease; and to the best of Tenant’s
knowledge, no claim by Tenant of any nature exists against Landlord under the
Lease and all obligations of Landlord to date have been fully performed;

(d) there are no defenses, counterclaims or setoffs against rents or charges due
or which may become due under the Lease;



--------------------------------------------------------------------------------

(e) none of the rent which Tenant is required to pay under the Lease has been
prepaid, or will in the future be prepaid, more than one (1) month in advance;

(f) Tenant has no right or option contained in the Lease or in any other
document to purchase all or any portion of the Leased Premises;

(g) the Lease has not been modified or amended and constitutes the entire
agreement between Landlord and Tenant relating to the Leased Premises;

(h) Tenant has not assigned, mortgaged, sublet, conveyed or otherwise
transferred any or all of its interest under the Lease; and

(i) Tenant has full authority to enter into this Agreement, which has been duly
authorized by all necessary action.

8. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person
with receipt acknowledged by the recipient thereof, (ii) three (3) Business Days
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) five (5) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the United States Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed to the receiving party at
its address set forth above or addressed as such party may from time to time
designate by written notice to the other parties. For purposes of this
Section 8, the term “Business Day” shall mean any day other than Saturday,
Sunday or any other day on which banks are required or authorized to close in
New York, New York or Las Vegas, Nevada. Either party by notice to the other may
designate additional or different addresses for subsequent notices or
communications.

9. Successors. The obligations and rights of the parties pursuant to this
Agreement shall bind and inure to the benefit of the successors, assigns, heirs
and legal representatives of the respective parties; provided, however, that in
the event of the assignment or transfer of the interest of Collateral Agent, all
obligations and liabilities of Collateral Agent under this Agreement shall
terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Collateral Agent’s interest is assigned or
transferred. In addition, Tenant acknowledges that all references herein to
Landlord shall mean the owner of the landlord’s interest in the Lease, even if
said owner shall be different from the Landlord, named in the Recitals.

10. Duplicate Original; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

11. Limitation of Collateral Agent’s Liability.

(a) Collateral Agent, in its capacity as such, shall have no obligations nor
incur any liability with respect to any warranties of any nature whatsoever,
whether pursuant to the Lease or otherwise, including, without limitation, any
warranties respecting use, compliance with zoning, Landlord’s title, Landlord’s
authority, habitability, fitness for purpose or possession.

(b) In the event that Collateral Agent shall acquire title to the Leased
Premises or the Property, Collateral Agent shall have no obligation, nor incur
any liability, beyond Collateral



--------------------------------------------------------------------------------

Agent’s then interest, if any, in the Leased Premises or the Property, and
Tenant shall look exclusively to such interest of Collateral Agent, if any, in
the Leased Premises or the Property for the payment and discharge of any
obligations imposed upon Collateral Agent hereunder or under the Lease, and
Collateral Agent is hereby released and relieved of any other obligations
hereunder and under the Lease.

12. Modification in Writing. This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

13. Lien of Security Instruments. Nothing contained in this Agreement shall in
any way impair or affect the lien created by the Security Instruments or the
provisions thereof.

14. Compliance with Lease. Tenant agrees that in the event there is any
inconsistency between the terms and provisions hereof and the terms and
provisions of the Lease, the terms and provisions hereof shall be controlling.

15. Governing Law; Severability. This Agreement shall be governed by the laws of
the State of New York. If any term of this Agreement or the application thereof
to any person or circumstances shall to any extent be invalid or unenforceable,
the remainder of this Agreement or the application of such terms to any person
or circumstances other than those as to which it is invalid or unenforceable
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.

16. Further Actions. Tenant agrees to execute and deliver, at any time and from
time to time upon the reasonable request of Collateral Agent or any Acquiring
Party, such documents and instruments as may be reasonably necessary or
appropriate to fully implement or to further evidence the understandings and
agreements contained in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Collateral Agent has duly executed this Agreement as of the
date first above written.

 

JPMorgan Chase Bank, N.A.,

        as Collateral Agent

By:       Name:   Title: By:       Name:   Title:

State of __________

County of __________

This instrument was acknowledged before me on _______________________ by
________________ as _____________________ of ________________________________.

 

      (Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has duly executed this Agreement as of the date first
above written.

 

[ ], a [ ] [ ] as Tenant

By:      

Name:

Title:

By: ______________________________________ Name: Title:

State of __________ County of __________

This instrument was acknowledged before me on _______________________ by
________________ as _____________________ of ________________________________.

 

      (Signature of notarial officer)

(seal, if any)



--------------------------------------------------------------------------------

SCHEDULE A

Leased Premises



--------------------------------------------------------------------------------

SCHEDULE B

Legal Description of Property



--------------------------------------------------------------------------------

SCHEDULE C

Requirements for Commencement of Lease

 

 



--------------------------------------------------------------------------------

Schedule 1.01A

Certain Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.01B

Linq Project Site

See Attached Depiction of Real Property



--------------------------------------------------------------------------------

Schedule 1.01C

Octavius Project Site

Legal Description

BEING A PORTION OF LOT 1 AS SHOWN ON A MAP RECORDED IN BOOK 46, PAGE 22 OF
PLATS, CLARK COUNTY, NEVADA OFFICIAL RECORDS, LYING WITHIN PORTIONS OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 17 AND NORTHEAST QUARTER (NE 1/4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, FURTHER DESCRIBED AS
FOLLOWS:

COMMENCING AT THE SOUTHERN MOST PROPERTY CORNER OF SAID LOT 1, SAID CORNER BEING
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF FLAMINGO ROAD, FROM WHICH POINT THE
SOUTHWEST CORNER OF THE SOUTHEAST QUARTER (SE 1/4) OF SAID SECTION 17 BEARS
NORTH 82°11’42” WEST, 1466.24 FEET; THENCE ALONG THE BOUNDARY OF SAID LOT 1 AND
SAID RIGHT-OF-WAY, NORTH 01°31’56” EAST, 48.00 FEET; THENCE NORTH 88°28’04”
WEST, 92.55 FEET; THENCE DEPARTING SAID BOUNDARY AND RIGHT-OF-WAY, NORTH
01°31’56” EAST, 64.36 FEET TO THE POINT OF BEGINNING;

THENCE NORTH 88°25’15” WEST, 81.28 FEET; THENCE SOUTH 01°34’45” WEST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 20.92 FEET; THENCE NORTH 01°34’45” EAST, 9.75 FEET;
THENCE NORTH 88°25’15” WEST, 44.74 FEET; THENCE SOUTH 01°34’45” WEST, 21.67
FEET; THENCE NORTH 88°25’15” WEST, 65.60 FEET; THENCE NORTH 01°34’45” EAST,
21.67 FEET; THENCE NORTH 88°25’15” WEST, 44.73 FEET; THENCE SOUTH 01°34’45”
WEST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 20.93 FEET; THENCE NORTH 01°34’45”
EAST, 9.75 FEET; THENCE NORTH 88°25’15” WEST, 82.67 FEET; THENCE NORTH 01°34’45”
EAST, 124.63 FEET; THENCE SOUTH 88°25’15” EAST, 55.51 FEET; THENCE SOUTH
01°34’45” WEST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST, 11.92 FEET; THENCE
NORTH 01°34’45” EAST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 19.42 FEET;
THENCE SOUTH 01°34’45” WEST, 10.41 FEET; THENCE SOUTH 88°25’15” EAST, 11.92
FEET; THENCE NORTH 01°34’45” EAST, 26.49 FEET; THENCE SOUTH 88°25’15” EAST,
52.75 FEET; THENCE SOUTH 01°34’45” WEST, 28.32 FEET; THENCE SOUTH 88°25’15”
EAST, 12.83 FEET; THENCE NORTH 01°34’45” EAST, 31.99 FEET; THENCE SOUTH
88°25’15” EAST, 53.58 FEET; THENCE SOUTH 01°34’45” WEST, 31.99 FEET; THENCE
SOUTH 88°25’15” EAST, 8.83 FEET; THENCE NORTH 01°34’45” EAST, 25.82 FEET; THENCE
SOUTH 88°25’15” EAST, 37.04 FEET; THENCE SOUTH 01°34’45” WEST, 23.99 FEET;
THENCE SOUTH 88°25’15” EAST, 12.29 FEET; THENCE NORTH 01°34’45” EAST, 2.92 FEET;
THENCE SOUTH 88°25’15” EAST, 3.42 FEET; THENCE SOUTH 01°34’45” WEST, 4.79 FEET;
THENCE SOUTH 88°25’15” EAST, 13.82 FEET; THENCE NORTH 01°34’45” EAST, 4.46 FEET;
THENCE SOUTH 88°25’15” EAST, 30.09 FEET; THENCE NORTH 01°34’45” EAST, 2.32 FEET;
THENCE SOUTH 88°25’15” EAST, 34.71 FEET; THENCE SOUTH 01°34’45” WEST, 94.32
FEET; THENCE SOUTH 88°25’15” EAST, 0.67 FEET; THENCE SOUTH 01°34’45” WEST, 2.26
FEET; THENCE SOUTH 88°25’15” EAST, 2.08 FEET; THENCE SOUTH 01°34’45” WEST, 6.46
FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------

Basis of Bearing

NORTH 88°27’57” WEST, BEING THE SOUTH LINE OF THE SOUTHEAST QUARTER (SE 1/4) OF
SECTION 17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, AS
SHOWN IN BOOK 46 OF PLAT MAPS, AT PAGE 22, OFFICIAL RECORDS OF CLARK COUNTY,
NEVADA.

 

Noah Reynolds, PLS

Professional Land Surveyor

Nevada License No. 13870

Horizon Surveys

9901 Covington Cross Dr., Ste 120

Las Vegas, NV 89144

  LOGO [g178487img008.jpg]          



--------------------------------------------------------------------------------

Schedule 1.01F

Subsidiary Loan Parties

None.



--------------------------------------------------------------------------------

Schedule 1.01I

Mandatory Cost

None.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Term B Loan
Commitment  

JPMorgan Chase Bank, N.A.

   $ 450,000,000.00            

Total

   $ 450,000,000.00            



--------------------------------------------------------------------------------

Schedule 3.01

Organization and Good Standing

None.



--------------------------------------------------------------------------------

Schedule 3.04

Governmental Approvals

None.



--------------------------------------------------------------------------------

Schedule 3.07(b)

Possession under Leases

None.



--------------------------------------------------------------------------------

Schedule 3.07(c)

Intellectual Property

Claims arising from or in connection with the alleged violation by the Borrowers
and their Affiliates of the rights of certain parties in the name “Octavius
Tower”, as disclosed in more detail to the Agent.



--------------------------------------------------------------------------------

Schedule 3.08(a)

Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 3.08(b)

Subscriptions

None.



--------------------------------------------------------------------------------

Schedule 3.13

Taxes

None.



--------------------------------------------------------------------------------

Schedule 3.16

Environmental Matters

None.



--------------------------------------------------------------------------------

Schedule 3.22

Intellectual Property

See Schedule 3.07(c)



--------------------------------------------------------------------------------

Schedule 4.02(b)

Local Counsel

Brownstein Hyatt Farber Schreck, LLP (Nevada)



--------------------------------------------------------------------------------

Schedule 5.10(h)

Certain Collateral Matters

[None.]



--------------------------------------------------------------------------------

Schedule 6.01

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.02(a)

Liens

Liens in respect of the arrangements described on Schedule 6.07.



--------------------------------------------------------------------------------

Schedule 6.04

Investments

None.



--------------------------------------------------------------------------------

Schedule 6.07

Transactions with Affiliates

1. The interim lease (for nominal consideration) of the O’Sheas casino by the
Linq Borrower as lessor to the Flamingo Las Vegas as lessee during the period
following the contribution of the Contributed Assets in respect of Project Linq
until the O’Sheas casino is shuddered in connection with the
construction/development of Project Linq.

2. Transactions pursuant to the Central Plant Agreement in respect of each of
Project Linq and Project Octavius.

3. Reciprocal easement agreements, easements and/or other arrangements with
Affiliates in connection with or in respect of:

 

  a. shared signage and/or façade between adjacent properties along Las Vegas
Boulevard and other public roadways;

 

  b. access, ingress/egress or other related purposes in respect of the shared
property lines with the Imperial Palace and Harrah’s Las Vegas property;

 

  c. shared use of and access to loading docks in respect of Project Linq;

 

  d. ingress/egress, above-ground support, or other related purposes with
respect to the undeveloped land and other parcels owned by Affiliates east of
Project Linq (the “Eastside Parcels”) in connection with the Wheel Component of
Project Linq and otherwise;

 

  e. stairwell or other access, ingress/egress or other related purposes in
respect of shared property lines with the Flamingo Las Vegas;

 

  f. shared parking arrangement with respect to the Eastside Parcels and other
real property owned by Borrowers and their Affiliates;

 

  g. access to life support systems and similar rights related to the shared
property lines with the Flamingo Las Vegas, Harrah’s Las Vegas and Imperial
Palace;

 

  h. air rights and similar arrangements in respect of the Project Linq over
real property of Affiliates;

 

  i. use of a portion of the Harrah’s Parcels (as defined in the Linq
Contribution Agreement) in connection with use of such property as a porte
cochere for the Imperial Palace and otherwise;

 

  j. underground support, access and ingress/egress required in respect of porte
cochere, restaurant space or shared property lines with the Flamingo Las Vegas,
Harrah’s Las Vegas and Imperial Palace; and

 

  k. access and ingress/egress through Imperial Palace in order to access
Project Linq from Harrah’s Las Vegas and related purposes.



--------------------------------------------------------------------------------

Schedule 9.01

Notice Information

JPMorgan Chase Bank, as Administrative Agent and Collateral Agent

JPMorgan Chase Bank, N.A.

383 Madison Avenue, FL 24

New York, New York 10017

Attention: Marc E. Costantino

E-Mail: marc.constantino@jpmorgan.com

with a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Attention: Bill Miller

E-Mail: wmiller@cahill.com

Website address: www.jpmorganchase.com

Account information:

JPMorgan Chase Bank, N.A.

ABA#: 021000021

Acct#: 9008113381H2569

Acct Name: Loan Processing Unit

Ref: Caesars Linq/Octavius